Exhibit 10.1

 

EXECUTION VERSION

 

SIXTEENTH AMENDMENT TO CREDIT AGREEMENT

 

This SIXTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 15, 2016 is entered into by and among Huntsman International LLC, a
Delaware limited liability company (the “Borrower”), the Lenders party hereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

RECITALS:

 

A.                                    The Borrower, the Lenders, the Agents, and
JPMorgan Chase Bank, N.A., as Administrative Agent, have heretofore entered into
that certain Credit Agreement dated as of August 16, 2005 (as heretofore
amended, restated, supplemented or otherwise modified by, inter alia, the
Consent and First Amendment to Credit Agreement dated as of December 12, 2005,
the Consent and Second Amendment to Credit Agreement and Amendment to Security
Documents dated as of June 30, 2006, the Third Amendment to Credit Agreement
dated as of April 19, 2007, the Fourth Amendment to Credit Agreement dated as of
June 22, 2009, the Fifth Amendment to Credit Agreement dated as of March 9,
2010, the Sixth Amendment to Credit Agreement dated as of March 7, 2011, the
Seventh Amendment to Credit Agreement dated as of March 6, 2012, the Eighth
Amendment to Credit Agreement dated as of March 11, 2013, the Ninth Amendment to
Credit Agreement dated as of August 22, 2013, the Tenth Amendment to Credit
Agreement, Second Amendment to Collateral Security Agreement, Second Amendment
to Pledge Agreement and Second Amendment to Subsidiary Guaranty dated as of
October 15, 2013, the Eleventh Amendment to Credit Agreement dated as of
August 12, 2014, the Twelfth Amendment to Credit Agreement dated as of
August 13, 2014, the Thirteenth Amendment to Credit Agreement dated as of
October 1, 2014, the Fourteenth Amendment to Credit Agreement dated as of
August 10, 2015, and the Fifteenth Amendment to Credit Agreement dated as of
April 1, 2016, the “Credit Agreement”).

 

B.                                    Pursuant to Section 2.14 of the Credit
Agreement, the Borrower desires to obtain Credit Agreement Refinancing
Indebtedness in the form of (x) a tranche of Refinancing Term Loans due 2021 in
an aggregate principal amount equal to $350,000,000 (such Refinancing Term
Loans, the “2021 Term B Loans”, and the Lenders making such Refinancing Term
Loans, the “2021 Term B Lenders” and the Term Commitments of all such 2021 Term
B Lenders, the “2021 Term B Commitments”) for the purpose of paying, in
accordance with and as required by the Credit Agreement, a portion of the
aggregate principal amount, together with accrued interest on such portion, of
the 2014-1 Additional Term Loans, and to pay fees, costs and expenses in
connection therewith and in connection with the Amendment and (y) a tranche of
Refinancing Term Loans due 2023 in an aggregate principal amount equal to
$1,375,000,000 (such Refinancing Term Loans, the “2023 Term B Loans”, and the
Lenders making such Refinancing Term Loans, the “2023 Term B Lenders” and the
Term Commitments of all such 2023 Term B Lenders, the “2023 Term B Commitments”)
for the purpose of paying, in accordance with and as required by the Credit
Agreement, (A) the remaining portion of the aggregate principal amount, together
with accrued interest on such portion, of the 2014-1 Additional Term Loans (such
payment, together with the payment with respect to the 2014-1 Additional Term
Loans referred to in the preceding clause (x), the “2014-1 Additional Term Loan
Refinancing”) and (B) the aggregate outstanding principal amount, together with
accrued interest, of the 2016 Term B Loans (the “2016 Term Loan Refinancing”,
and together with the 2014-1 Additional Term Loan Refinancing, the “Sixteenth
Amendment Refinancing”), and, in each case under this clause (y), to pay fees,
costs and expenses in connection therewith and in connection with the Amendment,
by, among other things, entering into this Amendment with Lenders and with
Additional Lenders agreeing to provide such Refinancing Term Loans.

 

--------------------------------------------------------------------------------


 

C.                                    Pursuant to Section 2.14 of the Credit
Agreement a Refinancing Amendment may be effectuated solely with the consent of
the Administrative Agent, the Borrower and each Lender and Additional Lender
that is making a 2021 Term B Loan or a 2023 Term B Loan, as applicable.

 

D.                                    Pursuant to Section 2.14 and Section 12.1
of the Credit Agreement, the Borrower has requested that the Credit Agreement be
amended a described in Section 2 hereto in order to (i) set forth the terms and
conditions of such 2021 Term B Loans and 2023 Term B Loans, as applicable, not
covered by the Credit Agreement and to permit the borrowing of such 2021 Term B
Loans and 2023 Term B Loans, as applicable,  and (ii) make such other changes
and modifications as are set forth in the Amended Credit Agreement (as defined
below), and the Administrative Agent, the Required Lenders, the 2021 Term B
Lenders and the 2023 Term B Lenders are willing to agree to such changes on the
terms and subject to the conditions set forth below.

 

E.                                     This Amendment constitutes a Loan
Document and these Recitals shall be construed as part of this Amendment.

 

NOW, THEREFORE, in consideration of the Recitals herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1                            Defined Terms.  Capitalized terms used but
not otherwise defined herein (including the preliminary statements hereto) shall
have the meanings assigned thereto in the Amended Credit Agreement (as defined
below).  The provisions of the last paragraph of Section 1.1 of the Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis.

 

SECTION 2                            Amendments.  Effective as of the Sixteenth
Amendment Effective Date and subject to the satisfaction of the terms and
conditions set forth herein:

 

2.1.                            In accordance with Sections 2.14 and 12.1 of the
Credit Agreement, the Credit Agreement is hereby amended to read in its entirety
in the form of Exhibit A attached hereto (as amended, and as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Amended Credit Agreement”).

 

2.2.                            Exhibit 2.2(a)(11) (Form of 2021 Term B Loan
Note) to the Credit Agreement is hereby added to the Credit Agreement in the
form of Exhibit B attached hereto.

 

2.3.                            Exhibit 2.2(a)(12) (Form of 2023 Term B Loan
Note) to the Credit Agreement is hereby added to the Credit Agreement in the
form of Exhibit C attached hereto.

 

2.4                               Except as expressly set forth above, all
Schedules and Exhibits to the Credit Agreement are not affected by this
Amendment and remain in effect in the forms thereof immediately prior to the
Sixteenth Amendment Effective Date.

 

SECTION 3                            Making of the 2021 Term B Loans and the
2023 Term B Loans.

 

3.1.                            Subject only to the applicable conditions set
forth in Section 4, each 2021 Term B Lender agrees to make 2021 Term B Loans to
the Borrower on the Sixteenth Amendment Effective Date in the aggregate
principal amount of such Lender’s 2021 Term B Commitment indicated opposite its
name on Schedule 1 hereto.  The 2021 Term B Loans will be drawn in full on the
Sixteenth Amendment Effective Date and the proceeds thereof will be used solely
to consummate the 2014-1 Additional Term

 

2

--------------------------------------------------------------------------------


 

Loan Refinancing on the Sixteenth Amendment Effective Date and to pay fees,
costs and expenses in connection therewith and in connection with the Amendment.

 

3.2.                            Any Lender submitting its signature page to be a
2021 Term B Lender shall be deemed to have consented to this Amendment and shall
not be required to deliver another signature page hereto to be deemed to have
consented to this Amendment.

 

3.3.                            Subject only to the applicable conditions set
forth in Section 4, each 2023 Term B Lender agrees to make 2023 Term B Loans to
the Borrower on the Sixteenth Amendment Effective Date in the aggregate
principal amount of such Lender’s 2023 Term B Commitment indicated opposite its
name on Schedule 1 hereto.  The 2023 Term B Loans will be drawn in full on the
Sixteenth Amendment Effective Date and the proceeds thereof will be used solely
to consummate the Sixteenth Amendment Refinancing on the Sixteenth Amendment
Effective Date and to pay fees, costs and expenses in connection therewith and
in connection with the Amendment.

 

3.4.                            Any Lender submitting its signature page to be a
2023 Term B Lender shall be deemed to have consented to this Amendment and shall
not be required to deliver another signature page hereto to be deemed to have
consented to this Amendment.

 

SECTION 4                            Conditions Precedent to the Effectiveness
of this Amendment.  This Amendment shall become effective upon the date of the
satisfaction of all of the conditions set forth in this Section 4 (the
“Sixteenth Amendment Effective Date”), with any documents delivered to the
Administrative Agent dated the Sixteenth Amendment Effective Date unless
otherwise noted:

 

4.1.                            Proper Execution and Delivery of Agreement.  The
Administrative Agent shall have received this Amendment, duly executed and
delivered by the Borrower, the Administrative Agent, the Required Lenders, each
2021 Term B Lender and each 2023 Term B Lender.

 

4.2.                            Proper Execution and Delivery of Consent and
Reaffirmation.  The Administrative Agent shall have received the Consent and
Reaffirmation, in the form attached hereto as Exhibit D, duly executed and
delivered by the Borrower and each of the Subsidiary Guarantors.

 

4.3.                            Fees and Expenses.

 

(a)                                 The Borrower shall have paid all fees
payable on the Sixteenth Amendment Effective Date pursuant to (i) the terms of
that certain Engagement Letter dated as of November 1, 2016 between the Borrower
and JPMorgan Chase Bank, N.A. (or pursuant to any replacement, modification,
supplement, amendment or amendment and restatement of such Engagement Letter as
may be agreed by the Borrower and the other persons party thereto and pursuant
to any fee letter related thereto) and (ii) the terms of that certain Amended
and Restated Amendment Fee Letter dated as of November 14, 2016 between the
Borrower and JPMorgan Chase Bank, N.A.

 

(b)                                 Without duplication of clause (a) above, the
Borrower shall have paid to the Administrative Agent, for the account of the
2021 Term B Lenders, an upfront fee (which fee may take the form of original
issue discount) equal to 0.25% of the aggregate initial principal amount of the
2021 Term B Loans funded on the Sixteenth Amendment Effective Date (the “2021
Upfront Fee”), with such 2121 Upfront Fee to be allocated on a pro rata basis in
accordance with such 2021 Term B Lender’s 2021 Term B Loans, and which 2021
Upfront Fee will be earned and due and payable in full in cash on the Sixteenth
Amendment Effective Date (which 2021 Upfront Fee may be netted from the proceeds
of the 2021 Term B Loans funded on the Sixteenth Amendment Effective Date). 
Without duplication of clause (a) above, the Borrower shall have paid to the
Administrative Agent, for the account of the 2023 Term B

 

3

--------------------------------------------------------------------------------


 

Lenders, an upfront fee (which fee may take the form of original issue discount)
equal to 0.25% of the aggregate initial principal amount of the 2023 Term B
Loans funded on the Sixteenth Amendment Effective Date (the “2023 Upfront Fee”),
with such 2023 Upfront Fee to be allocated on a pro rata basis in accordance
with such 2023 Term B Lender’s 2023 Term B Loans, and which 2023 Upfront Fee
will be earned and due and payable in full in cash on the Sixteenth Amendment
Effective Date (which 2023 Upfront Fee may be netted from the proceeds of the
2023 Term B Loans funded on the Sixteenth Amendment Effective Date).

 

(c)                                  The Borrower shall have paid, to the extent
invoiced, the reasonable costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment and all other Loan Documents entered into in connection herewith
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto).

 

4.4.                            Notes.  The Borrower shall have duly executed
and delivered to the Administrative Agent notes in the form of
Exhibit 2.2(a)(11) to the Credit Agreement, payable to each 2021 Term B Lender
if it has requested a note in the amount of its 2021 Term B Loans after giving
effect to this Amendment, all of which shall be in full force and effect.  The
Borrower shall have duly executed and delivered to the Administrative Agent
notes in the form of Exhibit 2.2(a)(12) to the Credit Agreement, payable to each
2023 Term B Lender if it has requested a note in the amount of its 2023 Term B
Loans after giving effect to this Amendment, all of which shall be in full force
and effect.

 

4.5.                            No Default.  No Unmatured Event of Default or
Event of Default shall exist immediately prior to or after giving effect to this
Amendment and the transactions contemplated hereby.

 

4.6.                            Notice of Borrowing. The Borrower shall have
delivered to the Administrative Agent a Notice of Borrowing with respect to the
2021 Term B Loans and the 2023 Term B Loans in accordance with the requirements
of Section 2.5 of the Credit Agreement or otherwise satisfactory to the
Administrative Agent.

 

4.7                               Representations and Warranties.  The
representations and warranties contained in this Amendment and the other Loan
Documents shall each be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the Sixteenth
Amendment Effective Date, as though made on and as of such time, except to the
extent such representations and warranties are expressly made as of a specific
date, in which event such representations and warranties are true and correct as
of such specified date.

 

4.8                               Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a solvency certificate from the chief
financial officer or other officer with equivalent duties of the Borrower (after
giving effect to the incurrence of the 2021 Term B Loans and the 2023 Term B
Loans, in each case on the Sixteenth Amendment Effective Date) in form and
substance reasonably satisfactory to the Administrative Agent.

 

4.9                               Delivery of Credit Party Documents.

 

(a)                                 Opinion of Counsel.  The Administrative
Agent shall have received from Latham & Watkins LLP, special counsel to the
Borrower, an opinion in the form attached hereto as Exhibit E, addressed to the
Administrative Agent and each of the Lenders and dated the Sixteenth Amendment
Effective Date.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Secretary’s Certificate, Etc.  The
Administrative Agent shall have received: (i) a certificate as to the good
standing of the Borrower and each Subsidiary Guarantor as of a recent date, from
the Secretary of State of its state of organization; (ii) a certificate of the
secretary or assistant secretary of the Borrower and each Subsidiary Guarantor
dated the Sixteenth Amendment Effective Date and certifying (A) that attached
thereto is a true and complete copy of (1) the by-laws (or equivalent thereof)
and (2) the certificate or articles of incorporation, certified as of a recent
date by the Secretary of State of the applicable state of organization, in each
case of the Borrower or such Subsidiary Guarantor as in effect on the Sixteenth
Amendment Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below (or, if such by-laws (or equivalent
thereof) or certificate or articles of incorporation have not been amended or
modified since the most recent delivery thereof to the Administrative Agent,
certifying that no such amendment or modification has occurred), (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent thereof) of the Borrower or such Subsidiary
Guarantor authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (C) as
to the incumbency and specimen signature of each officer executing this
Amendment or the Consent and Reaffirmation Agreement on behalf of the Borrower
or such Subsidiary Guarantor; and (iii) a certificate of another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate pursuant to clause (ii) above.

 

(c)                                  Officer’s Certificate.  The Administrative
Agent shall have received a certificate, dated the Sixteenth Amendment Effective
Date and signed by a Responsible Officer on behalf of the Borrower, confirming
that (A) the Borrower has complied with the requirements of Section 7.11 of the
Credit Agreement with respect to all Subsidiaries formed or acquired on or after
the Fifteenth Amendment Effective Date and (B) the representations and
warranties contained in Section 6 of this Amendment are true and correct as of
the Sixteenth Amendment Effective Date.

 

(d)                                 Compliance with Flood Insurance Laws;
Evidence of Insurance.  The Administrative Agent shall have received with
respect to each Mortgaged Property (i) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Credit Party relating thereto) and
(ii) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 7.8 of the Amended Credit Agreement and the applicable
provisions of the Security Documents, endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payee or mortgagee endorsement and naming
the Collateral Agent on behalf of the Secured Parties as mortgagee, loss payee
or additional insured (as applicable) and otherwise in form and substance
satisfactory to the Administrative Agent.

 

SECTION 5                            Requirements after the Sixteenth Amendment
Effective Date.

 

5.1.                            Within 45 days after the Sixteenth Amendment
Effective Date (or such later date acceptable to the Administrative Agent in its
sole discretion in writing), the Borrower shall deliver to the Administrative
Agent:

 

(a)                                 Mortgage amendments reflecting the amendment
of the Obligations contemplated by this Amendment (the “Mortgage Amendments”),
each in form and substance reasonably satisfactory to the Administrative Agent,
with respect to each Mortgaged Property, each duly executed and delivered by an
authorized officer of each party thereto and in form suitable for filing and
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable unless Administrative Agent is satisfied in its
reasonable discretion (based on advice reasonably satisfactory to the
Administrative Agent of local counsel in the state in which the applicable
Mortgaged Property is

 

5

--------------------------------------------------------------------------------


 

located) that Mortgage Amendments are not required in order to secure the
Borrower’s Obligations as modified by this Amendment.

 

(b)                                 To the extent reasonably requested by
Administrative Agent, title searches with respect to each Mortgaged Property in
form and substance reasonably satisfactory to the Administrative Agent.

 

(c)                               Evidence that the reasonable fees, costs and
expenses have been paid, to the extent invoiced, in connection with the
preparation, execution, filing and recordation of the items delivered pursuant
to this Section 5.1, including, without limitation, reasonable attorneys’ fees,
filing and recording fees, title insurance company search and coordination fees,
documentary stamp, mortgage and intangible taxes and other charges incurred in
connection with the foregoing.

 

5.2                               Within 30 days after the Sixteenth Amendment
Effective Date (or such later date acceptable to the Administrative Agent in its
sole discretion in writing), the Borrower shall deliver to the Administrative
Agent an opinion of Bond Dickinson LLP, special United Kingdom counsel to the
Borrower, or another firm reasonably acceptable to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each of the Lenders and dated as of
the date of delivery thereof.

 

SECTION 6                            Representations and Warranties.  On and as
of the Sixteenth Amendment Effective Date, before and after giving effect to
this Amendment, the Borrower hereby represents and warrants to each Lender as
follows:

 

(a)                                 this Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, and the Credit Agreement after giving effect to this
Amendment constitutes the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms (in each case,
except to the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law));

 

(b)                                 each of the representations and warranties
contained in Article VI of the Amended Credit Agreement and in the other Loan
Documents is true and correct in all material respects (without duplication of
any materiality qualifier contained therein) as of the Sixteenth Amendment
Effective Date, as though made on and as of such time, except to the extent such
representations and warranties are expressly made as of a specific date, in
which event such representations and warranties are true and correct as of such
specified date;

 

(c)                                  no Event of Default or Unmatured Event of
Default has occurred and is continuing;

 

(d)                                 the borrowing of the 2021 Term B Loans and
the 2023 Term B Loans is not prohibited by the terms of any Public Note Document
(including, without limitation, the indentures and related documents governing
the Borrower’s: (i) 4.875% Senior Notes due 2020, (ii) 5.125% Senior Notes due
2021, (iii) 5.125% Senior Notes due 2022 and (iv) 4.25% Senior Notes due 2025);

 

(e)                                  all documents and other factual information
provided by or on behalf of the Borrower to the Administrative Agent in
connection with the Administrative Agent’s receipt of completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard

 

6

--------------------------------------------------------------------------------


 

Determinations for each Mortgaged Property as required by Section 4.9(d) above
were accurate on the date such materials was provided to the Administrative
Agent and remain accurate as of the Sixteenth Amendment Effective Date; and

 

(f)                                   the Borrower has determined in good faith
that the covenants and events of default under the Credit Agreement as amended
by the Amendment satisfy the requirement of clause (iv) of Section 2.14 of the
Credit Agreement and hereby confirms that the Amendment constitutes a detailed
description of the material covenants and events of default of the Indebtedness
under the Sixteenth Amendment Refinancing.

 

SECTION 7                            References to and Effect on the Credit
Agreement.

 

7.1.                            On and after the Sixteenth Amendment Effective
Date, each reference to the Credit Agreement in the Loan Documents and all other
documents (the “Ancillary Documents”) delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended
hereby.

 

7.2.                            Except as specifically amended above, the other
Loan Documents and all other Ancillary Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

7.3.                            The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders or the Administrative Agent
under the Credit Agreement, the Loan Documents or the Ancillary Documents.

 

SECTION 8                            Miscellaneous.

 

8.1.                            Execution in Counterparts.  This Amendment may
be executed in one or more counterparts, each of which, when executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same document with the same
force and effect as if the signatures of all of the parties were on a single
counterpart, and it shall not be necessary in making proof of this Amendment to
produce more than one (1) such counterpart.  Delivery of an executed signature
page to this Amendment by telecopy or electronic (pdf) transmission shall be
deemed to constitute delivery of an originally executed signature page hereto.

 

8.2.                            Governing Law.  THIS AMENDMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL
PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS
OF SAID STATE.

 

8.3.                            Headings.  Headings used in this Amendment are
for convenience of reference only and shall not affect the construction of this
Amendment.

 

8.4.                            Integration.  This Amendment, the other
agreements and documents executed and delivered pursuant to this Amendment and
the Credit Agreement constitute the entire agreement among the parties hereto
with respect to the subject matter hereof.

 

8.5.                            Binding Effect.  This Amendment shall be binding
upon and inure to the benefit of and be enforceable by the Borrower and the
Administrative Agent and the Lenders and their respective successors and
assigns.  Except as expressly set forth to the contrary herein, this Amendment
shall not be construed so as to confer any right or benefit upon any Person
other than the Borrower, the Administrative Agent and the Lenders and their
respective successors and permitted assigns.

 

7

--------------------------------------------------------------------------------


 

8.6.                            Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)                                 Each party hereby irrevocably submits to the
non-exclusive jurisdiction of any United States federal or New York State court
sitting in the City of New York in any action or proceeding arising out of or
relating to this Amendment, and hereby irrevocably agrees that all claims in
respect to such action or proceeding may be heard and determined in any such
United States federal or New York State court and the Borrower and each Lender
irrevocably waive any objection, including, without limitation, any objection to
the laying of venue or based on the grounds of forum non conveniens which any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.

 

(b)                                 Each of the parties hereto irrevocably
waives trial by jury in any action or proceeding with respect to this Amendment
or any other Loan Document.

 

8.7.                            Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution (as defined below) arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority (as defined below) and agrees and consents
to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities which
may be payable to it by any party hereto that is an EEA Financial Institution;
and

 

(b)                                 the effects of any Bail-in Action (as
defined below) on any such liability, including, if applicable:

 

1.              a reduction in full or in part or cancellation of any such
liability;

 

2.              a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Loan Document; or

 

3.              the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member

 

8

--------------------------------------------------------------------------------


 

Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent;

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

By:

/s/ Sean Douglas

 

Name:

Sean Douglas

 

Title:

Vice President, Corporate Development and Treasurer

 

[SIGNATURE PAGE TO 16TH AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Peter S. Predun

 

Name:

Peter S. Predun

 

Title:

Executive Director

 

[SIGNATURE PAGE TO 16TH AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a 2021 Term B Lender

 

 

 

By:

/s/ Peter S. Predun

 

Name:

Peter S. Predun

 

Title:

Executive Director

 

[SIGNATURE PAGE TO 16TH AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a 2023 Term B Lender

 

 

 

By:

/s/ Peter S. Predun

 

Name:

Peter S. Predun

 

Title:

Executive Director

 

[SIGNATURE PAGE TO 16TH AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO

SIXTEENTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

CONFORMED COPY THROUGH SIXTEENTH AMENDMENT

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

HUNTSMAN INTERNATIONAL LLC,

 

as the Borrower,

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,

 

as Sole Lead Arranger and Book Runner

 

and

 

VARIOUS LENDING INSTITUTIONS,

 

as Lenders

 

Dated as of August 16, 2005

as amended by:

Consent and First Amendment to Credit Agreement dated as of December 12, 2005

Consent and Second Amendment to Credit Agreement and

Amendment to Security Documents dated as of June 30, 2006

Third Amendment to Credit Agreement dated as of April 19, 2007

Fourth Amendment to Credit Agreement dated as of June 22, 2009

Fifth Amendment to Credit Agreement dated as of March 9, 2010

Sixth Amendment to Credit Agreement dated as of March 7, 2011

Seventh Amendment to Credit Agreement dated as of March 6, 2012

Eighth Amendment to Credit Agreement dated as of March 11, 2013

Ninth Amendment to Credit Agreement dated as of August 22, 2013

Tenth Amendment to Credit Agreement dated as of October 15, 2013

Eleventh Amendment to Credit Agreement dated as of August 12, 2014

Twelfth Amendment to Credit Agreement dated as of August 13, 2014

Thirteenth Amendment to Credit Agreement dated as of October 1, 2014

Fourteenth Amendment to Credit Agreement dated as of August 10, 2015

Fifteenth Amendment to Credit Agreement dated as of April 1, 2016

Sixteenth Amendment to Credit Agreement dated as of November 15, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.1

Definitions

1

1.2

Accounting Terms; Financial Statements

87

 

 

ARTICLE II AMOUNT AND TERMS OF CREDIT

88

2.1

The Commitments

88

2.2

Notes

93

2.3

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

94

2.4

Interest Rate Options

95

2.5

Notice of Borrowing

95

2.6

Conversion or Continuation

96

2.7

Disbursement of Funds

97

2.8

Pro Rata Borrowings

98

2.9

Amount and Terms of Letters of Credit

98

2.10

Revolving Commitment Increase

106

2.11

[Reserved]

108

2.12

Extension of Non-Extended Term B Loan Maturity Date

108

2.13

Incremental Borrowings

109

2.14

Refinancing Amendments

112

2.15

Extensions of Loans

113

 

 

ARTICLE III INTEREST AND FEES

116

3.1

Interest

116

3.2

Fees

117

3.3

Computation of Interest and Fees

118

3.4

Interest Periods

118

3.5

Compensation for Funding Losses

119

3.6

Increased Costs, Illegality, Etc.

120

3.7

Replacement of Affected Lenders

123

3.8

Impaired Lenders

124

 

 

ARTICLE IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

126

4.1

Voluntary Reduction of Commitments

126

 

i

--------------------------------------------------------------------------------


 

4.2

Mandatory Reductions of Commitments

127

4.3

Voluntary Prepayments

127

4.4

Mandatory Prepayments

136

4.5

Application of Prepayments

139

4.6

Method and Place of Payment

143

4.7

Net Payments

143

 

 

ARTICLE V CONDITIONS OF CREDIT

147

5.1

Conditions Precedent to the Closing Date

147

5.2

Conditions Precedent to All Credit Events and to Escrow Release

153

5.3

Additional Conditions to All Credit Events

154

5.4

Additional Conditions to Usage of Revolving Commitments

155

5.5

Conditions Precedent to the Rockwood Acquisition Closing Date

155

5.6

Conditions Precedent to the Other Debt Refinancing Closing Date

158

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

160

6.1

Corporate Status

160

6.2

Corporate Power and Authority

160

6.3

No Violation

160

6.4

Governmental and Other Approvals

161

6.5

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections;
etc.

161

6.6

Litigation

163

6.7

Disclosure

163

6.8

Use of Proceeds; Margin Regulations

163

6.9

Tax Returns and Payments

164

6.10

Compliance with ERISA

165

6.11

Ownership of Property

166

6.12

Capitalization of the Borrower

166

6.13

Subsidiaries

167

6.14

Compliance With Law, Etc.

167

6.15

Investment Company Act

167

6.16

Subordination Provisions

167

6.17

Environmental Matters

168

6.18

Labor Relations

168

 

ii

--------------------------------------------------------------------------------


 

6.19

Intellectual Property, Licenses, Franchises and Formulas

169

6.20

Certain Fees

169

6.21

Security Documents

169

6.22

Anti-Terrorism Laws

170

6.23

Foreign Corrupt Practices Act

171

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

171

7.1

Financial Statements

171

7.2

Certificates; Other Information

173

7.3

Notices

174

7.4

Conduct of Business and Maintenance of Existence

175

7.5

Payment of Obligations

176

7.6

Inspection of Property, Books and Records

176

7.7

ERISA

176

7.8

Maintenance of Property, Insurance

178

7.9

Environmental Laws

179

7.10

Use of Proceeds

180

7.11

Additional Security; Further Assurances

180

7.12

End of Fiscal Years; Fiscal Quarters

183

7.13

Maintenance of Ratings

184

7.14

Certain Fees Indemnity

184

7.15

Successor Agency Transfer

184

7.16

Post-Eleventh Amendment Requirements

184

7.17

Escrow Account

185

 

 

ARTICLE VIII NEGATIVE COVENANTS

186

8.1

Liens

186

8.2

Indebtedness

188

8.3

Consolidation, Merger, Purchase or Sale of Assets, etc.

192

8.4

Dividends or Other Distributions

194

8.5

Certain Restrictions on Subsidiaries

195

8.6

Issuance of Stock

196

8.7

Loans and Investments

197

8.8

Transactions with Affiliates

199

 

iii

--------------------------------------------------------------------------------


 

8.9

Lines of Business

200

8.10

Fiscal Year

200

8.11

Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Etc.

200

8.12

Accounting Changes

202

8.13

Permitted Accounts Receivables Securitization and Foreign Factoring Transactions

202

 

 

ARTICLE IX FINANCIAL COVENANT

202

9.1

Senior Secured Leverage Ratio

203

 

 

ARTICLE X EVENTS OF DEFAULT

203

10.1

Events of Default

203

10.2

Rights Not Exclusive

208

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

208

11.1

Appointment

208

11.2

Nature of Duties

208

11.3

Exculpation, Rights Etc.

209

11.4

Reliance

210

11.5

Indemnification

210

11.6

The Administrative Agent In Its Individual Capacity

210

11.7

Notice of Default

211

11.8

Holders of Obligations

211

11.9

Resignation by the Administrative Agent

211

11.10

Administrative Agent or the Collateral Agent as UK Security Trustee

213

11.11

The Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents,
Co-Documentation Agents and Senior Managing Agents

214

 

 

ARTICLE XII MISCELLANEOUS

214

12.1

No Waiver; Modifications in Writing

214

12.2

Further Assurances

217

12.3

Notices, Etc.

217

12.4

Costs, Expenses and Taxes

218

12.5

Confirmations

221

12.6

Adjustment; Setoff

221

12.7

Execution in Counterparts

222

 

iv

--------------------------------------------------------------------------------


 

12.8

Binding Effect; Assignment; Addition and Substitution of Lenders

223

12.9

CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL

226

12.10

GOVERNING LAW

227

12.11

Severability of Provisions

227

12.12

Headings

227

12.13

Termination of Agreement

227

12.14

Confidentiality

228

12.15

Concerning the Collateral and the Loan Documents

229

12.16

Intentionally Omitted

231

12.17

Registry

231

12.18

Accounts Receivable Securitization

232

12.19

Certain Guarantee Obligations

233

12.20

Redesignation of Unrestricted Subsidiaries

233

12.21

Administrative Agent and Collateral Agent as Joint Creditors

234

12.22

Amendment With Respect to Revolver Events of Default

234

12.23

Term C Dollar Lenders

234

 

v

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit 2.1(c)

 

Form of Swing Line Loan Participation Certificate

Exhibit 2.2(a)(1)

 

Form of Non-Extended Term B Dollar Note

Exhibit 2.2(a)(2)

 

Form of Revolving Note

Exhibit 2.2(a)(3)

 

Form of Swing Line Note

Exhibit 2.2(a)(4)

 

Form of Extended Term B Dollar Note

Exhibit 2.2(a)(5)

 

Form of Term C Dollar Note

Exhibit 2.2(a)(6)

 

Form of Series 2 Extended Term B Dollar Note

Exhibit 2.2(a)(7)

 

Form of 2014-1 Additional Term Note

Exhibit 2.2(a)(8)

 

Form of 2015 Extended Term B Dollar Note

Exhibit 2.2(a)(9)

 

Form of 2015 Non-Extended Term B Dollar Note

Exhibit 2.2(a)(10)

 

Form of 2016 Term B Note

Exhibit 2.2(a)(11)

 

Form of 2021 Term B Note

Exhibit 2.2(a)(12)

 

Form of 2023 Term B Note

Exhibit 2.5

 

Form of Notice of Borrowing

Exhibit 2.6

 

Form of Notice of Conversion or Continuation

Exhibit 2.9(b)

 

Form of Notice of Issuance

Exhibit 4.3(c)-A

 

Discount Range Prepayment Notice

Exhibit 4.3(c)-B

 

Discount Range Prepayment Offer

Exhibit 4.3(c)-C

 

Solicited Discounted Prepayment Notice

Exhibit 4.3(c)-D

 

Solicited Discounted Prepayment Offer

Exhibit 4.3(c)-E

 

Specified Discount Prepayment Notice

Exhibit 4.3(c)-F

 

Specified Discount Prepayment Response

Exhibit 4.3(c)-G

 

Acceptance and Prepayment Notice

Exhibit 4.7(d)

 

Form of Section 4.7(d)(i) Certificate

Exhibit 5.1(c)

 

Form of Pledge Agreement

Exhibit 5.1(d)(i)

 

Form of Subsidiary Guaranty Agreement

Exhibit 5.1(d)(ii)

 

Form of Headquarters Subsidiary Guaranty Agreement

Exhibit 5.1(f)

 

Form of Perfection Certificate

Exhibit 5.1(s)(i)

 

Form of Vinson & Elkins L.L.P. Legal Opinion

Exhibit 5.1(s)(ii)

 

Form of Stoel Rives LLP Legal Opinion

 

vi

--------------------------------------------------------------------------------


 

Exhibit 5.1(s)(iii)

 

Form of Alvord and Alvord Legal Opinion

Exhibit 5.1(v)

 

Form of Tax Sharing Agreement

Exhibit 5.5(g)

 

Form of Solvency Certificate

Exhibit 7.2(b)

 

Form of Compliance Certificate

Exhibit 8.7(g)

 

Form of Subordination Provisions

Exhibit 12.8(c)

 

Form of Assignment and Assumption Agreement

 

vii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.1(a)

 

Commitments

Schedule 1.1(b)

 

Calculation of the Mandatory Cost

Schedule 1.1(c)

 

Unrestricted Subsidiaries

Schedule 1.1(d)

 

Fifth Amendment Existing Letters of Credit

Schedule 2.9(j)

 

Outstanding Letters of Credit

Schedule 5.1(i)(iii)

 

List of Foreign Intercompany Loan Security Document Deliveries

Schedule 6.5(c)

 

Existing Liabilities

Schedule 6.5(e)

 

Projections

Schedule 6.12(a)

 

Capitalization of the Borrower

Schedule 6.13

 

List of Subsidiaries

Schedule 6.21(c)

 

Owned and Leased Properties

Schedule 7.8

 

Insurance Levels

Schedule 8.1(h)

 

Existing Liens

Schedule 8.2(b)(ii)

 

Existing Indebtedness

Schedule 8.5(a)

 

Existing Restrictions on Subsidiaries

Schedule 8.7(b)

 

Existing Investments

Schedule 8.7(h)

 

Investments With Respect to Forgiveness of Certain Intercompany Debt

Schedule 8.9

 

IRIC Account Procedures

Schedule 12.3

 

Notice Information

 

viii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of August 16, 2005 and is made by and among
Huntsman International LLC, a Delaware limited liability company (the
“Borrower”), the financial institutions party hereto, in their capacities as
lenders hereunder (collectively, the “Lenders,” and each individually, a
“Lender”), and JPMorgan Chase Bank, N.A., as Administrative Agent (acting in
such capacity, the “Administrative Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, on the Closing Date, Huntsman LLC, a Delaware limited liability company
(“HLLC”) will merge with and into the Borrower, with the Borrower as the
surviving entity (the “Merger”) pursuant to the terms of the Merger Agreement
(as defined herein);

 

WHEREAS, this Agreement will repay in full, extinguish and replace (i) that
certain Revolving Credit Agreement dated as of October 14, 2004 by and among
HLLC, Deutsche Bank Trust Company Americas (“DBTCA”), as administrative agent
and the lenders party thereto (the “Prior HLLC Revolving Credit Agreement”),
(ii) that certain Credit Agreement dated as of October 14, 2004 by and among
HLLC, DBTCA, as administrative agent and collateral agent and the lenders party
thereto (the “Prior HLLC Term Credit Agreement”) and (iii) that certain Amended
and Restated Credit Agreement dated as of July 13, 2004 by and among the
Borrower, Huntsman International Holdings LLC, the financial institutions party
thereto, DBTCA, as administrative agent, and the co-lead arrangers,
co-syndication agents and co-documentation agents identified therein (the “Prior
HI Credit Agreement” and together with the Prior HLLC Revolving Credit Agreement
and the Prior HLLC Term Credit Agreement the “Prior Credit Agreements”);

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Definitions

 

As used herein, and unless the context requires a different meaning, the
following terms have the meanings indicated:

 

“2013 Additional Term Loan Facility” means the credit facility under this
Agreement evidenced by the 2013 Additional Term Loans.

 

“2013 Additional Term Loans” has the meaning assigned to such term in the Eighth
Amendment.

 

“2014 Incremental Revolving Facility” has the meaning assigned thereto in the
Thirteenth Amendment.

 

--------------------------------------------------------------------------------


 

“2014 Revolving Commitment Increase” means the making of a Revolving Commitment
Increase in the maximum aggregate principal amount equal to $200,000,000 by the
Revolving Lenders party to the Eleventh Amendment and the New Revolving Lenders
party to the Eleventh Amendment.

 

“2013-1 Additional Term Loans” has the meaning assigned to such term in the
Ninth Amendment.

 

“2014-1 Additional Term Commitment” means, with respect to any Person, the
principal amount set forth opposite such Person’s name on Schedule 1 to the
Eleventh Amendment under the caption “Amount”, and “2014-1 Additional Term
Commitments” means such commitments collectively, which commitments equal
$1,150,000,000 in the aggregate.

 

“2014-1 Additional Term Facility” means the credit facility under this Agreement
evidenced by the 2014-1 Additional Term Commitments and the 2014-1 Additional
Term Loans.

 

“2014-1 Additional Term Lender” means any Person who has a 2014-1 Additional
Term Commitment or has made a 2014-1 Additional Term Loan.

 

“2014-1 Additional Term Loan Refinancing” shall mean the paying, in part and in
accordance with Section 2.14, of the aggregate outstanding principal amount,
together with accrued interest, of the 2014-1 Additional Term Loans with the
proceeds of the 2021 Term B Loans on the Sixteenth Amendment Effective Date.

 

“2014-1 Additional Term Loans Termination Date” means December 17, 2014, if the
Eleventh Amendment Release Date has not occurred on or prior to such date.

 

“2014-1 Additional Term Loans” has the meaning assigned to that term in
Section 2.1(e).  For the avoidance of doubt, the 2014-1 Additional Term Loans
were repaid in full in connection with the consummation of the 2016 Term B Loan
Refinancing and the 2014-1 Additional Term Loan Refinancing on the Sixteenth
Amendment Effective Date

 

“2014-1 Additional Term Loan Maturity Date” means (x) if the Eleventh Amendment
Release Date has not occurred on or prior to December 17, 2014, one Business Day
after the occurrence of the 2014-1 Additional Term Loans Termination Date and
(y) in any other case, the date that is the seventh anniversary of the Eleventh
Amendment Release Date; provided that (A) to the extent that there are any
Existing Senior Notes that have not been refinanced with Permitted Refinancing
Indebtedness that has a scheduled maturity date later than the 2014-1 Additional
Term Loan Maturity Date prior to the 91st day prior to the scheduled maturity
date of the Existing Senior Notes, then, unless, for each day during the period
from such 91st day prior to such Existing Senior Notes maturity to such Existing
Senior Notes maturity, the sum of (x) Cash and Cash Equivalents of the Borrower
and its Subsidiaries on such day, (y) the Total Available Revolving Commitment
on such day and (z) the total available capacity under the Receivables Documents
in existence on such day that exceeds the actual Receivables Facility Attributed
Indebtedness outstanding on such day is at least the Required Sum for such day,
the “2014-1 Additional Term Loan Maturity Date” shall be such day, (B) to the
extent that there are any 2020 Senior Subordinated Notes that have not been
refinanced with Permitted Refinancing Indebtedness that has a scheduled maturity
date later than the 2014-1 Additional Term Loan

 

2

--------------------------------------------------------------------------------


 

Maturity Date prior to the 91st day prior to the scheduled maturity date of the
2020 Senior Subordinated Notes, then, unless, for each day during the period
from such 91st day prior to such 2020 Senior Subordinated Notes maturity to such
2020 Senior Subordinated Notes maturity, the sum of (x) Cash and Cash
Equivalents of the Borrower and its Subsidiaries on such day, (y) the Total
Available Revolving Commitment on such day and (z) the total available capacity
under the Receivables Documents in existence on such day that exceeds the actual
Receivables Facility Attributed Indebtedness outstanding on such day is at least
the Required Sum for such day, the “2014-1 Additional Term Loan Maturity Date”
shall be such day and (C) to the extent that there are any 2021 Senior
Subordinated Notes that have not been refinanced with Permitted Refinancing
Indebtedness that has a scheduled maturity date later than the 2014-1 Additional
Term Loan Maturity Date prior to the 91st day prior to the scheduled maturity
date of the 2021 Senior Subordinated Notes, then, unless, for each day during
the period from such 91st day prior to such 2021 Senior Subordinated Notes
maturity to such 2021 Senior Subordinated Notes maturity, the sum of (x) Cash
and Cash Equivalents of the Borrower and its Subsidiaries on such day, (y) the
Total Available Revolving Commitment on such day and (z) the total available
capacity under the Receivables Documents in existence on such day that exceeds
the actual Receivables Facility Attributed Indebtedness outstanding on such day
is at least the Required Sum for such day, the “2014-1 Additional Term Loan
Maturity Date” shall be such day.

 

“2014-1 Additional Term Note” and “2014-1 Additional Term Notes” have the
meanings assigned to those terms in Section 2.2(a).

 

“2015 Extended Term B Dollar Lender” means, at any time, any Lender that has a
2015 Extended Term B Dollar Loan at such time.

 

“2015 Extended Term B Dollar Loan” means a Term B Dollar Loan that has been
converted to a “2015 Extended Term B Dollar Loan” pursuant to the Fourteenth
Amendment.

 

“2015 Extended Term B Dollar Note” have the meanings assigned to such term in
Section 2.2(a).

 

“2015 Extended Term B Loan Facility” means the credit facility under this
Agreement evidenced by the 2015 Extended Term B Dollar Loans.

 

“2015 Extended Term B Loan Maturity Date” means April 19, 2019, as the same may
be extended from time to time pursuant to Section 2.15.

 

“2015 Non-Extended Term B Dollar Lender” means any Lender which has made (or a
portion thereof) a 2015 Non-Extended Term B Dollar Loan.

 

“2015 Non-Extended Term B Dollar Loan” means a Term B Dollar Loan that shall not
have been converted to a “2015 Extended Term B Dollar Loan” pursuant to the
Fourteenth Amendment (including, for the avoidance of doubt, any Extended Term B
Dollar Loan, 2013 Additional Term Loan, 2013-1 Additional Term Loan or Series 2
Extended Term B Dollar Loan, as the case may be, that shall not have been
converted to a “2015 Extended Term B Dollar Loan” pursuant to the Fourteenth
Amendment).

 

3

--------------------------------------------------------------------------------


 

“2015 Non-Extended Term B Dollar Note” has the meaning assigned to such term in
Section 2.2(a).

 

“2015 Non-Extended Term B Loan Facility” means the credit facility under this
Agreement evidenced by the Non-Extended Term B Dollar Loans.

 

“2015 Non-Extended Term B Loan Maturity Date” means April 19, 2017, as the same
may be extended from time to time pursuant to Section 2.15.

 

“2016 Extended Revolving Commitments” means a Revolving Commitment that has been
converted to a “2016 Extended Revolving Commitment” or has been made as a “2016
Incremental Revolving Commitment” pursuant to the Fifteenth Amendment.  As of
the Fifteenth Amendment Effective Date, the aggregate 2016 Extended Revolving
Commitments equal $625,000,000.

 

“2016 Extended Revolving Lender” means any Revolving Lender which has a 2016
Extended Revolving Commitment or is owed a 2016 Extended Revolving Loan (or a
portion thereof).

 

“2016 Extended Revolving Loan Stated Termination Date” means March 20, 2021
(provided, that (a) to the extent that there are any 2015 Extended Term B Dollar
Loans outstanding on any day during the period from and including the date that
is 91 days prior to the 2015 Extended Term Loan B Maturity Date to and including
the 2015 Extended Term Loan B Maturity Date, then, unless the Applicable
Liquidity Sum on such day is at least the sum of (x) $200,000,000 and (y) the
aggregate principal amount of 2015 Extended Term B Dollar Loans outstanding on
such day, the “2016 Extended Revolving Loan Stated Termination Date” shall be
such day, (b) to the extent that there are any 2015 Non-Extended Term B Dollar
Loans outstanding on any day during the period from and including the date that
is 91 days prior to the 2015 Non-Extended Term Loan B Maturity Date to and
including the 2015 Non-Extended Term Loan B Maturity Date, then, unless the
Applicable Liquidity Sum on such day is at least the sum of (x) $200,000,000 and
(y) the aggregate principal amount of 2015 Non-Extended Term B Dollar Loans
outstanding on such day, the “2016 Extended Revolving Loan Stated Termination
Date” shall be such day, (c) to the extent that there are any Existing Senior
Notes outstanding on the 91st day prior to the scheduled maturity date of the
Existing Senior Notes, then, unless, for each day during the period from such
91st day prior to such Existing Senior Notes maturity to such Existing Senior
Notes maturity, the Applicable Liquidity Sum on such day is at least the sum of
(x) $200,000,000 and (y) the aggregate principal amount of Existing Senior Notes
outstanding on such day, the “2016 Extended Revolving Loan Stated Termination
Date” shall be such day and (d) to the extent that there are any 2021 Senior
Notes outstanding on the 91st day prior to the scheduled maturity date of the
2021 Senior Notes, then, unless, for each day during the period from such 91st
day prior to such 2021 Senior Notes maturity to such 2021 Senior Notes maturity,
the Applicable Liquidity Sum on such day is at least the sum of (x) $200,000,000
and (y) the aggregate principal amount of 2021 Senior Notes outstanding on such
day, the “2016 Extended Revolving Loan Stated Termination Date” shall be such
day), as the same may be extended from time to time pursuant to Section 2.15.

 

4

--------------------------------------------------------------------------------


 

“2016 Extended Revolving Loan” means a Revolving Loan that has been converted to
a “2016 Extended Revolving Loan” or made as a “2016 Incremental Revolving Loan”
pursuant to the Fifteenth Amendment.

 

“2016 Non-Extended Revolving Commitments” means a Revolving Commitment that has
not been converted to a “2016 Extended Revolving Commitment” pursuant to the
Fifteenth Amendment.  As of the Fifteenth Amendment Effective Date, the
aggregate 2016 Non-Extended Revolving Commitments equal $0.

 

“2016 Non-Extended Revolving Lender” means any Revolving Lender which has a 2016
Non-Extended Revolving Commitment or is owed a 2016 Non-Extended Revolving Loan
(or a portion thereof).

 

“2016 Non-Extended Revolving Loan Stated Termination Date” means March 20, 2017
(provided, that (a) to the extent that there are any Senior Notes (2016)
outstanding on any day during the period from and including the Senior Notes
(2016) Trigger Date to and including the Senior Notes (2016) Maturity Date,
then, unless the Applicable Liquidity Sum on such day is at least the sum of
(x) $200,000,000 and (y) the aggregate principal amount of Senior Notes (2016)
outstanding on such day, the “2016 Non-Extended Revolving Loan Stated
Termination Date” shall be such day, (b) to the extent that there are any
Non-Extended Term B Dollar Loans outstanding on any day during the period from
and including the Non-Extended Term B Loan Trigger Date to and including the
Non-Extended Term B Loan Maturity Date, then, unless the Applicable Liquidity
Sum on such day is at least the sum of (x) $200,000,000 and (y) the aggregate
principal amount of Non-Extended Term B Dollar Loans outstanding on such day,
the “2016 Non-Extended Revolving Loan Stated Termination Date” shall be such day
and (c) to the extent that there are any Term C Dollar Loans outstanding on any
day during the period from and including the Term C Loan Trigger Date to and
including the Term C Loan Maturity Date, then, unless the Applicable Liquidity
Sum on such day is at least the sum of (x) $200,000,000 and (y) the aggregate
principal amount of Term C Dollar Loans outstanding on such day, the “2016
Non-Extended Revolving Loan Stated Termination Date” shall be such day), as the
same may be extended from time to time pursuant to Section 2.15.

 

“2016 Non-Extended Revolving Loan” means a Revolving Loan that has not been
converted to a “2016 Extended Revolving Loan” pursuant to the Fifteenth
Amendment.

 

“2016 Term B Commitment” means, with respect to any Person, the principal amount
set forth opposite such Person’s name on Schedule 1 to the Fifteenth Amendment
under the caption “Amount”, and “2016 Term B Commitments” means such commitments
collectively, which commitments equal $550,000,000 in the aggregate.

 

“2016 Term B Facility” means the credit facility under this Agreement evidenced
by the 2016 Term B Commitments and the 2016 Term B Loans.

 

“2016 Term B Lender” means any Person who has a 2016 Term B Commitment or has
made a 2016 Term B Loan.

 

“2016 Term B Loan Refinancing” shall mean the paying, in accordance with
Section 2.14, (x) of the aggregate remaining outstanding principal amount (after
giving effect to

 

5

--------------------------------------------------------------------------------


 

the 2014-1 Additional Term Loan Refinancing on the Sixteenth Amendment Effective
Date), together with accrued interest, of the 2014-1 Additional Term Loans with
the proceeds of the 2023 Term B Loans on the Sixteenth Amendment Effective Date
and (y) of the aggregate outstanding principal amount, together with accrued
interest, of the 2016 Additional Term Loans with the proceeds of the 2023 Term B
Loans on the Sixteenth Amendment Effective Date.

 

“2016 Term B Loans” has the meaning assigned to that term in Section 2.1(f). 
For the avoidance of doubt, the 2016 Term B Loans were repaid in full in
connection with the consummation of the 2016 Term B Loan Refinancing and the
2014-1 Additional Term Loan Refinancing on the Sixteenth Amendment Effective
Date.

 

“2016 Term B Loan Maturity Date” means April 1, 2023, being the seventh
anniversary of the Fifteenth Amendment Effective Date (provided, that (a) to the
extent that there are any Existing Senior Notes outstanding on the 91st day
prior to the scheduled maturity date of the Existing Senior Notes, then, unless,
for each day during the period from such 91st day prior to such Existing Senior
Notes maturity to such Existing Senior Notes maturity, the Applicable Liquidity
Sum on such day is at least the sum of (x) $200,000,000 and (y) the aggregate
principal amount of Existing Senior Notes outstanding on such day, the “2016
Term B Loan Maturity Date” shall be such day, (b) to the extent that there are
any 2021 Senior Notes outstanding on the 91st day prior to the scheduled
maturity date of the 2021 Senior Notes, then, unless, for each day during the
period from such 91st day prior to such 2021 Senior Notes maturity to such 2021
Senior Notes maturity, the Applicable Liquidity Sum on such day is at least the
sum of (x) $200,000,000 and (y) the aggregate principal amount of 2021 Senior
Notes outstanding on such day, the “2016 Term B Loan Maturity Date” shall be
such day and (c) to the extent that there are any 2022 Senior Notes outstanding
on the 91st day prior to the scheduled maturity date of the 2022 Senior Notes,
then, unless, for each day during the period from such 91st day prior to such
2022 Senior Notes maturity to such 2022 Senior Notes maturity, the Applicable
Liquidity Sum on such day is at least the sum of (x) $200,000,000 and (y) the
aggregate principal amount of 2022 Senior Notes outstanding on such day, the
“2016 Term B Loan Maturity Date” shall be such day), as the same may be extended
from time to time pursuant to Section 2.15.

 

“2016 Term B Note” and “2016 Term B Notes” have the meanings assigned to those
terms in Section 2.2(a).

 

“2016 Term B Refinancing” shall mean the paying, in full or in part and in
accordance with Section 2.14, of the aggregate outstanding principal amount,
together with accrued interest, of the 2015 Non-Extended Term B Dollar Loans and
the aggregate outstanding principal amount, together with accrued interest, of
the Term C Dollar Loans, in each case with the proceeds of the 2016 Term B Loans
on the Fifteenth Amendment Effective Date.

 

“2020 Senior Subordinated Notes” means those certain 8.625% senior subordinated
notes due 2020 issued pursuant to the terms of the 2020 Senior Subordinated
Notes Indenture.

 

“2020 Senior Subordinated Notes Indenture” means that certain Indenture dated as
of March 17, 2010 among the Borrower, the guarantors named therein and Wells
Fargo Bank,

 

6

--------------------------------------------------------------------------------


 

National Association, as trustee (as the same may be amended in compliance with
this Agreement) and any supplemental indenture or additional indenture to be
entered into with respect to the 2020 Senior Subordinated Notes to the extent
permitted under Section 8.11.

 

“2021 Senior Notes” means those certain 5.125% senior notes due 2021 issued
pursuant to the terms of the 2021 Senior Notes Indenture.

 

“2021 Senior Notes Indenture” means that certain Indenture dated as of
December 23, 2013, among the Borrower, the guarantors named therein and
Wilmington Trust, National Association, as trustee (as the same may be amended
in compliance with this Agreement) and any supplemental indenture or additional
indenture to be entered into with respect to the 2021 Senior Notes to the extent
permitted under Section 8.11.

 

“2021 Senior Subordinated Notes” means those certain 8.625% senior subordinated
notes due 2021 issued pursuant to the terms of the 2021 Senior Subordinated
Notes Indenture.

 

“2021 Senior Subordinated Notes Indenture” means that certain Indenture dated as
of September 24, 2010, among the Borrower, the guarantors named therein and
Wells Fargo Bank, National Association, as trustee (as the same may be amended
in compliance with this Agreement) and any supplemental indenture or additional
indenture to be entered into with respect to the 2021 Senior Subordinated Notes
to the extent permitted under Section 8.11.

 

“2021 Term B Commitment” means, with respect to any Person, the principal amount
set forth opposite such Person’s name on Schedule 1 to the Sixteenth Amendment
under the caption “Amount”, and “2021 Term B Commitments” means such commitments
collectively, which commitments equal $350,000,000 in the aggregate.

 

“2021 Term B Facility” means the credit facility under this Agreement evidenced
by the 2021 Term B Commitments and the 2021 Term B Loans.

 

“2021 Term B Lender” means any Person who has a 2021 Term B Commitment or has
made a 2021 Term B Loan.

 

“2021 Term B Loans” has the meaning assigned to that term in Section 2.1(g).

 

“2021 Term B Loan Maturity Date” means October 1, 2021; provided that (a) to the
extent that there are any Existing Senior Notes outstanding on the 91st day
prior to the scheduled maturity date of the Existing Senior Notes, then, unless,
for each day during the period from such 91st day prior to such Existing Senior
Notes maturity to such Existing Senior Notes maturity, the Applicable Liquidity
Sum on such date is at least the sum of (x) $200,000,000 and (y) the aggregate
principal amount of Existing Senior Notes outstanding such day, the “2021 Term B
Loan Maturity Date” shall be such day and (b) to the extent that there are any
2021 Senior Notes outstanding on the 91st day prior to the scheduled maturity
date of the 2021 Senior Notes, then, unless, for each day during the period from
such 91st day prior to such 2021 Senior Notes maturity to such 2021 Senior Notes
maturity, the Applicable Liquidity Sum on such day is at least the sum of
(x) $200,000,000 and (y) the aggregate principal amount of 2021 Senior Notes
outstanding on such day, the “2021 Term B Loan Maturity Date” shall be such day.

 

7

--------------------------------------------------------------------------------


 

“2021 Term B Note” and “2021 Term B Notes” have the meanings assigned to those
terms in Section 2.2(a).

 

“2022 Senior Notes” means those certain 5.125% senior notes due 2022 issued
pursuant to the terms of the 2022 Senior Notes Indenture.

 

“2022 Senior Notes Indenture” means that certain Indenture dated as of
November 13, 2014, among the Borrower, the guarantors named therein and
Wilmington Trust, National Association, as trustee (as the same may be amended
in compliance with this Agreement) and any supplemental indenture or additional
indenture to be entered into with respect to the 2022 Senior Notes to the extent
permitted under Section 8.11.

 

“2023 Term B Commitment” means, with respect to any Person, the principal amount
set forth opposite such Person’s name on Schedule 1 to the Sixteenth Amendment
under the caption “Amount”, and “2023 Term B Commitments” means such commitments
collectively, which commitments equal $1,375,000,000 in the aggregate.

 

“2023 Term B Facility” means the credit facility under this Agreement evidenced
by the 2023 Term B Commitments and the 2023 Term B Loans.

 

“2023 Term B Lender” means any Person who has a 2023 Term B Commitment or has
made a 2023 Term B Loan.

 

“2023 Term B Loans” has the meaning assigned to that term in Section 2.1(h).

 

“2023 Term B Loan Maturity Date” means April 1, 2023 (provided, that (a) to the
extent that there are any Existing Senior Notes outstanding on the 91st day
prior to the scheduled maturity date of the Existing Senior Notes, then, unless,
for each day during the period from such 91st day prior to such Existing Senior
Notes maturity to such Existing Senior Notes maturity, the Applicable Liquidity
Sum on such day is at least the sum of (x) $200,000,000 and (y) the aggregate
principal amount of Existing Senior Notes outstanding on such day, the “2023
Term B Loan Maturity Date” shall be such day, (b) to the extent that there are
any 2021 Senior Notes outstanding on the 91st day prior to the scheduled
maturity date of the 2021 Senior Notes, then, unless, for each day during the
period from such 91st day prior to such 2021 Senior Notes maturity to such 2021
Senior Notes maturity, the Applicable Liquidity Sum on such day is at least the
sum of (x) $200,000,000 and (y) the aggregate principal amount of 2021 Senior
Notes outstanding on such day, the “2023 Term B Loan Maturity Date” shall be
such day and (c) to the extent that there are any 2022 Senior Notes outstanding
on the 91st day prior to the scheduled maturity date of the 2022 Senior Notes,
then, unless, for each day during the period from such 91st day prior to such
2022 Senior Notes maturity to such 2022 Senior Notes maturity, the Applicable
Liquidity Sum on such day is at least the sum of (x) $200,000,000 and (y) the
aggregate principal amount of 2022 Senior Notes outstanding on such day, the
“2023 Term B Loan Maturity Date” shall be such day), as the same may be extended
from time to time pursuant to Section 2.15.

 

“2023 Term B Note” and “2023 Term B Notes” have the meanings assigned to those
terms in Section 2.2(a).

 

8

--------------------------------------------------------------------------------


 

“Acceptable Discount” has the meaning assigned to such term in
Section 4.3(c)(iv)(B).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 4.3(c)(iv)(C).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit 4.3(c)-G.

 

“Acceptance Date” has the meaning assigned to such term in
Section 4.3(c)(iv)(B).

 

“Accounts Receivable” means presently existing and hereafter arising or acquired
accounts receivable, notes, drafts, acceptances, general intangibles, choses in
action and other forms of obligations and receivables relating in any way to
Inventory or arising from the sale of Inventory or the rendering of services by
the Borrower or its Subsidiaries or howsoever otherwise arising, including the
right to payment of any interest or finance charges with respect thereto and all
proceeds of insurance with respect thereto, together with all of the Borrower’s
or its Subsidiaries’ rights as an unpaid vendor, all pledged assets, guaranty
claims, liens and security interests held by or granted to the Borrower or its
Subsidiaries to secure payment of any Accounts Receivable and all books,
customer lists, ledgers, records and files (whether written or stored
electronically) relating to any of the foregoing.

 

“Acquired Debt” has the meaning assigned to such term in Section 8.2(b)(xi).

 

“Acquisition” has the meaning assigned to such term in Section 8.7(m).

 

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
September 17, 2013, between the Seller, the Companies and the Borrower, as
amended by the Amendment to Stock Purchase Agreement, dated as of March 20, 2014
and the Amendment No. 2 to Stock Purchase Agreement, dated as of July 24, 2014,
and as may be further amended, restated, waived or otherwise modified from time
to time in manner consistent with the provisions of Section 5.5(j).

 

“Acquisition Agreement Representations” means the representations and warranties
with respect to the Companies made by the Seller in the Acquisition Agreement to
the extent a breach of such representations and warranties is material to the
interests of the Lenders, but only to the extent that the Borrower or its
Affiliates have the right to terminate its or their obligations under the
Acquisition Agreement (or decline to consummate the Rockwood Acquisition) as a
result of a breach of such representations in the Acquisition Agreement.

 

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that agrees to provide any portion of any (a) Incremental
Loan in accordance with Section 2.13 or (b) Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.14; provided that each Additional Lender shall be subject to the
approval of the Administrative Agent, the Facing Agents and/or the Swing Line
Lender (such approval not to be unreasonably withheld, conditioned or delayed),
in each case to the extent any such consent would be required from the
Administrative Agent, the Facing

 

9

--------------------------------------------------------------------------------


 

Agents and/or the Swing Line Lender hereunder if the establishment of such
Incremental Loan or such Credit Agreement Refinancing Indebtedness constituted
an assignment of Loans or, in the case of an Incremental Revolving Facility,
Revolving Commitments to such Additional Lender.

 

“Additional Security Documents” means all mortgages, pledge agreements, security
agreements, reaffirmations and other security documents entered into pursuant to
Section 7.11 with respect to additional Collateral, in each case, as amended,
supplemented or otherwise modified from time to time.

 

“Additional Term Loan Lender” has the meaning assigned to such term in the Third
Amendment.

 

“Additional Term Loans” means term loans and commitments to make term loans
whose contractual priority of payment is pari passu in all respects with the
Extended Term B Dollar Loans, Series 2 Extended Term B Dollar Loans or the
Non-Extended Term B Dollar Loans, as the case may be, that (i) have a Weighted
Average Life to Maturity of not less than that of the relevant Term B Dollar
Loan with the then longest Weighted Average Life to Maturity and a final
maturity no earlier than the latest relevant Term Maturity Date; (ii) are on
terms and conditions otherwise substantially similar to those applicable to the
existing Term Facilities and (iii) have applicable margins (which, for such
purposes only, shall be deemed to include all upfront or similar compensation or
original issue discount (amortized over an assumed three year life) payable to
all Lenders providing such loans, but exclusive of any arrangement, structuring
or other similar fees payable in connection therewith that are not shared with
all Lenders providing such loans) determined as of the initial funding date for
such loans not greater than 0.50% above the applicable margins then in effect
for the relevant Term B Dollar Loans (which, for such purposes only, shall be
deemed to include all upfront or similar compensation or original issue discount
(amortized over an assumed three year life) paid to all Extended Term B Dollar
Lenders, Series 2 Extended Term B Dollar Lenders or all Non-Extended Term B
Dollar Lenders, as the case may be, as of the initial funding date for such
Extended Term B Dollar Loans, Series 2 Extended Term B Dollar Loans or the
Non-Extended Term B Dollar Loans, as the case may be, but exclusive of any
arrangement, structuring or other similar fees payable in connection therewith
that are not shared with all Extended Term B Dollar Lenders, Series 2 Extended
Term B Dollar Lenders or all Non-Extended Term B Dollar Lenders, as the case may
be).  Notwithstanding the foregoing, the foregoing clause (iii) shall not be
applicable to any 2014-1 Additional Term Loans.  The Additional Term Loans may
only be drawn or made as 2014-1 Additional Term Loans and may only be used to
finance a portion of the Rockwood Acquisition or to consummate the Other Debt
Refinancing on the Rockwood Acquisition Closing Date or the Other Debt
Refinancing Closing Date, as the case may be; provided, that such Additional
Term Loans shall be directly funded into escrow pursuant to the Eleventh
Amendment Escrow Agreement with the Eleventh Amendment Escrow Agent on the
Eleventh Amendment Effective Date upon the satisfaction of the conditions set
forth in the Eleventh Amendment.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement, and includes any successor Administrative Agent in such
capacity.

 

10

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any Person or group acting in
concert in respect of the Person in question that, directly or indirectly,
controls (including but not limited to all directors and officers of such
Person) or is controlled by or is under common control with such Person;
provided that no Agent nor any Affiliate of an Agent shall be deemed to be an
Affiliate of the Borrower.  For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person or group of Persons,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, whether through
the ownership of Voting Securities or by contract or otherwise.  A Person shall
be deemed to control a Person if such first Person possesses, directly or
indirectly, the power to vote 15% or more of the securities having ordinary
voting power for the election of directors, managers or similar governing body
of such Person.

 

“Agent” has the meaning assigned to that term in the introduction to this
agreement and includes any successor agent in any such capacity.

 

“Agreement” means this Credit Agreement, as the same may at any time be amended,
supplemented or otherwise modified in accordance with the terms hereof and in
effect.

 

“Airstar Aircraft Financing Documents” means operating leases and related
documents entered into by Airstar Corporation relating to aircraft owned or
acquired by it and any agreements or documents entered into by Airstar
Corporation.

 

“All-In Yield” means, with respect to any Relevant AIY Reference Tranche or any
Incremental Term Loan, the yield thereof determined by taking into account the
following: (a) the Applicable Eurocurrency Margin and Applicable Base Rate
Margin (provided that, in the event the Eleventh Amendment Release Date occurs,
if the Eurocurrency Rate “floor” or Base Rate “floor” for the relevant
Incremental Term Loans is greater than the Eurocurrency Rate or Base Rate
“floor”, respectively, for the 2014-1 Additional Term Loans, the difference
between such “floor” for the 2014-1 Additional Term Loans and the Incremental
Term Loans shall be equated to an increase in the Applicable Base Rate Margin
and the Applicable Eurocurrency Margin, as applicable), (b) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower for the account of the Lenders with
respect to the Relevant AIY Reference Tranche or any Incremental Term Loan in
the primary syndication thereof (with OID being equated to interest based on an
assumed four year life to maturity), and (c) customary arrangement, structuring
or similar fees payable to the Joint Lead Arrangers (or their affiliates) in
connection with the Relevant AIY Reference Tranche or to one or more arrangers
(or their affiliates) of the relevant Incremental Term Loans shall be excluded.

 

“Alternative Currency” means, with respect to (i) Revolving Loans, Euros and
Sterling, and (ii) any Letter of Credit or Swing Line Loans, Euros, Sterling and
any currency which is freely transferable and convertible into Dollars.

 

“Applicable Base Rate Margin” means at any date, (i) with respect to Revolving
Loans denominated in Dollars (including any Swing Line Loans denominated in
Dollars), the applicable percentage set forth in the following table under the
column Applicable Base Rate

 

11

--------------------------------------------------------------------------------


 

Margin for Revolving Loans opposite the Most Recent Senior Secured Leverage
Ratio as of such date, (ii) with respect to Term C Dollar Loans, 1.25%,
(iii) prior to the Fourteenth Amendment Effective Date, with respect to Extended
Term B Dollar Loans, and from and after the Fourteenth Amendment Effective Date,
with respect to 2015 Non-Extended Term B Dollar Loans (other than 2015
Non-Extended Term B Dollar Loans constituting Series 2 Extended Term B Dollar
Loans), the applicable percentage set forth under the column Applicable Base
Rate Margin for Extended Term B Dollar Loans and 2015 Non-Extended Term B Dollar
Loans, opposite the Most Recent Senior Secured Leverage Ratio as of such date,
(iv) with respect to Series 2 Extended Term B Dollar Loans (including, from and
after the Fourteenth Amendment Effective Date, any Series 2 Extended Term B
Dollar Loans that have been converted to 2015 Non-Extended Term B Dollar Loans
but excluding any Series 2 Extended Term B Dollar Loans constituting 2015
Extended Term B Dollar Loans), the applicable percentage set forth under the
column Applicable Base Rate Margin for Series 2 Extended Term B Dollar Loans
opposite the Most Recent Senior Secured Leverage Ratio as of such date (provided
that, for the avoidance of doubt, for the periods prior to the Seventh Amendment
Effective Date for which interest or fees have not been paid, the Applicable
Base Rate Margin in effect immediately prior to giving effect to the Seventh
Amendment shall be applicable), (v) with respect to 2014-1 Additional Term
Loans, 2.00%, (vi) with respect to 2015 Extended Term B Dollar Loans (including,
for the avoidance of doubt, any Extended Term B Dollar Loans and Series 2
Extended Term B Dollar Loans that have been converted to 2015 Extended Term B
Dollar Loans), 2.00%, (vii) with respect to the 2016 Term B Loans, 2.50%,
(viii) with respect to the 2021 Term B Loans, 1.75% and (ix) with respect to the
2023 Term B Loans, 2.00%:

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate
Margin for Revolving
Loans

 

Less than or equal to 2.00 to 1

 

1.50

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

1.75

%

Greater than 2.50 to 1

 

2.00

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate
Margin for Extended
Term B Dollar Loans
and
2015 Non-Extended Term
B Dollar Loans (other
than 2015 Non-Extended
Term B Dollar Loans that
constitute Series 2
Extended
Term B Dollar Loans)

 

Less than or equal to 2.25 to 1

 

1.50

%

 

12

--------------------------------------------------------------------------------


 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate
Margin for Extended
Term B Dollar Loans
and
2015 Non-Extended Term
B Dollar Loans (other
than 2015 Non-Extended
Term B Dollar Loans that
constitute Series 2
Extended
Term B Dollar Loans)

 

Greater than 2.25 to 1

 

1.75

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate
Margin for Series 2
Extended Term B Dollar
Loans (including, after
the Fourteenth
Amendment Effective
Date, Series 2 Extended
Term B Dollar Loans that
constitute 2015 Non-
Extended Term
B Dollar Loans)

 

Less than 1.50 to 1

 

1.75

%

Greater than or equal to 1.50 to 1

 

2.00

%

 

“Applicable Commitment Fee Percentage” means at any date, 0.50% per annum
(provided that, for the avoidance of doubt, for the periods prior to the Seventh
Amendment Effective Date for which interest or fees have not been paid, the
Applicable Commitment Fee Percentage in effect immediately prior to giving
effect to the Seventh Amendment shall be applicable).

 

“Applicable Currency” means as to any particular payment or Loan, Dollars or the
Alternative Currency in which such payment or Loan is denominated or is payable.

 

“Applicable Discount” has the meaning assigned to such term in
Section 4.3(c)(iii)(B).

 

“Applicable Eurocurrency Margin” means at any date, (i) with respect to
Revolving Loans denominated in Dollars, the applicable percentage set forth in
the following table under the column Applicable Eurocurrency Margin for
Revolving Loans opposite the Most Recent Senior Secured Leverage Ratio as of
such date, (ii) with respect to Term C Dollar Loans,

 

13

--------------------------------------------------------------------------------


 

2.25%, (iii) prior to the Fourteenth Amendment Effective Date, with respect to
Extended Term B Dollar Loans, and from and after the Fourteenth Amendment
Effective Date, with respect to 2015 Non-Extended Term B Dollar Loans (other
than 2015 Non-Extended Term B Dollar Loans constituting Series 2 Extended Term B
Dollar Loans), the applicable percentage set forth under the column Applicable
Eurocurrency Margin for Extended Term B Dollar Loans and 2015 Non-Extended Term
B Dollar Loans, opposite the Most Recent Senior Secured Leverage Ratio as of
such date, (iv) with respect to Series 2 Extended Term B Dollar Loans
(including, from and after the Fourteenth Amendment Effective Date, any Series 2
Extended Term B Dollar Loans that have been converted to 2015 Non-Extended Term
B Dollar Loans but excluding any Series 2 Extended Term B Dollar Loans
constituting 2015 Extended Term B Dollar Loans), the applicable percentage set
forth under the column Applicable Eurocurrency Margin for Series 2 Extended Term
B Dollar Loans opposite the Most Recent Senior Secured Leverage Ratio as of such
date (provided that, for the avoidance of doubt, for the periods prior to the
Seventh Amendment Effective Date for which interest or fees have not been paid,
the Applicable Eurocurrency Margin in effect immediately prior to giving effect
to the Seventh Amendment shall be applicable), (v) with respect to 2014-1
Additional Term Loans, 3.00%, (vi) with respect to 2015 Extended Term B Dollar
Loans (including, for the avoidance of doubt, any Extended Term B Dollar Loans
and Series 2 Extended Term B Dollar Loans that have been converted to 2015
Extended Term B Dollar Loans), 3.00%, (vi) with respect to the 2016 Term B
Loans, 3.50%, (vii) with respect to the 2021 Term B Loans, 2.75% and (viii) with
respect to the 2023 Term B Loans, 3.00%:

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable
Eurocurrency Margin for
Revolving Loans

 

Less than or equal to 2.00 to 1

 

2.50

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

2.75

%

Greater than 2.50 to 1

 

3.00

%

 

14

--------------------------------------------------------------------------------


 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Eurocurrency
Margin for Extended
Term B Dollar Loans
and
2015 Non-Extended Term
B Dollar Loans (other
than 2015 Non-Extended
Term B Dollar Loans that
constitute Series 2
Extended
Term B Dollar Loans)

 

Less than or equal to 2.25 to 1

 

2.50

%

Greater than 2.25 to 1

 

2.75

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Eurocurrency
Margin for Series 2
Extended Term B Dollar
Loans (including, after
the Fourteenth
Amendment Effective
Date, Series 2 Extended
Term B Dollar Loans that
constitute 2015 Non-
Extended Term
B Dollar Loans)

 

Less than 1.50 to 1

 

2.75

%

Greater than or equal to 1.50 to 1

 

3.00

%

 

“Applicable Liquidity Sum” means, on any day, the sum of (x) Cash and Cash
Equivalents of the Borrower and its Subsidiaries on such day, (y) the Total
Available Revolving Commitment on such day and (z) the total available capacity
under the Receivables Documents in existence on such day that exceeds the actual
Receivables Facility Attributed Indebtedness outstanding on such day.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Borrower or
any of its Subsidiaries (other than Dividends or Tax Distributions to the extent
permitted under Section 8.4 or dispositions constituting a Recovery Event) of
all or any part of an interest in shares of Capital Stock of a Subsidiary of the
Borrower (other than directors’ qualifying shares and similar arrangements

 

15

--------------------------------------------------------------------------------


 

required by Requirement of Law), property or other assets (each referred to for
the purposes of this definition as a “disposition”); provided that a disposition
permitted by Section 8.3(a) through 8.3(g) or Section 8.3(j) through
8.3(n) shall not constitute an Asset Disposition for purposes of this
definition.

 

“Assigned Dollar Value” shall mean (i) in respect of any Borrowing denominated
in Dollars, the amount thereof, (ii) in respect of the undrawn amount of any
Letter of Credit denominated in an Alternative Currency, the Dollar Equivalent
thereof based upon the applicable Exchange Rate as of (a) the date of issuance
of such Letter of Credit, and (b) thereafter as of the first Business Day of
each month, (iii) in respect of any Letter of Credit reimbursement obligations
denominated in an Alternative Currency, the Dollar Equivalent thereof determined
based upon the applicable Exchange Rate as of the date such reimbursement
obligation was incurred and (iv) in respect of a Borrowing denominated in an
Alternative Currency, the Dollar Equivalent thereof based upon the applicable
Exchange Rate as of the last Exchange Rate Determination Date; provided,
however, in the case of Borrowings in an Alternative Currency, if, as of the end
of any Interest Period in respect of such Borrowing, the Dollar Equivalent
thereof determined based upon the applicable Exchange Rate as of the date that
is three Business Days before the end of such Interest Period would be at least
5% more, or 5% less, than the “Assigned Dollar Value” thereof that would
otherwise be applicable, then on and after the end of such Interest Period the
“Assigned Dollar Value” of such Borrowing shall be adjusted to be the Dollar
Equivalent thereof determined based upon the Exchange Rate that gave rise to
such adjustment (subject to further adjustment in accordance with this proviso
thereafter), and the Administrative Agent shall give the Borrower notice of such
adjustment; provided, however, that failure to give such notice shall not affect
the Borrower’s Obligations hereunder or result in any liability to the
Administrative Agent.  The Assigned Dollar Value of a Loan included in any
Borrowing shall equal the pro rata portion of the Assigned Dollar Value of such
Borrowing represented by such Loan.

 

“Assignee” has the meaning assigned to that term in Section 12.8(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(c), executed by any
applicable Lender, as assignor, and such Lender’s assignee in accordance with
Section 12.8.

 

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and the reasonable allocated cost of internal legal
services, including all reasonable disbursements of internal counsel.

 

“Attributable Debt” means as of the date of determination thereof with respect
to an Operating Financing Lease, the net present value (discounted according to
GAAP at the cost of debt implied in the lease) of the obligations of the lessee
for rental payments during the then remaining term of such Operating Financing
Lease.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 4.3(c); provided that the
Borrower shall not designate the Administrative

 

16

--------------------------------------------------------------------------------


 

Agent as the Auction Agent without the written consent of the Administrative
Agent (it being understood that the Administrative Agent shall be under no
obligation to agree to act as the Auction Agent); provided, further, that
neither the Borrower nor any of its Affiliates may act as the Auction Agent.

 

“Available Equity Proceeds” means, as of any date of determination, all Net
Equity Proceeds received by the Borrower after the Third Amendment Effective
Date less the sum of the amounts attributed to such proceeds that are utilized
for (i) Restricted Payments pursuant to Section 8.4(b), (ii) Unrestricted
Investments pursuant to Section 8.7(o) and (iii) payments in respect of Public
Notes pursuant to Section 8.11(i).

 

“Available Revolving Commitment” means, as to any Lender at any time an amount
equal to the amount, if any, by which (i) such Lender’s Revolving Commitment
exceeds (ii) the sum of (w) the Assigned Dollar Value of the aggregate principal
amount of Revolving Loans made by such Lender then outstanding, (x) such
Lender’s Pro Rata Share of the Assigned Dollar Value of LC Obligations, (y) such
Lender’s Pro Rata Share of the Assigned Dollar Value of the aggregate principal
amount of Swing Line Loans then outstanding and (z) such Lender’s Pro Rata Share
of the Overdraft Reserve, if any, at such time.

 

“Available Unrestricted Subsidiary Investment Basket” means, as of any date of
determination, an amount equal to the Unrestricted Subsidiary Investment Basket,
as of such date, less the sum of the aggregate outstanding amount of Investments
made in Permitted Unconsolidated Ventures or Unrestricted Subsidiaries pursuant
to Section 8.7(j)(i).

 

“Bank Guarantee” means a direct guarantee issued for the account of the
Borrower, and, if requested, a Subsidiary of the Borrower, pursuant to this
Agreement by a Facing Agent, in form acceptable to the Facing Agent, ensuring
that a liability acceptable to the Facing Agent of the Borrower or a Subsidiary
of a Borrower to a third Person will be met.

 

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code, as hereafter
amended.

 

“Base Rate” means the greater of: (i) the rate most recently announced by JPMCB
at its principal office as its “prime rate”, which is not necessarily the lowest
rate made available by JPMCB; (ii) the Federal Funds Rate plus 1/2 of 1% per
annum; (iii)  the Eurocurrency Rate (without giving effect to the proviso in
clause (i) of the definition thereof) for an Interest Period of one month
beginning on such date (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00% per annum; and (iv) with respect to the
2014-1 Additional Term Loans, the 2016 Term B Loans, the 2021 Term B Loans and
the 2023 Term B Loans only, 1.75%.  The “prime rate” announced by JPMCB is
evidenced by the recording thereof after its announcement in such internal
publication or publications as JPMCB may designate.  Any change in the Base Rate
resulting from a change in such “prime rate” announced by JPMCB shall become
effective without prior notice to the Borrower as of 12:01 a.m. (New York City
time) on the Business Day on which each change in such “prime rate” is announced
by JPMCB.  JPMCB may make commercial or other loans to others at rates of
interest at, above or below its “prime rate”.

 

17

--------------------------------------------------------------------------------


 

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

 

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 4.3(c)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 4.3(c)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 4.3(c)(iv).

 

“Borrowing” means a group of Loans of a single Type made by the Lenders or the
Swing Line Lender, as appropriate, on a single date (or resulting from one or
more conversions or continuations, or a combination thereof, on a single date)
and in the case of Eurocurrency Loans, as to which a single Interest Period is,
or on such date of conversion or continuation, will be in effect; provided that
Base Rate Loans or Eurocurrency Loans acquired by a Replacement Lender pursuant
to Section 3.7 shall be considered part of any related Borrowing of Eurocurrency
Loans made, converted or continued by the Replaced Lender.

 

“Business Day” means (i) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Dollar-denominated Loan, or
otherwise to be made or given to or from the Administrative Agent, a day other
than a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to close; provided, however, that when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market; provided, further, that when used in connection with
any Letter of Credit, the term “Business Day” shall also exclude any day on
which commercial banks in the city in which the Facing Agent for such Letter of
Credit is domiciled are required by law to close; and (ii) as it relates to any
payment, determination, funding or notice to be made or given in connection with
any Loan or Letter of Credit denominated in an Alternative Currency, any day
(x) on which dealings in deposits in the relevant Alternative Currency are
carried out in the London interbank market, (y) on which commercial banks and
foreign exchange markets are open for business in London, New York City and the
principal financial center for such Alternative Currency or (z) any day on which
the Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not operating (as determined in good faith by the
Administrative Agent).  For purposes of this Agreement (other than for purposes
of

 

18

--------------------------------------------------------------------------------


 

determining the end of any applicable Interest Period and other than for
purposes of any Loan, Letter of Credit or action required to be taken outside of
the United States), “Business Day” shall not include Pioneer Day as recognized
in the State of Utah in any year.

 

“C4 Business Sale” means the sale of Huntsman Petrochemical Corporation and
Huntsman Fuels, L.P. to Texas Petrochemicals L.P. pursuant to that certain Asset
Purchase Agreement dated as of April 5, 2006.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalent ownership interests
(however designated) in such Person’s capital stock, partnership interests,
membership interests or other equivalent interests and any rights (other than
debt securities convertible into or exchangeable for capital stock), warrants or
options exchangeable for or convertible into any such ownership interests.

 

“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be required to be capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Cash” means money, currency or the available credit balance in a Deposit
Account.

 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) Cash in Dollars (or cash in an
Alternative Currency if the Administrative Agent, relevant Facing Agent and/or
the Swing Line Lender so approves), at a location and pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent,
relevant Facing Agent and/or the Swing Line Lender, as applicable (and “Cash
Collateralization” has a corresponding meaning).

 

“Cash Equivalents” means any Investment in (i) a marketable obligation, maturing
within two years after issuance thereof, issued or guaranteed by the United
States of America or any instrumentality or agency thereof, (ii) a certificate
of deposit or banker’s acceptance, maturing within one year after issuance
thereof, issued by any Lender, or a national or state bank or trust company
organized and existing under the laws of the United States or any state thereof
or a European, Canadian or Japanese bank, in each case having capital, surplus
and undivided profits of at least $100,000,000 and whose long-term unsecured
debt has a rating of “A” or better by S&P or “A2” or better by Moody’s or the
equivalent rating by any other nationally recognized rating agency (provided
that the aggregate face amount of all Investments in certificates of deposit or
bankers’ acceptances issued by the principal offices of or branches of European
or Japanese banks located outside the United States shall not at any time exceed
33-1/3% of all Investments described in this definition), (iii) open market
commercial paper, maturing within 270 days after issuance thereof, which has a
rating of “A1” or better by S&P or “P1” or better by Moody’s, or the equivalent
rating by any other nationally recognized rating agency, (iv) repurchase
agreements and reverse repurchase agreements with a term not in excess

 

19

--------------------------------------------------------------------------------


 

of one year with any financial institution which has been elected a primary
government securities dealer by the Board or whose securities are rated “AA-” or
better by S&P or “Aa3” or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency relating to marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency or instrumentality thereof and backed by the full faith and credit
of the United States of America, (v) “Money Market” preferred stock maturing
within six months after issuance thereof or municipal bonds issued by a
corporation organized under the laws of any state of the United States, which
has a rating of “A” or better by S&P or Moody’s or the equivalent rating by any
other nationally recognized rating agency, (vi) tax exempt floating rate option
tender bonds backed by letters of credit issued by a national or state bank
whose long-term unsecured debt has a rating of “AA” or better by S&P or “Aa2” or
better by Moody’s or the equivalent rating by any other nationally recognized
rating agency, and (vii) shares of any money market mutual fund rated at least
AAA or the equivalent thereof by S&P or at least Aaa or the equivalent thereof
by Moody’s or any other mutual fund holding assets consisting (except for de
minimis amounts) of securitized products, such as asset backed securities and of
the type specified in clauses of (i) through (vi) above.

 

“Change of Control” means the occurrence of one or more of the following events:
(x) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than Mr. Jon M. Huntsman, his spouse, direct
descendants, an entity controlled by any of the foregoing and/or by a trust of
the type described hereafter, and/or a trust for the benefit of any of the
foregoing (the “Huntsman Group”) or MatlinPatterson Global Opportunities
Partners L.P., or any Affiliate thereof (the “MP Group”), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the then outstanding Voting Securities of Huntsman
Corporation; (y) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than the Huntsman Group, the MP
Group or Huntsman Corporation (or any successor entity) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the then outstanding Voting Securities of any
Parent Company or the Borrower; or (z) the replacement of a majority of the
Board of Directors of Huntsman Corporation, the Board of Directors or other
group with similar powers of any Parent Company or the Board of Managers of the
Borrower over a two-year period from the managers or directors who constituted
such group, at the beginning of such period, and such replacement shall not
(A) have been approved by a vote of at least a majority of the Board of
Directors of Huntsman Corporation, the Board of Directors or other group with
similar powers of any Parent Company or the Board of Managers of the Borrower,
as the case may be, then still in office who either were members of such group
at the beginning of such period or whose election as a member of such group was
previously so approved or (B) have been elected or nominated for election by one
or more members of the Huntsman Group.  Change of Control shall also mean any
“Change of Control” as defined in any Public Note Documents that occurs at a
time when the market price (as determined by the Administrative Agent) of the
Public Notes to which the “Change of Control” applies is less than

 

20

--------------------------------------------------------------------------------


 

103% of the principal amount thereof, or if as a result thereof the holders of
such Public Notes collectively put or tender in excess of $50,000,000 in the
aggregate of such Public Notes.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Non-Extended Term B
Dollar Loans, Extended Term B Dollar Loans, Series 2 Extended Term B Dollar
Loans, 2013 Additional Term Loans, 2013-1 Additional Term Loans, 2014-1
Additional Term Loans, 2015 Non-Extended Term B Dollar Loans, 2015 Extended Term
B Dollar Loans, 2016 Term B Loans, 2021 Term B Loans, 2023 Term B Loans, Term C
Dollar Loans, Revolving Loans, 2016 Extended Revolving Loans, 2016 Non-Extended
Revolving Loans, Swing Line Loans, Incremental Term Loans, Refinancing Term
Loans, New Extended Term Loans or New Extended Revolving Loans, (b) any
Commitment, refers to whether such Commitment is a Commitment in respect of
Non-Extended Term B Dollar Loans, Extended Term B Dollar Loans, Series 2
Extended Term B Dollar Loans, 2014-1 Additional Term Loans, 2015 Non-Extended
Term B Dollar Loans, 2015 Extended Term B Dollar Loans, 2016 Term B Loans, 2021
Term B Loans, 2023 Term B Loans, Term C Dollar Loans, Revolving Loans, 2016
Extended Revolving Loans, 2016 Non-Extended Revolving Loans, Swing Line Loans,
Refinancing Term Loan Commitment (and, in the case of an Refinancing Term Loan
Commitment, the Class of Loans to which such commitment relates), or a
Commitment in respect of a Class of Loans to be made pursuant to an Incremental
Amendment or a New Extension Offer and (c) any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.  Refinancing Term Loan Commitments, Refinancing Term
Loans, Incremental Term Loans and New Extended Term Loans that have different
terms and conditions shall be construed to be in different Classes.

 

“Closing Date” means August 16, 2005.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
including the regulations proposed or promulgated thereunder, or any successor
statute and the regulations proposed or promulgated thereunder.

 

“Collateral” means all “Collateral” as defined in each of the Security Documents
and all other assets of each Credit Party pledged or mortgaged pursuant to any
Security Document and any other collateral pledged or mortgaged by any Credit
Party to secure the Obligations.

 

“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Collateral Security Agreement, the Pledge Agreement or any other applicable
Security Document, or any successor Collateral Agent.

 

“Collateral Security Agreement” has the meaning assigned to that term in
Section 5.1(b).

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued pursuant to this Agreement for the purpose of supporting trade
obligations of the Borrower or any of its Subsidiaries in the ordinary course of
business.

 

21

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to each Lender, the aggregate of the Revolving
Commitment and Term Commitment, of such Lender and “Commitments” means such
commitments of all of the Lenders collectively.

 

“Commitment Fee” has the meaning assigned to that term in Section 3.2(a).

 

“Commitment Period” means, the period from and including the Fifth Amendment
Effective Date to but not including the Revolver Termination Date or, in the
case of the Swing Line Commitment, five (5) Business Days prior to the Revolver
Termination Date.

 

“Companies” has the meaning assigned to such term in the Tenth Amendment.

 

“Compliance Certificate” has the meaning assigned to that term in
Section 7.2(b).

 

“Consenting Non-Extended Term B Dollar Loans” has the meaning assigned to that
term in Section 2.12(b).

 

“Consolidated Cash Interest Expense” means, for any period, (i) Consolidated
Interest Expense, but excluding, however, interest expense not payable in cash,
amortization of discount and deferred financing costs, plus or minus, as the
case may be (ii) net amounts paid or received under Interest Rate Agreements
(with cap payments amortized over the life of the cap) and minus interest income
received in Cash or Cash Equivalents in respect of Investments permitted
hereunder.  Subject to adjustment as described in Section 1.2(c) for events
occurring after the Third Amendment Effective Date, for purposes of computing
Consolidated Cash Interest Expense, the Consolidated Cash Interest Expense for
the second, third and fourth Fiscal Quarters of 2006 shall be $74.8 million,
$74.9 million and $74.8 million, respectively.

 

“Consolidated Debt” means, at any time, without duplication, the sum of (i) all
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis that would be required to be shown as debt on a balance sheet prepared in
accordance with GAAP and other Indebtedness under Operating Financing Leases
incurred pursuant to Section 8.2(b)(iv), less Cash, Cash Equivalents and Foreign
Cash Equivalents of the Borrower and its Subsidiaries not subject to any Lien
(other than a Lien in favor of the Administrative Agent and/or the Collateral
Agent) or transfer restriction and (ii) Indebtedness of Borrower and its
Subsidiaries of the type referred to in clause (x) of the definition of such
term.

 

“Consolidated EBITDA” means, with respect to any Person, for any applicable
period, the sum (without duplication) of (i) Consolidated Net Income minus, to
the extent Consolidated Net Income has been increased thereby, any Port Arthur
Fire Insurance Income, and (ii) to the extent Consolidated Net Income has been
reduced thereby, (A) all income taxes of such Person and its Subsidiaries paid
or accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary, unusual or nonrecurring gains or losses or taxes
attributable to sales or dispositions outside the ordinary course of business)
and Tax Distributions paid during such period, (B) Consolidated Interest
Expense, (C) Permitted Non-Cash Impairment and Restructuring Charges less any
non-cash items increasing Consolidated Net Income for such period, (D) the
amount of net loss resulting from the payment of any premiums or similar amounts
that are required to be paid under the express terms of the
instrument(s) governing any Indebtedness of the Borrower upon the repayment or
other

 

22

--------------------------------------------------------------------------------


 

extinguishment of such Indebtedness by the Borrower in accordance with the
express terms of such Indebtedness and (E) the Port Arthur Fire Add Back, all as
determined on a consolidated basis for such Person and its Subsidiaries in
accordance with GAAP.  For purposes of computing Consolidated EBITDA, (i) all
components of Consolidated EBITDA for any such applicable period shall be
computed without giving effect to any extraordinary gains or losses (in
accordance with GAAP) for such period and (ii) subject to adjustment as
described in Section 1.2(c) for events occurring after the Third Amendment
Effective Date, the Consolidated EBITDA for the second, third and fourth Fiscal
Quarters of 2006 shall be $395.9 million, $282.5 million and $231.7 million,
respectively.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense (including that attributable to Capitalized Leases in accordance with
GAAP) of the Borrower and its Subsidiaries on a consolidated basis with respect
to all outstanding Indebtedness of the Borrower and its Subsidiaries, including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, all as
determined on a consolidated basis for the Borrower and its Subsidiaries in
accordance with GAAP, as modified by the last sentence of this definition. 
Notwithstanding anything in this definition to the contrary, as used in this
definition, the term “interest” shall include, without limitation, any discount
in respect of sales of Receivables Facility Assets pursuant to a Permitted
Accounts Receivables Securitization (regardless of whether such discount would
constitute interest expense as determined in accordance with GAAP) and any net
payments made or received by the Borrower and its Subsidiaries with respect to
Other Hedging Agreements entered into by the Borrower or any of its Subsidiaries
to protect against fluctuations in currency values in connection with the
Permitted Accounts Receivables Securitization, and the term “discount” shall
include any amounts which would be interest under GAAP if the Permitted Accounts
Receivables Securitization were a debt financing.

 

“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any Person, for any period, the sum of: (x) the aggregate net income
(or loss) of such Person and its Subsidiaries for such period on a consolidated
basis, determined in accordance with GAAP plus (y) cash dividends or
distributions paid to such Person or a Subsidiary of such Person by any other
Person (the “Payor”) other than a Subsidiary of the referent Person, to the
extent not otherwise included in Consolidated Net Income, which have been
derived from operating cash flow of the Payor; provided that there shall be
excluded therefrom (a) after-tax gains and losses from Asset Dispositions or
abandonments or reserves relating thereto, (b) after-tax items classified as
extraordinary or nonrecurring gains, (c) the net income of any Person acquired
in a “pooling of interests” transaction accrued prior to the date it becomes a
Subsidiary of the Person or is or is merged or consolidated with the Person or
any Subsidiary of the Person, (d) the net income (but not loss) of any
Subsidiary of the Person to the extent that the declaration of Dividends or
similar distributions by that Subsidiary of that income is restricted; provided
however, that the net income of Foreign Subsidiaries shall only be excluded in
any calculation of Consolidated Net Income of the Borrower as a result of
application of this clause (d) if the restriction on Dividends or similar
distributions results from consensual restrictions, (e) the net income or loss
of any Person, other than a Subsidiary or the Person, except to the extent of
cash Dividends or distributions paid to the Person or to a Subsidiary that is a
Wholly-Owned Subsidiary of the Person by such Person, (f) income or loss
attributable to discontinued operations (including, without limitation,
operations disposed of

 

23

--------------------------------------------------------------------------------


 

during such period whether or not such operations were classified as
discontinued) , (g) in the case of a successor to the referent Person by
consolidation or merger or as a transferee of the referent Person’s assets, any
earnings of the successor corporation prior to such consolidation, merger or
transfer of assets, (h) non-cash charges relating to asset impairments, which
charges do not require an accrual of or a reserve for cash charges for any
future period, (i) all gains or losses from the cumulative effect of any change
in accounting principles and (j) the net amount of all Tax Distributions made
during such period.

 

“Consolidated Net Tangible Assets” means, for any Person, the total assets of
such Person and its Subsidiaries, as determined from a consolidated balance
sheet of such Person and its consolidated Subsidiaries prepared in accordance
with GAAP, but excluding therefrom all items that are treated as goodwill and
other intangible assets under GAAP.

 

“Contaminant” means any material with respect to which any Environmental Law
imposes a duty, obligation or standard of conduct, including without limitation
any pollutant contaminant (as those terms are defined in 42 U.S.C. §9601(33)),
toxic pollutant (as that term is defined in 33 U.S.C.  §1362(13)), hazardous
substance (as that term is defined in 42 U.S.C. §9601(14)), hazardous chemical
(as that term is defined by 29 CFR §1910.1200(c)), hazardous waste (as that term
is defined in 42 U.S.C.  §6903(5)), or any state or local equivalent of such
laws and regulations, including, without limitation, radioactive material,
special waste, polychlorinated biphenyls, asbestos, petroleum, including crude
oil or any petroleum-derived substance, (or any fraction thereof), solid waste
(as that term is defined in 42 U.S.C. § 6903(27)), or breakdown or decomposition
product thereof, or any constituent of any such substance or waste, including
but not limited to polychlorinated biphenyls and asbestos.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which such property may be
subject.

 

“Converting Term Loan Lender” has the meaning assigned to such term in the Third
Amendment.

 

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Term Loans (“Refinanced Term Debt”); provided that (i) such exchanging,
extending, renewing, replacing or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Term Debt except by an amount equal to unpaid accrued interest
(including default interest) and premium (including tender premiums or premium
characterized as penalties) thereon plus reasonable upfront fees and original
issue discount on such exchanging, extending, renewing, replacing or refinancing
Indebtedness, plus other reasonable and customary fees and expenses in
connection with such exchange, modification, refinancing, refunding, renewal,
replacement or extension, (ii) without limiting the specific requirements set
forth in the definitions of “Permitted

 

24

--------------------------------------------------------------------------------


 

Pari Passu Secured Refinancing Debt,” “Permitted Junior Secured Refinancing
Debt” and “Permitted Unsecured Refinancing Debt,” as applicable, such
Indebtedness has a maturity that is not earlier than, and a Weighted Average
Life to Maturity equal to or greater than, the Refinanced Term Debt, (iii) the
covenants and events of default of such Indebtedness (except, for the avoidance
of doubt, as otherwise provided in clause (ii) above and with respect to
pricing, premiums and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole as determined by the Borrower in its
reasonable judgment) are no more favorable to the lenders or holders providing
such Indebtedness, than those applicable to the Term Loans being refinanced are
to the lenders thereof (except for covenants or other provisions applicable only
to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness) (provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material covenants and events of default of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such material covenants and events of
default satisfy such requirement unless the Administrative Agent notifies the
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees) and
(iv) the proceeds of all such Indebtedness shall be applied, on a
dollar-for-dollar basis to the substantially concurrent pro rata repayment of
such Refinanced Term Debt (including all accrued interest, fees and premiums (if
any) in connection therewith), on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

 

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

 

“Credit Party” means the Borrower, each Subsidiary Guarantor and any guarantor
which may hereafter enter into a Guaranty with respect to the Obligations.

 

“Customary Permitted Liens” means:

 

(i)                                     Liens for taxes, assessments,
governmental charges or levies not yet due and payable or which are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (x) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and
(y) provision for the payment of all such taxes, assessments, governmental
charges or levies known to such Person has been made on the books of such Person
to the extent required by GAAP;

 

(ii)                                  mechanics’, processor’s, materialmen’s,
carriers’, warehouse-men’s, landlord’s and similar Liens arising by operation of
law and arising in the ordinary course of business and securing obligations of
such Person that are not overdue for a period of more than 30 days or are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (x) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the

 

25

--------------------------------------------------------------------------------


 

commencement thereof and (y) provision for the payment of such Liens has been
made on the books of such Person to the extent required by GAAP;

 

(iii)                               Liens arising in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits which are not overdue or are being contested in good faith by
appropriate proceedings diligently pursued, provided that (A) any proceedings
commenced for the enforcement of such Liens shall have been stayed or suspended
within 30 days of the commencement thereof and (B) provision for the payment of
such Liens has been made on the books of such Person to the extent required by
GAAP;

 

(iv)                              (x)                                 Liens
incurred or deposits made in the ordinary course of business to secure the
performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents (exclusive of obligations incurred
in connection with the borrowing of money or the payment of the deferred
purchase price of property) and customary deposits granted in the ordinary
course of business under Operating Financing Leases and (y) Liens securing
surety, indemnity, performance, appeal and release bonds, provided that full
provision for the payment of all such obligations has been made on the books of
such Person to the extent required by GAAP;

 

(v)                                 Permitted Real Property Encumbrances;

 

(vi)                              attachment, judgment or other similar Liens
arising in connection with court or arbitration proceedings involving
individually and in the aggregate liability of $50,000,000 or less at any one
time, provided the same are discharged, or that execution or enforcement thereof
is stayed pending appeal, within 60 days or, in the case of any stay of
execution or enforcement pending appeal, within such lesser time during which
such appeal may be taken;

 

(vii)                           leases or subleases granted to others not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries and any interest or title of a lessor under any lease permitted
by this Agreement or the Security Documents;

 

(viii)                        customary rights of set off, revocation, refund or
chargeback under deposit agreements or under the UCC of banks or other financial
institutions where the Borrower or any of its Subsidiaries maintains deposits in
the ordinary course of business permitted by this Agreement; and

 

(ix)                              Environmental Liens, to the extent that
(w) any proceedings commenced for the enforcement of such Liens shall have been
suspended or are being contested in good faith, (x) provision for all liability
and damages that are the subject of said Environmental Liens has been made on
the books of such Person to the extent required by GAAP and (y) such Liens do
not relate to obligations exceeding $10,000,000 in the aggregate at any one
time; and (z) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of custom duties in connection with the
importation of goods so long as such Liens attach only to the imported goods and
provided that such duties are not yet due or are being contested in good faith
and by

 

26

--------------------------------------------------------------------------------


 

appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP.

 

“DB” means Deutsche Bank AG New York Branch and its successors.

 

“DBTCA” has the meaning assigned to that term in the Recitals to this Agreement.

 

“Declining Non-Extended Term B Dollar Lender” has the meaning assigned to that
term in Section 2.12(b).

 

“Default Rate” means a variable rate per annum which shall be two percent (2%)
per annum plus either (i) the then applicable interest rate hereunder in respect
of the amount on which the Default Rate is being assessed or (ii) if there is no
such applicable interest rate, the Base Rate plus the Applicable Base Rate
Margin, but in no event in excess of that permitted by applicable law.

 

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Determination Date” has the meaning assigned to that term in Section 12.23.

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 4.3(c)(ii)(B).

 

“Discount Range” has the meaning assigned to such term in
Section 4.3(c)(iii)(A).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 4.3(c)(iii)(A).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 4.3(c)(iii) substantially in the form of Exhibit 4.3(c)-A.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit 4.3(c)-B, submitted in response to
an invitation to submit offers following the Auction Agent’s receipt of a
Discount Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 4.3(c)(iii)(A).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 4.3(c)(iii)(C).

 

27

--------------------------------------------------------------------------------


 

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 4.3(c)(i).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 4.3(c)(iv)(C).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 4.3(c)(ii),
Section 4.3(c)(iii) or Section 4.3(c)(iv), respectively, unless a shorter period
is agreed to between the Borrower and the Auction Agent.

 

“Dividends” has the meaning assigned to that term in Section 8.4(a).

 

“Documents” means the Loan Documents and the Transaction Documents.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Dollar Equivalent” means, at any time, (i) as to any amount denominated in
Dollars, the amount thereof at such time, and (ii) as to any amount denominated
in any Alternative Currency, the equivalent amount in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary not a
party to the Subsidiary Guaranty or a guaranty delivered pursuant to
Section 7.11(h).

 

“Eighth Amendment” means the Eighth Amendment dated March 11, 2013 among the
Borrower, the Administrative Agent, and JPMorgan Chase Bank, N.A., in its
capacity as the 2013 Additional Term Loan Lender.

 

“Eighth Amendment Effective Date” has the meaning assigned thereto in the Eighth
Amendment.

 

“Eleventh Amendment” means the Eleventh Amendment to Credit Agreement, dated as
of August 12, 2014.

 

“Eleventh Amendment Effective Date” means the date that the conditions in
Section 4 of the Eleventh Amendment shall have been satisfied or waived in
accordance therewith.

 

“Eleventh Amendment Escrow Agent” means Wilmington Trust, National Association.

 

“Eleventh Amendment Escrow Agreement” means the Escrow and Security Agreement,
dated as of August 12, 2014, by and among Wilmington Trust, National
Association, in its capacities as escrow agent, depository bank and securities
intermediary, JPMorgan Chase

 

28

--------------------------------------------------------------------------------


 

Bank, N.A., in its capacity as Administrative Agent and the Borrower, as
grantor, as may be amended, restated, waived or otherwise modified from time to
time.

 

“Eleventh Amendment Release Date” means date of the occurrence of the Rockwood
Acquisition Closing Date or the Other Debt Refinancing Closing Date.

 

“Eligible Assignee” means a commercial bank, investment company, financial
institution, financial company, Fund (whether a corporation, partnership, trust
or other entity) or insurance company in each case, together with its Affiliates
or Related Funds, which makes, purchases, holds or otherwise invests in
commercial loans or other similar extensions of credit in the ordinary course of
its business or any other Person approved by the Administrative Agent and the
Borrower, such approval not to be unreasonably withheld or delayed; provided,
that (x) the Borrower is an Eligible Assignee for the purposes of the
transactions permitted by Section 4.3(c) and (y) except with respect to
Revolving Commitments or Revolving Loans, the Borrower or any Affiliate of the
Borrower is an Eligible Assignee for the purposes of the transactions permitted
by clause (ii) of Section 12.8(g) (subject, in each case in this clause (y), to
the reasonable consent of the Administrative Agent, such consent not to be
unreasonably withheld or delayed).

 

“Environmental Claim” means any notice of violation, claim (including common law
claims), suit, written demand, abatement order, or other order or directive
(conditional or otherwise), by any Governmental Authority or any Person for any
damage, personal injury (including sickness, disease or death), tangible or
intangible property damage, contribution, cost recovery, indemnity, indirect or
consequential damages, damage to the environment, or for nuisance, pollution,
contamination or other adverse effects on the environment, human health, or
natural resources, or for fines, penalties, restrictions or injunctive relief,
resulting from or based upon (i) the occurrence or existence of a Release or
substantial threat of a material Release (whether sudden or non-sudden or
accidental or non-accidental) of, or exposure to, any Contaminant in, into or
onto the environment at, in, by, from or related to any real estate owned,
leased or operated at any time by the Borrower or any of its Subsidiaries (the
“Premises”), (ii) the use, handling, generation, transportation, storage,
treatment or disposal of Contaminants in connection with the operation of any
Premises, or (iii) the violation, or alleged violation, of any Environmental
Laws relating to environmental matters connected with the Borrower’s operations
or any Premises.

 

“Environmental Laws” means any and all applicable foreign, federal, state or
local laws, statutes, ordinances, codes, rules or regulations or orders,
decrees, judgments or directives issued by a Governmental Authority, or
Environmental Permits or Remedial Action standards, levels or objectives
imposing liability or standards of conduct for or relating to the protection of
health, safety or the environment, including, but not limited to, the following
United States statutes, as now written and hereafter amended:  the Water
Pollution Control Act, as codified in 33 U.S.C. §1251 et seq., the Clean Air
Act, as codified in 42 U.S.C. §7401 et seq., the Toxic Substances Control Act,
as codified in 15 U.S.C. §2601 et seq., the Solid Waste Disposal Act, as
codified in 42 U.S.C. §6901 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act, as codified in 42 U.S.C. §9601 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, as codified in 42
U.S.C.

 

29

--------------------------------------------------------------------------------


 

§11001 et seq., and the Safe Drinking Water Act, as codified in 42 U.S.C. §300f
et seq., and any related regulations, as well as all state and local
equivalents.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws or Environmental Permits, or
(ii) damages relating to, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws or necessary or reasonably required for the current and
anticipated future operation of the business of the Borrower or any Subsidiary
of the Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code, is a member of a “controlled
group”, as defined in Section 414(b) of the Code, or is a member of an
“affiliated service group”, as defined in Section 414(m) of the Code which
includes such Person.  Unless otherwise qualified, all references to an “ERISA
Affiliate” in this Agreement shall refer to an ERISA Affiliate of the Borrower
or any Subsidiary.

 

“Euro” means the lawful currency adopted by or which is adopted by participating
member states of the European Community relating to Economic and Monetary Union.

 

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means

 

(i)                                     in the case of Dollar denominated loans,
(A) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the Reuters Screen LIBOR01 Page for deposits
in Dollars (for delivery on the first day of such interest period) with a term
equivalent to such interest period, determined as of approximately 11:00
a.m. (London time) on the applicable Interest Rate Determination Date, or, in
the event such rate does not appear on such Reuters screen, on any successor or
substitute page on such screen that displays such rate, and, in the event such
rate is not available, (B) then the Eurocurrency Rate for such currency and
Interest Period shall be the Interpolated Rate; provided that with respect to
(x) the 2014-1 Additional Term Loans, the 2016 Term B Loans, the 2021 Term B
Loans and the 2023 Term B Loans only, the Eurocurrency Rate shall be no less
than 0.75% and (y) the 2015 Extended Term B Dollar Loans and the Revolving Loans
only, the Eurocurrency Rate shall be no less than 0%; or

 

30

--------------------------------------------------------------------------------


 

(ii)                                  in the case of Euro denominated loans,
(A) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the appropriate page of the Reuters screen
that displays EURIBOR (for delivery on the first day of such interest period)
with a term equivalent to such interest period, determined as of approximately
11:00 a.m. (London time) on the applicable Interest Rate Determination Date, or,
in the event such rate does not appear on such Reuters screen, on any successor
or substitute page on such screen that displays such rate, and, in the event
such rate is not available, (B) then the Eurocurrency Rate for such currency and
Interest Period shall be the Interpolated Rate; or

 

(iii)                               in the case of Sterling denominated loans,
(A) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the appropriate page of the Reuters screen
that displays GBP (for delivery on the first day of such interest period) with a
term equivalent to such interest period, determined as of approximately 11:00
a.m. (London time) on the applicable Interest Rate Determination Date, or, in
the event such rate does not appear on such Reuters screen, on any successor or
substitute page on such screen that displays such rate, and, in the event such
rate is not available, (B) then the Eurocurrency Rate for such currency and
Interest Period shall be the Interpolated Rate.

 

In the case of Swing Line Loans maintained at the Quoted Rate and Eurocurrency
Loans, the cost of the Lenders of complying with any Eurocurrency Reserve
Requirements will be added to the interest rate computed in the manner set forth
in Schedule 1.1(b).

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by
(a) the Board, (b) any Governmental Authority of the jurisdiction of the
relevant currency or (c) any Governmental Authority of any jurisdiction in which
advances in such currency are made to which banks in any jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined, including Mandatory Costs.

 

“Event of Default” has the meaning assigned to that term in Section 10.1.

 

“Excess Cash Flow” means, an amount not less than zero calculated as of the
close of business on March 31 of each year (commencing March 31, 2008), equal to
(i) the sum of (a) the average daily aggregate Total Available Revolving
Commitment during the period of February 1 through and including March 31 of
such year plus (b) the amount, if any, by which the average available capacity
under Receivables Documents in existence during such period and subject to any
limitations on availability contained therein during the period of February 1

 

31

--------------------------------------------------------------------------------


 

through and including March 31 of such year exceeds the actual average
Receivables Facility Attributed Indebtedness outstanding during the same period
plus (c) the average daily balance of Cash, Cash Equivalents and the Dollar
Equivalent as of March 31 of Foreign Cash Equivalents, held during the period
February 1 through and including March 31 of such year, less (ii) the sum of
(w) the aggregate amount of Net Sale Proceeds from Asset Dispositions during the
preceding twelve months, to the extent not reinvested prior to March 31 of such
year, plus (x) the aggregate amount of proceeds from the issuance of
Indebtedness issued to refinance other Indebtedness and being held pending the
payment of such other Indebtedness plus (y) the aggregate amount during the
preceding twelve months of cash proceeds from Recovery Events received by the
Borrower or any of its Subsidiaries during the preceding twelve months, to the
extent not reinvested prior to March 31 of such year, plus (z) $1,050,000,000
plus, from and after the Eleventh Amendment Effective Date, the aggregate
principal amount of any Incremental Revolving Facilities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. §78a et seq. and as hereafter amended.

 

“Exchange Rate” shall mean, on any day, (i) with respect to any Alternative
Currency, the Spot Rate at which Dollars are offered on such day by the
Administrative Agent in London or New York (as selected by the Administrative
Agent) for such Alternative Currency at approximately 11:00 A.M. (London time or
New York time, as applicable), and (ii) with respect to Dollars in relation to
any specified Alternative Currency, the Spot Rate at which such specified
Alternative Currency is offered on such day by the Administrative Agent in
London or New York for Dollars at approximately 11:00 A.M. (London time or New
York time, as applicable).  The Administrative Agent shall provide the Borrower
with the then current Exchange Rate from time to time upon the Borrower’s
request therefor.

 

“Exchange Rate Determination Date” means (i) for purposes of the determination
of the Exchange Rate of any stated amount on any Business Day in relation to any
Borrowing of Revolving Loans or Swing Line Loans in an Alternative Currency,
(A) the date which is two Business Days prior to such Borrowing in the case of a
Borrowing denominated in Euros or (B) the date of such Borrowing in the case of
a Borrowing denominated in Sterling, (ii) for purposes of the determination of
the Exchange Rate of any Stated Amount in relation to any issuance of any Letter
of Credit, on the date of such issuance and (iii) for the purpose of determining
the Exchange Rate to make determinations pursuant to Section 4.4(a), the last
Business Day of each calendar month.

 

“Excluded Property” has the meaning assigned to that term in Section 7.11(a).

 

“Existing Non-Extended Term B Loan Maturity Date” has the meaning assigned to
that term in Section 2.12(a).

 

“Existing Senior Notes” means those certain 4.875% senior notes due 2020 issued
pursuant to the terms of the Existing Senior Notes Indenture.

 

“Existing Senior Notes Indenture” means that certain Indenture dated as of
November 19, 2012 among the Borrower, the guarantors named therein and Wells
Fargo Bank, National Association, as trustee (as the same may be amended in
compliance with this

 

32

--------------------------------------------------------------------------------


 

Agreement) and any supplemental indenture or additional indenture to be entered
into with respect to the Existing Senior Notes to the extent permitted under
Section 8.11.

 

“Existing Term B Dollar Loan” and “Existing Term B Dollar Loans” have the
meanings assigned to those terms in Section 2.1(a)(i).

 

“Existing Term B Lender” means any Lender which made an Existing Term B Dollar
Loan.

 

“Extended Term B Dollar Lender” means, at any time, any Lender that has an
Extended Term B Dollar Loan at such time.

 

“Extended Term B Dollar Loan” means an Existing Term B Dollar Loan that has been
converted to an “Extended Term B Dollar Loan” pursuant to the Sixth Amendment. 
For the avoidance of doubt, from and after the Fourteenth Amendment Effective
Date the Extended Term B Dollar Loans shall constitute either 2015 Extended Term
B Dollar Loans or 2015 Non-Extended Term B Dollar Loans, as applicable.

 

“Extended Term B Dollar Note” and “Extended Term B Dollar Notes” have the
meanings assigned to those terms in Section 2.2(a).

 

“Extended Term B Loan Facility” means the credit facility under this Agreement
evidenced by the Extended Term B Dollar Loans.

 

“Extended Term B Loan Maturity Date” means April 19, 2017; provided, that, to
the extent that there are any Senior Notes (2016) outstanding on any day during
the period from and including the Senior Notes (2016) Trigger Date to and
including the Senior Notes (2016) Maturity Date, then, unless the sum of
(x) Cash and Cash Equivalents of the Borrower and its Subsidiaries on such day,
(y) the Total Available Revolving Commitment on such day and (z) the total
available capacity under the Receivables Documents in existence on such day that
exceeds the actual Receivables Facility Attributed Indebtedness outstanding on
such day is at least the Required Sum for such day, the “Extended Term B Loan
Maturity Date” shall be such day.

 

“Extended Term B, Series 2, 2013 Additional Term, 2013-1 Additional Term, 2015
Extended Term B, 2015 Non-Extended Term B, 2016 Term B, 2021 Term B, 2023 Term B
or 2014-1 Additional Term Percentage” means, at any time with respect to the
Extended Term B Loan Facility, the Series 2 Extended Term B Loan Facility, the
2013 Additional Term Loan Facility, the 2013-1 Additional Term Loan Facility,
2015 Extended Term B Loan Facility, 2015 Non-Extended Term B Loan Facility, the
2016 Term B Facility, the 2021 Term B Facility, the 2023 Term B Facility or the
2014-1 Additional Term Loan Facility, as applicable, a fraction (expressed as a
percentage) the numerator of which is equal to the aggregate Assigned Dollar
Value (without duplication) of all Loans under such Facility outstanding at such
time and the denominator of which is equal to the aggregate Assigned Dollar
Value (without duplication) of all Extended Term B Dollar Loans, Series 2
Extended Term B Dollar Loans, 2013 Additional Term Loans, 2013-1 Additional Term
Loans, 2015 Extended Term B Dollar Loans, 2015 Non-Extended Term B Dollar Loans,
2016 Term B Loans, 2021 Term B Loans, 2023 Term B Loans and 2014-1 Additional
Term Loans outstanding at such time.

 

33

--------------------------------------------------------------------------------


 

“Facility” means any of the credit facilities established under this Agreement,
i.e., any of the Term Facilities or the Revolving Facility.

 

“Facing Agent” means each of (i) DB as to each Fifth Amendment Existing Letter
of Credit, (ii) JPMCB and (iii) any other Revolving Lender agreed to by such
Revolving Lender, the Borrower and the Administrative Agent (in each case,
acting through any branch or Affiliate).

 

“Facing Agent Sublimit” means $112,500,000.

 

“FATCA” means the current Sections 1471 through 1474 of the Code, and any
similar amended or successor version that is substantively comparable, and any
regulations or official published interpretations thereof.

 

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by JPMCB from three federal funds brokers of recognized standing
selected by JPMCB.

 

“Fifth Amendment” means the Fifth Amendment to Credit Agreement dated as of
March 9, 2010.

 

“Fifth Amendment Effective Date” means the “Amendment Effective Date” as defined
in the Fifth Amendment.

 

“Fifth Amendment Existing Letter of Credit” means any letter of credit issued by
DB pursuant to this Agreement prior to the Fifth Amendment Effective Date and
set forth on Schedule 1.1(d), to the extent such letter of credit is not
increased (other than in accordance with the terms thereof as in effect on the
Fifth Amendment Effective Date), extended, auto-extended or renewed, on or after
the Fifth Amendment Effective Date.

 

“Fifth Amendment Fee Letter” means the letter agreement with respect to fees
related to this Agreement among the Borrower, J.P. Morgan Securities Inc. and
JPMCB dated on or before the Fifth Amendment Effective Date.

 

“Fifteenth Amendment” means the Fifteenth Amendment to this Agreement dated as
of April 1, 2016, among the Borrower, the Lenders party thereto and the
Administrative Agent.

 

“Fifteenth Amendment Effective Date” has the meaning assigned thereto in the
Fifteenth Amendment.

 

“Fiscal Quarter” has the meaning assigned to that term in Section 7.12.

 

“Fiscal Year” has the meaning assigned to that term in Section 7.12.

 

34

--------------------------------------------------------------------------------


 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Cash Equivalents” means (i) debt securities with a maturity of 365 days
or less issued by any member nation of the European Union, Switzerland or any
other country whose debt securities are rated by S&P and Moody’s A-1 or P-1, or
the equivalent thereof (if a short-term debt rating is provided by either) or at
least AA or Aa2, or the equivalent thereof (if a long-term unsecured debt rating
is provided by either) (each such jurisdiction, an “approved jurisdiction”), or
any agency or instrumentality of an approved jurisdiction, provided that the
full faith and credit of the approved jurisdiction is pledged in support of such
debt securities or such debt securities constitute a general obligation of the
approved jurisdiction and (ii) debt securities in an aggregate principal amount
not to exceed the Dollar Equivalent of $40,000,000 with a maturity of 365 days
or less issued by any nation in which the Borrower or its Subsidiaries has cash
which is the subject of restrictions on export, any agency or instrumentality of
such nation or any bank or other organization organized in such nation.

 

“Foreign Factoring Transactions” means transactions (other than pursuant to
(a) any Permitted Accounts Receivables Securitization or (b) a transaction
described in Section 8.3(e)) for the sale or discounting of (i) the Accounts
Receivable of a Foreign Subsidiary and/or (ii) letters of credit the beneficiary
of which is a Foreign Subsidiary.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by the Borrower or one or more of its
Subsidiaries or its Affiliates primarily for the benefit of employees of the
Borrower or such Subsidiaries or its Affiliates residing outside the United
States of America, which plan, fund, or similar program provides or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which is not subject to
ERISA or the Code.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia and that is not a Subsidiary Guarantor.

 

“Fourth Amendment” means the Fourth Amendment to this Agreement dated as of
June 22, 2009.

 

“Fourth Amendment Effective Date” has the meaning assigned to that term in the
Fourth Amendment.

 

“Fourteenth Amendment” means the Fourteenth Amendment to this Agreement dated as
of August 10, 2015, among the Borrower, the Lenders party thereto and the
Administrative Agent.

 

35

--------------------------------------------------------------------------------


 

“Fourteenth Amendment Effective Date” has the meaning assigned thereto in the
Fourteenth Amendment.

 

“Fund” means a Person that is a fund that makes, purchases, holds or otherwise
invests in commercial loans or similar extensions of credit in the ordinary
course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of government.

 

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, Capitalized Lease, Operating Financing Lease (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent:  (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor; (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation, or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; or
(iv) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligations shall not include any endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation at any time shall be deemed to be an amount equal to the lesser of
(x) the stated or determinable amount at such time of the primary obligation in
respect of which such Guarantee Obligation is made or (y) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation; or, if not stated or determinable, the
maximum liability (assuming full performance) in respect thereof reasonably
anticipated at such time.

 

“Guaranteed Obligations” means (i) the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of the principal and
interest (whether such interest is allowed as a claim in a bankruptcy proceeding
with respect to the Borrower or otherwise) on each Note issued by the Borrower
to each Lender, and Loans made under this Agreement and all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit, together with
all other obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon) of the
Borrower to such Lender now existing or hereafter incurred under, arising out of
or in connection with this Agreement or any other Loan Documents and the due
performance and compliance with all terms, conditions and agreements contained
in the Loan Documents by the Borrower and (ii) the full and prompt payment when
due (whether by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy

 

36

--------------------------------------------------------------------------------


 

Code, would become due) of the Borrower (or, if permitted by Section 8.2, its
Subsidiaries) owing under any Interest Rate Agreement or Other Hedging Agreement
or any Overdraft Facility entered into by the Borrower or any of its
Subsidiaries with any Lender or any Affiliate thereof (even if such Lender
subsequently ceases to be a Lender under this Agreement for any reason) so long
as such Lender or Affiliate participates in such Interest Rate Agreement or
Other Hedging Agreement or Overdraft Facility, as the case may be, and their
subsequent assigns, if any, whether or not in existence or hereafter arising,
and the due performance and compliance with all terms, conditions and agreements
contained therein.

 

“Guaranty” means, collectively, (i) the Subsidiary Guaranty and (ii) each
guaranty delivered by a Foreign Subsidiary pursuant to Section 7.11(h), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Headquarters Subsidiary Guaranty Agreement” has the meaning assigned to that
term in Section 5.1(d)(ii) of this Agreement.

 

“Huntsman Affiliate” means Huntsman Corporation or any of its Affiliates (other
than the Borrower and its Subsidiaries).

 

“Huntsman Corporation” means Huntsman Corporation, a Delaware corporation.

 

“Huntsman Finco” means Huntsman International Financial LLC, a direct
Wholly-Owned Subsidiary of the Borrower that is a limited liability company
formed under the laws of Delaware.

 

“Huntsman Group” has the meaning assigned to that term in the definition of
“Change of Control” in this Section 1.1.

 

“Huntsman Parent Company” means Huntsman Corporation or any entity of which the
Borrower is a direct or indirect Wholly-Owned Subsidiary.

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 4.3(c)(iii)(C).

 

“Identified Qualifying Lender” has the meaning assigned to such term in
Section 4.3(c)(iv)(C).

 

“Immaterial Subsidiary” means any Subsidiary of the Borrower, the Consolidated
Net Tangible Assets of which are less than 1% of the Borrower’s Consolidated Net
Tangible Assets (as of the end of the most recently completed Fiscal Quarter of
the Borrower for which financial statements are available) and which did not
account for more than 1% of the consolidated revenues of the Borrower and its
Subsidiaries for such period.

 

“Impacted Interest Period” means, with respect to any Screen Rate, an Interest
Period which shall not be available at the applicable time.

 

“Impaired Lender” means, at any time, a Revolving Lender as determined by the
Administrative Agent, that (i) is a Defaulting Lender, (ii)(x) has notified the
Administrative

 

37

--------------------------------------------------------------------------------


 

Agent, any Facing Agent, the Swing Line Lender or the Borrower, or has stated
publicly, that it will not comply with its obligations under this Agreement to
make a Loan, make a payment to any Facing Agent in respect of a Letter of Credit
Payment and/or make a payment to the Swing Line Lender in respect of a Swing
Line Loan (each a “funding obligation”) or (y) has defaulted on its funding
obligations under any other loan agreement or credit agreement or other similar
agreement, unless such default in respect of funding obligations is the subject
of a good faith dispute, (iii) has, for three or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder, or (iv) as to which a Lender Insolvency Event has occurred and is
continuing (provided that the reallocation of funding obligations provided for
in Section 3.8(a) as a result of a Revolving Lender being an Impaired Lender
will not by itself cause the relevant Impaired Lender to become a Non-Impaired
Lender).  Any determination that a Revolving Lender is an Impaired Lender under
clauses (i) through (iv) above will be made by the Administrative Agent in its
reasonable discretion acting in good faith.  Notwithstanding anything to the
contrary above, a Revolving Lender will not be an Impaired Lender solely by
virtue of the ownership or acquisition of any Capital Stock in such Revolving
Lender or Lender Parent Company by a Governmental Authority.

 

“Incremental Amendment” has the meaning assigned to that term in
Section 2.13(d).

 

“Incremental Equivalent Debt” has the meaning assigned to that term in
Section 8.2(b)(xix).

 

“Incremental Facilities” has the meaning assigned to that term in
Section 2.13(a).

 

“Incremental Loans” has the meaning assigned to that term in Section 2.13(a).

 

“Incremental Revolving Facilities” has the meaning assigned to that term in
Section 2.13(a).

 

“Incremental Revolving Facility Lender” has the meaning assigned to that term in
Section 2.13(e).

 

“Incremental Revolving Loans” has the meaning assigned to that term in
Section 2.13(a).

 

“Incremental Term Facilities” has the meaning assigned to that term in
Section 2.13(a).

 

“Incremental Term Loans” has the meaning assigned to that term in
Section 2.13(a).

 

“Indebtedness” means, as applied to any Person (without duplication):

 

(i)                                all obligations of such Person for borrowed
money;

 

38

--------------------------------------------------------------------------------


 

(ii)                             the deferred and unpaid balance of the purchase
price of assets or services (other than trade payables and other accrued
liabilities incurred in the ordinary course of business that are not overdue by
more than 90 days unless being contested in good faith) which purchase price is
(x) due more than six months from the date of incurrence of the obligation in
respect thereof (or in the case of long-term supply agreements, from the date of
delivery of such assets or services) or (y) evidenced by a note or a similar
written instrument;

 

(iii)                          all Capitalized Lease Obligations;

 

(iv)                         all indebtedness secured by any Lien (other than
Customary Permitted Liens) on any property owned by such Person, whether or not
such indebtedness has been assumed by such Person or is nonrecourse to such
Person;

 

(v)                            notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money
(other than such notes or drafts for the deferred purchase price of assets or
services which does not constitute Indebtedness pursuant to clause (ii) above);

 

(vi)                         indebtedness or obligations of such Person, in each
case, evidenced by bonds, notes or similar written instruments;

 

(vii)                      the face amount of all letters of credit and bankers’
acceptances issued for the account of such Person, and without duplication, all
drafts drawn thereunder other than, in each case, commercial or standby letters
of credit or the functional equivalent thereof issued in connection with
performance, bid or advance payment obligations incurred in the ordinary course
of business, including, without limitation, performance requirements under
workers compensation or similar laws;

 

(viii)                   all obligations of such Person under Interest Rate
Agreements or Other Hedging Agreements;

 

(ix)                         Guarantee Obligations of such Person;

 

(x)                            the aggregate outstanding amount of Receivables
Facility Attributed Indebtedness or the gross proceeds from any similar
transaction, regardless of whether such transaction is effected without recourse
to such Person or in a manner that would not otherwise be reflected as a
liability on a balance sheet of such Person in accordance with GAAP; and

 

(xi)                         the Attributable Debt of any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP;

 

provided, however, notwithstanding the foregoing, “Indebtedness” shall not
include deferred taxes or indebtedness of Borrower and/or its Subsidiaries
incurred to finance insurance premiums, if (a) such indebtedness is unsecured
(except as permitted by Section 8.1(k)), and

 

39

--------------------------------------------------------------------------------


 

(b) is in a principal amount not in excess of the casualty and other insurance
premiums to be paid by Borrower and/or its Subsidiaries for a three year period
beginning on the date of any incurrence of such indebtedness.

 

“Indemnified Party” has the meaning assigned to that term in Section 12.4(a).

 

“Initial Borrowing” means the first Borrowing by the Borrower under this
Agreement.

 

“Initial Loan” means the first Loan made by the Lenders under this Agreement.

 

“Intellectual Property” has the meaning assigned to that term in Section 6.19.

 

“Intercompany Loan” has the meaning assigned to that term in Section 8.7(g).

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated on
or about the Closing Date, by and among the Collateral Agent, Administrative
Agent, DB as beneficiary of the Mortgages, HSBC Bank USA, National Association
(as successor to HSBC Bank USA), as trustee for the Senior Secured Notes and the
Borrower, in the form of Exhibit B to the Collateral Security Agreement, as
amended, modified or supplemented in accordance with the terms thereof.

 

“Interest Coverage Ratio” means, for any period, the ratio of Consolidated
EBITDA to Consolidated Cash Interest Expense for such period.

 

“Interest Payment Date” means (i) as to any Base Rate Loan, each Quarterly
Payment Date to occur while such Loan is outstanding, (ii) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of the Interest Period applicable thereto and (iii) as to any Eurocurrency
Loan having an Interest Period longer than three months, each three (3) month
anniversary of the first day of the Interest Period applicable thereto and the
last day of the Interest Period applicable thereto; provided, however, that, in
addition to the foregoing, each of (A) the Revolver Termination Date, (B) the
2014-1 Additional Term Loan Maturity Date, (C) the 2015 Extended Term B Loan
Maturity Date, (D) the 2015 Non-Extended Term B Loan Maturity Date, (E) the 2016
Term B Loan Maturity Date, (F) the 2021 Term B Loan Maturity Date, (G) the 2023
Term B Loan Maturity Date and (H) the Term C Loan Maturity Date shall be deemed
to be an “Interest Payment Date” with respect to any interest which is then
accrued hereunder for such Loan; provided, further, that with respect to
interest on the 2014-1 Additional Term Loans, on or prior to the Eleventh
Amendment Release Date or the 2014-1 Additional Term Loans Termination Date, as
applicable, the only Interest Payment Date shall be the Eleventh Amendment
Release Date or the 2014-1 Additional Term Loans Termination Date, as
applicable.

 

“Interest Period” has the meaning assigned to that term in Section 3.4.

 

“Interest Rate Agreement” means any interest rate swap agreement, cross-currency
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement, interest rate futures contract, interest rate option contract or
other similar agreement or arrangement to which the Borrower or any Subsidiary
is a party.

 

40

--------------------------------------------------------------------------------


 

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan in Dollars, the second Business Day prior to first day of
the related Interest Period for such Loan or (ii) in the case of any
Eurocurrency Loan in an Alternative Currency, the date on which quotations would
ordinarily be given by prime banks in the London interbank market for deposits
in the Applicable Currency for value on the first day of the related Interest
Period for such Eurocurrency Loan; provided, however, that if for any such
Interest Period with respect to an Alternative Currency Loan, quotations would
ordinarily be given on more than one date, the Interest Rate Determination Date
shall be the last of those dates.

 

“Interpolated  Rate” means, at any time, for any Interest Period, the rate per
annum, rounded to the same number of  decimal places as the relevant Reuters
screen referenced under clauses (i)(A), (ii)(A) and (iii)(A) of the definition
of “Eurocurrency Rate,” as applicable (such referenced rate, the “Screen Rate”),
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the applicable Screen Rate for the shortest period (for which such Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m. (London time) on the applicable
Interest Rate Determination Date.

 

“Inventory” means, inclusively, all inventory as defined in the Uniform
Commercial Code in effect in the State of New York from time to time and all
goods, merchandise and other personal property wherever located, now owned or
hereafter acquired by the Borrower or any of its Subsidiaries of every kind or
description which are held for sale or lease or which are furnished or to be
furnished under a contract of service or are raw materials, work-in-process or
materials used or consumed or to be used or consumed in the Borrower’s or any of
its Subsidiaries’ businesses.

 

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance by that person to any
other Person (other than prepaid expenses or Accounts Receivable created or
acquired in the ordinary course of business), including all Indebtedness of such
Person arising from a sale of property by such first Person other than in the
ordinary course of its business or (iii) any purchase by that Person of all or a
significant part of the assets of a business conducted by another Person.  The
amount of any Investment by any Person on any date of determination shall be the
sum of the acquisition price of the gross assets acquired by such Person
(including the amount of any liability assumed in connection with the
acquisition by such Person to the extent such liability would be reflected as a
liability on a balance sheet prepared in accordance with GAAP) plus all
additional capital contributions or purchase price and earnout adjustments
(positive or negative) paid (or credited) in respect thereof, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment minus the amount of all cash returns
of principal or capital thereon, cash dividends thereon and other cash returns
on investment thereon or liabilities expressly assumed by another Person (other
than the Borrower or another Subsidiary of the Borrower) in connection with the

 

41

--------------------------------------------------------------------------------


 

sale of such Investment.  Whenever the term “outstanding” is used in this
Agreement with reference to an Investment, it shall take into account the
matters referred to in the preceding sentence.

 

“IRIC” means International Risk Insurance Company, a Utah corporation.

 

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

 

“Issuer” means the entity acting as issuer or similar funding vehicle under the
relevant Receivables Documents.

 

“Joint Lead Arrangers” has the meaning assigned to such term in the Tenth
Amendment.

 

“Joint Venture” means any corporation, partnership, limited liability company,
joint venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Borrower or any of its Subsidiaries with another Person in order to conduct a
common venture or enterprise with such Person.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any New Extended Term Loan or any New Extended Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

“LC Commission” has the meaning assigned to that term in Section 2.9(e)(ii).

 

“LC Obligations” means, at any time, an amount equal to the sum of (i) the
Assigned Dollar Value of the aggregate Stated Amount of the then outstanding
Letters of Credit and (ii) the Assigned Dollar Value of the aggregate amount of
drawings under Letters of Credit which have not then been reimbursed pursuant to
Section 2.9(c).  The LC Obligation of any Revolving Lender at any time shall
mean the Dollar Equivalent of its Pro Rata Share of the Assigned Dollar Value of
the aggregate LC Obligations outstanding at such time.

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any Person that becomes a
“Lender” in connection with the issuance of Additional Term Loans pursuant to
Section 2.1(a)(ii) or Incremental Loans pursuant to Section 2.13.

 

“Lender Default” means (i) the refusal (which has not been retracted) of a
Lender (x) to make available its portion of any Borrowing when the conditions
precedent thereto, in the determination of the Administrative Agent, have been
met, or (y) to fund its portion of any unreimbursed payment under
Section 2.9(d) or (ii) a Lender having notified in writing the Borrower and/or
the Administrative Agent that it does not intend to comply with its obligations

 

42

--------------------------------------------------------------------------------


 

under Section 2.1 or Section 2.9(d), as a result of any takeover of such Lender
by any regulatory authority or agency.

 

“Lender Insolvency Event” means that (i) a Revolving Lender or its Lender Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, or (ii) such
Revolving Lender or its Lender Parent Company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Revolving Lender or its Lender Parent Company, or such Revolving Lender
or its Lender Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

 

“Lender Parent Company” means, with respect to a Revolving Lender, the bank
holding company (as defined in Federal Reserve Board Regulation Y), if any, of
such Revolving Lender, and/or any Person owning, beneficially or of record,
directly or indirectly, a majority of the shares of such Revolving Lender.

 

“Lending Office” means, with respect to each Lender, the office specified under
such Lender’ name on the administrative questionnaire delivered to the
Administrative Agent on or prior to the Third Amendment Effective Date, or on
the signature page to any Assignment and Assumption Agreement, with respect to
each Type of Loan or such other office as such Lender may designate in writing
from time to time to Borrower and Administrative Agent with respect thereto.

 

“Letter of Credit Payment” means, as applicable (i) all payments made by a
Facing Agent pursuant to either a draft or demand for payment under a Letter of
Credit or (ii) all payments by Revolving Lenders to a Facing Agent in respect
thereof (whether or not in accordance with their Pro Rata Share).

 

“Letters of Credit” means, collectively, all Fifth Amendment Existing Letters of
Credit, Commercial Letters of Credit, Standby Letters of Credit and Bank
Guarantees, in each case as issued pursuant to this Agreement, and “Letter of
Credit” means any one of such Letters of Credit.

 

“Leverage Ratio” means, for any Test Period, the ratio of Consolidated Debt as
of the last day of such Test Period to Consolidated EBITDA for such Test Period.

 

“Lien” means (i) any judgment lien or execution, attachment, levy, distraint or
similar legal process and (ii) any mortgages, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien, charge or deposit arrangement
(other than a deposit to a Deposit Account in the ordinary course of business
and not intended as security) of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof, any agreement to give any of the foregoing, or any sale of receivables
with recourse against the seller or any Affiliate of the seller).

 

“Loan” means any 2015 Extended Term B Dollar Loan, 2015 Non-Extended Term B
Dollar Loan, Extended Term B Dollar Loan, Series 2 Extended Term B Dollar Loan,

 

43

--------------------------------------------------------------------------------


 

2013 Additional Term Loan, 2013-1 Additional Term Loan, 2014-1 Additional Term
Loan, Non-Extended Term B Dollar Loan, 2016 Term B Loan, 2021 Term B Loan, 2023
Term B Loan, Term C Dollar Loan, Swing Line Loan or Revolving Loan, and “Loans”
means all such Loans, collectively.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit, each Security Document, each Guaranty, any Refinancing
Amendment, Incremental Amendment or New Extension Offer, the Eleventh Amendment
Escrow Agreement and all other agreements, instruments and documents executed in
connection therewith, in each case as the same may at any time be amended,
supplemented, restated or otherwise modified and in effect.

 

“LOU Claim Proceeds” means all insurance proceeds received by the Borrower or
any of its Subsidiaries after the Fifth Amendment Effective Date in respect of
the Port Arthur Plant Fire.

 

“LPC” means Louisiana Pigment Company, and its successors and assigns.

 

“Majority Lenders” of any Facility means those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of other Facilities under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Mandatory Cost” means the cost imputed to the Lender(s) of compliance with the
mandatory liquid assets requirements of the Bank of England and/or the banking
supervision or other costs of the Financial Services Authority or European
Central Bank or any successor body exercising their functions in this respect as
determined in accordance with Schedule 1.1(b).

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), assets, liabilities or operations of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
or any of its Subsidiaries to perform its respective obligations under any Loan
Document to which it is a party, or (iii) the validity or enforceability of this
Agreement, the Eleventh Amendment Escrow Agreement or any of the Security
Documents or the material rights or remedies of the Administrative Agent,
Collateral Agent or and the Lenders hereunder or thereunder.

 

“Material Agreement” means (i) any Contractual Obligation of the Borrower or any
of its Subsidiaries, the breach of which or the failure to maintain would be
reasonably likely to result in a Material Adverse Effect, (ii) the Public Note
Documents and (iii) any material Contractual Obligation entered into in
connection with an Acquisition.

 

“Material Subsidiary” means any Subsidiary of the Borrower, the Consolidated Net
Tangible Assets of which were more than 2% of the Borrower’s Consolidated Net
Tangible Assets as of the end of the most recently completed Fiscal Year of the
Borrower for which audited financial statements are available; provided that, in
the event the aggregate of the Total Assets of all Subsidiaries that do not
constitute Material Subsidiaries exceeds 5% of the Borrower’s Total Assets as of
such date, the Borrower (or the Administrative Agent, in the event the Borrower
has failed to do so within 10 days of request therefor by the Administrative
Agent) shall, to the extent necessary, designate sufficient Subsidiaries to be
deemed to be “Material

 

44

--------------------------------------------------------------------------------


 

Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
thereafter constitute Material Subsidiaries.  Assets of Foreign Subsidiaries
shall be converted into Dollars at the rates used for purposes of preparing the
consolidated balance sheet of the Borrower included in such audited financial
statements.

 

“Maximum Commitment” means, when used with reference to any Lender, the
aggregate of such Lender’s Term Commitments and Revolving Commitment in the
amounts not to exceed those set forth opposite the name of such Lender on
Schedule 1.1(a) hereto, subject to reduction from time to time in accordance
with the terms of this Agreement.

 

“Minimum Borrowing Amount” means, with respect to (i) Base Rate Loans,
$3,000,000, (ii) with respect to Eurocurrency Loans, $5,000,000, in the case of
a Borrowing in Dollars, £2,000,000, in the case of a Borrowing in Sterling, and
€5,000,000, in the case of a Borrowing in Euros and (iii) with respect to Swing
Line Loans, $500,000 or the Dollar Equivalent thereof in an Alternative Currency
(or such other amount as the Swing Line Lender may agree.)

 

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.15(b).

 

“Minimum Floor Amount” has the meaning assigned to that term in
Section 12.23(a)(i).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgages” has the meaning assigned to that term in Section 5.1(e)(i) and shall
also include any mortgage or similar documents executed pursuant to
Section 7.11.

 

“Mortgage Policies” has the meaning assigned to that term in Section 5.1(e)(ii).

 

“Mortgaged Property” means the owned or leased real property subject to a
Mortgage as indicated on Schedule 6.21(c) and shall also include any owned or
leased real property subject to a Mortgage pursuant to Section 7.11.

 

“Most Recent Leverage Ratio” means, at any date, the Leverage Ratio for the Test
Period ending as of the most recently ended Fiscal Quarter for which financial
statements have been delivered to the Lenders pursuant to Section 7.1; provided,
however, that if the Borrower fails to deliver such financial statements as
required by Section 7.1 and further fails to remedy such default within five
days of notice thereof from the Administrative Agent, then, without prejudice to
any other rights of any Lender hereunder, the Most Recent Leverage Ratio shall
be deemed to be the highest level as of the date such financial statements were
required to be delivered under Section 7.1.  The Most Recent Leverage Ratio for
the period from the Closing Date to the first date on which financial statements
are required to be delivered to the Lenders pursuant to Section 7.1 shall be
deemed to be 3.0 to 1.0.

 

“Most Recent Senior Secured Leverage Ratio” means, at any date, the Senior
Secured Leverage Ratio for the Test Period ending as of the most recently ended
Fiscal Quarter

 

45

--------------------------------------------------------------------------------


 

for which financial statements have been delivered to the Lenders pursuant to
Section 7.1; provided, however, that if the Borrower fails to deliver such
financial statements as required by Section 7.1 and further fails to remedy such
default within five days of notice thereof from the Administrative Agent, then,
without prejudice to any other rights of any Lender hereunder, the Most Recent
Senior Secured Leverage Ratio shall be deemed to be the highest level as of the
date such financial statements were required to be delivered under Section 7.1. 
The Most Recent Senior Secured Leverage Ratio shall be deemed to be greater than
2.25 to 1.0 for the period from the Third Amendment Effective Date to the
earlier of (A) the date of delivery of the financial statements required by
Section 7.1 and a Compliance Certificate with respect to the Fiscal Quarter of
the Borrower ended September 30, 2007 or (B) the date three (3) Business Days
following delivery by the Borrower of a certificate of a Responsible Financial
Officer stating that (i) the US Commodity Business Sale has been consummated,
(ii) no Event of Default or Unmatured Event of Default has occurred and
(iii) certifying as to the Senior Secured Leverage Ratio calculated on a Pro
Forma Basis after giving effect to the US Commodity Business Sale and the
repayment of any Indebtedness with the Net Sale Proceeds therefrom that has
occurred by the date of such certificate.

 

“MP Group” has the meaning assigned to that term in the definition of “Change of
Control” in this Section 1.1.

 

“Multiemployer Plan” means any plan described in Section 4001(a)(3) of ERISA to
which contributions are or have, within the preceding six years, been made, or
are or were, within the preceding six years, required to be made, by the
Borrower or any of its ERISA Affiliates or any Subsidiary of the Borrower or
ERISA Affiliates of such Subsidiary.

 

“Net Equity Proceeds” means the cash proceeds received from (i) any capital
contribution from any member of the Borrower or (ii) the issuance of Capital
Stock of the Borrower (other than to a Subsidiary or an employee stock ownership
plan), net of the actual liabilities for reasonably anticipated cash taxes in
connection with such incurrence, if any, any underwriting, brokerage and other
customary selling commissions incurred in connection with such incurrence, and
reasonable legal, advisory and other fees and expenses, incurred in connection
with such incurrence.

 

“Net Recovery Proceeds” means, with respect to any Recovery Event, an amount
equal to the sum of the aggregate cash payments received by the Borrower or any
Subsidiary of the Borrower from such Recovery Event minus the direct costs and
expenses incurred in connection therewith (including, without limitation, all
legal fees and other professional fees) and minus any provision for taxes in
respect thereof made in accordance with GAAP.  Any proceeds, costs expenses or
taxes denominated in a currency other than Dollars shall, for purposes of the
calculation of the amount of Net Recovery Proceeds, be in an amount equal to the
Dollar Equivalent thereof as of the date of receipt of such Net Recovery
Proceeds by the Borrower or any Subsidiary of the Borrower.

 

“Net Sale Proceeds” means, with respect to any Asset Disposition, an amount
equal to the sum of the aggregate cash payments received by the Borrower or any
Subsidiary of the Borrower from such Asset Disposition (including, without
limitation, cash received by way of deferred payment pursuant to a note
receivable, conversion of non-cash consideration, cash

 

46

--------------------------------------------------------------------------------


 

payments in respect of purchase price adjustments or otherwise, but only as and
when such cash is received) minus the direct costs and expenses incurred in
connection therewith (including in the case of any Asset Disposition, the
payment of the outstanding principal amount of, premium, if any, and interest on
any Indebtedness (other than hereunder) required to be repaid as a result of
such Asset Disposition) and minus any provision for taxes in respect thereof
made in accordance with GAAP.  Any proceeds received in a currency other than
Dollars shall, for purposes of the calculation of the amount of Net Sale
Proceeds, be in an amount equal to the Dollar Equivalent thereof as of the date
of receipt thereof by the Borrower or any Subsidiary of the Borrower.

 

“New Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.15(a).

 

“New Extended Revolving Loans” has the meaning assigned to such term in
Section 2.15(a).

 

“New Extended Term Loans” has the meaning assigned to such term in
Section 2.15(a) and shall include, for the avoidance of doubt, the 2015 Extended
Term B Dollar Loans.

 

“New Extending Lender” has the meaning assigned to such term in
Section 2.15(a) and shall include, for the avoidance of doubt, the 2015 Extended
Term B Dollar Lenders.

 

“New Extension” has the meaning assigned to such term in Section 2.15(a).

 

“New Extension Offer” has the meaning assigned to such term in Section 2.15(a).

 

“New Revolving Lender” has the meaning assigned to that term in Section 2.10(a).

 

“Ninth Amendment” means the Ninth Amendment dated August 22, 2013 among the
Borrower, the Administrative Agent and Citibank, N.A., in its capacity as the
2013-1 Additional Term Loan Lender.

 

“Ninth Amendment Effective Date” has the meaning assigned thereto in the Ninth
Amendment.

 

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

 

“Non-Extended Term B Dollar Lender” means any Lender which has made (or a
portion thereof) a Non-Extended Term B Dollar Loan.

 

“Non-Extended Term B Dollar Loan” means an Existing Term B Dollar Loan that
shall not have been converted to an “Extended Term B Dollar Loan” pursuant to
the Sixth Amendment.

 

“Non-Extended Term B Dollar Loan Extension Effective Date” has the meaning
assigned to that term in Section 2.12(b).

 

47

--------------------------------------------------------------------------------


 

“Non-Extended Term B Dollar Note” and “Non-Extended Term B Dollar Notes” have
the meanings assigned to those terms in Section 2.2(a).

 

“Non-Extended Term B Loan Facility” means the credit facility under this
Agreement evidenced by the Non-Extended Term B Dollar Loans.

 

“Non-Extended Term B Loan Maturity Date” means April 19, 2014, as the same may
be extended from time to time pursuant to Section 2.12; provided, that, if there
shall occur a date (an “earlier date”) on which in excess of $100,000,000 of
Public Notes which have not been repaid or refinanced with Permitted Refinancing
Indebtedness in accordance with the terms of this Agreement is scheduled to come
due within three months, “Non-Extended Term B Loan Maturity Date” means such
earlier date.

 

“Non-Extended Term B Loan Trigger Date” means the 91st day prior to scheduled
maturity date of the Non-Extended Term B Loan Maturity Date.

 

“Non-Extended Term B or Term C Percentage” means, at any time with respect to
the Non-Extended Term B Loan Facility or the Term C Dollar Facility, as
applicable, a fraction (expressed as a percentage) the numerator of which is
equal to the aggregate Assigned Dollar Value of all Loans under such Facility
outstanding at such time and the denominator of which is equal to the aggregate
Assigned Dollar Value of all Non-Extended Term B Dollar Loans and Term C Dollar
Loans outstanding at such time.

 

“Non-Impaired Lender” means, at any time, any Revolving Lender which is not an
Impaired Lender.

 

“Non-U.S. Participant” means any Lender that is not a United States person
within the meaning of Code section 7701(a)(30).

 

“Note” means any of the Swing Line Notes, the Revolving Notes or the Term Notes
and “Notes” means all of such Notes collectively.

 

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

 

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.6.

 

“Notice of Issuance” has the meaning assigned to that term in Section 2.9(b).

 

“Notice of Revolving Commitment Increase” has the meaning assigned to that term
in Section 2.10(b).

 

“Notice Office” means the office of the Administrative Agent located at 1111
Fannin, 10th Floor, Houston, Texas 77002, Attention: Monica M. Espitia
(Facsimile No. 713-427-6307), or such other office as the Administrative Agent
may designate to the Borrower and the Lenders from time to time.

 

48

--------------------------------------------------------------------------------


 

“Obligations” means all liabilities and obligations of the Borrower and its
Subsidiaries now or hereafter arising under this Agreement and all of the other
Loan Documents, whether for principal, interest, fees, expenses, indemnities or
otherwise, and whether primary, secondary, direct, indirect, contingent, fixed
or otherwise (including obligations of performance).

 

“Offered Amount” has the meaning assigned to such term in Section 4.3(c)(iv)(A).

 

“Offered Discount” has the meaning assigned to such term in
Section 4.3(c)(iv)(A).

 

“Operating Financing Lease” means a lease of the type described in clause
(xi) of the definition of “Indebtedness”.

 

“Organizational Documents” means, with respect to any Person, such Person’s
memorandum, articles or certificate of incorporation, certificates of formation,
bylaws, partnership agreement, limited liability company agreement, joint
venture agreement or other similar governing documents and any document setting
forth the designation, amount and/or relative rights, limitations and
preferences of any class or series of such Person’s Capital Stock.

 

“Other Debt” means any indebtedness of the Borrower other than (i) Indebtedness
under the Revolving Facility and (ii) intercompany Indebtedness or Indebtedness
owed to an Affiliate of the Borrower.

 

“Other Debt Refinancing” means the use of proceeds from borrowings under the
2014-1 Additional Term Facility to repay all or any portion of any Other Debt
(and permanently reduce any corresponding commitments with respect thereto).

 

“Other Debt Refinancing Closing Date” means the date that the conditions set
forth in Section 5.2 and Section 5.6 shall be satisfied; provided that such date
shall not be later than the 2014-1 Additional Term Loans Termination Date;
provided, further, that the Other Debt Refinancing Closing Date shall not occur
if the Rockwood Acquisition is consummated.

 

“Other Hedging Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, commodity agreements, option contract, synthetic
cap or other similar agreement other than an Interest Rate Agreement to which
the Borrower or any Subsidiary is a party.

 

“Overdraft Facility” has the meaning assigned to that term in
Section 8.2(b)(xii).

 

“Overdraft Reserve” means an amount, if any, equal to the amount by which
Indebtedness incurred by the Borrower or any of its Subsidiaries pursuant to
Section 8.2(b)(xii) exceeds $60,000,000 (or the Dollar Equivalent thereof).

 

“Parent Company” means each Person which owns, directly or indirectly, at least
a majority of the Voting Securities of the Borrower.

 

“Participants” has the meaning assigned to that term in Section 12.8(b).

 

49

--------------------------------------------------------------------------------


 

“Participating Lender” has the meaning assigned to that term in
Section 4.3(c)(iii)(B).

 

“Participating Subsidiary” means any Subsidiary of the Borrower or other entity
formed as necessary or customary under the laws of the relevant jurisdiction
that is a participant in a Permitted Accounts Receivables Securitization.

 

“Patriot Act” has the meaning assigned to that term in Section 6.22(a).

 

“Payment Office” means (i) with respect to the Administrative Agent or the Swing
Line Lender, for payments with respect to Dollar-denominated Loans, the address
located at 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention: Monica M.
Espitia (Facsimile No. 713-427-6307), or such other address as the
Administrative Agent or the Swing Line Lender, as the case may be, may from time
to time specify in accordance with Section 12.3 or (ii) with respect to the
Administrative Agent or the Swing Line Lender, for payments in an Alternative
Currency or with respect to a Letter of Credit denominated in an Alternative
Currency, such account at such bank or office in London (or such other location)
as the Administrative Agent or the Swing Line Lender, as the case may be, shall
designate by notice to the Person required to make the relevant payment.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA.

 

“Perfection Certificates” has the meaning assigned to that term in
Section 5.1(f).

 

“Permitted Accounts Receivables Securitization” means any receivables financing
program providing for the sale, conveyance or contribution to capital of
Receivables Facility Assets or interests therein by the Borrower and its
Participating Subsidiaries to a Receivables Subsidiary in transactions
purporting to be sales, which Receivables Subsidiary shall finance the purchase
of such Receivables Facility Assets by the direct (or, to the extent approved by
the Administrative Agent as evidenced by its written approval thereof, indirect)
sale, transfer, conveyance, lien, grant of participation or other interest or
pledge of such Receivables Facility Assets or interests therein to one or more
limited purpose financing companies, special purpose entities, trusts and/or
financial institutions, in each case, on a limited recourse basis as to the
Borrower and the Participating Subsidiaries (except to the extent a limitation
on recourse is not customary for similar transactions or is prohibited in the
relevant jurisdiction); provided that any such transaction shall be consummated
pursuant to documentation necessary or customary for such transactions in the
relevant jurisdiction (or otherwise satisfactory to the Administrative Agent as
evidenced by its written approval thereof) and shall provide for purchase price
percentages reasonably satisfactory to the Administrative Agent.  Each of the
Receivables Securitization Programs shall be considered a Permitted Accounts
Receivables Securitization hereunder.

 

“Permitted Entrustment Loan Arrangement” means a coordinated credit-linked
deposit and loan facility arranged in compliance with the laws of the People’s
Republic of China pursuant to which a Foreign Subsidiary of the Borrower
organized under the laws of the People’s

 

50

--------------------------------------------------------------------------------


 

Republic of China makes loans or advances to another Foreign Subsidiary of the
Borrower through the use of an intermediary financial institution in the
People’s Republic of China.

 

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second-lien (or other junior lien) secured notes or
second-lien (or other junior lien) secured loans; provided that (i) such
Indebtedness (x) is secured by the Collateral on a second-priority (or other
junior priority) basis with the Obligations and (y) is not secured by any
property or assets of the Borrower or any Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(iii) such Indebtedness does not mature, have a shorter Weighted Average Life to
Maturity than, or have scheduled amortization or scheduled payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligation (other than customary offers to repurchase upon a change of
control, asset sale or casualty event and customary acceleration rights after an
event of default), prior to the date that is 91 days after the Latest Maturity
Date at the time such Indebtedness is incurred, (iv) such Indebtedness is not
guaranteed by any Subsidiaries other than the Subsidiary Guarantors, (v) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to or otherwise be subject to the provisions of one or more
intercreditor agreements reasonably satisfactory to the Administrative Agent and
(vi) any mandatory or voluntary prepayments of Permitted Junior Secured
Refinancing Debt may not be made except to the extent that prepayments of the
Term Loans and Permitted Pari Passu Secured Refinancing Debt are first made
ratably, to the extent required hereunder or pursuant to the terms of such
Permitted Pari Passu Secured Refinancing Debt, as the case may be.  Permitted
Junior Secured Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Permitted Liens” has the meaning assigned to that term in Section 8.1.

 

“Permitted Non-Cash Impairment and Restructuring Charges” means, with respect to
any Person, for any period, (i) the aggregate depreciation, amortization and
other non-cash charges of such Person and its Subsidiaries reducing Consolidated
Net Income of such Person and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (excluding any such charges
constituting an extraordinary item or loss or any such charge which requires an
accrual of or a reserve for cash charges for any future period), (ii) cash
charges taken after the Third Amendment Effective Date in an aggregate amount
not to exceed $100,000,000 and (iii) cash charges taken after the Rockwood
Acquisition Closing Date and related to the Rockwood Acquisition in an aggregate
amount not to exceed $130,000,000.

 

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes or loans; provided that (i) such
Indebtedness (x) is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and (y) is not secured
by any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness has a maturity that is not earlier than,
and a Weighted Average Life to Maturity equal to or greater than, the Refinanced
Term Debt, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Collateral

 

51

--------------------------------------------------------------------------------


 

Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors and (vi) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise be subject to the provisions of one or more
intercreditor agreements reasonably satisfactory to the Administrative Agent. 
Permitted Pari Passu Secured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Real Property Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any Mortgaged Property listed in the applicable
title policy in respect thereof (or any update thereto) and found, on the date
of delivery of such title policy to the Administrative Agent in accordance with
the terms hereof, reasonably acceptable by the Administrative Agent, (ii) as to
any particular real property at any time, such easements, encroachments,
covenants, restrictions, rights of way, minor defects, irregularities or
encumbrances on title which do not, in the reasonable opinion of the
Administrative Agent, materially impair such real property for the purpose for
which it is held by the mortgagor or owner, as the case may be, thereof, or the
Lien held by the Administrative Agent, (iii) municipal and zoning laws,
regulations, codes and ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the mortgagor
or owner, as the case may be, of such real property, (iv) general real estate
taxes and assessments not yet delinquent, and (v) such other items as the
Administrative Agent may consent to.

 

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness,
any Indebtedness refinancing, extending, renewing or refunding such
Indebtedness; provided, however, that any such refinancing Indebtedness shall
(i) be issued by the same obligor as the Indebtedness being so refinanced (or by
Huntsman Corporation or a Parent Company) and be on terms, taken as a whole, not
more restrictive than the terms of the documents governing the Indebtedness
being so refinanced; (ii) if the Indebtedness being so refinanced is
subordinated to the Obligations, be subordinated to the Obligations on
substantially the same terms (or on terms at least as favorable to the Lenders)
as Indebtedness being so refinanced; (iii) be in a principal amount (as
determined as of the date of the incurrence of such refinancing Indebtedness in
accordance with GAAP) not exceeding the principal amount of the Indebtedness
being refinanced on such date plus any call premiums, prepayment fees, costs and
expenses paid in connection with such refinancing; (iv) not have a Weighted
Average Life to Maturity less than the Indebtedness being refinanced; (v) if the
Indebtedness being refinanced is Public Notes, be unsecured Indebtedness
maturing no earlier than the then latest Term Maturity Date; and (vi) be upon
terms and subject to documentation which is in form and substance reasonably
satisfactory in all material respects to the Administrative Agent.

 

“Permitted Technology Licenses” has the meaning assigned to that term in
Section 8.3(f) of this Agreement.

 

“Permitted Unconsolidated Ventures” means an Investment in a Person not
constituting a Subsidiary of the Borrower which Person is not engaged in any
business other than that permitted under Section 8.9 for the Borrower and its
Subsidiaries.

 

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or

 

52

--------------------------------------------------------------------------------


 

more series of unsecured notes or loans; provided that (i) such Indebtedness is
not secured by any property or assets of the Borrower or any Subsidiary,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(iii) such Indebtedness does not mature or have scheduled amortization prior to
the date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred (other than customary offers to repurchase upon a
change of control, asset sale or casualty event and customary acceleration
rights after an event of default), (iv) such Indebtedness is not guaranteed by
any Subsidiaries other than the Subsidiary Guarantors and (v) any mandatory or
voluntary prepayments of Permitted Unsecured Refinancing Debt may not be made
except to the extent that prepayments of the Term Loans, Permitted Pari Passu
Secured Refinancing Debt and Permitted Junior Secured Refinancing Debt are first
made ratably, to the extent required hereunder or pursuant to the terms of such
Permitted Pari Passu Secured Refinancing Debt and Permitted Junior Secured
Refinancing Debt, as the case may be.  Permitted Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other entity of any kind.

 

“Plan” means any plan described in Section 4021(a) of ERISA and not excluded
pursuant to Section 4021(b) thereof, which is or has, within the preceding six
years, been established or maintained, or to which contributions are or have,
within the preceding six years, been made, by the Borrower or any of its ERISA
Affiliates or any Subsidiary of the Borrower or any ERISA Affiliates of such
Subsidiary, but not including any Multiemployer Plan.

 

“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

 

“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in
Section 3(16)(B) of ERISA.

 

“Pledge Agreement” has the meaning assigned to that term in Section 5.1(c) of
this Agreement.

 

“Pledged Receivables Subsidiary Notes” means the subordinated notes of the
Receivables Subsidiary, if any, issued to the Borrower or any Participating
Subsidiary in connection with a Permitted Accounts Receivables Securitization,
which subordinated notes are pledged pursuant to the Receivables Subsidiary
Pledge Agreement.

 

“Pledged Receivables Subsidiary Stock” means all the issued and outstanding
shares of capital stock of the Receivables Subsidiary, which shares are pledged
pursuant to the Receivables Subsidiary Pledge Agreement.

 

“Pledged Securities” means, collectively, “Pledged Securities” as defined in the
Collateral Security Agreement or any other pledged securities under any Security
Document.

 

“Port Arthur Fire Add Back” means, for any period that includes any Fiscal
Quarter ending after December 31, 2006 and on or before December 31, 2007, the
sum of (i) an

 

53

--------------------------------------------------------------------------------


 

amount not to exceed $50,000,000 per Fiscal Quarter (provided, that any excess
above $50,000,000 may be carried forward to the next Fiscal Quarter) ending
after December 31, 2006 and on or before December 31, 2007 included in such
period (and $0 for each Fiscal Quarter that ends thereafter included in such
period), equal to the net business interruption losses (calculated in accordance
with GAAP) for the applicable period, including the retained portion of any
business interruption claims that relate to the Port Arthur Plant Fire and that
are, or are expected to be, the subject of insurance claims by the Borrower or
its Subsidiaries but only to the extent such claims have not been denied and
have been, or in the reasonable judgment of the Borrower, are likely to be, paid
by the Borrower’s or its Subsidiaries’ insurance carriers or represent the
retained portion of any business interruption claims pertaining to the
deductible plus (ii) to the extent (A) deducted in determining Consolidated Net
Income for such period and (B) such charges are, or are expected to be, the
subject of insurance claims by the Borrower or its Subsidiaries but only to the
extent such claims have not been denied and have been, or in the reasonable
judgment of the Borrower, are likely to be, paid by the Borrower’s or its
Subsidiaries’ insurance carriers or represent the retained portion of any
physical property insurance claims pertaining to the deductible, any charges
payable in cash for the maintenance or repair of property damaged in the Port
Arthur Plant Fire to the extent of such damage.  The Port Arthur Fire Add Back
shall be set forth on the Compliance Certificate delivered pursuant to
Section 7.2(b) for each Fiscal Quarter ending after December 31, 2006 and on or
before September 30, 2008, and the Borrower shall, upon the request of the
Administrative Agent, deliver such detailed computations as are necessary to
support such amount.

 

“Port Arthur Fire Insurance Income” means, for any period, the amount of income
of the Borrower or any of its Subsidiaries for such period (as determined in
accordance with GAAP) related to insurance proceeds received or expected to be
received as a result of the Port Arthur Plant Fire, including, without
limitation, any related (i) payments in respect of claims on policies related to
business interruption insurance during such period, (ii) physical property
insurance proceeds received by the Borrower or any of its Subsidiaries during
such period and (iii) accruals for expected insurance income recoveries during
such period.

 

“Port Arthur Plant Fire” means the fire that occurred at the Borrower’s Port
Arthur, Texas olefins manufacturing plant on or about April 29, 2006.

 

“Pro Forma Basis” means, (a) with respect to the preparation of a pro forma
financial statement for any purpose relating to an Acquisition or for
calculation of Consolidated EBITDA for any period, a pro forma financial
statement or calculation prepared on the basis that (i) any Indebtedness
incurred or assumed in connection with such Acquisition was incurred or assumed
on the first day of the applicable period, (ii) if such Indebtedness bears a
floating interest rate, such interest shall be paid over such period at the rate
in effect on the date of such Acquisition, and (iii) all income and expense
associated with the assets or entity acquired in connection with such
Acquisition for the most recently ended four fiscal quarter period for which
such income and expense amounts are available shall be treated as being earned
or incurred by Borrower over the applicable period on a pro forma basis without
giving effect to any cost savings other than, to the extent desired to be
included by the Borrower, Pro Forma Cost Savings, (b) with respect to the
preparation of a pro forma financial statement for any purpose relating to an
Asset Disposition or for calculation of Consolidated EBITDA, a pro forma
financial statement or calculation prepared on the basis that (i) any
Indebtedness prepaid out of

 

54

--------------------------------------------------------------------------------


 

the proceeds of such Asset Disposition shall be deemed to have been prepaid as
of the first day of the applicable period, and (ii) all income and expense
(other than such expenses as the Borrower, in good faith, estimates will not be
reduced or eliminated as a consequence of such Asset Disposition) associated
with the assets or entity disposed of in connection with such Asset Disposition
shall be deemed to have been eliminated as of the first day of the applicable
period and (c) with respect to the preparation of a pro forma financial
statement for any purpose relating to an incurrence of Indebtedness or the
making of any payment (or any repayment), or both, a pro forma financial
statement or calculation prepared on the basis that (i) such Indebtedness
incurred was incurred or such payment (or repayment) was made on the first day
of the applicable period and (ii) if such Indebtedness bears a floating rate of
interest, such interest was paid over such period at the rate in effect on the
date of incurrence of such Indebtedness.  For the avoidance of doubt, for the
purpose of determining any financial ratio hereunder on a “Pro Forma Basis” for
any period (the “Subject Period”), any Acquisition, Asset Disposition,
incurrence of Indebtedness or payment (or repayment) made at any time during the
period commencing after the last day of the Subject Period through and including
the date that such determination is required to be made, shall be taken into
account for purposes of this definition.

 

“Pro Forma Cost Savings” means, with respect to the determination of
Consolidated Net Income on a Pro Forma Basis, such cost savings as would be
permitted pursuant to Rule 11.02 of Regulation S-X (assuming Regulation S-X
applied to the acquisition in question), if prior to the consummation of any
Acquisition permitted by Section 8.7(m), the Borrower’s certified public
accountants shall have issued a comfort letter (in a manner consistent with
example d of SAS 72) or shall have performed procedures agreed upon by the
Borrower and Administrative Agent, in each case related to the determination of
such Consolidated Net Income on a Pro Forma Basis in accordance with the
applicable accounting requirements of Rule 11.02 of Regulation S-X.

 

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount of any Facility or Facilities, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Lender’s Commitment with respect
to such Facility or Facilities and the denominator of which shall be the
aggregate Commitments outstanding for all Lenders or, if no Commitments are then
outstanding, with respect to such Facility or Facilities such Lender’s aggregate
Loans with respect to such Facility or Facilities to the total Loans outstanding
hereunder with respect to such Facility or Facilities, and when used with
reference to any Lender’s percent interest, such fraction, expressed as a
percentage.

 

“Projections” has the meaning assigned to that term in Section 6.5(e).

 

“Proposed Non-Extended Term B Extension Changes” has the meaning assigned to
that term in Section 2.12(a).

 

“Public Note Documents” means the Senior Secured (2010) Note Documents, the
Senior Note (2012) Documents, the Senior Subordinated Note (2013) Documents, the
Senior Subordinated Note (2014) Documents, the Senior Subordinated Note (2015)
Documents, the Senior Note (2016) Documents and all documents evidencing,
guaranteeing or otherwise governing any Permitted Refinancing Indebtedness of
any Public Notes.

 

55

--------------------------------------------------------------------------------


 

“Public Notes” means the Senior Secured Notes (2010), the Senior Notes (2012),
Senior Subordinated Notes (2013), the Senior Subordinated Notes (2014), the
Senior Subordinated Notes (2015) and the Senior Notes (2016), in each case in
the amounts outstanding on the Fifth Amendment Effective Date, and any notes
evidencing any Permitted Refinancing Indebtedness of any of the foregoing.

 

“Qualifying Lender” has the meaning assigned to such term in
Section 4.3(c)(iv)(C).

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31 of each year.

 

“Quoted Rate” means the rate of interest per annum with respect to a Swing Line
Loan denominated in an Alternative Currency as determined by the Swing Line
Lender at the time such Swing Line Loan is made to the Borrower.

 

“Receivables Documents” means all documentation relating to any receivables
financing program providing for the sale of Receivables Facility Assets by the
Borrower and its Subsidiaries (whether or not to a Receivables Subsidiary) in
transactions purporting to be sales and shall include the Receivables
Securitization Program Documents.

 

“Receivables Facility Assets” means any Accounts Receivable (whether now
existing or arising in the future) of the Borrower or any of its Subsidiaries,
and any assets related thereto, including without limitation (i) all collateral
given by the respective account debtor or on its behalf (but not by the Borrower
or any of its Subsidiaries) securing such Accounts Receivable, (ii) all
contracts and all guarantees (but not by the Borrower or any of its
Subsidiaries) or other obligations directly related to such Accounts Receivable,
(iii) other related assets and (iv) proceeds of all of the foregoing. 
Receivables Securitization Program Facility Assets shall be deemed to constitute
Receivables Facility Assets.

 

“Receivables Facility Attributed Indebtedness”, at any time, means the aggregate
Dollar Equivalent net outstanding amount theretofore paid, directly or
indirectly, by a funding source in respect of the Receivables Facility Assets or
interests therein sold, conveyed, contributed or transferred or pledged pursuant
to the relevant Receivables Documents (including in connection with a Permitted
Accounts Receivables Securitization) (it being the intent of the parties that
the amount of Receivables Facility Attributed Indebtedness at any time
outstanding approximate as closely as possible the principal amount of
Indebtedness which would be outstanding at such time under the Receivables
Documents if the same were structured as a secured lending agreement rather than
an agreement providing for the sale, conveyance, contribution to capital,
transfer or pledge of such Receivables Facility Assets or interests therein).

 

“Receivables Securitization Program Documents” means all documents and
deliveries in connection with the Receivables Securitization Programs, as such
documents may be amended or modified from time to time to the extent permitted
under this Agreement.

 

“Receivables Securitization Program Facility Assets” means all “Receivables” and
other “Receivable Assets” (as defined in the Receivables Securitization Program
Loan

 

56

--------------------------------------------------------------------------------


 

Agreements) of the Borrower and the Receivables Securitization Program
Participating Subsidiaries.

 

“Receivables Securitization Program Loan Agreements” means, collectively,
(i) that certain European Receivables Loan Agreement, dated as of October 16,
2009, among Huntsman Receivables Finance LLC, Vantico Group S.a r.l. (as
successor to Huntsman (Europe) B.V.B.A.), the several entities party thereto as
lenders, the several financial institutions party thereto as funding agents,
Barclays Bank plc, as administrative agent and collateral agent, and (ii) that
certain U.S. Receivables Loan Agreement, dated as of October 16, 2009, among
Huntsman Receivables Finance II LLC, Vantico Group S.a r.l. (as successor to
Huntsman (Europe) B.V.B.A.), the several entities party thereto as lenders, the
several financial institutions party thereto as funding agents, the several
commercial paper conduits party thereto as conduit lenders, the several
financial institutions party thereto as committed lenders, Wachovia Bank
National Association, as administrative agent and collateral agent, each as
amended, supplemented or otherwise modified from time to time, or either such
receivables loan agreement, as the context requires.

 

“Receivables Securitization Program Participating Subsidiaries” means each
Subsidiary of the Borrower from time to time party to any of the Receivables
Securitization Programs.

 

“Receivables Securitization Program Subsidiaries” means, collectively,
(i) Huntsman Receivables Finance LLC and (ii) Huntsman Receivables Finance II
LLC, each a limited liability company organized under the laws of the State of
Delaware, or either such entity, as the context requires.

 

“Receivables Securitization Programs” means each of the receivables financing
programs providing for the sale, contribution or other transfer of Receivables
Securitization Program Facility Assets pursuant to the relevant Receivables
Securitization Program Documents by the Borrower and/or the Receivables
Securitization Program Participating Subsidiaries to the relevant Receivables
Securitization Program Subsidiary(directly or through the Borrower, another
Receivables Securitization Program Participating Subsidiary or a financial
institution) in which the Borrower and/or the Receivables Securitization Program
Subsidiaries shall finance the purchase of such Receivables Securitization
Program Facility Assets by the sale, transfer, conveyance, lien, grant of a
participation or other interest or pledge of such Receivables Securitization
Program Facility Assets directly or indirectly to one or more limited purpose
financing companies, special purpose entities and/or financial institutions, in
each case, on a limited recourse basis as to the Borrower and the Receivables
Securitization Program Participating Subsidiaries.

 

“Receivables Subsidiary” means a special purpose, bankruptcy remote Wholly-Owned
Subsidiary of the Borrower which may be formed for the sole and exclusive
purpose of engaging in activities in connection with the purchase, sale and
financing of Accounts Receivable in connection with and pursuant to one or more
Permitted Accounts Receivables Securitizations; provided, however, that if the
law of a jurisdiction in which the Borrower proposes to create a Receivables
Subsidiary does not provide for the creation of a bankruptcy remote entity that
is acceptable to the Borrower or requires the formation of one or more

 

57

--------------------------------------------------------------------------------


 

additional entities (whether or not Subsidiaries of the Borrower), the
Administrative Agent may in its discretion permit the Borrower to form such
other type of entity in such jurisdiction to serve as a Receivables Subsidiary
as is necessary or customary for similar transactions in such jurisdiction. 
Each of the Receivables Securitization Program Subsidiaries shall be considered
a Receivables Subsidiary hereunder.

 

“Receivables Subsidiary Pledge Agreement” means the Pledge Agreement, Collateral
Security Agreement and/or such other pledge or security agreement in form
reasonably satisfactory to the Administrative Agent pursuant to which the
Borrower or a Participating Subsidiary pledges the Pledged Receivables
Subsidiary Stock and the Pledged Receivables Subsidiary Notes to the Collateral
Agent for the benefit of the Lenders to secure the “Secured Obligations”
described in the Pledge Agreement or the Collateral Security Agreement, as
applicable.

 

“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any insurance or condemnation proceeds payable (i) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of the Borrower or any of its Subsidiaries, (ii) by reason
of any condemnation, taking, seizing or similar event with respect to any
properties or assets of the Borrower or any of its Subsidiaries and (iii) under
any policy of insurance required to be maintained under Section 7.8 provided,
however, that in no event shall payments made under business interruption
insurance constitute a Recovery Event.

 

“Refinanced Facility Debt” has the meaning assigned to that term in
Section 12.23(a).

 

“Refinanced Term Debt” has the meaning assigned to that term in the definition
of “Credit Agreement Refinancing Indebtedness”.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.14.

 

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.  For the avoidance of doubt, the 2016 Term B
Loans, 2021 Term B Loans and 2023 Term B Loans shall each constitute Refinancing
Term Loans.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in
Section 2.1(c)(ii).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

 

58

--------------------------------------------------------------------------------


 

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the indoor or outdoor environment, including the
movement of Contaminants through or in the air, soil, surface water or
groundwater.

 

“Relevant AIY Reference Tranche” means the 2014-1 Additional Term Loans (as in
effect on the Eleventh Amendment Effective Date), or, if the 2014-1 Additional
Term Loans Termination Date occurs, the Series 2 Extended Term B Dollar Loans
(as in effect on the Tenth Amendment Effective Date).

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment; 
(ii) prevent, minimize or otherwise address the Release or substantial threat of
a material Release of Contaminants so they do not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; or (iii) perform pre-response or post-response studies and
investigations and post-response monitoring and care or any other studies,
reports or investigations relating to Contaminants.

 

“Replaced Lender” has the meaning assigned to that term in Section 3.7.

 

“Replacement Lender” has the meaning assigned to that term in Section 3.7.

 

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Plan other than a
reportable event for which the 30 day notice requirement to the PBGC has been
waived, any event requiring disclosure under Section 4063(a) or 4062(e) of
ERISA, receipt of a notice of withdrawal liability with respect to a
Multiemployer Plan pursuant to Section 4202 of ERISA or receipt of a notice of
reorganization or insolvency with respect to a Multiemployer Plan pursuant to
Section 4242 or 4245 of ERISA.

 

“Repricing Transaction” means (x) the prepayment (whether with cash or through a
conversion or exchange) of all or a portion of the 2014-1 Additional Term Loans,
of the 2015 Extended Term B Dollar Loans, of the 2016 Term B Loans, of the 2021
Term B Loans or of the 2023 Term B Loans, as the case may be, with the
incurrence of any secured term loans having an RT All-In Yield that is less than
the RT All-In Yield of the 2014-1 Additional Term Loans, of the 2015 Extended
Term B Dollar Loans, of the 2016 Term B Loans, of the 2021 Term B Loans or of
the 2023 Term B Loans, as applicable, or (y) an amendment to this Agreement that
causes the RT All-In Yield of the 2014-1 Additional Term Loans, of the 2015
Extended Term B Dollar Loans, of the 2016 Term B Loans, of the 2021 Term B Loans
or of the 2023 Term B Loans, as the case may be, to be lowered, in the case of
each of clauses (x) and (y), so long as the primary purpose of such prepayment
or amendment is to lower the RT All-In Yield applicable to the 2014-1 Additional
Term Loans, to the 2015 Extended Term B Dollar Loans, to the 2016 Term B Loans,
to the 2021 Term B Loans or to the 2023 Term B Loans, as applicable, and, in
each case,

 

59

--------------------------------------------------------------------------------


 

such prepayment or amendment is not consummated in connection with a Change of
Control or the financing of an acquisition not otherwise permitted by the Loan
Documents.

 

“Required Lenders” means Non-Defaulting Lenders the sum of whose outstanding
Term Loans and Revolving Commitments (or, after the Total Revolving Commitment
has been terminated, the Assigned Dollar Value of outstanding Revolving Loans
and the Assigned Dollar Value of LC Obligations) constitute greater than 50% of
the sum of (i) the total outstanding Dollar Equivalent amount of Term Loans of
Non-Defaulting Lenders and (ii) the Total Revolving Commitment less the
aggregate Revolving Commitments of Defaulting Lenders (or, after the Total
Revolving Commitment has been terminated, the total Assigned Dollar Value of
outstanding Revolving Loans of Non-Defaulting Lenders and the aggregate Pro Rata
Share of all Non-Defaulting Lenders of the total Assigned Dollar Value of
outstanding LC Obligations at such time).

 

“Required Note Offer Amount Proceeds” means (i) with respect to any Asset
Disposition, the amount of any Net Sale Proceeds which would be required by the
terms of the Senior Secured Notes (2010) Indenture to be applied to offer to
purchase Senior Secured Notes (2010) and (ii) with respect to any Recovery
Event, any Net Recovery Proceeds which would be required by the terms of the
Senior Secured Notes (2010) Indenture to offer to purchase Senior Secured Notes
(2010); in each case (x) including amounts which are required under the terms of
the Senior Secured Notes (2010) Indenture to be accumulated to make such an
offer, (y) assuming no reinvestment of such proceeds or expenditure of such
proceeds to purchase replacement properties or assets and (z) after giving
effect to any prepayment of Loans to the maximum extent permitted by the Senior
Secured Notes (2010) Indenture without requiring an offer to repurchase Senior
Secured Notes (2010).

 

“Required Sum” means, for any day, the sum of (x) the aggregate principal amount
of Senior Notes (2016) (in the case of the definition of Extended Term B Loan
Maturity Date), Existing Senior Notes (in the case of clause (A) of the
definition of 2014-1 Additional Term Loan Maturity Date and clause (A) of the
definition of 2021 Term B Loan Maturity Date), 2020 Senior Subordinated Notes
(in the case of clause (B) of the definition of 2014-1 Additional Term Loan
Maturity Date) or 2021 Senior Subordinated Notes (in the case of clause (C) of
the definition of 2014-1 Additional Term Loan Maturity Date), outstanding on
such day plus (y) $200,000,000.

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Resigning Agent” has the meaning assigned to that term in Section 11.9(h).

 

“Responsible Financial Officer” means, as to any Person, the chief financial
officer, principal accounting officer, a financial vice president, controller,
manager (in the case of a limited liability company) having responsibility for
financial matters, treasurer or assistant treasurer of such Person.

 

60

--------------------------------------------------------------------------------


 

“Responsible Officer” means, as to any Person, any of the chairman or vice
chairman of the board of directors, the president, any executive vice president,
the vice president-controller, any vice president, manager (in the case of a
limited liability company) or any Responsible Financial Officer of such Person.

 

“Restricted Payment” has the meaning assigned to that term in Section 8.4(a).

 

“Revolver Event of Default” means any Event of Default under Section 10.1(c) as
a result of the Borrower failing to be in compliance with Section 9.1.

 

“Revolver Termination Date” means (x) with respect to the 2016 Non-Extended
Revolving Loans and the 2016 Non-Extended Revolving Commitments, the 2016
Non-Extended Revolving Loan Stated Termination Date or such earlier date as the
2016 Non-Extended Revolving Commitments or the Total Revolving Commitments, as
the case may be, shall have been terminated or otherwise reduced to $0 pursuant
to this Agreement and (y) with respect to the 2016 Extended Revolving Loans and
the 2016 Extended Revolving Commitments, the 2016 Extended Revolving Loan Stated
Termination Date or such earlier date as the 2016 Extended Revolving Commitments
or the Total Revolving Commitments, as the case may be, shall have been
terminated or otherwise reduced to $0 pursuant to this Agreement.

 

“Revolving Commitment” means, with respect to any Revolving Lender, the
obligation of such Revolving Lender to make Revolving Loans and participate in
Letters of Credit and Swing Line Loans, as such commitment may be adjusted from
time to time pursuant to this Agreement, which commitment as of the Fifteenth
Amendment Effective Date is the amount set forth opposite such Lender’s name on
Schedule 1.1(a) hereto under the caption “Revolving Commitments”, as the same
may be adjusted from time to time pursuant to the terms hereof and “Revolving
Commitments” means such commitments collectively, which commitments will not
exceed $650,000,000 in the aggregate.  The Revolving Commitments shall include
the 2016 Extended Revolving Commitments and the 2016 Non-Extended Revolving
Commitments, or either of them, as the context may require.

 

“Revolving Commitment Increase” has the meaning assigned to that term in
Section 2.10(a).

 

“Revolving Commitment Increase Date” has the meaning assigned to that term in
Section 2.10(a).

 

“Revolving Facility” means the credit facility under this Agreement evidenced by
the Revolving Commitments and the Revolving Loans.

 

“Revolving Lender” means any Lender which has a Revolving Commitment or is owed
a Revolving Loan (or a portion thereof).  The Revolving Lenders shall include
the 2016 Extended Revolving Lenders and the 2016 Non-Extended Revolving Lenders,
or either of them, as the context may require.

 

“Revolving Loan” and “Revolving Loans” have the meanings given in
Section 2.1(b)(i). The Revolving Loans shall include the 2016 Extended Revolving
Loans and the 2016 Non-Extended Revolving Loans, or either of them, as the
context may require.

 

61

--------------------------------------------------------------------------------


 

“Revolving Note” has the meaning assigned to that term in Section 2.2(a).

 

“Rockwood Acquisition” means the acquisition from the Seller of the Companies
pursuant to the Acquisition Agreement.

 

“Rockwood Acquisition Closing Date” has the meaning assigned to that term in
Section 5.5.

 

“Rockwood Acquisition-Related Purposes” means the use of proceeds of
Borrowings (including, without limitation, proceeds of the 2014-1 Additional
Term Loans which are released from escrow pursuant to the Eleventh Amendment
Escrow Agreement on the Eleventh Amendment Release Date) to pay fees, costs and
expenses in connection with the Transactions (including, without limitation,
upfront fees or original issue discount payable in connection with the 2014-1
Additional Term Loan Facility and the 2014 Revolving Commitment Increase and
arising from the exercise of the market flex provisions of the Tenth Amendment
Fee Letter).

 

“RT All-In Yield” means, with respect to any Indebtedness, the yield thereof
determined by taking into account the following: (a) the interest margin
thereon, (b) any Eurocurrency Rate or Base Rate “floor” applicable thereto,
(c) OID or upfront fees (which shall be deemed to constitute like amounts of
OID) payable for the account of the lenders thereof (with OID being equated to
interest based on an assumed four year life to maturity), and (d) customary
arrangement, structuring or similar fees payable to the Joint Lead Arrangers (or
their Affiliates) in connection with such Indebtedness or to one or more
arrangers (or their Affiliates) of such Indebtedness shall be excluded.

 

“Rubicon” means Rubicon Inc., and its successors and assigns.

 

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.

 

“Scheduled 2014-1 Additional Term Loan Repayments” means, with respect to the
principal payments on the 2014-1 Additional Term Loans for each date set forth
below, the principal payment on the 2014-1 Additional Term Loans set forth
opposite such date:

 

Scheduled 2014-1 Additional Term Loan Repayments

 

Date

 

Principal Payment

 

 

 

December 31, 2014

 

If the Eleventh Amendment Release Date is prior to September 30, 2014, 0.25% of
the principal amount of 2014-1 Additional Term Loans funded on the Eleventh

 

62

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

 

 

Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

March 31, 2015

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

June 30, 2015

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

September 30, 2015

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

December 31, 2015

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

March 31, 2016

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

June 30, 2016

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

September 30, 2016

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

December 31, 2016

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

March 31, 2017

 

0.25% of the principal amount of 2014-1 Additional

 

63

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

 

 

Term Loans funded on the Eleventh Amendment Effective Date and the Twelfth
Amendment Effective Date

 

 

 

June 30, 2017

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

September 30, 2017

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

December 31, 2017

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

March 31, 2018

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

June 30, 2018

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

September 30, 2018

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

December 31, 2018

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

March 31, 2019

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

64

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

June 30, 2019

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

September 30, 2019

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

December 31, 2019

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

March 31, 2020

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

June 30, 2020

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

September 30, 2020

 

0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

December 31, 2020

 

If the 2014-1 Additional Term Loan Maturity Date is after December 31, 2020,
0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

March 31, 2021

 

If the 2014-1 Additional Term Loan Maturity Date is after March 31, 2020, 0.25%
of the principal amount of 2014-1 Additional Term Loans funded on the Eleventh
Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

June 30, 2021

 

If the 2014-1 Additional Term Loan Maturity Date is after June 30, 2021, 0.25%
of the principal amount of

 

65

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

 

 

2014-1 Additional Term Loans funded on the Eleventh Amendment Effective Date and
the Twelfth Amendment Effective Date

 

 

 

September 30, 2021

 

If the 2014-1 Additional Term Loan Maturity Date is after September 30, 2021,
0.25% of the principal amount of 2014-1 Additional Term Loans funded on the
Eleventh Amendment Effective Date and the Twelfth Amendment Effective Date

 

 

 

2014-1 Additional Term Loan Maturity Date

 

100% of the aggregate principal amount of the 2014-1 Additional Term Loans
outstanding on the 2014-1 Additional Term Loan Maturity Date

 

“Scheduled 2015 Extended Term B Loan Repayments” means, with respect to the
principal payments on the 2015 Extended Term B Dollar Loans for each date set
forth below, the principal payment on the 2015 Extended Term B Dollar Loans set
forth opposite such date:

 

Scheduled 2015 Extended Term B Loan Repayments

 

Date

 

Principal Payment

 

 

 

March 31, 2016

 

$7,734,536.56

 

 

 

March 31, 2017

 

$7,734,536.56

 

 

 

March 31, 2018

 

$7,734,536.56

 

 

 

2015 Extended Term B Loan Maturity Date

 

100% of the aggregate principal amount of the 2015 Extended Term B Loans
outstanding on the 2015 Extended Term B Loan Maturity Date

 

“Scheduled 2015 Non-Extended Term B Loan Repayments” means, (x) with respect to
the principal payments on the 2015 Non-Extended Term B Dollar Loans (other than
2015 Non-Extended Term B Loans constituting Series 2 Extended Term B Dollar
Loans) for each date set forth below, the principal payment on the 2015
Non-Extended Term B Dollar Loans (other than 2015 Non-Extended Term B Loans
constituting Series 2 Extended Term B Dollar Loans) set forth opposite such date
and (y) with respect to the principal payments on the 2015 Non-Extended Term B
Loans constituting Series 2 Extended Term B Dollar Loans, for

 

66

--------------------------------------------------------------------------------


 

each date set forth below, the principal payment on the 2015 Non-Extended Term B
Loans constituting Series 2 Extended Term B Dollar Loans set forth opposite such
date:

 

Scheduled 2015 Non-Extended Term B Loan Repayments (other than 2015 Non-Extended
Term B Loans constituting Series 2 Extended Term B Dollar Loans)

 

Date

 

Principal Payment

 

 

 

March 31, 2016

 

$3,231,814.09

 

 

 

2015 Non-Extended Term B Loan Maturity Date

 

100% of the aggregate principal amount of the 2015 Non-Extended Term B Loans
(other than 2015 Non-Extended Term B Loans constituting Series 2 Extended Term B
Dollar Loans) outstanding on the 2015 Non-Extended Term B Loan Maturity Date

 

Scheduled 2015 Non-Extended Term B Loan Repayments (2015 Non-Extended Term B
Loans constituting Series 2 Extended Term B Dollar Loans)

 

Date

 

Principal Payment

 

 

 

March 31, 2016

 

$1,979,268.44

 

 

 

2015 Non-Extended Term B Loan Maturity Date

 

100% of the aggregate principal amount of the 2015 Non-Extended Term B Loans
constituting Series 2 Extended Term B Dollar Loans outstanding on the 2015
Non-Extended Term B Loan Maturity Date

 

“Scheduled 2016 Term B Loan Repayments” means, with respect to the principal
payments on the 2016 Term B Loans for each date set forth below, the principal
payment on the 2016 Term B Loans set forth opposite such date:

 

Scheduled 2016 Term B Loan Repayments

 

Date

 

Principal Payment

 

 

 

June 30, 2016

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

67

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

September 30, 2016

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

December 31, 2016

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

March 31, 2017

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

June 30, 2017

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

September 30, 2017

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

December 31, 2017

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

March 31, 2018

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

June 30, 2018

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

September 30, 2018

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

December 31, 2018

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

March 31, 2019

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

June 30, 2019

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

September 30, 2019

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

December 31, 2019

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

68

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

March 31, 2020

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

June 30, 2020

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

September 30, 2020

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

December 31, 2020

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

March 31, 2021

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

June 30, 2021

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

September 30, 2021

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

December 31, 2021

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

March 31, 2022

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

June 30, 2022

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

September 30, 2022

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

December 31, 2022

 

0.25% of the principal amount of 2016 Term B Loans funded on the Fifteenth
Amendment Effective Date

 

 

 

2016 Term B Loan Maturity Date

 

100% of the aggregate principal amount of the 2016 Term B Loans outstanding on
the 2016 Term B Loan Maturity Date

 

“Scheduled 2021 Term B Loan Repayments” means, with respect to the principal
payments on the 2021 Term B Loans for each date set forth below, the principal
payment on the 2021 Term B Loans set forth opposite such date:

 

69

--------------------------------------------------------------------------------


 

Scheduled 2021 Term B Loan Repayments

 

Date

 

Principal Payment

 

 

 

December 31, 2016

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

March 31, 2017

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2017

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

September 30, 2017

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

December 31, 2017

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

March 31, 2018

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2018

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

September 30, 2018

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

December 31, 2018

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

March 31, 2019

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2019

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

September 30, 2019

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

December 31, 2019

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

March 31, 2020

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2020

 

0.25% of the principal amount of 2021 Term B Loans

 

70

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

 

 

funded on the Sixteenth Amendment Effective Date

 

 

 

September 30, 2020

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

December 31, 2020

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

March 31, 2021

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2021

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

September 30, 2021

 

0.25% of the principal amount of 2021 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

2021 Term B Loan Maturity Date

 

100% of the aggregate principal amount of the 2021 Term B Loans outstanding on
the 2021 Term B Loan Maturity Date

 

“Scheduled 2023 Term B Loan Repayments” means, with respect to the principal
payments on the 2023 Term B Loans for each date set forth below, the principal
payment on the 2023 Term B Loans set forth opposite such date:

 

Scheduled 2023 Term B Loan Repayments

 

Date

 

Principal Payment

 

 

 

December 31, 2016

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

March 31, 2017

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2017

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

September 30, 2017

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

December 31, 2017

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

71

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

March 31, 2018

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2018

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

September 30, 2018

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

December 31, 2018

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

March 31, 2019

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2019

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

September 30, 2019

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

December 31, 2019

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

March 31, 2020

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2020

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

September 30, 2020

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

December 31, 2020

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

March 31, 2021

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2021

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

September 30, 2021

 

0.25% of the principal amount of 2023 Term B Loans

 

72

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

 

 

funded on the Sixteenth Amendment Effective Date

 

 

 

December 31, 2021

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

March 31, 2022

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

June 30, 2022

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

September 30, 2022

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

December 31, 2022

 

0.25% of the principal amount of 2023 Term B Loans funded on the Sixteenth
Amendment Effective Date

 

 

 

2023 Term B Loan Maturity Date

 

100% of the aggregate principal amount of the 2023 Term B Loans outstanding on
the 2023 Term B Loan Maturity Date

 

“Scheduled Term C Dollar Repayments” means, with respect to the principal
payments on the Term C Dollar Loans for each date set forth below, that
percentage of the aggregate outstanding principal amount of Term C Dollar Loans
on the Fourth Amendment Effective Date set forth opposite thereto:

 

Term C Dollar Repayments

 

Date

 

Principal Payment

 

 

 

March 31, 2012

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2013

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2014

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2015

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2016

 

1% of the aggregate principal amount as of the

 

73

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

 

 

Fourth Amendment Effective Date

 

 

 

Term C Loan Maturity Date

 

100% of the aggregate principal amount of Term C Dollar Loans outstanding on the
Term C Loan Maturity Date.

 

“Scheduled Term Repayments” means (a) for the 2015 Extended Term B Dollar Loans,
the 2014-1 Additional Term Loans, the 2015 Non-Extended Term B Dollar Loans, the
2016 Term B Loans, the 2021 Term B Loans, the 2023 Term B Loans or the Term C
Dollar Loans, the scheduled principal payments set forth in the definition of
Scheduled 2015 Extended Term B Dollar Repayments, Scheduled 2014-1 Additional
Term Loan Repayments, Scheduled 2015 Non-Extended Term B Dollar Repayments,
Scheduled 2016 Term B Loan Repayments, Scheduled 2021 Term B Loan Repayments,
Scheduled 2023 Term B Loan Repayments or Scheduled Term C Dollar Repayments, as
applicable, and (b) for the Term Loans, the sum of the scheduled principal
payments set forth in the definitions of Scheduled 2015 Extended Term B Dollar
Repayments, Scheduled 2014-1 Additional Term Loan Repayments, Scheduled 2015
Non-Extended Term B Dollar Repayments, Scheduled 2016 Term B Loan Repayments,
Scheduled 2021 Term B Loan Repayments, Scheduled 2023 Term B Loan Repayments and
Scheduled Term C Dollar Repayments.

 

“Screen Rate” has the meaning assigned to such term under the definition of
“Eurocurrency Rate”.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Parties” has the meaning provided in the respective Security Documents
to the extent defined therein and shall include any Person who is granted a
security interest pursuant to any Loan Document.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of the 1933, as amended.

 

“Security Documents” means, collectively the Collateral Security Agreement, the
Pledge Agreement, the Mortgages, the UK Security Documents and all other
agreements, assignments, security agreements, instruments and documents executed
in connection therewith, in each case as the same may at any time be amended,
supplemented, restated or otherwise modified and in effect.  For purposes of
this Agreement, “Security Documents” shall also include all guaranties,
mortgagees, pledge agreements, collateral assignments, subordination agreements
and other collateral documents and any reaffirmation of the foregoing in the
nature thereof entered into by the Borrower or any Subsidiary of the Borrower on
and after the Closing Date in

 

74

--------------------------------------------------------------------------------


 

favor of the Collateral Agent for the benefit of the Secured Parties in
satisfaction of the requirements of this Agreement.

 

“Seller” means Rockwood Specialties Group, Inc., a Delaware corporation.

 

“Senior Note (2012) Documents” means the Senior Notes (2012), the Senior Notes
(2012) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2012).

 

“Senior Note (2016) Documents” means the Senior Notes (2016), the Senior Notes
(2016) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2016).

 

“Senior Notes (2012)” means those certain 11-1/2% senior notes due July 15, 2012
issued pursuant to the terms of the Senior Notes (2012) Indenture.

 

“Senior Notes (2012) Indenture” means that certain Indenture dated as of
June 22, 2004 among the Borrower (as successor to Huntsman LLC), the guarantors
named therein and HSBC Bank USA, National Association, as trustee (as the same
may be amended in compliance with this Agreement, including pursuant to the
Supplemental Indenture dated as of July 11, 2005) and any supplemental indenture
or additional indenture to be entered into with respect to the Senior Notes
(2012) to the extent permitted under Section 8.11.

 

“Senior Notes (2016)” means those certain 5-1/2% senior notes due 2016 issued
pursuant to the terms of the Senior Notes (2016) Indenture.

 

“Senior Notes (2016) Indenture” means that certain Indenture dated as of July 6,
2009 among the Borrower, the guarantors named therein and Wilmington Trust FSB,
as trustee (as the same may be amended in compliance with this Agreement) and
any supplemental indenture or additional indenture to be entered into with
respect to the Senior Notes (2016) to the extent permitted under Section 8.11.

 

“Senior Notes (2016) Maturity Date” means the scheduled maturity date of the
Senior Notes (2016).

 

“Senior Notes (2016) Trigger Date” means the 91st day prior to scheduled
maturity date of the Senior Notes (2016).

 

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt, Permitted Junior Secured Refinancing Debt or
other series of secured Credit Agreement Refinancing Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Senior Secured (2010) Note Documents” means the Senior Secured Notes (2010),
the Senior Secured Notes (2010) Indenture and all other documents evidencing,
guaranteeing or otherwise governing the terms of the Senior Secured Notes
(2010).

 

75

--------------------------------------------------------------------------------


 

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (i) Consolidated Debt that is either (x) secured by any Lien or (y) is
Indebtedness of the Borrower or any Subsidiary of the type referred to in clause
(x) of the definition of such term (other than any such Indebtedness of Foreign
Subsidiaries that are not secured by Liens) to (ii) Consolidated EBITDA for the
most recently ended four Fiscal Quarters for which financial statements have
been delivered pursuant to Section 7.1; provided, that the 2014-1 Additional
Term Loans shall not be considered Indebtedness prior to the Eleventh Amendment
Release Date for the purposes of calculating the Senior Secured Leverage Ratio
under Section 9.1.

 

“Senior Secured Notes (2010)” means those certain 11-5/8% senior secured notes
due October 15, 2010 issued pursuant to the terms of the Senior Secured Notes
(2010) Indenture, and secured by the Collateral on a pari passu basis with the
Obligations.

 

“Senior Secured Notes (2010) Indenture” means that certain Indenture dated as of
September 30, 2003 among the Borrower (as successor to Huntsman LLC), the
guarantors named therein and HSBC Bank USA, National Association (as successor
to HSBC Bank USA), as trustee (as the same may be amended in compliance with
this Agreement, including pursuant to the Supplemental Indenture dated as of
July 13, 2005) and any supplemental indenture or additional indenture to be
entered into with respect to the Senior Secured Notes (2010) to the extent
permitted under Section 8.11.

 

“Senior Subordinated Note (2013) Documents” means the Senior Subordinated Notes
(2013), the Senior Subordinated Notes (2013/2014) Indenture and all other
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes (2013).

 

“Senior Subordinated Notes (2013)” means those certain 6-7/8% senior
subordinated notes due November 2013 issued by the Borrower pursuant to the
terms of the Senior Subordinated Notes (2013/2014) Indenture.

 

“Senior Subordinated Notes (2013/2014) Indenture” means that certain Indenture
dated as of November 13, 2006 among the Borrower, the guarantors named therein
and Wells Fargo, National Association, as trustee (as the same may be amended in
compliance with this Agreement, including pursuant to the Supplemental Indenture
dated February 2007) and any supplemental indenture or additional indenture to
be entered into with respect to the Senior Subordinated Notes (2013) or the
Senior Subordinated Notes (2014) to the extent permitted under Section 8.11.

 

“Senior Subordinated Note (2014) Documents” means the Senior Subordinated Notes
(2014), the Senior Subordinated Notes (2013/2014) Indenture and all other
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes (2014).

 

“Senior Subordinated Note (2015) Documents” means the Senior Subordinated Notes
(2015), the Senior Subordinated Notes (2015) Indenture and all other documents
evidencing, guaranteeing or otherwise governing the terms of the Senior
Subordinated Notes (2015).

 

76

--------------------------------------------------------------------------------


 

“Senior Subordinated Notes (2014)” means those certain 7-7/8% senior
subordinated notes due November 2014 issued by the Borrower pursuant to the
terms of the Senior Subordinated Notes (2013/2014) Indenture.

 

“Senior Subordinated Notes (2015)” shall mean (i) those certain 7-3/8% senior
subordinated notes due January 1, 2015 denominated in Dollars issued by the
Borrower pursuant to the terms of the Senior Subordinated Notes (2015) Indenture
and (ii) those certain 7-1/2% senior subordinated notes due January 1, 2015
denominated in Euros issued by the Borrower pursuant to the terms of the Senior
Subordinated Notes (2015) Indenture.

 

“Senior Subordinated Notes (2015) Indenture” shall mean that certain Indenture
dated as of December 17, 2004 among the Borrower, the guarantors named therein
and Wells Fargo Bank Minnesota, National Association, as trustee (as the same
may be amended in compliance with this Agreement) and any supplemental indenture
or additional indenture to be entered into with respect to the Senior
Subordinated Notes (2015) to the extent permitted under Section 8.11.

 

“Series 2 Extended Term B Dollar Lender” means, at any time, any Lender that has
an Series 2 Extended Term B Dollar Loan at such time.

 

“Series 2 Extended Term B Dollar Loan” means a Non-Extended Term B Dollar Loan
immediately prior to the Seventh Amendment Effective Date that has been
converted to a Series 2 Extended Term B Dollar Loan on the Seventh Amendment
Effective Date.  For the avoidance of doubt, from and after the Fourteenth
Amendment Effective Date the Series 2 Extended Term B Dollar Loans shall
constitute either 2015 Extended Term B Dollar Loans or 2015 Non-Extended Term B
Dollar Loans, as applicable.

 

“Series 2 Extended Term B Dollar Note” and “Series 2 Extended Term B Dollar
Notes” have the meanings assigned to those terms in Section 2.2(a).

 

“Series 2 Extended Term B Loan Facility” means the credit facility under this
Agreement evidenced by the Series 2 Extended Term B Dollar Loans.

 

“Seventh Amendment” means the Seventh Amendment to Credit Agreement dated
March 6, 2012.

 

“Seventh Amendment Effective Date” has the meaning assigned to that term in the
Seventh Amendment.

 

“Sixth Amendment” shall mean the Sixth Amendment to Credit Agreement dated as of
March 7, 2011 among the Borrower, the Lenders party thereto and the
Administrative Agent.

 

“Sixth Amendment Effective Date” has the meaning assigned to that term in the
Sixth Amendment.

 

77

--------------------------------------------------------------------------------


 

“Sixteenth Amendment” means the Sixteenth Amendment to this Agreement dated as
of November 15, 2016, among the Borrower, the Lenders party thereto and the
Administrative Agent.

 

“Sixteenth Amendment Effective Date” has the meaning assigned thereto in the
Sixteenth Amendment.

 

“Solicited Discount Proration” has the meaning assigned to such term in
Section 4.3(c)(iv)(C).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 4.3(c)(iv)(A).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 4.3(c)(iv) substantially in the form of Exhibit 4.3(c)-C.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit 4.3(c)-D, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 4.3(c)(iv)(A).

 

“Solvent” and “Solvency” mean, when used with respect to (i) any Person (other
than subject to clause (ii)), that (x) the fair saleable value of its assets is
in excess of the total amount of its liabilities (including for purposes of this
definition all liabilities, whether or not reflected on a balance sheet prepared
in accordance with GAAP, and whether direct or indirect, fixed or contingent,
disputed or undisputed), (y) it is able to pay its debts or obligations in the
ordinary course as they mature and (z) it has capital sufficient to carry on its
business and all business in which it is about to engage and (ii) for any Person
other than a Domestic Subsidiary, such Person has the ability to pay its debts
as and when they fall due and could not be deemed to be insolvent for the
purposes of the law of such Person’s jurisdiction of formation.  For purposes of
Section 6.5(b) “debt” means any liability on a claim, and “claim” means (A) any
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured (including all obligations,
if any, under any Plan or the equivalent for unfunded past service liability,
and any other unfunded medical and death benefits) or (B) any right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.  In computing the amount of contingent or unliquidated liabilities
at any time, such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Specified Discount” has the meaning assigned to that term in
Section 4.3(c)(ii)(A).

 

78

--------------------------------------------------------------------------------


 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 4.3(c)(ii)(A).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to
Section 4.3(c)(ii) substantially in the form of Exhibit 4.3(c)-E.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit 4.3(c)-F, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning assigned to that
term in Section 4.3(c)(ii)(A).

 

“Specified Discount Proration” has the meaning assigned to such term in
Section 4.3(c)(ii)(C).

 

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 6.1 (with respect to clause (i) only), 6.2, 6.3 (with
respect to clauses (i) and (iii) only), 6.5(b) (with respect to the second
sentence only), 6.8(d), 6.15, 6.21, 6.22 and 6.23.

 

“Spot Rate” means, for any currency at any date, the rate quoted in Bloomberg
World Currency Value as the spot rate for the purchase of such currency with
another currency on the applicable determination date.

 

“Standby Letters of Credit” means any of the irrevocable standby letters of
credit issued pursuant to this Agreement, in form acceptable to the Facing Agent
issuing such standby letters of credit, together with any increases or decreases
in the Stated Amount thereof and any renewals, amendments and/or extensions
thereof.

 

“Stated Amount” or “Stated Amounts” means, (i) with respect to any Letter of
Credit issued in Dollars, the stated or face amount of such Letter of Credit to
the extent available at the time for drawing (subject to presentment of all
requisite documents), and (ii) with respect to any Letter of Credit issued in
any currency other than Dollars, the Assigned Dollar Value of the stated or face
amount of such Letter of Credit to the extent available at the time for drawing
(subject to presentment of all requisite documents), in either case, as the same
may be increased or decreased from time to time in accordance with the terms of
such Letter of Credit.  For purposes of calculating the Stated Amount of any
Letter of Credit at any time:

 

(A)          any increase in the Stated Amount of any Letter of Credit by reason
of any amendment to any Letter of Credit shall be deemed effective under this
Agreement as of the date the relevant Facing Agent actually issues an amendment
purporting to increase the Stated Amount of such Letter of Credit, whether or
not such Facing Agent receives the consent of the Letter of Credit beneficiary
or beneficiaries to the amendment, except that if the Borrower has required that
the increase in Stated Amount be given effect as of an earlier date and such
Facing

 

79

--------------------------------------------------------------------------------


 

Agent issues an amendment to that effect, then such increase in Stated Amount
shall be deemed effective under this Agreement as of such earlier date requested
by the Borrower; and

 

(B)          any reduction in the Stated Amount of any Letter of Credit by
reason of any amendment to any Letter of Credit shall be deemed effective under
this Agreement as of the later of (x) the date the applicable Facing Agent
actually issues an amendment purporting to reduce the Stated Amount of such
Letter of Credit, whether or not the amendment provides that the reduction be
given effect as of an earlier date, or (y) the date the applicable Facing Agent
receives the written consent (including by authenticated telex, cable, SWIFT
messages or facsimile transmission (with, in the case of a facsimile
transmission, a follow-up original hard copy)) of the Letter of Credit
beneficiary or beneficiaries to such reduction, whether written consent must be
dated on or after the date of the amendment issued by such Facing Agent
purporting to effect such reduction.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Submitted Amount” has the meaning assigned to such term in
Section 4.3(c)(iii)(A).

 

“Submitted Discount” has the meaning assigned to such term in
Section 4.3(c)(iii)(A).

 

“Subsidiary” of any Person means any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the Capital Stock (or equivalent beneficial ownership or voting interest)
having ordinary voting power to elect a majority of the board of directors (if a
corporation) or to select the trustee or equivalent controlling interest, shall,
at the time such reference becomes operative, be directly or indirectly owned or
controlled by such Person or one or more of the other subsidiaries of such
Person or any combination thereof.  Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.  Unless otherwise expressly
provided, an Unrestricted Subsidiary shall not be considered a “Subsidiary” of
the Borrower for purposes of this Agreement.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower that is or becomes
a party to the Subsidiary Guaranty or delivers a guaranty pursuant to
Section 7.11.

 

“Subsidiary Guaranty” means the guaranty executed by the Subsidiary Guarantors,
in form and substance satisfactory to the Administrative Agent, and delivered as
of the Closing Date, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Swing Line Commitment” means, with respect to the Swing Line Lender at any
date, the obligation of the Swing Line Lender to make Swing Line Loans pursuant
to Section 2.1(c) in the amount referred to therein.

 

80

--------------------------------------------------------------------------------


 

“Swing Line Lender” means JPMCB in such capacity (acting through any branch or
Affiliate).

 

“Swing Line Lender Sublimit” means $25,000,000.

 

“Swing Line Loan Participation Certificate” means a certificate, substantially
in the form of Exhibit 2.1(c).

 

“Swing Line Loans” has the meaning assigned to that term in Section 2.1(c)(i).

 

“Swing Line Note” has the meaning assigned to that term in Section 2.2(a).

 

“Target Representations” means, with respect to any Investment being financed
pursuant to an Incremental Facility, such of the representations and warranties
with respect to the investee made by such investee or the seller of such
investee under an acquisition agreement pursuant to which such investee is being
acquired, to the extent a breach of such representations and warranties would be
material to the interests of the Lenders, but only to the extent that the
Borrower or an Affiliate of the Borrower has the right to terminate the
Borrower’s or such Affiliate’s obligations under such acquisition agreement (or
decline to consummate such Investment) as a result of a breach of such
representations in such acquisition agreement.

 

“Tax Distributions” has the meaning provided in Section 8.4.

 

“Tax Sharing Agreement” means that certain tax sharing agreement dated as of the
Closing Date by and among the Borrower, Huntsman Corporation and other
Subsidiaries of Huntsman Corporation referred to therein, initially
substantially in the form of Exhibit 5.1(v), as amended or otherwise modified
from time to time in accordance with Section 8.11.

 

“Taxes” has the meaning assigned to that term in Section 4.7(a).

 

“Technology” has the meaning assigned to that term in Section 8.3(f).

 

“Tenth Amendment” means the Tenth Amendment to Credit Agreement, dated as of
October 15, 2013.

 

“Tenth Amendment Effective Date” means the date that the conditions in Section 6
of the Tenth Amendment shall have been satisfied or waived.

 

“Tenth Amendment Fee Letter” means that certain Project R Second Amended and
Restated Fee Letter, dated October 15, 2013, among the Borrower, J.P. Morgan
Securities Inc., JPMCB, Bank of America, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Citigroup Global Markets Inc., Barclays, Goldman Sachs Bank
USA, HSBC Securities (USA) Inc., HSCB Bank USA, National Association, PNC Bank,
National Association, PNC Capital Markets LLC, Royal Bank of Canada, The Royal
Bank of Scotland plc and RBS Securities Inc., as amended, restated, supplemented
or otherwise modified from time to time in accordance with its terms.

 

81

--------------------------------------------------------------------------------


 

“Term B Dollar Commitment” means, with respect to any Existing Term B Lender
signatory to the Third Amendment, the principal amount set forth opposite such
Lender’s name on Schedule 1.1(a) hereto or in any Assignment and Assumption
Agreement under the caption “Amount of Term B Dollar Commitment”, as such
commitment may be adjusted from time to time pursuant to this Agreement or
increased pursuant to Section 2.1(a)(ii), and “Term B Dollar Commitments” means
such commitments collectively, which commitments equal $1,640,000,000 in the
aggregate on the Third Amendment Effective Date.

 

“Term B Dollar Loans” means, collectively, (x) prior to giving effect to the
Fourteenth Amendment on the Fourteenth Amendment Effective Date, the Extended
Term B Dollar Loans (including, for the avoidance of doubt, the 2013 Additional
Term Loans and the 2013-1 Additional Term Loans), Series 2 Extended Term B
Dollar Loans and Non-Extended Term B Dollar Loans and (y) after giving effect to
the Fourteenth Amendment on the Fourteenth Amendment Effective Date, the 2015
Extended Term B Dollar Loans and the 2015 Non-Extended Term B Dollar Loans.

 

“Term B Loan Maturity Date” means, as applicable, the 2015 Extended Term B Loan
Maturity Date, the 2014-1 Additional Term Loan Maturity Date, the 2016 Term B
Loan Maturity Date, the 2021 Term B Loan Maturity Date, the 2023 Term B Loan
Maturity Date and/or the 2015 Non-Extended Term B Loan Maturity Date.

 

“Term C Dollar Commitment” means, with respect to any Term C Dollar Lender
signatory to the Fourth Amendment, the principal amount set forth opposite such
Lender’s name on Schedule 1.1(a) hereto under the caption “Amount of Term C
Dollar Commitment”, as such commitment may be adjusted from time to time
pursuant to this Agreement or increased pursuant to Section 2.1(a)(ii), and
“Term C Dollar Commitments” means such commitments collectively, which
commitments equal $500,000,000 in the aggregate on the Fourth Amendment
Effective Date.

 

“Term C Dollar Facility” means the credit facility under this Agreement
evidenced by the Term C Dollar Commitments and the Term C Dollar Loans.

 

“Term C Dollar Lender” means any Lender which has a Term C Dollar Commitment or
has made (or a portion thereof) a Term C Dollar Loan.

 

“Term C Dollar Loans” has the meaning assigned to that term in Section 2.1(d).

 

“Term C Loan Maturity Date” means June 30, 2016.

 

“Term C Loan Trigger Date” means the 91st day prior to scheduled maturity date
of the Term C Loan Maturity Date.

 

“Term Commitment” means, with respect to each Lender and any Term Facility, the
principal amount set forth opposite such Lender’s name on Schedule 1.1(a) hereto
or in any Assignment and Assumption Agreement under the caption for the amount
of commitment to such Term Facility, as such commitments may be adjusted from
time to time pursuant to this Agreement, and “Term Commitments” means such
commitments collectively.

 

82

--------------------------------------------------------------------------------


 

“Term Facilities” means the collective reference to the Extended Term B Loan
Facility, Series 2 Extended Term B Loan Facility, Non-Extended Term B Loan
Facility, 2015 Extended Term B Loan Facility, 2015 Non-Extended Term Loan B
Facility, 2016 Term B Loan Facility, 2021 Term B Loan Facility, 2023 Term B Loan
Facility, Term C Dollar Facility and 2014-1 Additional Term Facility.  The term
“Term Facility” shall be deemed to also include any Incremental Term Facility,
any facilities pursuant to which New Extended Term Loans and Refinancing Term
Loans may be made.

 

“Term Loan Ratable Share” shall mean, as of any date of determination, a
fraction, the numerator of which is the total outstanding principal amount of
Term Loans as of such date and the denominator of which is an amount equal to
the sum of (i) the total principal amount of Term Loans outstanding as of such
date and (ii) the total principal amount of Senior Secured Notes (2010)
outstanding as of such date.

 

“Term Loan Refinancing Debt” means (a) Permitted Pari Passu Secured Refinancing
Debt, (b) Permitted Junior Secured Refinancing Debt and (c) Permitted Unsecured
Refinancing Debt and, in each case, any Permitted Refinancing Indebtedness in
respect thereof.

 

“Term Loans” means the Loans under the Term Facilities, collectively.

 

“Term Maturity Date” means, with respect to any Term Facility, the scheduled
maturity date for such Term Facility under this Agreement.

 

“Term Note” and “Term Notes” means the Term C Dollar Notes that evidence the
Term C Dollar Loans and the notes provided for in Section 2.2 that evidence
indebtedness under the Term Facilities, collectively.

 

“Term Percentage” means, at any time with respect to any Term Facility, a
fraction (expressed as a percentage) the numerator of which is equal to the
aggregate Assigned Dollar Value of all Loans under such Term Facility
outstanding at such time and the denominator of which is equal to the aggregate
Assigned Dollar Value of all Term Loans outstanding at such time.

 

“Test Period” means, at any time the four Fiscal Quarters of the Borrower then
last ended.

 

“TG” means Tioxide Group, a direct Subsidiary of the Borrower that is a company
incorporated under the laws of England and Wales with company number 00249759.

 

“Thai Holding Companies” means the Domestic Subsidiaries of the Borrower whose
sole asset, if any, is an ownership interest in Huntsman (Thailand) Ltd., a
corporation organized under the laws of Thailand, and identified as such on
Schedule 6.13.

 

“Third Amendment” means the Third Amendment to this Agreement dated as of
April 19, 2007.

 

“Third Amendment Effective Date” means the “Third Amendment Effective Date” as
defined in the Third Amendment.

 

83

--------------------------------------------------------------------------------


 

“Thirteenth Amendment” means the Thirteenth Amendment, dated as of October 1,
2014, among the Borrower, the Facing Agents, the Swing Line Lender, the
Administrative Agent and Commerzbank AG, as 2014 Incremental Revolving Lender.

 

“Thirteenth Amendment Effective Date” has the meaning assigned thereto in the
Thirteenth Amendment.

 

“Total Assets” means, at any date of determination, the total assets of the
Borrower and its Subsidiaries, as determined in accordance with GAAP at the end
of the most recent Fiscal Quarter for which financial statements were delivered
pursuant to Section 7.1.

 

“Total Available Revolving Commitment” means, at the time of any determination
thereof is made, the sum of the respective Available Revolving Commitments of
the Lenders at such time.

 

“Total Commitment” means, at the time any determination thereof is made, the sum
of the Term Commitments and the Revolving Commitments at such time.

 

“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time.

 

“Transactions” means, collectively, (a) the Rockwood Acquisition (if
applicable), (b) the funding of the 2014-1 Additional Term Loans on the Eleventh
Amendment Effective Date into escrow in accordance with the Eleventh Amendment
Escrow Agreement, (c) the Other Debt Refinancing (if applicable), (d) any
Borrowings of Revolving Loans on the Eleventh Amendment Effective Date or the
Eleventh Amendment Release Date (if applicable), (e) the consummation of any
other transactions in connection with the foregoing, and (f) the payment of the
fees and expenses incurred in connection with any of the foregoing.

 

“Transferee” has the meaning assigned to that term in Section 12.8(d).

 

“Twelfth Amendment” means the Twelfth Amendment, dated as of August 13, 2014,
among the Borrower, the Administrative Agent and JPMorgan Chase Bank, N.A., in
its capacity as the 2014-1 Incremental Term Loan Lender.

 

“Twelfth Amendment Effective Date” has the meaning assigned thereto in the
Twelfth Amendment.

 

“Type” means any type of Loan, namely, a Base Rate Loan or a Eurocurrency Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.

 

“UK Business Sale” means the sale all of the outstanding equity interests of
Huntsman Petrochemicals (UK) Limited to SABIC and the assumption by SABIC of
unfunded pension liabilities.

 

84

--------------------------------------------------------------------------------


 

“UK Debenture” has the meaning assigned to that term Section 5.1(b).

 

“UK Holdco 1” means Huntsman (Holdings) UK, an indirect, Wholly-Owned Subsidiary
of HI that is a private unlimited company incorporated under the laws of England
and Wales with company number 03768308.

 

“UK Pledge Agreements” means, to the extent not released by the Administrative
Agent, the English law governed charges over shares in respect of the shares
held by the Borrower or a Subsidiary Guarantor in TG or UK Holdco 1 granted in
favor of the UK Security Trustee (as modified, supplemented or amended from time
to time).

 

“UK Security Documents” means the UK Pledge Agreements and the UK Debenture.

 

“UK Security Trustee” means JPMCB, J.P. Morgan Europe Limited or any other
designated affiliate, in its capacity as UK Security Trustee under the UK
Security Documents or any successor UK Security Trustee.

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

 

“Unpaid Drawing” has the meaning assigned to that term in Section 2.9(c).

 

“Unrestricted Investments” has the meaning assigned to that term in
Section 8.4(a).

 

“Unrestricted Subsidiary” means  (i) each of the Persons identified on Schedule
1.1(c) hereto, (ii) any Subsidiary of the Borrower designated as an Unrestricted
Subsidiary in the manner provided below, (iii) any Subsidiary of an Unrestricted
Subsidiary created at or after the designation of its parent company as an
Unrestricted Subsidiary pursuant to clause (ii) above and (iv) any Permitted
Unconsolidated Venture that, as a result of an Investment permitted under
Section 8.7(j), (o) or (p), would otherwise become a Subsidiary of the Borrower;
provided, however, that no Receivables Subsidiary may be an Unrestricted
Subsidiary.  The Borrower may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary but excluding any Receivables Subsidiary) to
be an Unrestricted Subsidiary unless such Subsidiary owns any Capital Stock of,
or owns or holds any Lien on any property of, the Borrower or any Subsidiary of
the Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided, that (x) each Subsidiary to be so designated an Unrestricted
Subsidiary and each of its Subsidiaries has not, at the time of designation, and
does not thereafter, create, incur, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
any lender has recourse to any of the assets of the Borrower or any of its
Subsidiaries (other than Unrestricted Subsidiaries), (y) immediately before and
immediately after the effectiveness of such designation, no Unmatured Event of
Default or Event of Default exists or will exist and (z)  the Investment made in
such Unrestricted Subsidiary (valued at the fair market value of the Subsidiary
at the time that such Subsidiary is designated an Unrestricted Subsidiary and
valued thereafter in accordance with the definition of “Investments”) is
permitted pursuant to Section 8.7.  Any such designation of an Unrestricted
Subsidiary shall be evidenced by delivery to the Administrative Agent of (A) a
copy of the resolutions of the Borrower giving

 

85

--------------------------------------------------------------------------------


 

effect to such designation and (B) an officer’s certificate signed by two
Responsible Financial Officers of the Borrower certifying that such designation
complies with the foregoing provisions.  If, at any time, any Unrestricted
Subsidiary would fail to meet the requirements set forth in clause (x) above for
an Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and the other Loan Documents and
Borrower shall take such applicable actions as required by Section 12.20 to
redesignate such Unrestricted Subsidiary as a Subsidiary.

 

“Unrestricted Subsidiary Investment Basket” means, as of any date of
determination, an amount equal to the sum of (i) the greater of 
(A) $300,000,000 or (B) 3% of Total Assets plus (ii) the after-tax amount of any
cash returns of principal or capital on Investments listed on Schedule
1.1(c) hereto or made pursuant to Section 8.7(j), cash dividends thereon and
other cash returns on investment thereon, as the case may be, in each case,
after the Sixth Amendment Effective Date plus (iii) $35,000,000 for each Fiscal
Year beginning on or after January 1, 2012, provided, that (1) the amount set
forth in clause (iii) that is unused in any given Fiscal Year may be carried
over, on a year-by-year basis, to succeeding Fiscal Years and (2) the amount set
forth in clause (iii) (as adjusted per clause (1) above) shall be deemed to be
the portion of the Unrestricted Subsidiary Investment Basket used last.

 

“US Commodity Business Sale” means the proposed sale of the Borrower’s U.S. base
chemicals and polymers business to Flint Hills Resources pursuant to the terms
of the US Commodity Business Sale Agreement.

 

“US Commodity Business Sale Agreement” means that certain Asset Purchase
Agreement, dated February 15, 2007 among Flint Hills Resources, LLC, the
Borrower, Huntsman Petrochemical Corporation, Huntsman International Chemicals
Corporation, Huntsman Polymers Holdings Corporation, Huntsman Expandable
Polymers Company, LLC, Huntsman Polymers Corp. and Huntsman Chemical Company of
Canada, Inc., together with any amendments or modifications thereto to the
extent not materially adverse to the Lenders.

 

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the sum of each of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof by (y) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the scheduled due date of each such remaining payment.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of capital stock of which (other than
qualifying shares required to be owned by directors of Foreign Subsidiaries, or
similar de minimis issuances

 

86

--------------------------------------------------------------------------------


 

of capital stock to comply with Requirement of Law) are at the time owned
directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person; provided, that each of Huntsman Corporation Hungary
Rt. and its Wholly-Owned Subsidiaries shall be deemed to be a Wholly-Owned
Subsidiary.  For purposes of this definition, ‘capital stock’ shall include
equivalent ownership or controlling interests having ordinary voting power in
entities other than corporations.

 

“written” or “in writing” means any form of written communication or a
communication by means of telecopier device or authenticated telex, telegraph or
cable.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”  The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement.  References to “Articles”, “Sections”, “paragraphs”, “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise expressly provided herein, references to
constitutive and Organizational Documents and to agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document.

 

1.2                               Accounting Terms; Financial Statements

 

(a)                                 Except as otherwise expressly provided
herein (including without limitation, any modification to the terms hereof
pursuant to Section 8.12), all accounting terms used herein but not expressly
defined in this Agreement and all computations and determinations for purposes
of determining compliance with the financial requirements of this Agreement
shall be made in accordance with GAAP in effect on the Closing Date and on a
basis consistent with the presentation of the financial statements and
projections delivered pursuant to, or otherwise referred to in, Sections
6.5(a) and 6.5(e).  Notwithstanding the foregoing sentence, the financial
statements required to be delivered pursuant to Section 7.1 shall be prepared in
accordance with GAAP as in effect on the respective dates of their preparation. 
Unless otherwise provided for herein, wherever any computation is to be made
with respect to any Person and its Subsidiaries, such computation shall be made
so as to exclude all items of income, loss, assets and liabilities attributable
to any Person that is not a Subsidiary of such Person.  For purposes of the
financial terms set forth herein, whenever a reference is made to a
determination which is required to be made on a consolidated basis (whether in
accordance with GAAP or otherwise) for the Borrower and its Subsidiaries, such
determination shall be made as if each Unrestricted Subsidiary were wholly-owned
by a Person not an Affiliate of the Borrower.

 

87

--------------------------------------------------------------------------------


 

(b)                                 Solely for purposes of delivery of the
financial statements required by Sections 6.5, 7.1(a) and (b), Unrestricted
Subsidiaries shall be deemed to be Subsidiaries; provided, however, concurrently
with the delivery of the officer’s certificate required by Section 7.2(b), for
purposes of calculating compliance with the financial covenants hereof, Borrower
shall also deliver to Administrative Agent statements excluding the Unrestricted
Subsidiaries, and, upon request of Administrative Agent, reflecting the relevant
calculations pertaining to the Unrestricted Subsidiaries existing on the Third
Amendment Effective Date, in each case in form and substance satisfactory to the
Administrative Agent.

 

(c)                                  Without limiting the definition of “Pro
Forma Basis”, for purposes of computing the financial ratios as of the end of
any period, all components of such ratios for the applicable period shall
include or exclude, as the case may be, without duplication, such components of
such ratios attributable to any business or assets that have been acquired or
disposed of by the Borrower or any Subsidiary of the Borrower (including through
mergers or consolidations) after the first day of such period and prior to the
end of such period on a pro forma basis, as if such acquisition or disposition
had occurred on the first day of such period, as determined in good faith by the
Borrower and certified to by a Responsible Officer of the Borrower to the
Administrative Agent.

 

ARTICLE II

 

AMOUNT AND TERMS OF CREDIT

 

2.1                               The Commitments

 

(a)                                 Extended Term B Dollar Loans, Non-Extended
Term B Dollar Loans, 2015 Extended Term B Dollar Loans and 2015 Non-Extended
Term B Dollar Loans.

 

(i)                                     Subject to the terms and conditions
hereof and in the Third Amendment, each Converting Term Loan Lender and
Additional Term Loan Lender agreed to convert or make a loan in Dollars
(collectively, the “Existing Term B Dollar Loans”) to the Borrower on the Third
Amendment Effective Date in the aggregate principal amount of such Lender’s Term
B Dollar Commitment.  The Borrower, the Extended Term B Dollar Lenders, Series 2
Extended Term B Dollar Lenders and Non-Extended Term B Dollar Lenders
acknowledge the making of the Existing Term B Dollar Loans under this Agreement
and agree that, to the extent outstanding on the Seventh Amendment Effective
Date, the Existing Term B Dollar Loans shall continue to be outstanding as
Extended Term B Dollar Loans, Series 2 Extended Term B Dollar Loans or
Non-Extended Term B Dollar Loans, as applicable, under this Agreement and the
other Loan Documents.  In addition, the Borrower, the 2015 Extended Term B
Dollar Lenders and the 2015 Non-Extended Term B Dollar Lenders agree that, to
the extent outstanding on the Fourteenth Amendment Effective Date, the Term B
Dollar Loans shall continue to be outstanding as 2015 Extended Term B Dollar
Loans or 2015 Non-Extended Term B Dollar Loans, as applicable, under this
Agreement and the other Loan Documents.  No amount of a Term B Dollar Loan which
is repaid or prepaid by the Borrower may be reborrowed hereunder.  The Term B
Dollar Loans shall be

 

88

--------------------------------------------------------------------------------


 

denominated in Dollars, shall be maintained as and/or converted into Base Rate
Loans or Eurocurrency Loans or a combination thereof, provided, that all  2015
Extended Term B Dollar Loans, Series 2 Extended Term B Dollar Loans, 2015
Non-Extended Term B Dollar Loans, as applicable, made by the 2015 Extended Term
B Dollar Lenders, Series 2 Extended Term B Dollar Lenders or 2015 Non-Extended
Term B Dollar Lenders, as applicable, pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of 2015 Extended
Term B Dollar Loans, Series 2 Extended Term B Dollar Loans or 2015 Non-Extended
Term B Dollar Loans, as applicable, of the same Type.

 

(ii)                                  (A) The Borrower shall have the right any
time on the Eleventh Amendment Effective Date (so long as (x) no Unmatured Event
of Default or Event of Default then exists and is continuing, (y) the Borrower
shall have delivered to Administrative Agent a Compliance Certificate for the
period of four full Fiscal Quarters immediately preceding the incurrence
described below (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1) on a Pro Forma Basis for such incurrence and
evidencing compliance with the covenant set forth in Article IX) and (z) such
incurrence is not prohibited by the terms of any Public Note Document), to incur
from one or more existing Lenders and/or other Persons that are Eligible
Assignees and which, in each case, agree to make such term loans to the
Borrower, Additional Term Loans in Dollars or Euros (in maximum amounts
described below), which loans may be incurred as one or more tranches of
additional term loans as determined by Administrative Agent in an aggregate
principal amount not to exceed $1,150,000,000, so long as the proceeds of such
Additional Term Loans are used in accordance with Section 6.8(e). 
Notwithstanding the foregoing, clauses (x) and (y) of this
Section 2.1(a)(ii)(A) shall not be applicable to the making of the 2014-1
Additional Term Loans to fund the Rockwood Acquisition or the Other Debt
Refinancing.

 

(B) In the event that the Borrower desires to incur Additional Term Loans, the
Borrower will enter into an amendment with the lenders (who shall by execution
thereof become Lenders hereunder if not theretofore Lenders) to provide for such
Additional Term Loans, which amendment shall set forth any terms and conditions
of the Additional Term Loans not covered by this Agreement as agreed by the
Borrower and such Lenders, and shall provide for the issuance of promissory
notes to evidence the Additional Term Loans if requested by the lenders
advancing Additional Term Loans (which notes shall constitute Term Notes for
purposes of this Agreement) and for such reaffirmations of or amendments to
Security Documents as Administrative Agent may reasonably require, with such
amendment to be in form and substance reasonably acceptable to Administrative
Agent and consistent with the terms of this Section 2.1(a)(ii) and of the other
provisions of this Agreement.  No consent of any Lender (other than any Lender
making Additional Term Loans) is required to permit the Loans contemplated by
this Section 2.1(a)(ii) or the aforesaid amendment to effectuate the Additional
Term Loans.  This section shall supersede any provisions

 

89

--------------------------------------------------------------------------------


 

contained in this Agreement, including, without limitation, Section 12.1, to the
contrary.

 

(b)                                 Revolving Loans.  Each Revolving Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
conditions hereinafter set forth and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents, to make loans to
the Borrower denominated in Dollars or an Alternative Currency on a revolving
basis from time to time during the Commitment Period, in an amount that will not
(i) exceed its Pro Rata Share of the Total Available Revolving Commitment (each
such loan by any Lender, a “Revolving Loan” and collectively, the “Revolving
Loans”) or (ii) cause the Assigned Dollar Value of Revolving Loans, Swing Line
Loans and LC Obligations denominated in an Alternative Currency to exceed
$200,000,000.  All Revolving Loans comprising the same Borrowing hereunder shall
be made by the Revolving Lenders simultaneously and in proportion to their
respective Revolving Commitments.  Prior to the Revolver Termination Date,
Revolving Loans may be repaid and reborrowed by the Borrower in accordance with
the provisions hereof and, except as otherwise specifically provided in
Section 3.6, all Revolving Loans comprising the same Borrowing shall at all
times be of the same Type.  On the Revolver Termination Date, 100% of the
aggregate principal amount of Revolving Loans then outstanding shall be due and
payable.

 

(c)                                  Swing Line Loans

 

(i)                                     Swing Line Commitment.  Subject to the
terms and conditions hereof, the Swing Line Lender in its individual capacity
agrees to make swing line loans in Dollars, Euros or Sterling (or, at the option
of the Swing Line Lender, any other Alternative Currency) (“Swing Line Loans”)
to the Borrower on any Business Day from time to time during the Commitment
Period in an aggregate principal amount at any one time outstanding not to
exceed the Dollar Equivalent of the Swing Line Lender Sublimit; provided,
however, that in no event may the amount of any Borrowing of Swing Line Loans
(A) exceed the Total Available Revolving Commitment immediately prior to such
Borrowing (after giving effect to the use of proceeds thereof), (B) cause the
outstanding Revolving Loans of any Lender, when added to such Lender’s Pro Rata
Share of the then outstanding Swing Line Loans and Pro Rata Share of the
aggregate LC Obligations (exclusive of Unpaid Drawings relating to LC
Obligations which are repaid with the proceeds of, and simultaneously with the
incurrence of, Revolving Loans or Swing Line Loans) to exceed such Lender’s
Revolving Commitment or (C) cause the Assigned Dollar Value of Revolving Loans,
Swing Line Loans and LC Obligations denominated in an Alternative Currency to
exceed $150,000,000.  Amounts borrowed by the Borrower under this
Section 2.1(c)(i) may be repaid and reborrowed until the Revolver Termination
Date.

 

(ii)                                  Refunding of Swing Line Loans.  The Swing
Line Lender, at any time in its sole and absolute discretion, may on behalf of
the Borrower (which hereby irrevocably directs the Swing Line Lender to so act
on its behalf) notify each Revolving Lender (including the Swing Line Lender) to
make a Revolving Loan in an amount equal to such Lender’s Pro Rata Share of the
Dollar

 

90

--------------------------------------------------------------------------------


 

Equivalent of the principal amount of such Swing Line Loans (the “Refunded Swing
Line Loans”) outstanding on the date such notice is given, provided, however,
that such notice shall be deemed to have automatically been given upon the
occurrence of an Event of Default under Sections 10.1(e) or 10.1(f) or upon the
occurrence of a Change of Control.  Unless any of the events described in
Sections 10.1(e) or 10.1(f) shall have occurred (in which event the procedures
of Section 2.1(c)(iii) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Loan are then
satisfied, each Lender shall make the proceeds of its Revolving Loan available
to the Swing Line Lender at the Payment Office prior to 11:00 a.m., New York
City time, in funds immediately available on the third Business Day next
succeeding the date such notice is given.  The proceeds of such Revolving Loans
shall be immediately applied to repay the Refunded Swing Line Loans.

 

(iii)                               Participation in Swing Line Loans.  If,
prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.1(c)(ii), one of the events described in Sections 10.1(e) or
10.1(f) shall have occurred, or if for any other reason a Revolving Loan cannot
be made pursuant to Section 2.1(c)(ii), then, subject to the provisions of
Section 2.1(c)(iv) below, each Revolving Lender will, on the date such Revolving
Loan was to have been made, purchase (without recourse or warranty) from the
Swing Line Lender an undivided participation interest in the Swing Line Loan in
an amount equal to its Pro Rata Share of the Dollar Equivalent of such Swing
Line Loan.  Upon request, each Revolving Lender will immediately transfer to the
Swing Line Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swing Line Lender will deliver to
such Revolving Lender a Swing Line Loan Participation Certificate dated the date
of receipt of such funds and in such amount.

 

(iv)                              Lenders’ Obligations Unconditional.  Each
Revolving Lender’s obligation to make Revolving Loans in accordance with
Section 2.1(c)(ii) and to purchase participating interests in accordance with
Section 2.1(c)(iii) above shall, except as set forth in the last sentence of
this clause (iv), be absolute and unconditional and shall not, except as set
forth in the last sentence of this clause (iv), be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Revolving Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Event of Default or Unmatured Event of Default;
(C) any adverse change in the condition (financial or otherwise) of the Borrower
or any other Person; (D) any breach of this Agreement by the Borrower or any
other Person; (E) any inability of the Borrower to satisfy the conditions
precedent to borrowing set forth in this Agreement on the date upon which such
participating interest is to be purchased or (F) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing. 
If any Revolving Lender does not make available to the Swing Line Lender the
amount required pursuant to Section 2.1(c)(ii) or (iii) above, as the case may
be, the Swing Line Lender shall be entitled to recover

 

91

--------------------------------------------------------------------------------


 

such amount on demand from such Revolving Lender, together with interest thereon
for each day from the date of non-payment until such amount is paid in full at
the Federal Funds Rate for the first two Business Days and at the Base Rate
thereafter.  Notwithstanding the foregoing provisions of this
Section 2.1(c)(iv), no Revolving Lender shall be required to make a Revolving
Loan to the Borrower for the purpose of refunding a Swing Line Loan pursuant to
Section 2.1(c)(ii) above or to purchase a participating interest in a Swing Line
Loan pursuant to Section 2.1(c)(iii) if an Event of Default or Unmatured Event
of Default has occurred and is continuing and, prior to the making by the Swing
Line Lender of such Swing Line Loan, the Swing Line Lender has received written
notice from such Revolving Lender specifying that such Event of Default or
Unmatured Event of Default has occurred and is continuing, describing the nature
thereof and stating that, as a result thereof, such Revolving Lender shall cease
to make such Refunded Swing Line Loans and purchase such participating
interests, as the case may be; provided, however, that the obligation of such
Revolving Lender to make such Refunded Swing Line Loans and to purchase such
participating interests shall be reinstated upon the earlier to occur of (y) the
date upon which such Revolving Lender notifies the Swing Line Lender that its
prior notice has been withdrawn and (z) the date upon which the Event of Default
or Unmatured Event of Default specified in such notice no longer is continuing.

 

(d)                                 Term C Loans.  Subject to the terms and
conditions hereof and in the Fourth Amendment, each Term C Dollar Lender agrees
to make a loan in Dollars (the “Term C Dollar Loans”) to the Borrower on the
Fourth Amendment Effective Date in the aggregate principal amount of such
Lender’s Term C Dollar Commitment.  No amount of a Term C Dollar Loan which is
repaid or prepaid by the Borrower may be reborrowed hereunder.  The Term C
Dollar Loans shall be denominated in Dollars, shall be maintained as and/or
converted into Base Rate Loans or Eurocurrency Loans or a combination thereof,
provided, that all Term C Dollar Loans made by the Term C Dollar Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term C Dollar Loans of the same Type.

 

(e)                                  2014-1 Additional Term Loans.  Subject only
to the satisfaction or waiver of the conditions expressly set forth in Section 4
of the Eleventh Amendment, each 2014-1 Additional Term Lender agrees to make a
loan in Dollars (the “2014-1 Additional Term Loans”) to the Borrower on the
Eleventh Amendment Effective Date in the aggregate principal amount of such
Lender’s 2014-1 Additional Term Commitment.  No amount of a 2014-1 Additional
Term Loan which is repaid or prepaid by the Borrower may be reborrowed
hereunder.  The 2014-1 Additional Term Loans shall be denominated in Dollars,
shall be maintained as and/or converted into Base Rate Loans or Eurocurrency
Loans or a combination thereof, provided, that all 2014-1 Additional Term Loans
made by the 2014-1 Additional Term Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of 2014-1
Additional Term Loans of the same Type.  The proceeds of the 2014-1 Additional
Term Loans made on the Eleventh Amendment Effective Date shall be placed into
escrow with the Eleventh Amendment Escrow Agent on the terms set forth in the
Eleventh Amendment Escrow Agreement.   Subject only to the satisfaction or
waiver of the conditions set forth in (x) Section 5.5 or (y) Section 5.2 and
Section 5.6, as applicable, and the additional conditions expressly set

 

92

--------------------------------------------------------------------------------


 

forth in the Eleventh Amendment Escrow Agreement, the 2014-1 Additional Term
Loans shall be released from escrow on the Eleventh Amendment Release Date.  If
the 2014-1 Additional Term Loans Termination Date occurs, the proceeds of the
2014-1 Additional Term Loans shall be released from escrow on the conditions set
forth in the Eleventh Amendment Escrow Agreement and refunded and repaid in full
(together with all accrued and unpaid interest thereon) to the 2014-1 Additional
Term Lenders on the 2014-1 Additional Term Loan Maturity Date in accordance with
the Eleventh Amendment Escrow Agreement.

 

(f)                                   2016 Term B Loans.  Subject to the terms
and conditions hereof and in the Fifteenth Amendment, each 2016 Term B Lender
agrees to make a loan in Dollars (the “2016 Term B Loans”) to the Borrower on
the Fifteenth Amendment Effective Date in the aggregate principal amount of such
Lender’s 2016 Term B Commitment.  No amount of a 2016 Term B Loan which is
repaid or prepaid by the Borrower may be reborrowed hereunder.  The 2016 Term B
Loans shall be denominated in Dollars, shall be maintained as and/or converted
into Base Rate Loans or Eurocurrency Loans or a combination thereof; provided,
that all 2016 Term B Loans made by the 2016 Term B Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of 2016 Term B Loans of the same Type.

 

(g)                                  2021 Term B Loans. Subject to the terms and
conditions hereof and in the Sixteenth Amendment, each 2021 Term B Lender agrees
to make a loan in Dollars (the “2021 Term B Loans”) to the Borrower on the
Sixteenth Amendment Effective Date in the aggregate principal amount of such
Lender’s 2021 Term B Commitment. No amount of a 2021 Term B Loan which is repaid
or prepaid by the Borrower may be reborrowed hereunder. The 2021 Term B Loans
shall be denominated in Dollars, shall be maintained as and/or converted into
Base Rate Loans or Eurocurrency Loans or a combination thereof; provided, that
all 2021 Term B Loans made by the 2021 Term B Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of 2021 Term B Loans of the same Type.

 

(h)                                 2023 Term B Loans. Subject to the terms and
conditions hereof and in the Sixteenth Amendment, each 2023 Term B Lender agrees
to make a loan in Dollars (the “2023 Term B Loans”) to the Borrower on the
Sixteenth Amendment Effective Date in the aggregate principal amount of such
Lender’s 2023 Term B Commitment. No amount of a 2023 Term B Loan which is repaid
or prepaid by the Borrower may be reborrowed hereunder. The 2023 Term B Loans
shall be denominated in Dollars, shall be maintained as and/or converted into
Base Rate Loans or Eurocurrency Loans or a combination thereof; provided, that
all 2023 Term B Loans made by the 2023 Term B Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of 2023 Term B Loans of the same Type.

 

2.2                               Notes

 

(a)                                 Evidence of Indebtedness.  The Borrower’s
obligation to pay the principal of and interest on all the Loans made to it by
each Lender shall, if requested by a Lender, be evidenced, (1) if Non-Extended
Term B Dollar Loans, by a promissory note (each, a “Non-Extended Term B Dollar
Note” and, collectively, the “Non-Extended Term B Dollar Notes”) duly executed
and delivered by the Borrower substantially in the form of
Exhibit 2.2(a)(1) hereto, with blanks appropriately completed in conformity
herewith, (2) if Revolving Loans, by a promissory note (each, a “Revolving Note”
and, collectively, the “Revolving Notes”) duly

 

93

--------------------------------------------------------------------------------


 

executed and delivered by the Borrower substantially in the form of
Exhibit 2.2(a)(2) hereto, with blanks appropriately completed in conformity
herewith, (3) if Swing Line Loans, by a promissory note (each, a “Swing Line
Note” and, collectively, the “Swing Line Notes”) duly executed and delivered by
the Borrower substantially in the form of Exhibit 2.2(a)(3) hereto, with blanks
appropriately completed in conformity herewith, (4) if Extended Term B Dollar
Loans, by a promissory note (each, an “Extended Term B Dollar Note” and,
collectively, the “Extended Term B Dollar Notes”) duly executed and delivered by
the Borrower substantially in the form of Exhibit 2.2(a)(4) hereto, with blanks
appropriately completed in conformity herewith, (5) if Term C Dollar Loans, by a
promissory note (each, a “Term C Dollar Note” and, collectively, the “Term C
Dollar Notes”) duly executed and delivered by the Borrower substantially in the
form of Exhibit 2.2(a)(5) hereto, with blanks appropriately completed in
conformity herewith, (6) if Series 2 Extended Term B Dollar Loans, by a
promissory note (each a “Series 2 Extended Term B Dollar Note” and collectively
the “Series 2 Extended Term B Dollar Notes”) duly executed and delivered by the
Borrower substantially in the form of Exhibit 2.2(a)(6) hereto, with blanks
appropriately completed in conformity herewith, (7) if 2014-1 Additional Term
Loans, by a promissory note (each a “2014-1 Additional Term Note” and
collectively the “2014-1 Additional Term Notes”) duly executed and delivered by
the Borrower substantially in the form of Exhibit 2.2(a)(7) hereto, with blanks
appropriately completed in conformity herewith, (8) if 2015 Extended Term B
Dollar Loans, by a promissory note (each, a “2015 Extended Term B Dollar Note”
and, collectively, the “2015 Extended Term B Dollar Notes”) duly executed and
delivered by the Borrower substantially in the form of Exhibit 2.2(a)(8) hereto,
with blanks appropriately completed in conformity herewith, (9) if 2015
Non-Extended Term B Dollar Loans, by a promissory note (each, a “2015
Non-Extended Term B Dollar Note” and, collectively, the “2015 Non-Extended Term
B Dollar Notes”) duly executed and delivered by the Borrower substantially in
the form of Exhibit 2.2(a)(9) hereto, with blanks appropriately completed in
conformity herewith, (10) if 2016 Term B Loans, by a promissory note (each, a
“2016 Term B Note” and, collectively, the “2016 Term B Notes”) duly executed and
delivered by the Borrower substantially in the form of
Exhibit 2.2(a)(10) hereto, with blanks appropriately completed in conformity
herewith, (11) if 2021 Term B Loans, by a promissory note (each, a “2021 Term B
Note” and, collectively, the “2021 Term B Notes”) duly executed and delivered by
the Borrower substantially in the form of Exhibit 2.2(a)(11) hereto, with blanks
appropriately completed in conformity herewith and (12) if 2023 Term B Loans, by
a promissory note (each, a “2023 Term B Note” and, collectively, the “2023 Term
B Notes”) duly executed and delivered by the Borrower substantially in the form
of Exhibit 2.2(a)(12) hereto, with blanks appropriately completed in conformity
herewith.

 

(b)                                 Notation of Payments.  Each Lender will note
on its internal records the amount of each Loan made by it, and each payment in
respect thereof and will, prior to any transfer of any of its Notes, endorse on
the reverse side thereof the outstanding principal amount of Loans evidenced
thereby.  Failure to make any such notation, or any error in any such notation,
shall not affect the Borrower’s or any guarantor’s obligations hereunder or
under the other applicable Loan Documents in respect of such Loans.

 

2.3                               Minimum Amount of Each Borrowing; Maximum
Number of Borrowings

 

The aggregate principal amount of each Borrowing by the Borrower hereunder shall
be not less than the Minimum Borrowing Amount and, if greater (other than with
respect to

 

94

--------------------------------------------------------------------------------


 

Swing Line Loans), shall be in integral multiples of (i) in the case of a
Borrowing in Dollars, $1,000,000, (ii) in the case of a Borrowing in Sterling,
£750,000, or (iii) in the case of a Borrowing in Euros, €1,000,000, above such
minimum (or, if less, the then Total Available Revolving Commitment).  More than
one Borrowing may be incurred on any date; provided that at no time shall there
be outstanding more than six Borrowings of Eurocurrency Loans for any Facility.

 

2.4                               Interest Rate Options

 

The Term Loans and the Revolving Loans shall, at the option of the Borrower
except as otherwise provided in this Agreement, be (i) Base Rate Loans,
(ii) Eurocurrency Loans, or (iii) part Base Rate Loans and part Eurocurrency
Loans; provided, that non-Dollar denominated Revolving Loans may only be made as
Eurocurrency Loans.  Dollar denominated Swing Line Loans shall be made only as
Base Rate Loans.  Non-Dollar denominated Swing Line Loans shall bear interest at
the applicable Quoted Rate and shall have such interest periods and interest
payment dates as are determined by the Swing Line Lender and the Borrower at the
time of Borrowing thereof.  As to any Eurocurrency Loan, any Lender may, if it
so elects, fulfill its commitment by causing a foreign branch or affiliate to
make or continue such Loan, provided that in such event that Lender’s Loan
shall, for the purposes of this Agreement, be considered to have been made by
that Lender and the obligation of the Borrower to repay that Lender’s Loan shall
nevertheless be to that Lender and shall be deemed held by that Lender, for the
account of such branch or affiliate.

 

2.5                               Notice of Borrowing

 

Whenever the Borrower desires to make a Borrowing of any Loan hereunder, it
shall give the Administrative Agent at its office located at the Notice Office
(or such other address as the Administrative Agent may hereafter designate in
writing to the parties hereto) at least one Business Day’s prior written notice
(or telephonic notice promptly confirmed in writing), given not later than 1:00
p.m. (New York City time) of each Base Rate Loan, and at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing),
given not later than 1:00 p.m. (New York City time), of each Dollar denominated
Eurocurrency Loan to be made hereunder and at least four Business Days prior
written notice (or telephone notice promptly confirmed in writing) given not
later than 1:00 p.m. (New York time), of each Loan denominated in an Alternative
Currency; provided, however, that a Notice of Borrowing with respect to the
Initial Borrowing may, at the discretion of the Administrative Agent, be
delivered later than the time specified above.  Whenever the Borrower desires
that the Swing Line Lender make a Swing Line Loan under Section 2.1(c), it shall
deliver to the Swing Line Lender prior to 1:00 p.m. (New York City time) on the
date of Borrowing (at least two Business Days prior to the date of Borrowing for
Swing Line Loans denominated in an Alternative Currency) written notice (or
telephonic notice promptly confirmed in writing).  Each such notice (each a
“Notice of Borrowing”), which shall be in the form of Exhibit 2.5 hereto, shall
be irrevocable, shall be deemed a representation by the Borrower that all
conditions precedent to such Borrowing have been satisfied and shall specify
(i) the aggregate principal amount of the Loans to be made pursuant to such
Borrowing, (ii) the date of Borrowing (which shall be a Business Day), 
(iii) whether the Loans being made pursuant to such Borrowing are to be Base
Rate Loans or Eurocurrency Loans or both, (iv) with respect to Eurocurrency
Loans, the

 

95

--------------------------------------------------------------------------------


 

Interest Period to be applicable thereto, (v) with respect to Revolving Loans,
the amount of the Overdraft Reserve at such time and (vi) the account details of
the Borrower.  The Administrative Agent shall as promptly as practicable give
each Lender written or telephonic notice (promptly confirmed in writing) of each
proposed Borrowing, of such Lender’s Pro Rata Share thereof and of the other
matters covered by the Notice of Borrowing.  Without in any way limiting the
Borrower’s obligation to confirm in writing any telephonic notice, the
Administrative Agent or the Swing Line Lender (in the case of Swing Line Loans)
may act without liability upon the basis of telephonic notice believed by the
Administrative Agent in good faith to be from a Responsible Officer of the
Borrower prior to receipt of written confirmation.  The Administrative Agent’s
records shall, absent manifest error, be final, conclusive and binding on the
Borrower with respect to evidence of the terms of such telephonic Notice of
Borrowing.

 

2.6                               Conversion or Continuation

 

With respect to Dollar denominated Loans (other than Swing Line Loans), the
Borrower may elect (i) on any Business Day at any time after the earlier of
(x) the third Business Day following the Closing Date and (y) the date the
Administrative Agent notifies the Borrower that Base Rate Loans or any portion
thereof may be converted to Eurocurrency Loans and (ii) at the end of any
Interest Period with respect thereto, to convert Eurocurrency Loans or any
portion thereof into Base Rate Loans or to continue such Eurocurrency Loans or
any portion thereof for an additional Interest Period; provided, however, that
the aggregate principal amount of the Eurocurrency Loans that will, upon such
conversion, constitute a single Borrowing that must satisfy Section 2.3.  With
respect to Euro or Sterling denominated Loans, the Borrower may elect, in the
same manner as described for conversions, to continue such Eurocurrency Loans or
any portion thereof for an additional Interest Period.  Each conversion or
continuation of Loans of each applicable Facility shall be allocated among the
Loans of the Lenders for such Facility in accordance with their respective Pro
Rata Shares.  Each such election shall be in substantially the form of
Exhibit 2.6 hereto (a “Notice of Conversion or Continuation”) and shall be made
by giving the Administrative Agent at least three Business Days’ (or one
Business Day in the case of a conversion into Base Rate Loans or four Business
Days’ in the case of continuation of a non-Dollar denominated Revolving Loan)
prior written notice thereof to the Notice Office given not later than 1:00
p.m. (New York City time) specifying (i) the amount and type of conversion or
continuation, (ii) in the case of a conversion to or a continuation of
Eurocurrency Loans, the Interest Period therefor, and (iii) in the case of a
conversion, the date of conversion (which date shall be a Business Day and, if a
conversion from Eurocurrency Loans, shall also be the last day of the Interest
Period therefor).  Notwithstanding the foregoing, no conversion in whole or in
part of Base Rate Loans to Eurocurrency Loans, and no continuation in whole or
in part of Dollar denominated Eurocurrency Loans upon the expiration of any
Interest Period therefor, shall be permitted at any time at which an Unmatured
Event of Default or an Event of Default shall have occurred and be continuing. 
The Borrower shall not be entitled to specify an Interest Period in excess of
one month for any non-Dollar denominated Revolving Loan if an Unmatured Event of
Default or an Event of Default has occurred and is continuing.  If, within the
time period required under the terms of this Section 2.6, the Administrative
Agent does not receive a Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue any Eurocurrency Loans for an
additional Interest Period or to convert any such Loans, then, upon the
expiration of the Interest Period therefor, such Loans will be automatically
converted to Base Rate Loans or, in the case of non-Dollar denominated Revolving
Loans, Eurocurrency

 

96

--------------------------------------------------------------------------------


 

Loans with an Interest Period of one month.  Each Notice of Conversion or
Continuation shall be irrevocable.

 

2.7                               Disbursement of Funds

 

No later than 1:00 p.m. (local time at the place of funding) on the date
specified in each Notice of Borrowing, each Lender will make available its Pro
Rata Share of Loans, to fund the Borrowing requested to be made on such date in
Dollars, Euro or Sterling, as the case may be, and in immediately available
funds, at the Payment Office (for the account of such non-U.S. office of the
Administrative Agent as the Administrative Agent may direct in the case of
Eurocurrency Loans) and the Administrative Agent will make available to the
Borrower at its Payment Office the aggregate of the amounts so made available by
the Lenders not later than 2:00 p.m. (local time in the place of payment). 
Unless the Administrative Agent shall have been notified by any Lender at least
one Business Day prior to the date of Borrowing that such Lender does not intend
to make available to the Administrative Agent such Lender’s portion of the
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of Borrowing, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and, if so notified, the Borrower shall immediately
pay such corresponding amount to the Administrative Agent.  The Administrative
Agent shall also be entitled to recover from the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to the rate for Base Rate Loans or Eurocurrency Loans,
applicable to the Type of Loan to which such corresponding amount related, for
the period in question; provided, however, that any interest paid to the
Administrative Agent in respect of such corresponding amount shall be credited
against interest payable by the Borrower to such Lender under Section 3.1 in
respect of such corresponding amount.  Any amount due hereunder to the
Administrative Agent from any Lender which is not paid when due shall bear
interest payable by such Lender, from the date due until the date paid, at the
Federal Funds Rate for amounts in Dollars (and at the Administrative Agent’s
cost of funds for amounts in Euros or Sterling or any other Alternative
Currency) for the first three days after the date such amount is due and
thereafter at the Federal Funds Rate (or such cost of funds rate) plus 1%,
together with the Administrative Agent’s standard interbank processing fee. 
Further, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Loans, amounts due with respect to its Letters
of Credit (or its participations therein) and any other amounts due to it
hereunder first to the Administrative Agent to fund any outstanding Loans made
available on behalf of such Lender by the Administrative Agent pursuant to this
Section 2.7 until such Loans have been funded (as a result of such assignment or
otherwise) and then to fund Loans of all Lenders other than such Lender until
each Lender has outstanding Loans equal to its Pro Rata Share of all Loans (as a
result of such assignment or otherwise).  Such Lender shall not have recourse
against the Borrower with respect to any amounts paid to the Administrative
Agent or any Lender with respect to the

 

97

--------------------------------------------------------------------------------


 

preceding sentence; provided, that such Lender shall have full recourse against
the Borrower to the extent of the amount of such Loans such Lender has been
deemed to have made pursuant to the preceding sentence.  Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment
hereunder or to prejudice any rights which the Borrower may have against the
Lender as a result of any default by such Lender hereunder.

 

2.8                               Pro Rata Borrowings

 

All Borrowings in respect of Loans (other than Swing Line Loans) under this
Agreement shall be advanced by the Lenders pro rata on the basis of their
Commitments to the applicable Facilities.  No Lender shall be responsible for
the failure of any Defaulting Lender or Impaired Lender to make a Loan required
under this Agreement and each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the occurrence of any Lender
becoming a Defaulting Lender or an Impaired Lender.

 

2.9                               Amount and Terms of Letters of Credit

 

(a)                                 Letter of Credit Commitments, Terms of
Letters of Credit.

 

(i)                                     Subject to and upon the terms and
conditions herein set forth, at any time and from time to time on or after the
Closing Date until a date which is thirty (30) days prior to the Revolver
Termination Date, each Facing Agent (other than DB) agrees, severally not
jointly, to issue each in its own name, but for the ratable account of all
Revolving Lenders (including the applicable Facing Agent), one or more Letters
of Credit, denominated in Dollars or an Alternative Currency, for the account of
the Borrower in a Stated Amount which together with the aggregate Stated Amount
of all other Letters of Credit (other than Fifth Amendment Existing Letters of
Credit) then outstanding does not exceed the Facing Agent Sublimit; provided,
however, that a Facing Agent shall not issue or extend the expiration of any
Letter of Credit if, immediately after giving effect to such issuance or
extension, (A) the sum of the Assigned Dollar Value of the Revolving Loans, the
Swing Line Loans and the LC Obligations would exceed the Total Revolving
Commitment minus the Overdraft Reserve and (B) the sum of the Assigned Dollar
Value of the LC Obligations would exceed the Total Revolving Commitment on the
date of such issuance or extension.  Each Revolving Lender severally, but not
jointly, agrees to participate in each such Letter of Credit issued by the
applicable Facing Agent in an amount equal to its Pro Rata Share and to make
available to the applicable Facing Agent such Lender’s Pro Rata Share of any
payment made to the beneficiary of such Letter of Credit to the extent not
reimbursed by the Borrower; provided, however, that no Revolving Lender shall be
required to participate in any Letter of Credit to the extent that such
participation therein would exceed such Revolving Lender’s then applicable
Available Revolving Commitment.  No Lender’s obligation to participate in any
Letter of Credit or to make available to the applicable Facing Agent such
Revolving Lender’s Pro Rata Share of any Letter of Credit Payment made by the
applicable Facing Agent shall be affected by any other Revolving Lender’s
failure to participate in the same or any other Letter of Credit or by any

 

98

--------------------------------------------------------------------------------


 

other Revolving Lender’s failure to make available to the applicable Facing
Agent such other Lender’s Pro Rata Share of any Letter of Credit Payment.

 

(ii)                                  Each Letter of Credit issued or to be
issued hereunder shall be issued on a sight basis, and (other than Bank
Guarantees) shall have an expiration date of one (1) year or less from the
issuance date thereof; provided, however, that each Standby Letter of Credit may
provide by its terms that it will be automatically extended for additional
successive periods of up to one (1) year unless the applicable Facing Agent
shall have given notice to the applicable beneficiary (with a copy to the
Borrower) of the election by the applicable Facing Agent (such election to be in
the sole and absolute discretion of the applicable Facing Agent) not to extend
such Letter of Credit, such notice to be given prior to the then current
expiration date of such Letter of Credit; provided, further, that no Standby
Letter of Credit or extension thereof shall be stated to expire later than the
date five (5) days prior to the Revolver Termination Date and no Commercial
Letter of Credit or extension thereof shall be stated to expire later than the
day thirty (30) days prior to the Revolver Termination Date.

 

(b)                                 Procedure for Issuance and Amendment of
Letters of Credit.  Whenever the Borrower desires the issuance of a Letter of
Credit hereunder, it shall give the Administrative Agent and the applicable
Facing Agent at least three (3) Business Days’ prior written notice (or such
shorter period as may be agreed to by the Borrower,  the Administrative Agent
and the applicable Facing Agent) specifying the day of issuance thereof (which
day shall be a Business Day), such notice to be given prior to 12:00 p.m. (New
York time) on the date specified for the giving of such notice.  Each such
notice (each, a “Notice of Issuance”) shall be in the form of
Exhibit 2.9(b) hereto and shall specify (A) the proposed issuance date and
expiration date, (B) whether such Letter of Credit is to be issued as a letter
of credit or bank guarantee, (C) the Borrower as the account party and, if
desired by the Borrower, one or more Subsidiaries as additional account parties,
(D) the name and address of the beneficiary, (E) the Stated Amount of such
proposed Letter of Credit, (F) the currency in which such proposed Letter of
Credit is to be issued and (G) such other information as the applicable Facing
Agent may reasonably request.  In addition, each Notice of Issuance shall
contain a description of the terms and conditions to be included in such
proposed Letter of Credit (all of which terms and conditions shall be acceptable
in form to the applicable Facing Agent).  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, a Facing Agent (other than
DB) relating to any Letter of Credit issued by it, the terms and conditions of
this Agreement shall control.  Promptly after issuance or extension of any
Letter of Credit, the Borrower and the applicable Facing Agent (to the extent
such Facing Agent is not the same entity as, or an Affiliate of, the
Administrative Agent) shall notify the Administrative Agent of such issuance or
extension and such notice of a Standby Letter of Credit shall be accompanied by
a copy of the Standby Letter of Credit.  Unless otherwise specified, all Standby
Letters of Credit and Commercial Letters of Credit will be governed by the
“Uniform Customs and Practice for Documentary Credits” and all Bank Guarantees
will be governed by the “Uniform Rules for Demand Guarantees”, in each case as
issued by the International Chamber of Commerce and as in effect on the date of
issuance of such Letter of Credit.  On the Business Day specified by the
Borrower and upon confirmation from the Administrative Agent that the

 

99

--------------------------------------------------------------------------------


 

applicable conditions set forth in Article V have been fulfilled or waived, the
applicable Facing Agent will issue the requested Letter of Credit to the
applicable beneficiary.  From time to time while a Letter of Credit is
outstanding and prior to the Revolver Termination Date, the applicable Facing
Agent will, upon the written request of the Borrower received by the Facing
Agent (with a copy sent by the Borrower to the Administrative Agent) at least
three Business Days (or such shorter time as the Facing Agent and the
Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed date of amendment, amend any Letter of Credit
issued by it.  Each such request for amendment of a Letter of Credit shall be
made by facsimile, confirmed immediately in an original writing and shall
specify in form and detail satisfactory to the Facing Agent: (i) the Letter of
Credit to be amended; (ii) the proposed date of amendment of the Letter of
Credit (which shall be a Business Day); (iii) the nature of the proposed
amendment; and (iv) such other matters as the Facing Agent may require.  The
Facing Agent shall be under no obligation to amend any Letter of Credit if:
(A) the Facing Agent would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms of this Agreement, or (B) the
beneficiary of any such Letter of Credit does not accept the proposed amendment
to the Letter of Credit.  The Facing Agent will provide a copy of any amendment
to the Administrative Agent and the Administrative Agent will promptly notify
the Lenders of the receipt by it of any amendment to a Letter of Credit.  In the
event that the Facing Agent is other than the Administrative Agent, such Facing
Agent will send by facsimile transmission to the Administrative Agent, promptly
on the first Business Day of each week its daily maximum Dollar Equivalent
amount available to be drawn under the Commercial Letters of Credit issued by
such Facing Agent for the previous week.  The Administrative Agent shall deliver
to each Lender upon such calendar month end, and upon each commercial letter of
credit fee payment, a report setting forth the daily maximum Dollar Equivalent
amount available to be drawn for all Facing Agents during such period.

 

(c)                                  Draws upon Letters of Credit; Reimbursement
Obligation.  In the event of any drawing under any Letter of Credit by the
beneficiary thereof, the applicable Facing Agent shall give telephonic notice to
the Borrower and the Administrative Agent (x) confirming such drawing and (y) of
the date on or before which such Facing Agent intends to honor such drawing, and
the Borrower shall reimburse the applicable Facing Agent on the day on which
such drawing is honored in an amount in same day funds equal to the amount of
such drawing (each such amount so paid until reimbursed, an “Unpaid Drawing”);
provided, however, that, anything contained in this Agreement to the contrary
notwithstanding, (i) unless the Borrower shall have notified the Administrative
Agent and the applicable Facing Agent prior to 10:00 a.m. (New York City time)
on the Business Day on which the applicable Facing Agent intends to honor such
drawing that the Borrower intends to reimburse the applicable Facing Agent for
the amount of such drawing with funds other than the proceeds of Revolving
Loans, the Borrower shall be deemed to have timely given a Notice of Borrowing
to the Administrative Agent requesting each Revolving Lender to make Dollar
denominated Base Rate Loans on the date on which such drawing is honored in an
amount equal to the Dollar Equivalent of the amount of such drawing and the
Administrative Agent shall, if such Notice of Borrowing is deemed given,
promptly notify the Lenders thereof and (ii) unless any of the events described
in Section 10.1(e) or 10.1(f) shall have occurred (in which event the procedures
of Section 2.9(d) shall apply), each such Lender shall, on the date such drawing
is honored, make Revolving Loans which are Base Rate Loans in the amount of its
Pro Rata Share of the Dollar Equivalent of such drawing, the proceeds of which
shall be applied directly by the Administrative Agent to reimburse the

 

100

--------------------------------------------------------------------------------


 

applicable Facing Agent for the amount of such drawing; and provided, further,
that, if for any reason, proceeds of Revolving Loans are not received by the
applicable Facing Agent on such date in an amount equal to the amount of the
Dollar Equivalent of such drawing, the Borrower shall reimburse the applicable
Facing Agent, on the Business Day immediately following the date such drawing is
honored, in an amount in same day funds equal to the excess of the amount of the
Dollar Equivalent of such drawing over the Dollar Equivalent of the amount of
such Revolving Loans, if any, which are so received, plus accrued interest on
such amount at the rate set forth in Section 3.1(a).

 

(d)           Lenders’ Participation in Letters of Credit.  In the event that
(1) the Borrower shall fail to reimburse the applicable Facing Agent as provided
in Section 2.9(c) in an amount equal to the amount of any drawing honored by the
applicable Facing Agent under a Letter of Credit issued by it in accordance with
the terms hereof, or (2) any Bank Guarantee shall remain outstanding on the
Revolver Termination Date, the applicable Facing Agent shall promptly notify the
Administrative Agent and the Administrative Agent shall promptly notify each
Revolving Lender, of the unreimbursed amount of such drawing or the amount of
such Bank Guarantee, as applicable, and of such Lender’s respective
participation therein.  Each such Revolving Lender shall purchase a
participation interest in such LC Obligation and shall make available to the
applicable Facing Agent the Dollar Equivalent of an amount equal to its Pro Rata
Share of such drawing in same day funds, at the office of the applicable Facing
Agent specified in such notice, in each case not later than 1:00 p.m. (New York
City time) on the Business Day after the date such Lender is notified by the
Administrative Agent.  In the event that any such Lender fails to make available
to the applicable Facing Agent the amount of such Lender’s participation in such
Letter of Credit as provided in this Section 2.9(d), the applicable Facing Agent
shall be entitled to recover such amount on demand from such Lender together
with interest at the Federal Funds Rate for two Business Days and thereafter at
the Base Rate.  Nothing in this Section 2.9(d) shall be deemed to prejudice the
right of any Lender to recover from the applicable Facing Agent any amounts made
available by such Lender to the applicable Facing Agent pursuant to this
Section 2.9(d) in the event that it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit by the
applicable Facing Agent in respect of which payment was made by such Lender
constituted gross negligence or willful misconduct on the part of the applicable
Facing Agent.  The applicable Facing Agent shall distribute to each other Lender
which has paid all amounts payable by it under this Section 2.9(d) with respect
to any Letter of Credit issued by the applicable Facing Agent such other
Revolving Lender’s Pro Rata Share of all payments received by the applicable
Facing Agent from the Borrower in reimbursement of drawings honored by the
applicable Facing Agent under such Letter of Credit when such payments are
received.  Each Lender’s obligation to make Revolving Loans pursuant to
Section 2.9(c) or to purchase participations pursuant to this Section 2.9(d) as
a result of a drawing under a Letter of Credit shall be absolute and
unconditional and without recourse to the applicable Facing Agent and shall not
be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Facing
Agent, the Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of an Event of Default or a Material Adverse Effect;
or (iii) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans under Section 2.9(c) is subject to the
conditions set forth in Section 5.2.

 

101

--------------------------------------------------------------------------------


 

(e)           Fees for Letters of Credit.

 

(i)            Facing Agent Fees.  The Borrower agrees to pay the following
amount to the applicable Facing Agent with respect to the Letters of Credit
issued by it for the account of the Borrower:

 

(A)          with respect to drawings made under any Letter of Credit, interest,
payable on demand, on the amount paid by such Facing Agent in respect of each
such drawing from the date a drawing is honored up to (but not including) the
date such amount is reimbursed by the Borrower (including any such reimbursement
out of the proceeds of Revolving Loans, as the case may be, pursuant to
Section 2.9(c)) at a rate which is at all times equal to 2% per annum in excess
of the Base Rate;

 

(B)          with respect to the issuance or amendment of each Letter of Credit
and each payment made thereunder, documentary and processing charges in
accordance with the applicable Facing Agent’s standard schedule for such charges
in effect at the time of such issuance, amendment, transfer or payment, as the
case may be; and

 

(C)          a facing fee as agreed from time to time by the Borrower and the
applicable Facing Agent for the applicable Letter of Credit or, with respect to
DB as Facing Agent with respect to that portion of the outstanding LC
Obligations attributable to the Fifth Amendment Existing Letters of Credit, a
facing fee as may be separately agreed in writing between the Borrower and DB,
which fee, unless otherwise agreed, shall be payable with respect to the
Assigned Dollar Value of the maximum Stated Amount under such outstanding
Letters of Credit payable in arrears on each Quarterly Payment Date, on the
Revolver Termination Date and thereafter, on demand together with customary
issuance and payment charges payable pursuant to clause (B) above; provided,
however, if calculation of the facing fee in the manner set forth above would
result in a facing fee of less than $500 per year per Letter of Credit issued by
any Facing Agent, the Borrower shall be obligated to pay such additional amount
to such Facing Agent so as to provide for a minimum facing fee of $500 per year
per Letter of Credit.

 

(ii)           Participating Lender Fees.  The Borrower agrees to pay to the
Administrative Agent for distribution to each participating Revolving Lender in
respect of all Letters of Credit outstanding such Revolving Lender’s Pro Rata
Share under the Revolving Facility of a commission equal to the then Applicable
Eurocurrency Margin for Revolving Loans per annum with respect to the maximum
Stated Amount under such outstanding Letters of Credit (the “LC Commission”),
payable in Dollars in arrears on each Quarterly Payment Date, on the Revolver
Termination Date and thereafter, on demand.  The LC Commission shall be computed
from the first day of issuance of each Letter of Credit and on the basis of the
actual number of days elapsed over a year of 360 days.

 

102

--------------------------------------------------------------------------------


 

Promptly upon receipt by a Facing Agent or the Administrative Agent of any
amount described in clause (i)(A) or (ii) of this Section 2.9(e), the applicable
Facing Agent or the Administrative Agent shall distribute to each Revolving
Lender its Pro Rata Share, as the case may be, of such amount as long as, in the
case of amounts described in clause (i)(A), such Lender has reimbursed the
applicable Facing Agent in accordance with Section 2.9(c).  Amounts payable
under clause (i)(B) and (C) of this Section 2.9(e) shall be paid directly to the
applicable Facing Agent.

 

(f)            LC Obligations Unconditional.  The obligation of the Borrower to
reimburse a Facing Agent (or any Lender that has purchased a participation from
or made a Loan to enable the Borrower to reimburse the applicable Facing Agent)
for drawings made under any Letter of Credit issued by it and the obligations of
each Lender to purchase participations pursuant to Section 2.9(d) as a result of
such a drawing shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

 

(i)            any lack of validity or enforceability of such Letter of Credit;

 

(ii)           the existence of any claim, setoff, defense or other right which
the Borrower or any of its Affiliates may have at any time against a beneficiary
or any transferee of such Letter of Credit (or any persons or entities for which
any such beneficiary or transferee may be acting), the applicable Facing Agent,
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Borrower or one of its Subsidiaries and the
beneficiary of such Letter of Credit);

 

(iii)          any draft, demand, certificate or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(iv)          payment by the applicable Facing Agent under such Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit;

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or

 

(vi)          the fact that an Event of Default or an Unmatured Event of Default
shall have occurred and be continuing.

 

Notwithstanding the foregoing, neither the Borrower nor the Lenders (other than
the applicable Facing Agent in its capacity as such) shall be liable for any
obligation resulting from the gross negligence or willful misconduct of the
applicable Facing Agent, as determined by a court of competent jurisdiction,
with respect to any Letter of Credit.

 

103

--------------------------------------------------------------------------------


 

(g)           Indemnification.  In addition to amounts payable as elsewhere
provided in this Agreement, the Borrower hereby agrees to protect, indemnify,
pay and save the applicable Facing Agent and the Lenders harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including Attorney Costs) (other than for Taxes, which
shall be covered by Section 4.7) which the applicable Facing Agent and the
Lenders may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of the Letters of Credit, other than as a result of the gross
negligence or willful misconduct of the applicable Facing Agent, as determined
by a court of competent jurisdiction, or (ii) the failure of the applicable
Facing Agent to honor a drawing under any Letter of Credit as a result of any
act or omissions, whether rightful or wrongful, of any present or future de jure
or de facto Governmental Authority (all such acts or omissions herein called
“Government Acts”) other than arising out of the gross negligence or willful
misconduct, as determined by a court of competent jurisdiction, of the
applicable Facing Agent.  As between the Borrower on the one hand, and the
applicable Facing Agent and the Lenders, on the other hand, the Borrower assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit
issued by the applicable Facing Agent or by the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing,
neither the applicable Facing Agent nor any of the Lenders shall be responsible:
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of or any drawing under such Letters of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or otherwise, whether or not they be
in cipher; (v) for errors in interpretation of technical terms; (vi) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) for the misapplication by the beneficiary of any such Letter of Credit of
the proceeds of any drawing under such Letter of Credit; and (viii) for any
consequences arising from causes beyond the control of the applicable Facing
Agent, including, without limitation, any Government Acts.  None of the above
shall effect, impair, or prevent the vesting of any of the applicable Facing
Agent’s or any Lender’s rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the applicable Facing
Agent under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
applicable Facing Agent under any resulting liability to the Borrower. 
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall have no obligation to indemnify or hold harmless the applicable
Facing Agent in respect of any claims, demands, liabilities, damages, losses,
costs, charges or expenses (including Attorney Costs) incurred by the applicable
Facing Agent to the extent arising out of the gross negligence or willful
misconduct of the applicable Facing Agent, as determined by a court of competent
jurisdiction.  The right of indemnification in the first paragraph of this
Section 2.9(g) shall not prejudice any rights that the Borrower may otherwise
have against the applicable Facing Agent with respect to a Letter of Credit
issued hereunder.

 

104

--------------------------------------------------------------------------------


 

(h)           Stated Amount.  The Stated Amount of each Letter of Credit shall
not be less than the Dollar Equivalent of One Hundred Thousand Dollars
($100,000) or such lesser amount as the applicable Facing Agent has agreed to.

 

(i)            Increased Costs.  Subject to Section 4.7, if any time after the
Closing Date, any Facing Agent or any Lender determines that the introduction of
or any change after the Closing Date in any applicable law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof, or compliance by the applicable Facing Agent or such Lender with any
request or directive issued after the Closing Date by any such authority
(whether or not having the force of law) (provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor similar authority) or the United
States financial regulatory authorities, in each case pursuant to Basel III
shall, in each case, be deemed to be a change in applicable law after the
Closing Date for purposes of this Section 2.9(i) regardless of the date enacted,
adopted or issued) shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the applicable Facing Agent or participated in by any Revolving
Lender, or (ii) impose on the applicable Facing Agent or any Revolving Lender
any other conditions relating, directly or indirectly, to the provisions of this
Agreement relating to Letters of Credit or any Letter of Credit; and the result
of any of the foregoing is to increase the cost to the applicable Facing Agent
or any Lender of issuing, maintaining or participating in any Letter of Credit,
or reduce the amount of any sum received or receivable by the applicable Facing
Agent or any Lender hereunder or reduce the rate of return on its capital with
respect to Letters of Credit, then, upon demand to the Borrower by the
applicable Facing Agent or any Lender (a copy of which demand shall be sent by
the applicable Facing Agent or such Lender to the Administrative Agent), the
Borrower shall pay to the applicable Facing Agent or any Lender, as the case may
be, such additional amount or amounts as will compensate the applicable Facing
Agent or such Lender for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital.  In determining
such additional amounts pursuant to the preceding sentence, the applicable
Facing Agent or such Lender will act reasonably and in good faith and will, to
the extent the increased costs or reductions in amounts receivable or reductions
in rates of return relate to the Facing Agent’s or such Lender’s letters of
credit in general and are not specifically attributable to the Letters of Credit
hereunder, use averaging and attribution methods which are reasonable and which
cover all letters of credit similar to the Letters of Credit issued by or
participated in by the applicable Facing Agent or such Lender whether or not the
documentation for such other Letters of Credit permit the applicable Facing
Agent or such Lender to receive amounts of the type described in this
Section 2.9(i).  The applicable Facing Agent or any Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.9(i),
will give prompt written notice thereof to the Borrower, which notice shall
include a certificate submitted to the Borrower by the applicable Facing Agent
or such Lender (a copy of which certificate shall be sent by the applicable
Facing Agent or such Lender to the Administrative Agent), setting forth in
reasonable detail the basis for the calculation of such additional amount or
amounts necessary to compensate the applicable Facing Agent or such Lender,
although failure to give any such notice

 

105

--------------------------------------------------------------------------------


 

shall not release or diminish the Borrower’s obligations to pay additional
amounts pursuant to this Section 2.9(i); provided, however, if the applicable
Facing Agent or such Lender, as applicable, has intentionally withheld or
delayed such notice, the applicable Facing Agent or such Lender, as the case may
be, shall not be entitled to receive additional amounts pursuant to this
Section 2.9(i) for periods occurring prior to the 180th day before the giving of
such notice.  The certificate required to be delivered pursuant to this
Section 2.9(i) shall, absent manifest error, be final, conclusive and binding on
the Borrower.

 

(j)            Outstanding Letters of Credit.  The letters of credit set forth
under the caption “Letters of Credit Outstanding on the Closing Date” as set
forth on Schedule 2.9(j) attached to the First Amendment, were issued prior to
the Closing Date pursuant to one of the Prior Credit Agreements and will remain
outstanding as of the Closing Date and the letters of credit and bank guarantees
set forth under the caption “Letters of Credit and Bank Guarantees outstanding
on the First Amendment Effective Date” were issued pursuant to the credit
facility of Huntsman Advanced Materials Holdings LLC or otherwise issued by
Facing Agent prior to the First Amendment Effective Date and will remain
outstanding as of the First Amendment Effective Date (collectively, the
“Outstanding Letters of Credit”).  The Borrower, each Facing Agent and each of
the Lenders hereby agree with respect to the Outstanding Letters of Credit that
each such Outstanding Letters of Credit, for all purposes under this Agreement,
shall, from and after the Closing Date, be deemed to be Letters of Credit
governed by the terms and conditions of this Agreement.  Each Revolving Lender
further agrees to participate in each such Outstanding Letter of Credit in an
amount equal to its Pro Rata Share of the Stated Amount of such Outstanding
Letters of Credit.

 

(k)           Fifth Amendment Existing Letters of Credit.  The Borrower agrees
that if DB receives any proceeds in respect of any Letter of Credit providing
credit support for a Fifth Amendment Existing Letter of Credit, the Borrower
will cause a reduction to occur in the amount of then outstanding Fifth
Amendment Existing Letters of Credit in an amount equal to such proceeds.

 

2.10        Revolving Commitment Increase

 

(a)           Notwithstanding anything to the contrary in Section 12.1, subject
to the terms and conditions set forth herein, the Borrower shall have the right
from time to time, to cause an increase in the Revolving Commitments of the
Revolving Lenders (a “Revolving Commitment Increase”) by adding to this
Agreement one or more additional Eligible Assignees that are not already
Revolving Lenders hereunder and that are reasonably satisfactory to the
Administrative Agent, each Facing Agent and the Swing Line Lender (each, a “New
Revolving Lender”) or by allowing one or more existing Revolving Lenders to
increase their respective Revolving Commitments; provided that (i) both before
and immediately after giving effect to such Revolving Commitment Increase, no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing as of the effective date of such Revolving Commitment Increase (such
date, the “Revolving Commitment Increase Date”), (ii) no such Revolving
Commitment Increase shall be in an amount less than $10,000,000 (unless the
aggregate amount of the Revolving Commitments then in effect is greater than
$390,000,000), (iii) after giving effect to such Revolving Commitment Increase,
the aggregate amount of the Revolving Commitments shall not exceed $600,000,000,
(iv) no Revolving Lender’s Revolving

 

106

--------------------------------------------------------------------------------


 

Commitment shall be increased without such Revolving Lender’s prior written
consent (which consent may be given or withheld in such Revolving Lender’s sole
and absolute discretion) and (v) the only Revolving Commitment Increase that may
occur on or after the Tenth Amendment Effective Date is a single Revolving
Commitment Increase in an aggregate amount not exceeding $200,000,000 on (and
subject to the occurrence of) the Eleventh Amendment Effective Date. The
foregoing clause (i) and the following Section 2.10(b) and Section 2.10(e) shall
not be applicable to the 2014 Revolving Commitment Increase and the only
conditions to the 2014 Revolving Commitment Increase shall be those conditions
set forth in Section 4 of the Eleventh Amendment.

 

(b)           The Borrower shall provide the Administrative Agent with written
notice (a “Notice of Revolving Commitment Increase”) of its intention to
increase the Revolving Commitments pursuant to this Section 2.10.  Each such
Notice of Revolving Commitment Increase shall specify (i) the proposed Revolving
Commitment Increase Date, which date shall be no earlier than five (5) Business
Days after receipt by the Administrative Agent of such Notice of Revolving
Commitment Increase, (ii) the amount of the requested Revolving Commitment
Increase, (iii) as applicable, the identity of each New Revolving Lender and
Revolving Lender that has agreed in writing to increase its Revolving Commitment
hereunder, and (iv) the amount of the respective Revolving Commitments of the
then existing Revolving Lenders and the New Revolving Lenders from and after the
Revolving Commitment Increase Date.

 

(c)           On any Revolving Commitment Increase Date, the Revolving Lenders
shall purchase and assume (without recourse or warranty) from the Revolving
Lenders (i) Revolving Loans, to the extent that there are any Revolving Loans
then outstanding, and (ii) undivided participation interests in any outstanding
LC Obligations and any outstanding Swing Line Loans, in each case, to the extent
necessary to ensure that after giving effect to the Revolving Commitment
Increase, each Revolving Lender has outstanding Revolving Loans and
participation interests in outstanding LC Obligations and Swing Line Loans equal
to its Pro Rata Share of the Revolving Commitments.  Each Revolving Lender shall
make any payment required to be made by it pursuant to the preceding sentence
via wire transfer to the Administrative Agent on the Revolving Commitment
Increase Date.  Each existing Revolving Lender (i) shall be automatically deemed
to have assigned any outstanding Revolving Loans on the Revolving Commitment
Increase Date and (ii) agrees to take any further steps reasonably requested by
the Administrative Agent, in each case to the extent deemed necessary by the
Administrative Agent to effectuate the provisions of the preceding sentences. 
If, on such Revolving Commitment Increase Date, any Revolving Loans have been
funded, then the Borrower shall be obligated to pay any breakage fees or costs
that are payable pursuant to Section 3.5 in connection with the reallocation of
such outstanding Revolving Loans to effectuate the provisions of this
Section 2.10(c).

 

(d)           Each Revolving Commitment Increase shall become effective on its
Revolving Commitment Increase Date and upon such effectiveness: (i) the
Administrative Agent shall record in the register each then New Revolving
Lender’s information as provided in the applicable Notice of Commitment Increase
and pursuant to an administrative questionnaire that shall be executed and
delivered by each New Revolving Lender to the Administrative Agent on or before
such Revolving Commitment Increase Date, (ii) Schedule 1.1(a) hereof shall be

 

107

--------------------------------------------------------------------------------


 

amended and restated to set forth all Revolving Lenders (including any New
Revolving Lenders) that will be Revolving Lenders hereunder after giving effect
to such Revolving Commitment Increase (which amended and restated Schedule
1.1(a) shall be set forth in Annex I to the applicable Notice of Revolving
Commitment Increase) and the Administrative Agent shall distribute to each
Revolving Lender (including each New Revolving Lender) a copy of such amended
and restated Schedule 1.1(a), and (iii) each New Revolving Lender identified on
the Notice of Revolving Commitment Increase for such Revolving Commitment
Increase shall be a “Lender” and a “Revolving Lender” for all purposes under
this Agreement.

 

(e)           As a condition precedent to any Revolving Commitment Increase, the
Borrower shall deliver to the Administrative Agent a certificate of the Borrower
dated as of the Revolving Commitment Increase Date signed by a Responsible
Officer of the Borrower certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such Revolving Commitment Increase and
certifying that, before and after giving effect to such Revolving Commitment
Increase, (i) the representations and warranties contained in Article VI made by
it are true and correct on and as of the Revolving Commitment Increase Date,
except to the extent that such representations and warranties specifically refer
to an earlier date and (ii) no Event of Default or Unmatured Event of Default
exists or will exist as of the Revolving Commitment Increase Date.

 

2.11        [Reserved].

 

2.12        Extension of Non-Extended Term B Loan Maturity Date.

 

(a)           At any time and from time to time, the Borrower may, upon notice
to the Administrative Agent (which shall promptly notify the Non-Extended Term B
Dollar Lenders), request an extension of the Non-Extended Term B Loan Maturity
Date then in effect (such existing Non-Extended Term B Loan Maturity Date, the
“Existing Non-Extended Term B Loan Maturity Date”) to the Extended Term B Loan
Maturity Date and change the Applicable Base Rate Margin, Applicable
Eurocurrency Margin, amortization and/or fees payable with respect to such
Non-Extended Term B Dollar Loans of the Lenders that so consent to such
extension (such changes in maturity and other terms, the “Proposed Non-Extended
Term B Extension Changes”).  Within 10 Business Days of delivery of such notice
(or such other period as the Borrower and the Administrative Agent shall
mutually agree upon), each Non-Extended Term B Dollar Lender shall notify the
Administrative Agent whether or not it consents to the Proposed Non-Extended
Term B Extension Changes (which consent may be given or withheld in such
Lender’s sole and absolute discretion).  Any Non-Extended Term B Dollar Lender
not responding within the above time period shall be deemed not to have
consented to the Proposed Non-Extended Term B Extension Changes.  The
Administrative Agent shall promptly notify the Borrower and the Non-Extended
Term B Dollar Lenders of the Non-Extended Term B Dollar Lenders’ responses.

 

(b)           With respect to the Non-Extended Term B Dollar Loans held by the
Non-Extended Term B Dollar Lenders that consent to the Proposed Non-Extended
Term B Extension Changes (such Loans, the “Consenting Non-Extended Term B Dollar
Loans”), the Non-Extended Term B Loan Maturity Date shall be extended to the
Extended Term B Loan Maturity Date and the other Proposed Non-Extended Term B
Extension Changes shall become effective.  The Administrative Agent and the
Borrower shall promptly confirm to the Non-Extended Term

 

108

--------------------------------------------------------------------------------


 

B Dollar Lenders the Proposed Non-Extended Term B Extension Changes and the
effective date for such changes (the “Non-Extended Term B Dollar Loans Extension
Effective Date”) to the Consenting Non-Extended Term B Dollar Loans.  As a
condition precedent to the effectiveness of the Proposed Non-Extended Term B
Extension Changes, the Borrower shall deliver to the Administrative Agent (i) a
certificate of the Borrower dated as of the Non-Extended Term B Dollar Loans
Extension Effective Date signed by a Responsible Officer of the Borrower
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such extension (and to the extent requested by the Administrative
Agent (acting reasonably) the Borrower and the Guarantors shall provide any
other certifications or copies of instruments of a substantially similar nature
to those that were provided in the “secretary’s certificate” or the
reaffirmation agreement delivered on the Sixth Amendment Effective Date) and
certifying that, before and after giving effect to such extension, the
representations and warranties contained in Article VI made by it are true and
correct on and as of the Non-Extended Term B Dollar Loans Extension Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, and no Event of Default or Unmatured Event of Default
exists or will exist as of the Non-Extended Term B Dollar Loans Extension
Effective Date and (ii) if requested by the Administrative Agent, a legal
opinion reasonably satisfactory to it.  The Borrower shall pay to the
Administrative Agent for the account of the Non-Extended Term B Dollar Lenders
that did not consent to the Proposed Non-Extended Term B Extension Changes (such
Lenders, the “Declining Non-Extended Term B Dollar Lenders”) the then unpaid
principal amount of such Declining Non-Extended Term B Dollar Lender’s
Non-Extended Term B Dollar Loans outstanding on the Existing Non-Extended Term B
Loan Maturity Date (and pay any additional amounts required pursuant to
Section 3.5).  Except with respect to the Proposed Non-Extended Term B Extension
Changes, the Consenting Non-Extended Term B Dollar Loans shall be deemed
Extended Term B Dollar Loans for purposes of the Loan Documents.  The Borrower
and the Administrative Agent are hereby authorized to, without the consent of
any Lenders or any other party, to make such changes to the Loan Documents as
are reasonably necessary to effectuate the foregoing.

 

2.13        Incremental Borrowings.

 

(a)           After the Eleventh Amendment Effective Date, the Borrower may at
any time or from time to time, by notice to the Administrative Agent, request
(x) one or more incremental senior secured term facilities on the terms set
forth below (the “Incremental Term Facilities” and the term loans made
thereunder, the “Incremental Term Loans”) and/or (y) one or more incremental
senior secured revolving facilities on the terms set forth below (the
“Incremental Revolving Facilities” and the revolving loans and other extensions
of credit made thereunder, the “Incremental Revolving Loans;” the Incremental
Revolving Facilities, together with the Incremental Term Facilities, the
“Incremental Facilities;” the Incremental Revolving Loans, together with the
Incremental Term Loans, the “Incremental Loans”).  Each Incremental Facility
shall be in an aggregate principal amount that is not less than $25,000,000
(provided, that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the applicable limit set forth in
the next sentence).  Notwithstanding anything to the contrary herein, (i) the
aggregate principal amount of all Incremental Term Facilities and all
Incremental Equivalent Debt shall not exceed $1,000,000,000 and (ii) the
aggregate amount of all Incremental Revolving Facilities shall not exceed
$200,000,000; provided that any Incremental Revolving Facility shall be
effectuated as an increase of the Revolving Facility.

 

109

--------------------------------------------------------------------------------


 

(b)           The only conditions to the effectiveness of each series of
Incremental Amendment  (but not the conditions to the Revolving Lenders and
Swing Line Lender making any Revolving Loan or any Swing Line Loan or the Facing
Agent issuing any Letter of Credit) shall be as follows: (i) the Incremental
Facility shall rank pari passu in right of payment and of security with the
Loans, (ii) immediately prior to, and after giving effect to, the incurrence of
such Incremental Facility, no Unmatured Event of Default or Event of Default
shall exist; provided, that with respect to any Incremental Facility incurred to
finance an Investment permitted to be incurred hereunder, such Incremental
Facility may be incurred irrespective of whether an Unmatured Event of Default
or Event of Default shall exist, (iii) subject to the proviso below, the
representations and warranties contained in the Loan Documents shall be accurate
in all material respects immediately prior to, and after giving effect to, the
incurrence of such Incremental Facility; provided, that with respect to any
Incremental Facility incurred to finance an Investment permitted to be incurred
hereunder, such Incremental Facility may be incurred irrespective of whether the
representations and warranties required to be made under this clause (iii) are
correct (other than with respect to (x) the Specified Representations (with an
appropriate modification to the representation and warranty in Section 6.5 such
that Solvency is  measured as of the consummation of the relevant Incremental
Facility) and (y) if there is an acquisition agreement relating to such
Investment, the Target Representations, which representations and warranties in
immediately preceding clauses (x) and (y) shall be true and correct in all
material respects upon such effectiveness), (iv) the relevant Incremental
Facility shall not mature earlier than the maturity date of the Relevant AIY
Reference Tranche (excluding, for the purposes of determining the foregoing
maturity dates, any springing maturity dates relating to senior secured notes
(except to the extent the security therefor is pari passu with the Incremental
Facility), senior unsecured notes or subordinated notes, or equivalent credit
facilities), (v) the Weighted Average Life to Maturity of the relevant
Incremental Facility shall be no shorter than that of the Relevant AIY Reference
Tranche, (vi) subject to clauses (iv) and (v) above, the amortization schedule
applicable to any Incremental Term Facility shall be determined by the Borrower
and the lenders thereunder, (vii) the Applicable Eurocurrency Margin and the
Applicable Base Rate Margin applicable to each Incremental Term Facility will be
determined by the Borrower and the lenders providing such Incremental Term
Facility; provided that in the event that the All-In Yield applicable to any
Incremental Term Facility exceeds the All-In Yield of the Relevant AIY Reference
Tranche by more than 50 basis points, then (1) the Applicable Eurocurrency
Margin and Applicable Base Rate Margin for the Relevant AIY Reference Tranche
shall be automatically increased to the extent necessary so that the All-In
Yield of the Relevant AIY Reference Tranche is equal to the All-In Yield of such
Incremental Term Facility minus 50 basis points (such increase in the Applicable
Eurocurrency Margin and Applicable Base Rate Margin, the “MFN Margin Increase”)
and (2) the Applicable Eurocurrency Margin and Applicable Base Rate Margin for
each other Term Loan (other than the Relevant AIY Reference Tranche) shall be
automatically increased by the MFN Margin Increase; provided, further, that, to
the extent the All-In Yield of such Incremental Term Loans is higher than the
All-In Yield of the 2014-1 Additional Term Loans, the 2016 Term B Loans, the
2021 Term B Loans or the 2023 Term B Loans due to a Eurocurrency Rate or Base
Rate “floor” on such Incremental Term Loan being higher than the “floor” for the
Eurocurrency Rate or Base Rate as applied to the 2014-1 Additional Term Loans,
the 2016 Term B Loans, the 2021 Term B Loans or the 2023 Term B Loans, as the
case may be, such portion of the MFN Margin Increase as applied to the 2014-1
Additional Term Loans, the 2016 Term B Loans, the 2021 Term B

 

110

--------------------------------------------------------------------------------


 

Loans or the 2023 Term B Loans, as the case may be so attributable to such
higher “floor” shall be effected solely through an increase in any Eurocurrency
Rate or Base Rate “floor” applicable to such 2014-1 Additional Term Loans, the
2016 Term B Loans, the 2021 Term B Loans or the 2023 Term B Loans, as the case
may be (without reducing the MFN Margin Increase applicable to the other Term
Loans), (viii) any Incremental Revolving Facility shall be on identical terms
and pursuant to documentation applicable to the Revolving Loan, and (ix) except
as otherwise required or permitted in clauses (ii) through (viii) above, all
other terms of such Incremental Term Facility, if not consistent with the terms
of the existing Term Loans, shall be reasonably satisfactory to the
Administrative Agent (as evidenced by its execution of the applicable
Incremental Amendment). Any Incremental Term Facility may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) as the Term Loans in any voluntary or mandatory prepayments hereunder, as
specified in the applicable Incremental Amendment.

 

(c)                                  Each notice from the Borrower pursuant to
this Section 2.13 shall set forth the requested amount and proposed terms of the
relevant Incremental Facility.  Incremental Loans may be made by any existing
Lender (it being understood that no existing Lender will have an obligation to
make all or any portion of any Incremental Loan) or by any Additional Lender on
terms permitted in this Section 2.13 and otherwise on terms reasonably
acceptable to the Administrative Agent; provided that, with respect to any
Incremental Revolving Facility, the Administrative Agent, each Facing Agent and
the Swing Line Lender shall have consented (in each case, such consent not to be
unreasonably withheld, conditioned or delayed) to any Additional Lender or any
existing Lender that is not a Revolving Lender as of the Tenth Amendment
Effective Date providing all or a portion of such Incremental Revolving Facility
if such consent by the Administrative Agent, the applicable Facing Agent and the
Swing Line Lender, as the case may be, would be required hereunder, for an
assignment of Revolving Loans or Revolving Commitments.

 

(d)                                 Commitments in respect of Incremental Loans
shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent.  In connection with such Incremental Amendment, the Administrative Agent
shall be entitled to request such legal opinions, board resolutions, officers’
certificates, mortgage amendments and other documentation and instruments with
respect to the real property collateral, and/or reaffirmation agreements
substantially consistent with those delivered on the Ninth Amendment Effective
Date (other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent).  The Incremental Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.13.  The Borrower shall use the proceeds of the Incremental Loans for
any purpose not prohibited by this Agreement.

 

(e)                                  Upon each increase in the Revolving
Commitments pursuant to an Incremental Revolving Facility, (i) each Revolving
Lender immediately prior to such increase will automatically and without further
act be deemed to have assigned to each lender providing a

 

111

--------------------------------------------------------------------------------


 

portion of the Incremental Revolving Facility (each an “Incremental Revolving
Facility Lender”) in respect of such increase, and each such Incremental
Revolving Facility Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (A) participations hereunder in Letters
of Credit and (B) participations hereunder in Swing Line Loans held by each
Revolving Lender and (ii) the Incremental Revolving Facility Lenders shall make
such Revolving Loans, and the other Revolving Lenders shall receive such
prepayments, as the Administrative Agent shall direct, to cause the Revolving
Loans to be made ratably by all the Revolving Lenders immediately after giving
effect to such Incremental Revolving Facility.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

 

2.14                        Refinancing Amendments.

 

At any time after the Eleventh Amendment Effective Date, the Borrower may
obtain, from any Lender or any Additional Lender, Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Term Loans then outstanding
under this Agreement, in the form of Refinancing Term Loans or Refinancing Term
Loan Commitments in each case pursuant to a Refinancing Amendment; provided that
such Credit Agreement Refinancing Indebtedness (i) will have such pricing,
premiums and optional prepayment or redemption terms as may be agreed by the
Borrower and the lenders thereof, (ii) will have a maturity date that is no
earlier than, and will have a Weighted Average Life to Maturity equal to or
greater than, the Term Loans being refinanced (excluding, for the purposes of
determining the foregoing maturity dates, any springing maturity dates relating
to senior secured notes (except to the extent the security therefor is pari
passu with the contemplated Refinancing Term Loans), senior unsecured notes or
subordinated notes, or equivalent credit facilities), (iii)(A) constitutes
Indebtedness of the Borrower that is not guaranteed by any Subsidiary that is
not a Subsidiary Guarantor, (B) is not secured by any assets of the Borrower or
any Subsidiary other than the Collateral (and, if secured, the security
agreements relating to such Indebtedness are substantially the same as the
Collateral Documents (with such changes as are reasonably satisfactory to the
Administrative Agent)) and (C) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
one or more intercreditor agreements reasonably satisfactory to the
Administrative Agent, and (iv) will have covenants and events of default (which,
for the avoidance of doubt, excludes pricing, premiums and optional prepayment
or redemption terms) that are substantially identical to, or (taken as a whole
as determined by the Borrower in its reasonable judgment) are no more favorable
to the lenders or holders providing such Credit Agreement Refinancing
Indebtedness than those applicable to the Term Loans being refinanced are to the
Lenders of such Term Loans; provided that the covenants and events of default
applicable to such Credit Agreement Refinancing Indebtedness may provide for any
additional or different financial or other covenants or other provisions that
are agreed between the Borrower and the lenders thereof and applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained;
provided, further, that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such

 

112

--------------------------------------------------------------------------------


 

Indebtedness, together with a reasonably detailed description of the material
covenants and events of default of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such covenants and events of default satisfy the requirement of this
clause (iv) shall be conclusive evidence that such covenants and events of
default satisfy such requirement unless the Administrative Agent notifies the
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees)). 
Any Refinancing Term Loans may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment.  The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 5.2 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates, mortgage amendments and other documentation and
instruments with respect to real property collateral and/or reaffirmation
agreements substantially consistent with those delivered on the Ninth Amendment
Effective Date (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).  Any Credit Agreement Refinancing
Indebtedness incurred under this Section 2.14 shall be in an aggregate principal
amount that is not less than $25,000,000 (or such lesser amount as the
Administrative Agent may agree).  The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Term Loans and Commitments subject thereto as Refinancing
Term Loans and/or Refinancing Term Loan Commitments).  Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.14.

 

2.15                        Extensions of Loans.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, at any time after the Eleventh Amendment Effective Date,
pursuant to one or more offers (each, a “New Extension Offer”) made from time to
time by the Borrower to all Lenders holding a particular Class of Loans and/or
Commitments with a like maturity date on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Loans and/or
Commitments with the same maturity date) and on the same terms to each such
Lender, the Borrower may from time to time with the consent of any Lender that
shall have accepted such offer extend the maturity date of any Loans and/or
Commitments (excluding, for the purposes of determining the foregoing maturity
date, any springing maturity dates relating to senior secured notes (except to
the extent the security therefor is pari passu with the contemplated New
Extended Term loans), senior unsecured notes or subordinated notes, or
equivalent credit facilities) and otherwise modify the terms of such Loans
and/or Commitments of such Lender pursuant to the terms of the relevant New
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Loans and/or modifying the amortization
schedule in respect of such

 

113

--------------------------------------------------------------------------------


 

Loans that are Term Loans) (each, a “New Extension”, and each group of Loans
and/or Commitments so extended, as well as the original Loans and/or Commitments
not so extended, being a “tranche”; any New Extended Term Loans and any New
Extended Revolving Commitments and New Extended Revolving Loans shall constitute
a separate tranche of Loans from the tranche of Loans and/or Commitments from
which they were converted), so long as the following terms are satisfied: 
(i) no Unmatured Event of Default or Event of Default shall exist at the time
the notice in respect of a New Extension Offer is delivered to the Lenders, and
no Unmatured Event of Default or Event of Default shall exist immediately prior
to or after giving effect to the effectiveness of any New Extension, (ii) except
as to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iii), (iv) and (v), be determined by the
Borrower and set forth in the relevant New Extension Offer), the Loans and
Commitments of any Lender (a “New Extending Lender”) extended pursuant to any
New Extension (any Term Loans so extended, “New Extended Term Loans” and any
Revolving Commitments and Revolving Loans so extended, “New Extended Revolving
Commitments” and “New Extended Revolving Loans”) shall each have the same terms
as the tranche of Term Loans or Revolving Commitments, as applicable, subject to
such New Extension Offer (except for covenants or other provisions contained
therein applicable only to periods after the then Latest Maturity Date),
(iii) the final maturity date of any New Extended Term Loans and of any New
Extended Revolving Commitments shall be no earlier than the then applicable
Latest Maturity Date at the  time of extension (excluding, for the purposes of
determining the foregoing maturity dates, any springing maturity dates relating
to senior secured notes (except to the extent the security therefor is pari
passu with the contemplated New Extended Term Loans), senior unsecured notes or
subordinated notes, or equivalent credit facilities) (provided that in the case
of any New Extended Revolving Commitments, such final maturity shall only be
required to be no earlier than the final maturity of any then outstanding
Revolving Commitments or New Extended Revolving Commitments), (iv) the Weighted
Average Life to Maturity of any New Extended Term Loans and of any New Extended
Revolving Commitments shall be no shorter than the remaining Weighted Average
Life to Maturity of the applicable Loans and/or Commitments extended thereby,
(v) any New Extended Term Loans and any New Extended Revolving Commitments may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable New Extension Offer, (vi) if the
aggregate principal amount of Loans and/or Commitments (calculated on the face
amount thereof) in respect of which Lenders shall have accepted the relevant New
Extension Offer shall exceed the maximum aggregate principal amount of Loans
and/or Commitments offered to be extended by the Borrower pursuant to such New
Extension Offer, then the Loans and/or Commitments of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such New Extension Offer, (vii) all documentation in
respect of such New Extension shall be consistent with the foregoing, (viii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower and the Administrative Agent, and (ix) the Applicable Eurocurrency
Margin, Applicable Base Rate Margin and any OID applicable to any New Extended
Term Loans and any New Extended Revolving Commitments will be determined by the
Borrower and the lenders providing such New Extended Term Loans and/or New
Extended Revolving Commitments.

 

114

--------------------------------------------------------------------------------


 

(b)                                 With respect to all New Extensions
consummated by the Borrower pursuant to this Section 2.15, (i) such New
Extensions shall not constitute voluntary or mandatory payments or prepayments
for purposes of Article IV and (ii) any New Extension Offer is required to be in
any minimum amount of $25,000,000 (or such lesser amount as the Administrative
Agent may agree), provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such New
Extension that a minimum amount (to be determined and specified in the relevant
New Extension Offer in the Borrower’s sole discretion and which may be waived by
the Borrower) of Loans and/or Commitments of any or all applicable tranches be
tendered.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 2.15, in the case of any New Extension of Revolving Commitments
and/or Revolving Loans, (i) all borrowings and all prepayments of Revolving
Loans shall continue to be made on a ratable basis among all Revolving Lenders,
based on the relative amounts of their Revolving Commitments, until the
repayment of the Revolving Loans attributable to the non-extended Revolving
Commitments on the relevant maturity date, (ii) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swing Line Loan as between the Revolving Commitments
of such new tranche and the remaining Revolving Commitments shall be made on a
ratable basis in accordance with the relative amounts thereof until the maturity
date relating to such non-extended Revolving Commitments has occurred, (iii) no
termination of New Extended Revolving Commitments and no repayment of New
Extended Revolving Loans accompanied by a corresponding permanent reduction in
New Extended Revolving Commitments shall be permitted unless such termination or
repayment (and corresponding reduction) is accompanied by at least a pro rata
termination or permanent repayment (and corresponding pro rata permanent
reduction), as applicable, of each other tranche of Revolving Loans and
Revolving Commitments (or each other tranche of Revolving Commitments and
Revolving Loans shall have otherwise been terminated and repaid in full),
(iv) as applied to Letters of Credit and Swing Line Loans, the maturity date or
commitment termination date with respect to the Revolving Commitments may not be
extended without the prior written consent of the Facing Agents and the Swing
Line Lender, (v) at no time shall there be more than ten different tranches of
Term Loans and three different tranches of Revolving Commitments, (vi) for the
avoidance of doubt, the Facing Agent Sublimit and the Swing Line Lender Sublimit
shall never be increased without the prior written consent of the Facing Agents
and the Swing Line Lenders and (vii) in addition to the limitations imposed by
the Facing Agent Sublimit and the Swing Line Lender Sublimit, no Letter of
Credit shall be issued, and no Swing Line Loan shall be made, if there are
Letters of Credit and Swing Line Loans with expiry dates and maturity later than
the maturity or termination dates of the Revolving Commitments to which they are
participated pursuant to clause (ii) of this clause (c).

 

(d)                                 The Lenders hereby irrevocably authorize the
Administrative Agent and the Collateral Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrower as may be necessary in
order to establish new tranches or sub-tranches in respect of Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 2.15.  In connection with any New Extension,
the Administrative Agent shall be entitled to request such legal opinions, board
resolutions, officers’ certificates, mortgage amendments

 

115

--------------------------------------------------------------------------------


 

and other documentation and instruments with respect to the real property
collateral, and/or reaffirmation agreements substantially consistent with those
delivered on the Ninth Amendment Effective Date (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent). 
For the avoidance of doubt, no Lender shall be under any obligation to
participate in any New Extension Offer or become a New Extending Lender.

 

(e)                                  In connection with any New Extension, the
Borrower shall provide the Administrative Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably, to accomplish the purposes of this Section 2.15.

 

ARTICLE III

 

INTEREST AND FEES

 

3.1                               Interest.

 

(a)                                 Base Rate Loans.  The Borrower agrees to pay
interest in respect of the unpaid principal amount of each Base Rate Loan, at a
rate per annum equal to the Base Rate plus the Applicable Base Rate Margin, from
the date the proceeds thereof are made available to the Borrower (or, if such
Base Rate Loan was converted from a Eurocurrency Loan, the date of such
conversion) until the earlier of (i) the maturity (whether by acceleration or
otherwise) of such Base Rate Loan and (ii) the conversion of such Base Rate Loan
to a Eurocurrency Loan pursuant to Section 2.6.

 

(b)                                 Eurocurrency Loans.  The Borrower agrees to
pay interest in respect of the unpaid principal amount of each Eurocurrency Loan
at a rate per annum equal to the relevant Eurocurrency Rate plus the Applicable
Eurocurrency Margin, from the date the proceeds thereof are made available to
the Borrower (or, if such Eurocurrency Loan was converted from a Base Rate Loan,
the date of such conversion) until the earlier of (i) the maturity (whether by
acceleration or otherwise) of such Eurocurrency Loan and (ii) the conversion of
such Eurocurrency Loan to a Base Rate Loan pursuant to Section 2.6.

 

(c)                                  Payment of Interest.  Interest on each Loan
shall be payable in arrears on each Interest Payment Date; provided, however,
that interest accruing pursuant to Section 3.1(e) and as otherwise set forth in
the penultimate sentence of this Section 3.1(c) shall be payable from time to
time on demand.  Interest shall also be payable on all then outstanding
Revolving Loans on the Revolver Termination Date and on all Loans on the date of
repayment (including prepayment) thereof (except that accrued interest need not
be paid in connection with voluntary prepayments pursuant to Section 4.3 of
Swing Line Loans and Revolving Loans that are Base Rate Loans made on any day
other than a Quarterly Payment Date or the Revolver Termination Date; provided
such accrued interest is paid on the next Quarterly Payment Date) or on the date
of maturity (by acceleration or otherwise), as applicable, of such Loans. 
During the existence of any Event of Default, interest on any Loan shall be
payable on demand.  Interest to be paid with

 

116

--------------------------------------------------------------------------------


 

respect to Loans denominated in (x) Dollars shall be paid in Dollars and (y) in
an Alternative Currency shall be in such Alternative Currency.

 

(d)                                 Notification of Rate.  The Administrative
Agent, upon determining the interest rate for any Borrowing of Eurocurrency
Loans for any Interest Period, shall promptly notify the Borrower and the
Lenders thereof.  Such determination shall, absent manifest error and subject to
Section 3.6, be final, conclusive and binding upon all parties hereto.

 

(e)                                  Default Interest. Notwithstanding the rates
of interest specified herein, effective on the date of the occurrence of any
Event of Default and for so long thereafter as any such Event of Default shall
be continuing, and effective immediately upon any failure to pay any Obligations
or any other amounts due under any of the Loan Documents when due, whether by
acceleration or otherwise, the principal balance of each Loan then outstanding
and, to the extent permitted by applicable law, any interest payment on each
Loan not paid when due or other amounts then due and payable shall bear interest
payable on demand, after as well as before judgment, at a rate per annum equal
to the Default Rate.

 

(f)                                   Maximum Interest.  If any interest payment
or other charge or fee payable hereunder exceeds the maximum amount then
permitted by applicable law, the Borrower shall be obligated to pay the maximum
amount then permitted by applicable law and the Borrower shall continue to pay
the maximum amount from time to time permitted by applicable law until all such
interest payments and other charges and fees otherwise due hereunder (in the
absence of such restraint imposed by applicable law) have been paid in full.

 

3.2                               Fees.

 

(a)                                 Commitment Fees.  The Borrower shall pay to
the Administrative Agent for pro rata distribution to each Non-Impaired Lender
having a Revolving Commitment (based on its Pro Rata Share) a commitment fee
(the “Commitment Fee”) for the period commencing on the Closing Date to and
including the Revolver Termination Date, computed at a rate equal to the
Applicable Commitment Fee Percentage per annum on the average daily Total
Available Revolving Commitment, which shall  be calculated based upon the time
period as to which such Commitment Fee is being paid.  Unless otherwise
specified, accrued Commitment Fees shall be due and payable (i) on each
Quarterly Payment Date occurring after the Closing Date, (ii) on the Revolver
Termination Date and (iii) upon any reduction or termination in whole or in part
of the Revolving Commitments, as the case may be (but only, in the case of a
reduction, on the portion of the Revolving Commitments then being reduced).

 

(b)                                 Impaired Lender Fees.  Notwithstanding
anything herein to the contrary, so long as a Revolving Lender is an Impaired
Lender, such Impaired Lender shall not be entitled to any fees accruing during
such period pursuant to Section 3.2(a) and Section 2.9(e) (without prejudice to
the rights of the Revolving Lenders other than Impaired Lenders in respect of
such fees); provided, that (i) to the extent that a Pro Rata Share of the LC
Obligations or Swing Line Loans of such Impaired Lender is reallocated to the
Non-Impaired Lenders pursuant to Section 3.8(a), such fees that would have
accrued for the benefit of such Impaired Lender will instead accrue for the
benefit of and be payable to such Non-Impaired Lenders, pro rata in accordance
with their respective Revolving Commitments, and (ii) to the extent any portion
of such LC

 

117

--------------------------------------------------------------------------------


 

Obligations or Swing Line Loans cannot be so reallocated and the Borrower does
not Cash Collateralize such portion in an amount not less than 105% of the
amount of such portion (or prepay such Swing Line Loans) or make other
arrangements pursuant to Section 3.8(a)(ii), then such fees will instead accrue
for the benefit of and be payable to the applicable Facing Agent and the Swing
Line Lender as their interests appear.

 

(c)                                  Arranger and Agency Fees.  The Borrower
shall pay to the Administrative Agent for its own account (or the account of its
Affiliates), agency and other Loan fees in the amount and at the times set forth
in the Fifth Amendment Fee Letter.

 

3.3                               Computation of Interest and Fees.

 

Interest on all Loans and fees payable hereunder shall be computed on the basis
of the actual number of days elapsed over a year of 360 days; provided that
interest on all Base Rate Loans  and Sterling denominated Loans shall be
computed on the basis of the actual number of days elapsed over a year of 365 or
366 days, as the case may be.  The Administrative Agent shall, at any time and
from time to time upon request of the Borrower, deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate applicable to Revolving Loans pursuant to this Agreement. 
Each change in the Applicable Base Rate Margin or Applicable Eurocurrency Margin
or the Applicable Commitment Fee Percentage or any change in the LC Commission
as a result of a change in the Borrower’s Most Recent Leverage Ratio shall
become effective on the date upon which such change in such ratio occurs.

 

3.4                               Interest Periods.

 

At the time it gives any Notice of Borrowing or a Notice of Conversion or
Continuation with respect to any Borrowing bearing interest with reference to
the Eurocurrency Rate, the Borrower shall elect, by giving the Administrative
Agent written notice, the interest period (each an “Interest Period”) applicable
thereto, which Interest Period shall, at the option of the Borrower, be one,
two, three or six months or, if available or otherwise satisfactory to each of
the applicable Lenders (as determined by each such applicable Lender in its sole
discretion) a twelve month period, provided that:

 

(i)                                     all Eurocurrency Loans comprising a
single Borrowing shall at all times have the same Interest Period;

 

(ii)                                  the initial Interest Period for any
Eurocurrency Loan shall commence on the date of such Borrowing of such
Eurocurrency Loan (including the date of any conversion thereto from a Loan of a
different Type) and each Interest Period occurring thereafter in respect of such
Eurocurrency Loan shall commence on the last day of the immediately preceding
Interest Period;

 

(iii)                               if any Interest Period relating to a
Eurocurrency Loan begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;

 

118

--------------------------------------------------------------------------------


 

(iv)                              if any Interest Period would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided, however, that if any Interest Period for
a Eurocurrency Loan would otherwise expire on a day which is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;

 

(v)                                 at any time when an Event of Default is then
in existence, no Interest Period (a) of more than one month may be selected with
respect to any Loan denominated in an Alternative Currency and (b) may be
selected with respect to any Loan denominated in Dollars;

 

(vi)                              no Interest Period shall extend beyond the
applicable Term Maturity Date for any Term Loan or the Revolver Termination Date
for any Revolving Loan; and

 

(vii)                           no Interest Period in respect of any Borrowing
of Term Loans for any Term Facility shall be selected which extends beyond any
date upon which a Scheduled Term Repayment will be required to be made under
Section 4.4(b) for such Term Facility if the aggregate principal amount of all
Term Loans which have Interest Periods which will expire after such date will be
in excess of the aggregate principal amount of Term B Dollar Loans then
outstanding less the aggregate amount of such required prepayment.

 

Notwithstanding anything to the contrary herein (i) with respect to Term B
Dollar Loans, the Borrower may only have Base Rate Loans and Eurocurrency Loans
with a one month Interest Period for the first 30 days after the Third Amendment
Effective Date or, if earlier, the date on which the Administrative Agent
informs the Borrower of the completion of the syndication of the Existing Term B
Dollar Loans and (ii) if requested by the Borrower, the Administrative Agent, in
its discretion, may offer Interest Periods shorter than one month.

 

3.5                               Compensation for Funding Losses.

 

The Borrower shall compensate each Lender, upon its written request (which
request shall set forth the basis for requesting such amounts, showing the
calculation thereof in reasonable detail), for all losses, expenses and
liabilities (including, without limitation, any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurocurrency Loans to the
extent not recovered by the Lender in connection with the liquidation or
re-employment of such funds and including the compensation payable by such
Lender to a Participant) and any loss sustained by such Lender in connection
with the liquidation or re-employment of such funds (including, without
limitation, a return on such liquidation or re-employment that would result in
such Lender receiving less than it would have received had such Eurocurrency
Loan remained outstanding until the last day of the Interest Period applicable
to such Eurocurrency Loans) which such Lender may sustain as a result of:
(i) the continuation or Borrowing of, the conversion from or into, a
Eurocurrency Loan not occurring on the date specified therefor in a Notice of
Borrowing or Notice of Conversion or Continuation (whether or not withdrawn for
any reason (other than a default by such Lender or the Administrative Agent));

 

119

--------------------------------------------------------------------------------


 

(ii) any payment, prepayment or conversion or continuation of any of its
Eurocurrency Loans occurring for any reason whatsoever on a date which is not
the last day of an Interest Period applicable thereto; (iii) any repayment of
any of its Eurocurrency Loans not being made on the date specified in a notice
of payment given by the Borrower; or (iv) (A) any other failure by the Borrower
to repay its Eurocurrency Loans when required by the terms of this Agreement or
(B) an election made by the Borrower pursuant to Section 3.7; provided that such
written request, including the calculation as to additional amounts owed such
Lender under this Section 3.5, is delivered to the Borrower and the
Administrative Agent by such Lender shall be delivered within 30 days of such
event.  Absent manifest error, such request shall be final, conclusive and
binding for all purposes.  Calculation of all amounts payable to a Lender under
this Section 3.5 shall be made as though that Lender had actually funded its
relevant Eurocurrency Loan through the purchase of a Eurocurrency deposit
bearing interest at the Eurocurrency Rate in an amount equal to the amount of
that Loan, having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurocurrency deposit from an offshore office of
that Lender to a domestic office of that Lender in the United States of America;
provided, however, that each Lender may fund each of its Eurocurrency Loans in
any manner it sees fit and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section 3.5.

 

3.6                               Increased Costs, Illegality, Etc.

 

(a)                                 Generally. Except as provided in
Section 4.7, in the event that any Lender shall have determined, in its
reasonable, good faith judgment, (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto but, with
respect to clause (i) below, may be made only by the Administrative Agent):

 

(i)                                     on any Interest Rate Determination Date
that, by reason of any change arising after the date of the Closing Date
affecting the interbank Eurocurrency market, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of Eurocurrency Rate; or

 

(ii)                                  at any time that such Lender shall incur
increased costs or reduction in the amounts received or receivable hereunder
with respect to any Eurocurrency Loan because of (x) any change arising after
the Closing Date in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request (provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor similar
authority) or the United States financial regulatory authorities, in each case
pursuant to Basel III shall, in each case, be deemed to be a change in
applicable law after the Closing Date for purposes of this
Section 3.6(a)(ii) regardless of the date enacted, adopted or

 

120

--------------------------------------------------------------------------------


 

issued), such as, for example, but not limited to: (A) a change in the basis of
taxation of payments to such Lender of the principal of or interest on the Notes
or any other amounts payable hereunder (except for taxes described in Sections
4.7(a)(i) through (vii)) or (B) a change in official reserve requirements (but,
in all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurocurrency Rate) and/or (y) other
circumstances arising after the Closing Date affecting such Lender or the
interbank Eurocurrency market or the position of such Lender in such market
(excluding, however, differences in such Lender’s cost of funds from those of
the Administrative Agent which are solely the result of credit differences
between such Lender and the Administrative Agent); or

 

(iii)                               at any time that (x) the making or
continuance of any Eurocurrency Loan has been made (1) unlawful by any law or
governmental rule, regulation or order, or (2) impracticable as a result of a
contingency occurring after the Closing Date which materially and adversely
affects the interbank Eurocurrency market or (y) compliance by such Lender,
acting in good faith, with any governmental request (whether or not having force
of law) is impossible;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurocurrency Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to Eurocurrency Loans (other
than with respect to conversions to Base Rate Loans) which have not yet been
advanced (including by way of conversion) shall be deemed rescinded by the
Borrower; (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest, as such
Lender in its reasonable good faith judgment shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (such written demand as to the
additional amounts owed to such Lender, which shall show the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto);
provided, that such Lender shall not be entitled to receive additional amounts
pursuant to this Section 3.6(a)(y) for any change or circumstance referred to in
this Section 3.6(a) occurring prior to the 180th day before the making of such
demand (unless the change is due to a law enacted with retroactive effect, in
which case the 180 day period shall be extended to include the period of
retroactive effect); and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 3.6(b) as promptly as
possible and, in any event, within the time period required by law.  In
determining such additional amounts pursuant to clause (y) of the immediately
preceding sentence, each affected Lender shall act reasonably and in good faith
and will, to the extent the increased costs or reductions in amounts receivable
relate to such Lender’s loans in general and are not specifically attributable
to a Loan hereunder, use averaging and attribution methods which are reasonable
and which cover all loans

 

121

--------------------------------------------------------------------------------


 

similar to the Loans made by such Lender whether or not the loan documentation
for such other loans permits the Lender to receive increased costs of the type
described in this Section 3.6(a).

 

(b)                                 Eurocurrency Loans.  At any time that any
Eurocurrency Loan is affected by the circumstances described in
Section 3.6(a)(ii) or (iii), the Borrower may (and, in the case of a
Eurocurrency Loan affected by the circumstances described in
Section 3.6(a)(iii), shall) either (i) if the affected Eurocurrency Loan has not
yet been made or the conversion to such Eurocurrency Loan has not yet been
accomplished, by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 3.6(a)(ii) or (iii), cancel the
respective Borrowing, or (ii) if the affected Eurocurrency Loan is then
outstanding, upon at least three Business Days’ written notice to Administrative
Agent, require the affected Lender to convert such Eurocurrency Loan into a Base
Rate Loan, provided, that if more than one Lender is affected at any time, then
all affected Lenders must be treated the same pursuant to this Section 3.6(b).

 

(c)                                  Capital Requirements. If any Lender
determines that the introduction of or any change in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency (in each case after the Closing Date) (provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith concerning
capital adequacy and (y) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III shall, in each case,
be deemed to be a change in applicable law concerning capital adequacy after the
Closing Date for purposes of this Section 3.6(c) regardless of the date enacted,
adopted or issued), will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, then the Borrower shall pay to such
Lender, upon its written notice as hereafter described, such additional amounts
as shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital.  In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable and which will, to the extent the increased costs or
reduction in the rate of return relates to such Lender’s commitments or
obligations in general and are not specifically attributable to the Commitments
and obligations hereunder, cover all commitments and obligations similar to the
Commitments and obligations of such Lender hereunder whether or not the loan
documentation for such other commitments or obligations permits such Lender to
make the determination specified in this Section 3.6(c), and such Lender’s
determination of compensation owing under this Section 3.6(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto. 
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 3.6(c), will give prompt written notice thereof to the
Borrower, which notice shall show in reasonable detail the

 

122

--------------------------------------------------------------------------------


 

basis for calculation of such additional amounts; provided that no Lender shall
be entitled to receive additional amounts pursuant to this Section 3.6(c) for
increased costs incurred prior to the 180th day before the giving of such
notice, unless such increased costs are due to a change in law that provides for
retroactive effect, in which case the 180 day period shall be extended to
include the period of retroactive effect.

 

(d)                                 Change of Lending Office. Each Lender which
is or will be owed compensation pursuant to Section 3.6(a) or (c) or 4.7 will,
if requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to cause a different Lending Office to make or
continue a Loan or Letter of Credit if such designation will avoid the need for,
or materially reduce the amount of, such compensation to such Lender and will
not, in the judgment of such Lender, be otherwise disadvantageous to such Lender
or Lending Office.  Nothing in this Section 3.6(d) shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided for
herein.

 

3.7                               Replacement of Affected Lenders.

 

(x) So long as no Event of Default or Unmatured Event of Default then exists, if
any Revolving Lender becomes an Impaired Lender, (y) if any Lender (or in the
case of Section 2.9(i), Facing Agent) is owed increased costs under
Section 2.9(i), Section 3.6(a)(ii) or (iii), or Section 3.6(c), or the Borrower
is required to make any payments under Section 4.7(a) or (c) to any Lender, or
(z) as provided in Section 12.1(b) in the case of certain refusals by a Lender
to consent to certain proposed amendments, changes, supplements, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders, the Borrower shall have the right to replace
such Lender (the “Replaced Lender”) with one or more other Eligible Assignees
acceptable to the Administrative Agent, provided that no such Eligible Assignee
is an Impaired Lender at the time of such replacement (collectively, the
“Replacement Lender”), provided further that (i) at the time of any replacement
pursuant to this Section 3.7, the Replaced Lender and Replacement Lender shall
enter into one or more assignment agreements, in form and substance satisfactory
to such parties and the Administrative Agent, pursuant to which the Replacement
Lender shall acquire, at par, all of the Commitments and outstanding Loans of,
and participation in Letters of Credit and Swing Line Loans by, the Replaced
Lender (with the assignment fee paid by either the Replacement Lender or the
Borrower) and (ii) all obligations of the Borrower owing to the Replaced Lender
(including, without limitation, such increased costs and including those
specifically described in clause (y) above but excluding principal and interest
in respect of which the assignment purchase price has been, or is concurrently
being paid at par) shall be paid in full to such Replaced Lender concurrently
with such replacement.  Upon the execution of the respective assignment
documentation, the payment of amounts referred to in clause (ii) above and the
par purchase price referred to in (i) above, and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrower, the Replacement Lender shall become a Lender
hereunder and, unless the Replaced Lender continues to have outstanding Loans
hereunder, the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such Replaced Lender.  Notwithstanding anything to the
contrary contained above, no Lender that acts as a Facing Agent may be replaced
hereunder at any time during which such Facing Agent has Letters of Credit
outstanding hereunder, unless

 

123

--------------------------------------------------------------------------------


 

arrangements satisfactory to such Facing Agent (including (1) the furnishing of
a standby letter of credit in form and substance, and issued by an issuer,
satisfactory to such Facing Agent or (2) the depositing of cash collateral into
a collateral account in amounts and pursuant to arrangements satisfactory to
such Facing Agent) have been made with respect to such outstanding Letters of
Credit.  The Replaced Lender shall be required to deliver for cancellation its
applicable Notes to be canceled on the date of replacement, or if any such Note
is lost or unavailable, such other assurances or indemnification therefor as the
Borrower may reasonably request.

 

3.8                               Impaired Lenders.

 

(a)                                 Reallocation of Impaired Lender Commitment. 
If a Revolving Lender becomes an Impaired Lender, the following provisions shall
apply with respect to any outstanding LC Obligations and any outstanding Swing
Line Loans for so long as such Revolving Lender is an Impaired Lender:

 

(i)                                     the Pro Rata Share of such Impaired
Lender with respect to any LC Obligations and any outstanding Swing Line Loans
shall be reallocated (effective on the date such Lender becomes an Impaired
Lender, but without releasing such Impaired Lender from any of its obligations
or commitments) among the Revolving Lenders that are Non-Impaired Lenders pro
rata in accordance with their respective Revolving Commitments but only to the
extent the sum of the aggregate outstanding principal amount of each of the
Non-Impaired Lenders’ Revolving Loans plus each of the Non-Impaired Lenders’ Pro
Rata Share of the LC Obligations and Swing Line Loans does not exceed the total
of all Non-Impaired Lenders’ Revolving Commitments; provided, that no such
reallocation will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, any Facing Agent, the Swing Line Lender or any other
Revolving Lender may have against such Impaired Lender (including any claim for
contribution made by a Non-Impaired Lender in respect of amounts funded by such
Non-Impaired Lender pursuant to such reallocation of commitments) or cause such
Impaired Lender to be a Non-Impaired Lender;

 

(ii)                                  to the extent that any portion (the
“unreallocated portion”) of the Pro Rata Share of such Impaired Lender with
respect to any LC Obligations and any outstanding Swing Line Loans cannot be so
reallocated, whether by reason of clause (i) above or otherwise, the Borrower
will, not later than 10 Business Days after demand by the Administrative Agent
(at the direction of any Facing Agent and/or the Swing Line Lender, as the case
may be), (A) Cash Collateralize the obligations of the Borrower to any Facing
Agent in respect of such LC Obligations in an amount at least equal to 105% of
the aggregate amount of the unreallocated portion of such LC Obligations, or
(B) in the case of such outstanding Swing Line Loans, prepay the unreallocated
portion thereof, or (C) make other arrangements satisfactory to the Borrower and
the Administrative Agent and to the applicable Facing Agent and the Swing Line
Lender, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Impaired Lender; and

 

124

--------------------------------------------------------------------------------


 

(iii)                               any amount paid by the Borrower or otherwise
received for the account of an Impaired Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be distributed to such Impaired Lender within the meaning of clause (i),
(ii)(x) or (iii) of the definition of Impaired Lender (but, for the avoidance of
doubt, the Obligations for which such amount is paid for the account of such
Impaired Lender will be satisfied and discharged in full when paid by the
Borrower to the Administrative Agent), and such amount will instead be retained
by the Administrative Agent in a segregated, non-interest bearing account until
(subject to Section 2.10) the termination of the Revolving Commitments and
payment in full of all Obligations of the Borrower hereunder and will be applied
by the Administrative Agent, to the fullest extent permitted by law, to the
making of payments from time to time in the following order of priority: first
to the payment of any amounts owing by such Impaired Lender to the
Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Impaired Lender to any Facing Agent or the Swing Line Lender (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Revolving Lenders hereunder other than Impaired Lenders, ratably
among them in accordance with the amounts of such interest then due and payable
to them, fourth to the payment of fees then due and payable to the Non-Impaired
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fifth to pay principal of the Revolving Loans
and any reimbursement obligations with respect to any Letter of Credit then due
and payable to the Non-Impaired Lenders hereunder ratably in accordance with the
amounts thereof then due and payable to them, sixth to the ratable payment of
other amounts then due and payable under this Agreement to the Non-Impaired
Lenders, and seventh after the termination of the Revolving Commitments and
payment in full of all Obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Impaired Lender or as a court of competent
jurisdiction may otherwise direct.

 

(b)                                 Termination of Impaired Lender Commitments. 
The Borrower may terminate the unused amount of the Revolving Commitment of an
Impaired Lender upon not less than 10 Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Revolving Lenders thereof);
provided, that such termination will not be deemed to be a waiver or release of
any claim the Borrower, the Administrative Agent, any Facing Agent, the Swing
Line Lender or any Revolving Lender may have against such Impaired Lender.

 

(c)                                  Cure.  If the Borrower and the
Administrative Agent, each Facing Agent and the Swing Line Lender agree in
writing in their discretion that a Revolving Lender that is an Impaired Lender
should no longer be deemed to be an Impaired Lender, the Administrative Agent
will so notify the Borrower and the Revolving Lenders, whereupon as of the
effective date specified in such notice, such Revolving Lender will, to the
extent applicable, purchase such portion of outstanding Revolving Loans of the
other Revolving Lenders (or the other Revolving Lenders will purchase from the
formerly Impaired Lender) and/or make such other adjustments as the
Administrative Agent may reasonably determine to be necessary to cause such
Revolving

 

125

--------------------------------------------------------------------------------


 

Lender’s Pro Rata Share to be on a pro rata basis in accordance with its
Revolving Commitment, whereupon such Revolving Lender will cease to be an
Impaired Lender and will be a Non-Impaired Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Revolving Lender was an Impaired Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Impaired Lender to Non-Impaired
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Revolving Lender having been an Impaired Lender.

 

ARTICLE IV

 

REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

 

4.1                               Voluntary Reduction of Commitments.

 

(a)                                 Upon at least three Business Days’ prior
written notice (or telephonic notice confirmed in writing) to the Administrative
Agent at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each Lender), the Borrower shall have the right, without premium or
penalty, to terminate the unutilized portion of the Revolving Commitments
and/or, the Swing Line Commitment, as the case may be, in part or in whole;
provided that (i) any such voluntary termination of the Revolving Commitments
shall apply proportionately to, and shall permanently reduce, the Revolving
Commitments of each Revolving Lender; (ii) any partial voluntary reduction of
the Revolving Commitments pursuant to this Section 4.1 shall be in the amount of
at least $10,000,000 and integral multiples of $5,000,000 in excess of that
amount and (iii) any such voluntary termination of the Revolving Commitment
shall occur simultaneously with a voluntary prepayment, pursuant to Section 4.3
such that the total of the Revolving Commitments shall not be reduced below the
sum of the Assigned Dollar Value of the aggregate principal amount of
outstanding Revolving Loans, Swing Line Loans and LC Obligations plus any
Overdraft Reserve.

 

(b)                                 In the event of certain refusals by a Lender
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders as
provided in Section 12.1(b), the Borrower shall have the right, upon five
(5) Business Days’ prior written notice to the Administrative Agent (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
to terminate the entire Revolving Commitment of such Lender, so long as (i) the
Borrower repays all Loans, together with accrued and unpaid interest, fees and
all other amounts, due and owing to such Lender pursuant to
Section 4.3(b) concurrently with the effectiveness of such termination at which
time Schedule 1.1(a) shall be deemed modified to reflect such changed amounts
and (ii) the Borrower cash collateralizes such Lender’s Pro Rata Share of the LC
Obligations (in the manner set forth in Section 4.4(a)) then outstanding.  At
such time, such Lender shall no longer constitute a “Lender” for purposes of
this Agreement, except with respect to indemnifications in favor of such Lender
under this Agreement which shall survive as to such repaid Lender.

 

(c)                                  In the event that any Revolving Lender does
not consent to an increase in its Revolving Commitment pursuant to a Revolving
Commitment Increase, the Borrower shall have the right, upon five (5) Business
Days’ prior written notice to the Administrative Agent

 

126

--------------------------------------------------------------------------------


 

(which notice the Administrative Agent shall promptly transmit to each of the
Revolving Lenders), to terminate the entire Revolving Commitment of such
Revolving Lender, so long as the Borrower repays all Revolving Loans, together
with any accrued and unpaid interest and fees thereon, concurrently with the
effectiveness of such termination at which time Schedule 1.1(a) shall be deemed
modified to reflect such changed amounts and such Revolving Lender’s Pro Rata
Share of the LC Obligations and Swing Line Loans shall be reallocated pursuant
to Section 2.10(c).  At such time, such Revolving Lender shall no longer
constitute a “Revolving Lender” for purposes of this Agreement, except with
respect to indemnifications in favor of such Revolving Lender under this
Agreement which shall survive as to such repaid Revolving Lender.

 

4.2                               Mandatory Reductions of Commitments.

 

(a)                                 Reduction of Revolving Commitments. The
Revolving Commitments shall be reduced at the time and in the amounts required
to be reduced pursuant to Section 4.4(c).

 

(b)                                 Reduction of Term B Dollar Commitments. The
Term B Dollar Commitments shall terminate on the Third Amendment Effective Date
after giving effect to the Existing Term B Dollar Loans on such date.

 

(c)                                  Proportionate Reductions. Each reduction or
adjustment to the Commitments pursuant to this Section 4.2 shall apply
proportionately to the Commitments of each Lender under the applicable Facility.

 

(d)                                 Reduction of Term C Dollar Commitments. The
Term C Dollar Commitments shall terminate on the Fourth Amendment Effective Date
after giving effect to the Term C Dollar Loans on such date.

 

(e)                                  Reduction of 2016 Term B Commitments. The
2016 Term B Commitments shall terminate on the Fifteenth Amendment Effective
Date after giving effect to the 2016 Term B Loans on such date.

 

(f)                                   Reduction of 2021 Term B Commitments. The
2021 Term B Commitments shall terminate on the Sixteenth Amendment Effective
Date after giving effect to the 2021 Term B Loans on such date.

 

(g)                                  Reduction of 2023 Term B Commitments. The
2023 Term B Commitments shall terminate on the Sixteenth Amendment Effective
Date after giving effect to the 2023 Term B Loans on such date.

 

4.3                               Voluntary Prepayments.

 

(a)                                 The Borrower shall have the right to prepay
the Revolving Loans, any of the Term Loans or the Swing Line Loans in any
combination, in whole or in part, from time to time, without premium or penalty
except as set forth in Section 4.5(c) and Section 4.5(e) on the following terms
and conditions: (i) the Borrower shall give the Administrative Agent irrevocable
written notice at its Notice Office (or telephonic notice promptly confirmed in
writing) of its intent to prepay the Loans, whether such Loans are Term Loans,
Revolving Loans or Swing Line Loans, the amount of such prepayment and the
specific Borrowings to which such prepayment is

 

127

--------------------------------------------------------------------------------


 

to be applied, which notice shall be given by the Borrower to the Administrative
Agent by 12:00 p.m. (New York City time) at least three Business Days prior in
the case of Eurocurrency Loans and at least one Business Day prior in the case
of Base Rate Loans to the date of such prepayment and which notice shall (except
in the case of Swing Line Loans) promptly be transmitted by the Administrative
Agent to each of the applicable Lenders; (ii) each partial prepayment of any
Borrowing (other than a Borrowing of Swing Line Loans) shall be in an aggregate
Dollar Equivalent principal amount of at least $5,000,000 (or, in connection
with any Refinancing Amendment, at least $1,000,000) and each partial prepayment
of a Swing Line Loan shall be in an aggregate principal amount of at least
$500,000; provided, that any partial prepayment of Eurocurrency Loans made
pursuant to a single Borrowing that reduces the aggregate principal amount of
the outstanding Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto shall be subject to the
ante-penultimate sentence of Section 4.5(a)(i); (iii) Eurocurrency Loans may be
prepaid pursuant to this Section 4.3 on the last day of an Interest Period
applicable thereto, or subject to Section 3.5 on any other day; (iv) except as
may otherwise be set forth in any Refinancing Amendment, New Extension Offer or
Incremental Amendment in accordance with the terms of Sections 2.13, 2,14 or
2.15, respectively, each prepayment in respect of any Borrowing shall be applied
pro rata among the Loans comprising such Borrowing; provided, that such
prepayment shall not be applied to any Revolving Loans of an Impaired Lender at
any time when the aggregate amount of Revolving Loans of any Non-Impaired Lender
exceeds such Non-Impaired Lender’s Pro Rata Share of all Revolving Loans then
outstanding; (v) each voluntary prepayment of Term Loans shall be applied first
to the Scheduled Term Repayments of the Term Facility being repaid due within
the 12 month period following the date of such prepayment in direct order of
maturity and, thereafter, shall be applied to reduce the remaining Scheduled
Term Repayments on a pro rata basis (based upon the then remaining principal
amount of such Scheduled Term Repayments).  Unless otherwise specified by the
Borrower, such prepayment shall be applied first to the payment of Base Rate
Loans and second to the payment of such Eurocurrency Loans as the Borrower shall
request (and in the absence of such request, as the Administrative Agent shall
determine).  The notice provisions, the provisions with respect to the minimum
amount of any prepayment, and the provisions requiring prepayments in integral
multiples above such minimum amount of this Section 4.3 are for the benefit of
the Administrative Agent and may be waived unilaterally by the Administrative
Agent.

 

(b)                                 In the event of certain refusals by a Lender
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders as
provided in Section 12.1(b), the Borrower shall have the right, upon five
(5) Business Days’ prior written notice to the Administrative Agent (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
to repay all Loans, together with accrued and unpaid interest, fees and all
other amounts due and owing to such Lender in accordance with said
Section 12.1(b), so long as (A) in the case of the repayment of Revolving Loans
of any Revolving Lender pursuant to this clause (b), the Revolving Commitment of
such Revolving Lender is terminated concurrently with such repayment pursuant to
Section 4.1(b) and (B) in the case of the repayment of Loans of any Lender, the
consents required by Section 12.1(b) in connection with the repayment pursuant
to this clause (b) shall have been obtained.

 

128

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything in any Loan
Document to the contrary, so long as (x) no Unmatured Event of Default or Event
of Default has occurred and is continuing and (y) no proceeds of Revolving Loans
or Swing Line Loans are used for this purpose, the Borrower may prepay the
outstanding Term Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon acquisition by the
Borrower) on the following basis:

 

(i)                                     The Borrower shall have the right to
make a voluntary prepayment of Term Loans at a discount to par pursuant to a
Borrower Offer of Specified Discount Prepayment, Borrower Solicitation of
Discount Range Prepayment Offers or Borrower Solicitation of Discounted
Prepayment Offers (any such prepayment, the “Discounted Loan Prepayment”), in
each case made in accordance with this Section 4.3(c); provided that the
Borrower shall not initiate any action under this Section 4.3(c) in order to
make a Discounted Loan Prepayment unless (I) at least ten (10) Business Days
shall have passed since the consummation of the most recent Discounted Loan
Prepayment as a result of a prepayment made by the Borrower on the applicable
Discounted Prepayment Effective Date; or (II) at least three (3) Business Days
shall have passed since the date the Borrower was notified that no Lender was
willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
the Borrower’s election not to accept any Solicited Discounted Prepayment
Offers.

 

(ii)                                  (A) Subject to the proviso to
subsection (i) above, the Borrower may from time to time offer to make a
Discounted Loan Prepayment by providing the Auction Agent with five (5) Business
Days’ notice in the form of a Specified Discount Prepayment Notice; provided
that (I) any such offer shall be made available, at the sole discretion of the
Borrower, to (x) each Lender of Term Loans and/or (y) so long as the Borrower
Offer of Discounted Loan Prepayment is only being made to such Class of Term
Loans, each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Term Loans subject to
such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date.  The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York City time,

 

129

--------------------------------------------------------------------------------


 

on the third Business Day after the date of delivery of such notice to such
Lenders (the “Specified Discount Prepayment Response Date”).

 

(B)          Each Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount.  Each acceptance of a Discounted
Loan Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. 
Any Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the Borrower Offer of Specified Discount Prepayment.

 

(C)          If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make a prepayment of outstanding Term Loans pursuant to this
subsection (ii) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to
subsection (A) above; provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”).  The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date. 
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and such Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (vi) below (subject to
subsection (x) below).

 

(iii)          (A) Subject to the proviso to subsection (i) above, the Borrower
may from time to time solicit Discount Range Prepayment Offers by providing

 

130

--------------------------------------------------------------------------------


 

the Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to (x) each Lender of Term
Loans and/or (y) so long as the Borrower Solicitation of Discount Range
Prepayment Offer is only being made to such Class of Term Loans, each Lender
with respect to any Class of Term Loans on an individual tranche basis, (II) any
such notice shall specify the maximum aggregate principal amount of the relevant
Term Loans (the “Discount Range Prepayment Amount”), the tranche or tranches of
Term Loans subject to such offer and the maximum and minimum percentage
discounts to par (the “Discount Range”) of the principal amount of such Term
Loans with respect to each relevant tranche of Term Loans willing to be prepaid
by the Borrower (it being understood that different Discount Ranges and/or
Discount Range Prepayment Amounts may be offered with respect to different
tranches of Term Loans and, in such event, each such offer will be treated as
separate offers pursuant to the terms of this Section), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date.  The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding Lender to the Auction
Agent (or its delegate) by no later than 5:00 p.m., New York City time, on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Discount Range Prepayment Response Date”).  Each Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount.  Any Lender whose Discount
Range Prepayment Offer is not received by the Auction Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Loan Prepayment of any of its Term Loans at any discount to their par
value within the Discount Range.

 

(B)          The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (iii).  The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest

 

131

--------------------------------------------------------------------------------


 

discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Loan Prepayment in an aggregate principal
amount equal to the lower of (I) the Discount Range Prepayment Amount and
(II) the sum of all Submitted Amounts.  Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (C)) at
the Applicable Discount (each such Lender, a “Participating Lender”).

 

(C)          If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”).  The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Term Loans to be prepaid at the
Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration.  Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Lenders shall be conclusive and binding for all purposes absent manifest error. 
The payment amount specified in such notice to the Borrower shall be due and
payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (vi) below (subject to subsection (x) below).

 

(iv)          (A) Subject to the proviso to subsection (i) above, the Borrower
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to (x) each Lender of

 

132

--------------------------------------------------------------------------------


 

Term Loans and/or (y) so long as the Borrower Solicitation of Discounted
Prepayment Offer is only being made to such Class of Term Loans, each Lender
with respect to any Class of Term Loans on an individual tranche basis, (II) any
such notice shall specify the maximum aggregate amount of the Term Loans (the
“Solicited Discounted Prepayment Amount”) and the tranche or tranches of Term
Loans the Borrower is willing to prepay at a discount (it being understood that
different Solicited Discounted Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as separate offers pursuant to the terms of this Section), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date.  The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York City time on the third Business Day after the
date of delivery of such notice to such Lenders (the “Solicited Discounted
Prepayment Response Date”).  Each Lender’s Solicited Discounted Prepayment Offer
shall (x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount.  Any
Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

 

(B)          The Auction Agent shall promptly provide the Borrower with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date.  The Borrower shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered Discount as
the Acceptable Discount, then as soon as practicable after the determination of
the Acceptable Discount, but in no event later than by the third Business Day
after the date of receipt by the Borrower from the Auction Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this subsection (B) (the “Acceptance Date”), the Borrower shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount.  If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Borrower by the Acceptance Date, the Borrower
shall be deemed to have rejected all Solicited Discounted Prepayment Offers.

 

133

--------------------------------------------------------------------------------


 

(C)          Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 4.3(c)(iv).  If the Borrower
elects to accept any Acceptable Discount, then the Borrower agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount.  Each Lender that has submitted a Solicited Discounted Prepayment
Offer with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Offered Amount (subject to any required pro rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”).  The Borrower will prepay outstanding Term Loans
pursuant to this subsection (C) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted

 

134

--------------------------------------------------------------------------------


 

Prepayment Effective Date in accordance with subsection (vi) below (subject to
subsection (x) below).

 

(v)           In connection with any Discounted Loan Prepayment, the Borrower
and the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary fees and
expenses from the Borrower in connection therewith.

 

(vi)          If any Term Loan is prepaid in accordance with
subsections (ii) through (iv) above, the Borrower shall prepay such Loans on the
Discounted Prepayment Effective Date.  The Borrower shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. (New York City time) on the Discounted Prepayment Effective Date
and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Term Loans on a pro rata basis across
such installments.  The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date.  Each prepayment of the
outstanding Term Loans pursuant to this Section 4.3(c) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Term Loans of such
Lenders in accordance with their respective Pro Rata Shares.  The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Loan Prepayment.

 

(vii)         To the extent not expressly provided for herein, each Discounted
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 4.3(c), established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the Borrower.

 

(viii)        Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 4.3(c), each notice or other communication required to
be delivered or otherwise provided to the Auction Agent (or its delegate) shall
be deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

 

(ix)          The Borrower and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section 4.3(c) by
itself or through any Affiliate of the Auction Agent and expressly consent to
any such delegation of duties by the Auction Agent to such Affiliate and the

 

135

--------------------------------------------------------------------------------


 

performance of such delegated duties by such Affiliate.  The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Prepayment provided for in this Section 4.3(c) as well as activities of the
Auction Agent.

 

(x)           The Borrower shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by the Borrower to make
any prepayment to a Lender, as applicable, pursuant to this Section 4.3(c) shall
not constitute an Unmatured Event of Default or Event of Default under Article X
or otherwise).

 

(xi)          For the avoidance of doubt, no Lender shall be required to
participate in any Discounted Loan Prepayment.

 

4.4          Mandatory Prepayments.

 

(a)           Prepayment Upon Overadvance.  The Borrower shall prepay the
outstanding principal amount of Revolving Loans and/or Swing Line Loans on any
date on which the Assigned Dollar Value of all outstanding Revolving Loans,
Swing Line Loans and LC Obligations (after giving effect to any other repayments
or prepayments on such day) plus any Overdraft Reserve exceeds the Total
Revolving Commitment then in effect (including, without limitation, solely as a
result of fluctuation in Exchange Rates), in the amount of such excess and in
the applicable currency; provided, however, that if such excess is solely as a
result of fluctuation in Exchange Rates, (i) the Borrower shall not be obligated
to pay such amount until four Business Days after notice from the Administrative
Agent and (ii) the Borrower shall not be obligated to pay such amount unless
such excess is greater than the Dollar Equivalent of an amount equal to 5% of
the Total Revolving Commitment.  If, after giving effect to the prepayment of
all outstanding Revolving Loans and Swing Line Loans pursuant to this
Section 4.4(a), the aggregate Assigned Dollar Value of LC Obligations plus any
Overdraft Reserve exceeds the Total Revolving Commitment then in effect, the
Borrower shall cash collateralize LC Obligations by depositing, pursuant to a
cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent, cash with the Administrative Agent in
an amount equal to the difference between the Assigned Dollar Value of such LC
Obligations plus any Overdraft Reserve and the Total Revolving Commitment then
in effect.  The Administrative Agent shall establish in its name for the benefit
of the Revolving Lenders a collateral account into which it shall deposit such
cash to hold as collateral security for the LC Obligations.

 

(b)           Scheduled Term Repayments.  The Borrower shall cause to be paid
Scheduled Term Repayments for each Term Facility on the Term Loans until the
Term Loans are paid in full in the amounts and currencies and at the times
specified in each of the Scheduled Term Repayments definition to the extent that
prepayments have not previously been applied to

 

136

--------------------------------------------------------------------------------


 

such Scheduled Term Repayments (and such Scheduled Term Repayments have not
otherwise been reduced) pursuant to the terms hereof.  Payments to be made
pursuant to this Section 4.4(b) with respect to Term B Dollar Loans shall be
paid in Dollars.  Payments to be made pursuant to this Section 4.4(b) with
respect to Term C Dollar Loans shall be paid in Dollars.

 

(c)           Mandatory Prepayment Upon Asset Disposition or Recovery Event.

 

(i)            On the first Business Day after the date of receipt thereof by
the Borrower and/or any of its Subsidiaries of Net Sale Proceeds from any Asset
Disposition (other than the US Commodity Business Sale, the UK Business Sale or
the C4 Business Sale) or Net Recovery Proceeds of a Recovery Event (or in the
case of a receipt thereof by a Foreign Subsidiary of the Borrower, such later
date as is practicable (but in any event not later than the 360th day or such
earlier day as the Borrower is obligated to make an offer to purchase any Public
Notes due to such Asset Disposition or Recovery Event) in the event that such
mandatory repayment would result in the provisions of Sections 151 et seq. of
the Companies Act 1985 of England being breached or in any Foreign Subsidiary
breaching any similar applicable law in its country of incorporation), the
Borrower shall cause to be paid a mandatory repayment of principal of Loans
pursuant to the terms of Section 4.5(a) in an amount equal to the greater of
(A) the Term Loan Ratable Share of such Net Sale Proceeds or such Net Recovery
Proceeds and (B) 100% of such Net Sale Proceeds or such Net Recovery Proceeds
less the applicable Required Note Offer Amount Proceeds; provided, that so long
as no Event of Default or Unmatured Event of Default then exists, if either
(i) the Net Recovery Proceeds of any single or series of related Recovery Events
or (ii) the Net Sale Proceeds of any single or series of related Asset
Dispositions are less than $10,000,000 in the aggregate, then no prepayment
shall be required pursuant to this Section 4.4(c)(i), with respect to such
Recovery Event(s) or Asset Disposition(s) (but if greater than $10,000,000, the
entire amount of the Net Recovery Proceeds or the Net Sale Proceeds, as
applicable, shall be required to be prepaid and not only the portion of the Net
Recovery Proceeds or the Net Sale Proceeds, as applicable, in excess of
$10,000,000); provided, further, that the Net Recovery Proceeds of a Recovery
Event and the Net Sale Proceeds of an Asset Disposition (if such Asset
Disposition is permitted by Section 8.3(h) or (i)), shall not be required to be
so applied on such date to the extent that (x) no Event of Default or Unmatured
Event of Default then exists and (y) the Borrower delivers a certificate to the
Administrative Agent on or prior to such date stating that an amount equal to
such Net Sale Proceeds or Net Recovery Proceeds, as applicable, (1) has been
used, or (2) is expected to be used within 360 days following the date of
receipt of such Net Sale Proceeds or Net Recovery Proceeds, as applicable, to
purchase assets used or to be used in the businesses referred to in Section 8.9
(which certificate shall set forth the estimates of the proceeds to be so
expended, if applicable) or to redeem, repurchase or otherwise acquire up to
$300,000,000 in aggregate principal amount of obligations under the Senior
Secured Notes (2010) or the Senior Notes (2012) in accordance with the terms of
Section 8.11(i); provided, however, that (1) if all or any portion of such Net
Sale Proceeds or Net Recovery Proceeds, as applicable, not so applied to the
repayment of Loans have

 

137

--------------------------------------------------------------------------------


 

not been used or are not so used (or contractually committed to be used) within
such 360 day period as provided above, or not applied in accordance with the
terms of Section 8.11(i), such remaining portion shall be applied on the last
day of the period or such earlier date as the Borrower is obligated to make an
offer to purchase Senior Secured Notes (2010) due to such Asset Disposition or
Recovery Event, as applicable, as a mandatory repayment of principal of
outstanding Loans as provided above in this Section 4.4(c) and (2) if all or any
portion of such Net Sale Proceeds  are a result of an Asset Disposition
involving the sale of Collateral owned by the Borrower or a Domestic Subsidiary
(other than the Capital Stock of a Foreign Subsidiary) or if all or any portion
of such Net Recovery Proceeds are a result of a Recovery Event involving
Collateral owned by the Borrower or a Domestic Subsidiary, respectively, then
such Net Sale Proceeds and Net Recovery Proceeds shall be required to be
reinvested in assets located in the United States constituting Collateral (to
the extent not used to repay Loans pursuant to this Section 4.4(c)). 
Notwithstanding the foregoing, on the fifth Business Day after the date of
receipt of any LOU Claim Proceeds, the Borrower shall cause to be paid a
mandatory repayment of principal of Loans pursuant to the terms of
Section 4.5(a) in an amount equal to such LOU Claim Proceeds.

 

(ii)           The Lenders, by execution hereof, hereby irrevocably instruct the
Administrative Agent, upon the request of the Borrower, to waive (A) up to
$200,000,000 of Net Sale Proceeds otherwise required to prepay the Loans
hereunder in any Fiscal Year, (B) up to $50,000,000 in the aggregate of Net Sale
Proceeds received in connection with Sale and Leaseback Transactions of
transportation assets and (C) to the extent not previously waived, Net Sale
Proceeds from the C4 Business Sale and the UK Business Sale.

 

(iii)          Notwithstanding anything to the contrary in this Section 4.4(c),
if the Borrower or any of its Subsidiaries are required by the terms of any
Public Note Document to make an offer to purchase Public Notes due to an Asset
Disposition (other than the US Commodity Business Sale and the Asset
Dispositions described in clause (ii)(C) above) but would not otherwise be
required to make a mandatory prepayment of the Loans applied pursuant to the
terms of Section 4.5(a), the Borrower shall cause to be made a mandatory
prepayment of the Loans pursuant to Section 4.5(a) in an amount equal to the
greater of (A) the Term Loan Ratable Share of the Net Sale Proceeds from such
Asset Disposition and (B) 100% of such Net Sale Proceeds from such Asset
Disposition less the applicable Required Note Offer Amount Proceeds.

 

(d)           Mandatory Prepayment With Excess Cash Flow.  As soon as
practicable and in any event by April 30th of each year (commencing April 30,
2006), the Borrower shall cause to be paid a mandatory repayment of principal of
Loans applied pursuant to the terms of Section 4.5(a) in an amount equal to 50%
of Excess Cash Flow of the Borrower and its Subsidiaries for the Fiscal Year
then most recently ended; provided, that so long as no Event of Default or
Unmatured Event of Default then exists, (i) if the Most Recent Leverage Ratio is
less than 3.5 to 1.0, then, instead of 50%, an amount equal to 25% of Excess
Cash Flow of the Borrower and its Subsidiaries for such Fiscal Year shall be
applied as a mandatory repayment of

 

138

--------------------------------------------------------------------------------


 

Loans as provided in Section 4.5 and (ii) if the Most Recent Leverage Ratio is
less than 3.0 to 1.0 then no mandatory prepayment shall be required to be
applied from Excess Cash Flow.

 

4.5          Application of Prepayments.

 

(a)           Prepayments.

 

(i)            Except as expressly provided in this Agreement, all prepayments
of principal made by the Borrower pursuant to Sections 4.4(c) and (d) shall be
applied (i) first, subject to Section 4.5(a)(ii), to the payment of the unpaid
principal amount of the Term Loans (with, except as provided in the next
succeeding sentence, the Term Percentage for each Term Facility of such
repayment to be applied as a repayment of Term Loans of such Term Facility),
second, to the prepayment of the then outstanding balance of Swing Line Loans,
third, to the payment, pro rata, of the then outstanding balance of the
Revolving Loans (and the Revolving Commitments shall be permanently reduced by
the amount of the required prepayment not applied to the Term Loans), and
fourth, to the cash collateralization of LC Obligations; (ii) within each of the
foregoing Loans, first to the payment of Base Rate Loans and second to the
payment of Eurocurrency Loans; and (iii) with respect to Eurocurrency Loans, in
such order as the Borrower shall request (and in the absence of such request, as
the Administrative Agent shall determine).  Each prepayment of Term  Loans made
pursuant to Sections 4.4(c) and (d) shall be allocated first to the Term Loans
based on the aggregate principal amount of the Scheduled Term Repayments due
within the twelve month period following the date of such prepayment in direct
order of maturity, and, thereafter, shall be allocated second to the
Non-Extended Term B Dollar Loans and Term C Dollar Loans in proportional amounts
equal to the Non-Extended Term B or Term C Percentage for the Non-Extended Term
B Dollar Loans or the Term C Dollar Loans, as applicable (in each case, after
giving effect to the prepayments made to the Scheduled Term Repayments due
within such twelve month period as specified above), as the case may be, of such
remaining prepayment, if any, and, within each Non-Extended Term B Dollar Loan
or Term C Dollar Loan, shall be applied to reduce the remaining Scheduled Term
Repayments on a pro rata basis (based upon the then remaining principal amount
of such Scheduled Term Repayments) and thereafter, shall be allocated third,
without duplication, to the Extended Term B Dollar Loans, the Series 2 Extended
Term B Dollar Loans, the 2013 Additional Term Loans, the 2013-1 Additional Term
Loans, the 2015 Extended Term B Dollar Loans, the 2015 Non-Extended Term B
Dollar Loans, the 2016 Term B Loans, the 2021 Term B Loans, the 2023 Term B
Loans and the 2014-1 Additional Term Loans in proportional amounts equal to the
Extended Term B, Series 2, 2013 Additional Term, 2013-1 Additional Term, 2015
Extended Term B, 2015 Non-Extended Term B, 2016 Term B, 2021 Term B, 2023 Term B
or 2014-1 Additional Term Percentage for the Extended Term B Dollar Loans, the
Series 2 Extended Term B Dollar Loans, the 2013 Additional Term Loans, the
2013-1 Additional Term Loans, the 2015 Extended Term B Dollar Loans, the 2015
Non-Extended Term B Dollar Loans, 2016 Term B Loans, 2021 Term B Loans, 2023
Term B Loans or the 2014-1

 

139

--------------------------------------------------------------------------------


 

Additional Term Loans, as applicable (in each case, after giving effect to the
prepayments made to the Scheduled Term Repayments due within such twelve month
period as specified above), as the case may be, of such remaining prepayment, if
any, and, within each Extended Term B Dollar Loan, Series 2 Extended Term B
Dollar Loan, 2013 Additional Term Loan, 2013-1 Additional Term Loan, 2015
Extended Term B Dollar Loan, 2015 Non-Extended Term B Dollar Loan, 2016 Term B
Loan, 2021 Term B Loan, 2023 Term B Loan or 2014-1 Additional Term Loan, shall
be applied to reduce the remaining Scheduled Term Repayments on a pro rata basis
(based upon the then remaining principal amount of such Scheduled Term
Repayments).  If any prepayment of Eurocurrency Loans made pursuant to a single
Borrowing shall reduce the outstanding Loans made pursuant to such Borrowing to
an amount less than the Minimum Borrowing Amount, such Borrowing shall
immediately be converted into Base Rate Loans, in the case of Loans denominated
in Dollars, or into Loans with one month Interest Periods, in the case of Loans
denominated in an Alternative Currency.  All prepayments shall include payment
of accrued interest on the principal amount so prepaid, shall be applied to the
payment of interest before application to principal and shall include amounts
payable, if any, under Section 3.5.  All payments received in Dollars which are
required to be applied in Euros and/or Sterling shall be converted to Euros or
Sterling, as the case may be, at the Spot Rate on the date of such prepayment.

 

(ii)           Notwithstanding the foregoing, if at the time that any such
prepayment would be required, the Borrower is required to offer to repurchase
Permitted Pari Passu Secured Refinancing Debt (or any Permitted Refinancing
Indebtedness in respect thereof) that is secured on a pari passu basis with the
Obligations pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Asset Disposition or Recovery Event
(such Permitted Pari Passu Secured Refinancing Debt (or Permitted Refinancing
Indebtedness in respect thereof) required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Sale
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such net proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans as set forth in this Section 4.5 and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
Section 4.4(c) and this Section 4.5(a) shall be reduced accordingly; provided,
that to the extent the holders of Other Applicable Indebtedness decline to have
such indebtedness repurchased or prepaid, the declined amount shall promptly
(and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

 

140

--------------------------------------------------------------------------------


 

(iii)          Notwithstanding the provisions of Section 4.4 or this
Section 4.5(a), prior to the Eleventh Amendment Release Date or the 2014-1
Additional Term Loans Termination Date, no mandatory prepayments shall be
required in respect of the 2014-1 Additional Term Loans pursuant to
Section 4.4(c) or (d) and any mandatory prepayments pursuant to such sections
shall be made as if the 2014-1 Additional Term Loans were not outstanding on the
date of such prepayment.

 

(b)           Payments.  All Scheduled Term Repayments, all mandatory
prepayments and unless otherwise specified by the Borrower, all voluntary
prepayments shall be applied (i) first to the payment of Base Rate Loans, if
any, and second to the payment of Eurocurrency Loans and (ii) with respect to
Eurocurrency Loans, in such order as the Borrower shall request (and in the
absence of such request, as the Administrative Agent shall determine).  All
payments shall include payment of accrued interest on the principal amount so
paid, shall be applied to the payment of interest before application to
principal and shall include amounts payable, if any, under Section 3.5.  Each
payment applied to the Term Loans shall, to the extent permitted by applicable
laws, be deemed to apply to the portion thereof that was used to repay and
replace the loans originally incurred by the Borrower to purchase the Capital
Stock of TG.

 

(c)           Call Protection.  In the event that prior to the first anniversary
of the Third Amendment Effective Date, the Borrower makes any prepayment of all
or part of the Existing Term B Dollar Loans in connection with any replacement
or refinancing of the Existing Term B Dollar Loans with or from the proceeds of
a new term loan having an “Applicable Eurocurrency Margin” (or other equivalent
term) that, at any time prior to the first anniversary of the Third Amendment
Effective Date is, or could upon satisfaction of certain conditions be, less
than the Applicable Eurocurrency Margin for the Existing Term B Dollar Loans,
the Borrower shall pay a prepayment fee to Administrative Agent for the benefit
of the Existing Term B Dollar Lenders equal to 1.0% of the principal amount of
the Existing Term B Dollar Loans so refinanced, provided that the foregoing
prepayment fee shall not be applicable if such prepayment is made in connection
with the termination of all of the Revolving Commitments and a repayment of all
of the Loans hereunder.  Solely for purposes of this Section 4.5(c), any
amendment, restatement or other modification to this Agreement prior to the
first anniversary of the Third Amendment Effective Date that reduces the
Applicable Eurocurrency Margin applicable to the Existing Term B Dollar Loans
shall be treated as if the Existing Term B Dollar Loans were refinanced in full.

 

(d)           Prepayment in Full of Non-Extended Term B Dollar Loans, Extended
Term B Dollar Loans or Term C Dollar Loans.  Notwithstanding anything to the
contrary contained in this Agreement, including without limitation, any
provision of Article IV hereof, the Borrower shall have (i) the right to prepay
in whole (but not in part) the outstanding 2015 Extended Term B Dollar Loans,
the 2015 Non-Extended Term B Dollar Loans or 2014-1 Additional Term Loans
without any obligation to prepay any portion of the Term C Dollar Loans and
(ii) the right to prepay in whole (but not in part) the outstanding Term C
Dollar Loans without any obligation to prepay any portion of the 2015 Extended
Term B Dollar Loans, the 2015 Non-Extended Term B Dollar Loans or 2014-1
Additional Term Loans.

 

141

--------------------------------------------------------------------------------


 

(e)           Repricing Transactions.

 

(i)            In the event that, on or prior to the date that is six months
following the Eleventh Amendment Release Date, a Repricing Transaction with
respect to the 2014-1 Additional Term Loans shall occur, a fee of 1.00% of the
aggregate principal amount of the 2014-1 Additional Term Loans subject to such
Repricing Transaction shall be payable by Borrower to the 2014-1 Additional Term
Lenders on a ratable basis upon the consummation of such Repricing Transaction. 
If, on or prior to the date that is six months following the Eleventh Amendment
Release Date, any 2014-1 Additional Term Lender is replaced pursuant to
Section 12.1(b)(A) in connection with its refusal to consent to a reduction or
postponement of such 1.00% fee, the Borrower shall pay to such replaced 2014-1
Additional Term Lender the fee referred to in the immediately preceding sentence
upon such replacement.

 

(ii)           In the event that, on or prior to the date that is six months
following the Fourteenth Amendment Effective Date, a Repricing Transaction with
respect to the 2015 Extended Term B Dollar Loans shall occur, a fee of 1.00% of
the aggregate principal amount of the 2015 Extended Term B Dollar Loans subject
to such Repricing Transaction shall be payable by Borrower to the 2015 Extended
Term B Dollar Lenders on a ratable basis upon the consummation of such Repricing
Transaction.  If, on or prior to the date that is six months following the
Fourteenth Amendment Effective Date, any 2015 Extended Term B Dollar Lender is
replaced pursuant to Section 12.1(b)(A) in connection with its refusal to
consent to a reduction or postponement of such 1.00% fee, the Borrower shall pay
to such replaced 2015 Extended Term B Dollar Lender the fee referred to in the
immediately preceding sentence upon such replacement.

 

(iii)          In the event that, on or prior to the date that is six months
following the Fifteenth Amendment Effective Date, a Repricing Transaction with
respect to the 2016 Term B Loans shall occur, a fee of 1.00% of the aggregate
principal amount of the 2016 Term B Loans subject to such Repricing Transaction
shall be payable by Borrower to the 2016 Term B Lenders on a ratable basis upon
the consummation of such Repricing Transaction.  If, on or prior to the date
that is six months following the Fifteenth Amendment Effective Date, any 2016
Term B Lender is replaced pursuant to Section 12.1(b)(A) in connection with its
refusal to consent to a reduction or postponement of such 1.00% fee, the
Borrower shall pay to such replaced 2016 Term B Lender the fee referred to in
the immediately preceding sentence upon such replacement.

 

(iv)          In the event that, on or prior to the date that is six months
following the Sixteenth Amendment Effective Date, a Repricing Transaction with
respect to the 2021 Term B Loans shall occur, a fee of 1.00% of the aggregate
principal amount of the 2021 Term B Loans subject to such Repricing Transaction
shall be payable by Borrower to the 2021 Term B Lenders on a ratable basis upon
the consummation of such Repricing Transaction.  If, on or prior to the date
that is six months following the Sixteenth Amendment Effective Date, any 2021
Term B Lender is replaced pursuant to Section 12.1(b)(A) in connection with its
refusal to consent to a reduction or postponement of such 1.00% fee, the
Borrower shall pay

 

142

--------------------------------------------------------------------------------


 

to such replaced 2021 Term B Lender the fee referred to in the immediately
preceding sentence upon such replacement.

 

(v)           In the event that, on or prior to the date that is six months
following the Sixteenth Amendment Effective Date, a Repricing Transaction with
respect to the 2023 Term B Loans shall occur, a fee of 1.00% of the aggregate
principal amount of the 2023 Term B Loans subject to such Repricing Transaction
shall be payable by Borrower to the 2023 Term B Lenders on a ratable basis upon
the consummation of such Repricing Transaction.  If, on or prior to the date
that is six months following the Sixteenth Amendment Effective Date, any 2023
Term B Lender is replaced pursuant to Section 12.1(b)(A) in connection with its
refusal to consent to a reduction or postponement of such 1.00% fee, the
Borrower shall pay to such replaced 2023 Term B Lender the fee referred to in
the immediately preceding sentence upon such replacement.

 

4.6          Method and Place of Payment.

 

(a)           Except as otherwise specifically provided herein, all payments
under this Agreement shall be made to the Administrative Agent, for the ratable
account of the Lenders entitled thereto, not later than 1:00 p.m. (New York City
time) on the date when due and shall be made in immediately available funds and
in each case to the account specified therefor for the Administrative Agent or
if no account has been so specified at the Payment Office.  The Administrative
Agent will thereafter cause to be distributed on the same day (if payment was
actually received by the Administrative Agent prior to 1:00 p.m. (New York City
time) on such day) like funds relating to the payment of principal or interest
or fees ratably to the Lenders entitled to receive any such payment in
accordance with the terms of this Agreement.  If and to the extent that any such
distribution shall not be so made by the Administrative Agent in full on the
same day (if payment was actually received by the Administrative Agent prior to
1:00 p.m. (New York City time) on such day), the Administrative Agent shall pay
to each Lender its ratable amount thereof and each such Lender shall be entitled
to receive from the Administrative Agent, upon demand, interest on such amount
at the overnight Federal Funds Rate (or the applicable cost of funds with
respect to amounts denominated in Euros or Sterling) for each day from the date
such amount is paid to the Administrative Agent until the date the
Administrative Agent pays such amount to such Lender.

 

(b)           Any payments under this Agreement which are made by the Borrower
later than 1:00 p.m. (New York City time) shall, for the purpose of calculation
of interest, be deemed to have been made on the next succeeding Business Day. 
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension, except that with respect to Eurocurrency
Loans, if such next succeeding applicable Business Day is not in the same month
as the date on which such payment would otherwise be due hereunder or under any
Note, the due date with respect thereto shall be the next preceding Business
Day.

 

143

--------------------------------------------------------------------------------


 

4.7          Net Payments.

 

(a)           All payments made by the Borrower hereunder or under any Loan
Document will be made without setoff, counterclaim or other defense.  All
payments hereunder and under any of the Loan Documents (including, without
limitation, payments on account of principal and interest and fees) shall be
made by the Borrower free and clear of and without deduction or withholding for
or on account of any present or future tax, duty, levy, impost, assessment or
other charge of whatever nature now or hereafter imposed by any Governmental
Authority, but excluding therefrom (i) any tax imposed on or measured by the
overall net income (including franchise taxes imposed in lieu of net income
taxes) of the Lender or the lending office of the Lender in respect of which the
payment is made by the United States or by the jurisdiction (or any political
subdivision or taxing authority thereof) in which the Lender is incorporated or
the jurisdiction (or political subdivision or taxing authority thereof) in which
its lending office is located, (ii) any branch profits tax imposed by the United
States or any similar tax imposed by the jurisdiction in which the Borrower is
located, (iii) in the case of any Lender organized under the laws of any
jurisdiction other than the United States or any state thereof (including the
District of Columbia), any taxes imposed by the United States by means of
withholding at the source unless such withholding results from a change in
applicable law, treaty or regulations or the interpretation or administration
thereof (including, without limitation, any guideline or policy not having the
force of law) by any authority charged with the administration thereof
subsequent to the date such Lender becomes a Lender hereunder, (iv) any taxes to
which the Lender is subject (to the extent of the tax rate then in effect) on
the Closing Date or to which such Lender would be subject on such date if a
payment hereunder had been received by the Lender on such date and with respect
to any Lender that becomes a party hereto after the Closing Date, any taxes to
which such Lender is subject on the date it becomes a party hereto (other than
taxes which each of the other Lenders is entitled to reimbursements for pursuant
to the terms of this Agreement), (v) taxes to which the Lender becomes subject
subsequent to the date referred to in clause (iv) above as a result of a change
in the residence, place of incorporation, or principal place of business of the
Lender, a change in the branch or lending office of the Lender participating in
the transactions set forth herein or other similar circumstances or as a result
of the recognition by the Lender of gain on the sale, assignment or
participation by the Lender of the participating interests in its creditor
positions hereunder, (vi) any withholding tax that is imposed as a result of a
Lender’s failure to comply with the provisions of Section 4.7(d) and (vii) any
United Stated federal withholding taxes imposed under FATCA (such tax or taxes,
other than the tax or taxes described in Sections 4.7(a)(i) through (vi), being
herein referred to as “Tax” or “Taxes”).  If the Borrower is required by law to
make any deduction or withholding of any Taxes from any payment due hereunder or
under any of the Loan Documents, then the amount payable will be increased to
such amount which, after deduction from such increased amount of all such Taxes
required to be withheld or deducted therefrom, will not be less than the amount
due and payable hereunder had no such deduction or withholding been required.  A
certificate as to any additional amounts payable to a Lender under this
Section 4.7 submitted to the Borrower by such Lender shall show in reasonable
detail the amount payable and the calculations used to determine in good faith
such amount and shall, absent manifest error, be final, conclusive and binding
upon all parties hereto.

 

(b)           If the Borrower makes any payment hereunder or under any of the
Loan Documents in respect of which it is required by law to make any deduction
or withholding of any

 

144

--------------------------------------------------------------------------------


 

Taxes, it shall pay the full amount to be deducted or withheld to the relevant
taxation or other authority within the time allowed for such payment under
applicable law and shall deliver to the Lenders within 30 days after it has made
such payment to the applicable authority an original or certified copy of a
receipt issued by the relevant Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender or Administrative Agent.

 

(c)           Without prejudice to the other provisions of Section 4.7, if any
Lender, or the Administrative Agent on its behalf, is required by law to make
any payment on account of Taxes on or in relation to any amount received or
receivable hereunder or under any of the Loan Documents by such Lender, or the
Administrative Agent on its behalf, or any liability for Tax in respect of any
such payment is imposed, levied or assessed against any Lender or the
Administrative Agent on its behalf, the Borrower will promptly, following
receipt of the certificate described in the immediately following sentence,
indemnify such person against such Tax payment or liability, together with any
interest, penalties and expenses (including reasonable counsel fees and
expenses) payable or incurred in connection therewith, including any tax of any
Lender or the Administrative Agent arising by virtue of payments under this
Section 4.7(c), computed in a manner consistent with this Section 4.7(c).  A
certificate as to the amount of such payment by such Lender, or the
Administrative Agent on its behalf, showing calculations thereof in reasonable
detail, absent manifest error, shall be final, conclusive and binding upon all
parties hereto for all purposes.

 

(d)           (i)            To the extent permitted by applicable law and to
the extent it has not already delivered the applicable forms, each Lender that
is a Non-U.S. Participant shall deliver to Borrower and Administrative Agent on
or prior to the Initial Borrowing date (or in the case of a Lender that is an
Assignee, on the date of such assignment to such Lender) two accurate and
complete original signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any
successor or other applicable form prescribed by the IRS) certifying to such
Lender’s entitlement to a complete exemption from, or a reduced rate of, United
States withholding tax on interest payments to be made under this Agreement or
any Note.  If a Lender that is a Non-U.S. Participant is claiming a complete
exemption from withholding on interest pursuant to Section 881(c) of the Code,
the Lender shall deliver (along with two accurate and complete original signed
copies of IRS Form W-8BEN) a certificate substantially in the form of
Exhibit 4.7(d) (any such certificate, a “Section 4.7(d)(i) Certificate”).  In
addition, each Lender that is a Non-U.S. Participant agrees that from time to
time after the Initial Borrowing date, (or in the case of a Lender that is an
Assignee, after the date of the assignment to such Lender), when a lapse in time
(or change in circumstances occurs) renders the prior certificates hereunder
obsolete or inaccurate in any material respect, such Lender shall, to the extent
permitted under applicable law, deliver to the Borrower and Administrative Agent
two new and accurate and complete original signed copies of an IRS Form W-8BEN,
W-8ECI, or W-8IMY (or any successor or other applicable forms prescribed by the
IRS), and if applicable, a new Section 4.7(d)(i) Certificate, to confirm or
establish the entitlement of such Lender or Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
under this Agreement or any Note.

 

(ii)           Each Lender that is not a Non-U.S. Participant (other than any
such Lender which is taxed as a corporation for U.S. federal income tax
purposes)

 

145

--------------------------------------------------------------------------------


 

shall provide two properly completed and duly executed copies of IRS Form W-9
(or any successor or other applicable form) to Borrower and Administrative Agent
certifying that such Lender is exempt from United States backup withholding
tax.  To the extent that a form provided pursuant to this Section 4.7(d)(ii) is
rendered obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender or Agent
shall, to the extent permitted by applicable law, deliver to Borrower and
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s exemption from United States backup withholding
tax.

 

(iii)          If a payment made to a Lender would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and Administrative Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower or Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or Administrative Agent as may be necessary
for the Borrower or Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  For purposes of this Section 4.7(d)(iii), “FATCA” shall include
any amendments made to FATCA after the Sixth Amendment Effective Date.

 

(e)           Each Lender agrees that, as promptly as practicable after it
becomes aware of the occurrence of any event or the existence of any condition
that would cause the Borrower to make a payment in respect of any Taxes to such
Lender pursuant to Section 4.7(a) or a payment in indemnification for any Taxes
pursuant to Section 4.7(c), it will use reasonable efforts to make, fund or
maintain the Loan (or portion thereof) of such Lender with respect to which the
aforementioned payment is or would be made through another lending office of
such Lender if as a result thereof the additional amounts which would otherwise
be required to be paid by such the Borrower in respect of such Loans (or
portions thereof) or participation in Letters of Credit pursuant to
Section 4.7(a) or Section 4.7(c) would be materially reduced, and if, as
determined by such Lender, in its reasonable discretion, the making, funding or
maintaining of such Loans or participation in Letters of Credit (or portions
thereof) through such other lending office would not otherwise materially
adversely affect such Loans or such Lender.  The Borrower agrees to pay all
reasonable expenses incurred by any Lender in utilizing another lending office
of such Lender pursuant to this Section 4.7(e).

 

(f)            If the Administrative Agent or any Lender (or Participant)
receives any refund with respect to any Taxes as to which it has been
indemnified by the Borrower, or with respect to which the Borrower has paid
additional amounts pursuant to this Section 4.7, it shall pay over to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 4.7 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative

 

146

--------------------------------------------------------------------------------


 

Agent or such Lender (or Participant) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender (or Participant), agrees to repay the amount paid over to
the Borrower, to the Administrative Agent or such Lender (or Participant),
together with any interest, penalties and additions to tax, in the event the
Administrative Agent or such Lender (or Participant) is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Administrative Agent or any Lender (or Participant) to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

ARTICLE V

 

CONDITIONS OF CREDIT

 

5.1          Conditions Precedent to the Closing Date.

 

The obligation of the Lenders to make the Initial Loan and the obligation of the
Facing Agent to issue and the Lenders to participate in Letters of Credit under
this Agreement were subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (capitalized terms used in this Article but
not defined herein have the meanings ascribed to such terms in this Agreement
prior to giving effect to the Third Amendment):

 

(a)           Credit Agreement and Notes.  The Borrower, the Administrative
Agent and each Lender shall have duly executed and delivered to the
Administrative Agent, with a signed counterpart for each Lender, this Agreement
(including all schedules and exhibits), and the Borrower shall have duly
executed and delivered to the Administrative Agent the Notes payable to the
order of each applicable Lender which has requested a Note in the amount of
their respective Commitments and all other Loan Documents shall have been duly
executed and delivered by the appropriate Credit Party to Agent, all of which
shall be in full force and effect;

 

(b)           Collateral Security Agreement; UK Debenture.  The Borrower and
each Subsidiary Guarantor shall have duly authorized, executed and delivered a
Collateral Security Agreement in form and substance satisfactory to the
Administrative Agent (as modified, supplemented or amended from time to time,
the “Collateral Security Agreement”) and shall have delivered to Collateral
Agent all the Pledged Securities and Pledged Intercompany Notes referred to
therein then owned, if any, by such Credit Party, (y) endorsed in blank in the
case of promissory notes constituting Pledged Securities referred to therein
then owned, if any, by such Credit Party, and (z) together with executed and
undated stock powers, in the case of capital stock constituting Pledged
Securities and the other documents and instruments required to be delivered
under the Collateral Security Agreement and TG shall have duly authorized,
executed and delivered an English law governed Guarantee and Debenture in favor
of the UK Security Trustee in form and substance satisfactory to the
Administrative Agent (as modified, supplemented or amended from time to time,
the “UK Debenture”) together with:

 

(i)            proper financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local law) fully executed
for filing under the UCC or other appropriate filing offices of each
jurisdiction as

 

147

--------------------------------------------------------------------------------


 

may be necessary or, in the reasonable opinion of the Administrative Agent,
desirable to perfect the security interests purported to be created by the
Collateral Security Agreement;

 

(ii)           certified copies of Requests for Information or Copies
(Form UCC-7), or equivalent reports, listing all effective financing statements
or similar notices that name the Borrower or its Subsidiaries (by its actual
name or any trade name, fictitious name or similar name), or any division or
other operating unit thereof, as debtor and that are filed in the jurisdiction
referred to in said clause (i), together with copies of such other financing
statements (none of which shall cover the Collateral except to the extent
evidencing Permitted Liens or for which the Administrative Agent shall have
received satisfactory evidence of release);

 

(iii)          evidence of the completion (or arrangements acceptable to the
Administrative Agent for the completion) of all other recordings and filings of,
or with respect to, the Collateral Security Agreement and the UK Debenture and
all other actions as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the security interests intended to be created by the
Collateral Security Agreement, the UK Debenture or any other Security Document;

 

(iv)          such amendments, modifications or supplements to the Pledged
Intercompany Notes as may be reasonably requested by the Administrative Agent,
each such amendment, modification or supplement to be in a form reasonably
satisfactory to the Administrative Agent; and

 

(v)           evidence that all other actions necessary, or in the reasonable
opinion of the Administrative Agent, desirable to perfect the security interests
purported to be taken by the Collateral Security Agreement have been taken;

 

(c)           Pledge Agreement; Charges Over Shares.  (i) The Borrower and each
Subsidiary Guarantor shall have duly executed and delivered a Pledge Agreement
in the form of Exhibit 5.1(c) (as modified, supplemented or amended from time to
time, the “Pledge Agreement”) and (ii) the Borrower or the applicable Subsidiary
Guarantors shall have duly executed and delivered English law governed charges
over shares in form and substance satisfactory to the Administrative Agent (as
modified, supplemented or amended from time to time, the “UK Pledge Agreements”)
in respect to any shares of TG or UK Holdco 1 held by the Borrower or a
Subsidiary Guarantor;

 

(d)           Subsidiary Guaranty Agreements.

 

(i)            Subsidiary Guaranty.  Each Subsidiary Guarantor shall have duly
executed and delivered the Subsidiary Guaranty substantially in the form of
Exhibit 5.1(d)(i);

 

(ii)           Headquarters Subsidiary Guaranty Agreement.  Huntsman
Headquarters Corporation shall have duly executed and delivered the Headquarters
Subsidiary Guaranty Agreement substantially in the form of Exhibit 5.1(d)(ii);

 

148

--------------------------------------------------------------------------------


 

(e)           Mortgages; Mortgage Policies; Surveys.  The Administrative Agent
shall have received with respect to each Mortgaged Property:

 

(i)            fully executed counterparts of a deed of trust, all in form and
substance satisfactory to the Administrative Agent (the “Mortgages”), which
Mortgage shall cover the Mortgaged Property of the Borrower or a Domestic
Subsidiary, together with a recording instruction letter from Vinson & Elkins
L.L.P., addressed to and accepted by the relevant title insurance company under
which such title insurance company accepts delivery of executed counterparts of
the applicable Mortgage to be promptly delivered to the appropriate recorder’s
office for recording in all places to the extent necessary or desirable, in the
reasonable judgment of the Administrative Agent, to create a valid and
enforceable first priority lien (subject to Permitted Real Property
Encumbrances) on the applicable Mortgaged Property, subject only to Permitted
Liens, in favor of Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Parties;

 

(ii)           mortgagee title insurance policies issued by title insurance
companies satisfactory to the Administrative Agent (the “Mortgage Policies”)
with respect to the Mortgaged Properties in amounts satisfactory to the
Administrative Agent assuring the Administrative Agent that the Mortgages with
respect to such Mortgaged Properties are valid and enforceable first priority
mortgage liens on the respective Mortgaged Properties, free and clear of all
defects, encumbrances and other Liens except Permitted Liens, and the Mortgage
Policies shall be in form and substance satisfactory to the Administrative Agent
and shall include, as appropriate, an endorsement for future advances under this
Agreement and the Notes and for any other matter that the Administrative Agent
in its discretion may request, shall not include an exception for mechanics’
liens, and shall provide for affirmative insurance and such reinsurance as the
Administrative Agent in its discretion may request; and

 

(iii)          to the extent requested by the Administrative Agent, a survey, in
form and substance satisfactory to the Administrative Agent, of each Mortgaged
Property dated a recent date acceptable to the Administrative Agent, certified
by a licensed professional surveyor satisfactory to the Administrative Agent,
provided, however, in the event that any survey delivered pursuant to this
provision is dated on a date which is more than six (6) months prior to the
Closing Date, but less than one (1) year prior to the Closing Date, such survey
shall be acceptable so long as such survey otherwise complies with the ALTA/ACSM
standards required by the Administrative Agent, and the owner and/or lessee of
the Mortgaged Property delivers a “no change survey affidavit” in a form which
is acceptable to the title insurance company issuing the Mortgage Policy, so
that the title insurance company will delete any general survey exception in
such Mortgage Policy;

 

(f)            Perfection.             Each Credit Party shall have delivered to
the Administrative Agent true and correct copies of Perfection Certificates in
the form of Exhibit

 

149

--------------------------------------------------------------------------------


 

5.1(f) (the “Perfection Certificates”), each of which shall be in full force and
effect and in form and substance satisfactory to the Administrative Agent as of
the Closing Date;

 

(g)           Termination of Prior Credit Agreements.        On the Closing
Date, the total commitments under each of the Prior Credit Agreements shall have
been terminated, all loans thereunder shall have been repaid in full, together
with interest thereon, and all other amounts owing pursuant to such agreements
shall have been repaid in full and such agreements shall have been terminated on
terms and conditions satisfactory to the Administrative Agent and the Required
Lenders and be of no further force or effect and the creditors thereunder shall
have terminated, released or modified all security interests and Liens on the
assets owned by the Borrower and its Subsidiaries in a manner satisfactory to
the Administrative Agent, it being understood and agreed that for all purposes
under this Agreement, such repayment shall be deemed to occur simultaneously
with the effectiveness of this Agreement;

 

(h)           Intercreditor Agreement and Public Note Document Deliveries.  The
Administrative Agent shall have received (i) a fully executed copy of the
Intercreditor Agreement and (ii) copies of all opinions and certificates
delivered pursuant to the terms of any Public Note Document in connection with
the Transactions;

 

(i)            Documents.  The Administrative Agent shall have received
certified copies of:

 

(i)            the UK Holdco Note executed by UK Holdco 1 payable to Huntsman
Finco;

 

(ii)           Foreign Intercompany Notes executed by each Foreign Subsidiary
that received an Intercompany Loan from UK Holdco 1 in connection with the Prior
HI Credit Agreement;

 

(iii)          Foreign Intercompany Loan Security Documents, in form and
substance acceptable to the Administrative Agent, executed by each Foreign
Subsidiary listed on Schedule 5.1(i)(iii); and

 

(iv)          the UK Petrochem Holdings Note, along with the guaranty of the UK
Petrochem Holdings Note by TG;

 

(j)            Corporate Proceedings.  The Administrative Agent shall have
received from each Credit Party a certificate, dated the Closing Date, signed by
a Responsible Officer of such Person, and attested to by the secretary or any
assistant secretary, or equivalent officer, or any manager (in the case of a
limited liability company) of such Person with appropriate insertions, together
with copies of such Person’s Organizational Documents and the consents of the
members of such Person referred to in such certificate and all of the foregoing
(including each such Organizational Document and consent) shall be satisfactory
to the Administrative Agent; and

 

(i)            All corporate and/or limited liability company and legal
proceedings and all instruments and agreements to be executed by each Credit
Party in connection with the transactions contemplated by this Agreement and the

 

150

--------------------------------------------------------------------------------


 

Loan Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all certificates, documents and papers, including good
standing certificates, bring-down certificates and any other records of
corporate and/or limited liability company proceedings and governmental
approvals, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities;

 

(ii)           The ownership and capital structure (including without
limitation, the terms of any capital stock, options, warrants or other
securities issued by Borrower or any of its Subsidiaries) of the Borrower and
its Subsidiaries shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders;

 

(k)           Foreign Intercompany Loan Corporate Proceedings. The
Administrative Agent shall have received from each Foreign Subsidiary of the
Borrower party to a foreign Intercompany Loan Security Document, a copy
(certified as being a true, complete and up to date copy by the secretary of
such Person) of such Person’s Organizational Documents;

 

(l)            Incumbency.  The Administrative Agent shall have received a
certificate of the secretary or assistant secretary, or equivalent officer, or
any manager (in the case of a limited liability company) of each Credit Party,
dated the Closing Date, as to the incumbency and signature of the officers of
each such Person executing any document (in form and substance satisfactory to
the Administrative Agent) and any certificate or other document or instrument to
be delivered pursuant hereto or thereto by or on behalf of such Person, together
with evidence of the incumbency of such secretary, assistant secretary, or
equivalent officer or any manager (in the case of a limited liability company);

 

(m)          Financial Statements.  The Borrower shall have delivered to the
Administrative Agent and each Lender the financial statements as provided in
Section 6.5(a) in form and substance satisfactory to the Administrative Agent
and the Required Lenders;

 

(n)           Approvals.  All necessary governmental (domestic and foreign) and
third party approvals in connection with this Agreement and the transactions
contemplated hereby and otherwise referred to herein shall have been obtained
and remain in effect, and all applicable waiting periods shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of all
or any part of this Agreement or the transactions contemplated hereby and
otherwise referred to herein except for those approvals of non-Governmental
Authorities under contracts which are not material and which are not required to
be delivered at the closing thereof.  Additionally, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing material adverse conditions upon all or any part of this Agreement or
the transactions contemplated hereby, or the making of the Loans or the issuance
of Letters of Credit;

 

151

--------------------------------------------------------------------------------


 

(o)           Litigation.  No litigation by any entity (private or governmental)
shall be pending or, to the best knowledge of the Borrower, threatened with
respect to this Agreement, any other Loan Document or any documentation executed
in connection herewith or the transactions contemplated hereby, or which the
Administrative Agent or the Required Lenders shall determine could reasonably be
expected to have a Material Adverse Effect;

 

(p)           Public Notes.  HLLC shall have delivered to the Administrative
Agent certified copies of all material documents executed in connection with the
Transaction pursuant to any Public Note Documents, including any certificates
and legal opinions relating thereto, each in form and substance acceptable to
the Administrative Agent;

 

(q)           Merger.  The Merger shall have been consummated in accordance with
the Merger Agreement and applicable law.  The Administrative Agent shall have
received copies of the Merger Agreement and all certificates and other documents
delivered thereunder.  The Administrative Agent shall be reasonably satisfied
with the material terms and conditions of the Merger;

 

(r)            Pro Forma Balance Sheet.  The Administrative Agent shall have
received the Pro Forma Balance Sheet in form and substance satisfactory to the
Administrative Agent and the Required Lenders;

 

(s)            Opinions of Counsel.  The Administrative Agent shall have
received from (i) Vinson & Elkins L.L.P., special counsel to the Borrower, an
opinion addressed to the Administrative Agent and each of the Lenders and dated
the Closing Date, which shall be in substantially the form of Exhibit 5.1(s)(i),
(ii) Stoel Rives LLP, special Utah counsel to the Borrower, an opinion addressed
to the Administrative Agent and each of the Lenders and dated the Closing Date,
which shall be in substantially the form of Exhibit 5.1(s)(ii), (iii) Alvord and
Alvord, special Surface Transportation Board Counsel, an opinion addressed to
the Administrative Agent and each of the Lenders and dated the Closing Date,
which shall be in substantially the form of Exhibit 5.1(s)(iii) or shall have
made arrangements satisfactory to the Administrative Agent for receipt of such
opinion within thirty (30) days after the Closing Date and (iv) local counsel to
the Borrower (in the United States and in England), an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Closing Date, in form
and substance satisfactory to the Administrative Agent, covering the perfection
of the security interests granted pursuant to the Security Documents;

 

(t)            Fees.  The Borrower shall have paid to the Agents and the Lenders
all costs, fees and expenses (including, without limitation, legal fees and
expenses) payable to the Agents and the Lenders to the extent then due including
all breakage, if any, and other fees, interest and expenses due and owing under
the Prior Credit Agreements as if paid in full;

 

(u)           Solvency.  The Administrative Agent shall have received a solvency
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, executed by a Responsible Officer on behalf of the Borrower with respect
to the solvency of the Borrower;

 

(v)           Tax Sharing Agreement.  The Administrative Agent shall have
received a certified copy of the fully executed Tax Sharing Agreement;

 

152

--------------------------------------------------------------------------------


 

(w)          Environmental Report.  The Administrative Agent shall have received
access to copies of the most recent environmental risk assessment reports in the
possession of the Borrower or its Subsidiaries or performed at the request of
the Borrower or its Subsidiaries for any current and former facilities of the
Borrower or its Subsidiaries;

 

(x)           Insurance.  The Administrative Agent shall be satisfied with the
insurance coverage in effect on the Closing Date pertaining to the assets of the
Borrower and the Subsidiary Guarantors, and shall have received evidence
satisfactory to it that the Administrative Agent shall have been named as a loss
payee, mortgagee and additional insured on all such policies of insurance, as
appropriate;

 

(y)           Whitewash Procedures.  The Administrative Agent shall be satisfied
that each element of the whitewash procedures with respect to TG has been
completed;

 

(z)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate executed by a Responsible Officer on behalf of the
Borrower, dated the Closing Date and in form and substance satisfactory to the
Administrative Agent;

 

(aa)         Existing Indebtedness.  After giving effect to this Agreement and
the other transactions contemplated hereby, Borrower and its Subsidiaries shall
not have any Indebtedness outstanding except for the Loans, the Public Notes and
the Indebtedness listed on Schedule 8.2(b)(ii) (to this Agreement prior to
giving effect to the Third Amendment) and other Indebtedness permitted by
Section 8.2;

 

(bb)         Debt Ratings.  The Borrower shall have received a prospective
senior secured debt rating with the respect to the Loans from each of S&P and
Moody’s; and

 

(cc)         Other Matters.  All corporate and other proceedings taken in
connection with this Agreement at or prior to the date of this Agreement, and
all documents incident thereto will be reasonably satisfactory in form and
substance to the Administrative Agent; and the Administrative Agent shall have
received such other instruments and documents as the Administrative Agent shall
reasonably request in connection with the execution of this Agreement, and all
such instruments and documents shall be reasonably satisfactory in form and
substance to the Administrative Agent.

 

5.2          Conditions Precedent to All Credit Events and to Escrow Release.

 

The obligation of each Lender to make Loans (including Loans made on the Third
Amendment Effective Date) and the obligation of any Facing Agent to issue or any
Lender to participate in any Letter of Credit hereunder in each case shall be
subject to the fulfillment at or prior to the time of each such Credit Event of
each of the following conditions; provided that this Section 5.2 shall not apply
to the incurrence of the 2014-1 Additional Term Loans on the Eleventh Amendment
Effective Date, any Borrowings under the Revolving Facility to fund Rockwood
Acquisition-Related Purposes on the Rockwood Acquisition Closing Date or the
incurrence of any Incremental Term Loans pursuant to Section 2.13; and provided,
further, that the release from escrow of the proceeds of the 2014-1 Additional
Term Loans on the Other Debt Refinancing Closing Date (but not, for the
avoidance of doubt, the release from escrow of the proceeds of the 2014-1
Additional Term Loans on the 2014-1 Additional Term Loans

 

153

--------------------------------------------------------------------------------


 

Termination Date on the Rockwood Acquisition Closing Date or for purposes of
repayment of the 2014-1 Additional Term Loans pursuant to Section 2.1(e)), in
each case pursuant to the terms hereof and the Eleventh Amendment Escrow
Agreement, shall be subject to the fulfillment at or prior to the time of each
such release of the conditions set forth in clause (a) and (b) below (with such
release being treated as a “Credit Event” for purposes of this Section 5.2):

 

(a)           Representations and Warranties.  The representations and
warranties contained in this Agreement and the other Loan Documents shall each
be true and correct in all material respects at and as of such time, as though
made on and as of such time, except to the extent such representations and
warranties are expressly made as of a specified date in which event such
representation and warranties shall be true and correct as of such specified
date;

 

(b)           No Default.  No Event of Default or Unmatured Event of Default
shall have occurred and shall then be continuing on such date or will occur
after giving effect to such Credit Event;

 

(c)           Notice of Borrowing; Notice of Issuance.

 

(i)            Prior to the making of each Loan, the Administrative Agent shall
have received a Notice of Borrowing meeting the requirements of Section 2.5.

 

(ii)           Prior to the issuance of each Letter of Credit, the
Administrative Agent and the respective Facing Agent shall have received a
Notice of Issuance meeting the requirements of Section 2.9(b);

 

The acceptance of the benefits of each such Credit Event by the Borrower shall
be deemed to constitute a representation and warranty by it to the effect of
paragraphs (a), (b) and (c) of this Section 5.2.

 

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto and by the funding of its Loan to be made on the Closing Date, such
Lender approves of and consents to each of the matters set forth in Section 5.1,
and Section 5.2 which must be approved by, or which must be satisfactory to, the
Agents or the Required Lenders or Lenders, as the case may be; provided that, in
the case of any agreement or document which must be approved by, or which must
be satisfactory to, the Required Lenders, the Administrative Agent or the
Borrower shall have delivered a copy of such agreement or document to such
Lender on or prior to the Closing Date if requested.

 

5.3          Additional Conditions to All Credit Events.

 

In addition to the conditions precedent set forth in Section 5.2, so long as any
Revolving Lender is an Impaired Lender, no Facing Agent will be required to
issue any Letter of Credit or to amend any outstanding Letter of Credit to
increase the Stated Amount thereof, alter the drawing terms thereunder or extend
the expiry date thereof, and the Swing Line Lender will not be required to make
any Swing Line Loan, unless the Administrative Agent, the Swing Line Lender or
such Facing Agent, as the case may be, is reasonably satisfied that any exposure
that would result therefrom is eliminated or fully covered by the Revolving
Commitments of the Non-Impaired Lenders or by Cash Collateralization or other
arrangement or a combination

 

154

--------------------------------------------------------------------------------


 

thereof satisfactory to the Borrower, the Administrative Agent and the Swing
Line Lender or such Facing Agent, as the case may be.

 

5.4          Additional Conditions to Usage of Revolving Commitments.

 

In addition to the conditions precedent set forth in Sections 5.2 and 5.3 (other
than with respect to Borrowings under the Revolving Facility to fund Rockwood
Acquisition-Related Purposes on the Rockwood Acquisition Closing Date):

 

(a)           if at the end of any Fiscal Quarter, (i) the Assigned Dollar Value
of all outstanding Revolving Loans and Swing Line Loans is $0, (ii) outstanding
LC Obligations have been Cash Collateralized in an amount not less than 105% of
the Stated Amount thereof and (iii) the Borrower would not have been in
compliance with Section 9.1 if there had been a Revolving Loan of at least $1
outstanding on such date, then (A) the Borrower shall not request a Borrowing
for a Revolving Loan  or a Swing Line Loan or, except to the extent that the
same shall be Cash Collateralized at 105% of the Stated Amount thereof, request
an issuance, increase or extension of a Letter of Credit, until the date of
delivery (the “Certificate Delivery Date”) to the Administrative Agent of a
certificate demonstrating compliance with Section 9.1 as of the last day of the
next Fiscal Quarter for which the Borrower is in compliance therewith and
(B) the Borrower agrees that all such Cash Collateralization shall remain in
place until the Certificate Delivery Date; and

 

(b)           at any time from and after the Certificate Delivery Date until the
date of delivery to the Administrative Agent of a certificate demonstrating
compliance with Section 9.1 as of the last day of the next Fiscal Quarter for
which the Borrower is then in compliance with Section 9.1, no Revolving Loan or
Swing Line Loan may be made or requested and no Letter of Credit may be issued,
extended or increased or requested (except to the extent that the same shall be
Cash Collateralized in an amount not less than 105% of the Stated Amount
thereof), on any date, if the Senior Secured Leverage Ratio as of such date,
after giving effect to such Loan or issuance, extension or increase, on a Pro
Forma Basis, would exceed 3.75 to 1.00.

 

5.5          Conditions Precedent to the Rockwood Acquisition Closing Date.

 

The release from escrow of the proceeds of the 2014-1 Additional Term Loans on
the Rockwood Acquisition Closing Date (in addition to any other conditions set
forth in the Eleventh Amendment Escrow Agreement), the obligation of each
Revolving Lender to make Revolving Loans to fund Rockwood Acquisition-Related
Purposes on the Rockwood Acquisition Closing Date and the obligation of any
Facing Agent to issue or any Lender to participate in any Letter of Credit
hereunder for Rockwood Acquisition-Related Purposes on the Rockwood Acquisition
Closing Date, in each case, shall be subject to the fulfillment at or prior to
the time of each such Credit Event or release from escrow, as applicable, of
each of the following conditions (the date on which such conditions have been
satisfied, the “Rockwood Acquisition Closing Date”); provided, that the Rockwood
Acquisition Closing Date and the Other Debt Refinancing Closing Date shall not
both occur:

 

(a)           Fees and Expenses. The Borrower shall have paid, to the extent
invoiced in reasonable detail at least two (2) Business Days prior to the
Rockwood Acquisition Closing

 

155

--------------------------------------------------------------------------------


 

Date, (x) the outstanding reasonable and documented in reasonable detail
out-of-pocket expenses of the Administrative Agent and each 2014-1 Additional
Term Lender (including expenses of the 2014-1 Additional Term Lenders’ due
diligence investigation, syndication expenses, travel expenses and reasonable
fees, disbursements and other charges of Shearman & Sterling LLP), in each case,
incurred in connection with the preparation of the Tenth Amendment and the
Eleventh Amendment and all other Loan Documents entered into in connection
herewith, and (y) any fees payable to the Joint Lead Arrangers, the Additional
Lenders or their Affiliates in connection with the transactions contemplated by
the Eleventh Amendment.

 

(b)           Notes. To the extent not previously delivered, the Borrower shall
have duly executed and delivered to the Administrative Agent notes in the form
of Exhibit 2.2(a)(2)  or Exhibit 2.2(a)(7), as applicable, payable to each
Revolving Commitment Increase Lender or 2014-1 Additional Term Loan Lender, as
applicable, that has requested a note in the amount of its 2014 Revolving
Commitment Increase or 2014-1 Additional Term Loans, as applicable, after giving
effect to the Eleventh Amendment, all of which shall be in full force and
effect.

 

(c)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate, dated the Rockwood Acquisition Closing Date and signed
by a Responsible Officer on behalf of the Borrower, confirming that (i) the
Borrower has complied with the requirements of Section 7.11(b) with respect to
all Subsidiaries formed or acquired on or after the Ninth Amendment Effective
Date and (ii) the conditions set forth in Sections 5.5(i), (j) and (k) have been
satisfied as of the Rockwood Acquisition Closing Date.

 

(d)           [Reserved].

 

(e)           [Reserved].

 

(f)            [Reserved].

 

(g)           Solvency Certificate.  The Borrower shall have delivered to the
Administrative Agent a solvency certificate from the chief financial officer or
other officer with equivalent duties of the Borrower (after giving effect to the
Transactions) substantially in the form attached as Exhibit 5.5(g).

 

(h)           [Reserved].

 

(i)            Material Adverse Effect. Since September 17, 2013 there shall
have been no events, changes, effects, circumstances or developments that have
had or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (as defined in the Acquisition Agreement).

 

(j)            Rockwood Acquisition.  Prior to or substantially simultaneously
with the Rockwood Acquisition Closing Date, the Rockwood Acquisition will be
consummated in accordance with the terms of the Acquisition Agreement; provided
that no provision of the Acquisition Agreement shall be been amended, waived or
consented to in any material respect in a manner that is materially adverse to
the 2014-1 Additional Term Lenders, in their capacity as such, without the
consent of the Joint Lead Arrangers (such consent not to be unreasonably
withheld or delayed); provided, further, that (a) a reduction in the purchase
price under the

 

156

--------------------------------------------------------------------------------


 

Acquisition Agreement will be deemed not to be materially adverse and will be
allocated to a reduction in any amounts to be funded under the 2014-1 Additional
Term Facility; provided that the forgoing clause (a) shall not apply with 
respect to the $50.0 million reduction in the purchase price under the
Acquisition Agreement that became effective pursuant to the Amendment to Stock
Purchase Agreement dated as of March 20, 2014 and (b) each of the following will
be deemed to be materially adverse to the Additional Lenders: (i) any change to
the definition of “Material Adverse Effect” contained in the Acquisition
Agreement, or (ii) any waiver of the condition precedent set forth in
Section 5.4 of the Acquisition Agreement (regarding the absence of any “Material
Adverse Effect” (as defined in the Acquisition Agreement)).

 

(k)           Acquisition Agreement Representation and Specified
Representations.  The Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects on and as of
the Rockwood Acquisition Closing Date.

 

(l)            Financial Statements.

 

(i)            The Joint Lead Arrangers shall have received (1) the 2012
Carve-Out Financial Statements (as defined in the Acquisition Agreement),
(2) audited combined balance sheets and related statements of income and cash
flows of the Business (as defined in the Acquisition Agreement) for the most
recently completed fiscal year ended at least 90 days before the Rockwood
Acquisition Closing Date, in each case in the case of this clause (2) if and
only to the extent furnished by the Seller to the Borrower, (3) unaudited
combined balance sheets and related statements of income and cash flows of the
Business for each fiscal quarter ended after the Balance Sheet Date (as defined
in the Acquisition Agreement) and at least 45 days before the Rockwood
Acquisition Closing Date (other than any fiscal fourth quarter), in each case in
the case of this clause (3) if and only to the extent furnished by the Seller to
the Borrower, (4) the audited consolidated balance sheets of the Borrower and
related statements of income, equity and cash flows of the Borrower for the
three (3) most recently completed fiscal years ended at least 90 days before the
Rockwood Acquisition Closing Date and (5) unaudited consolidated balance sheets
and related statements of income and cash flows of the Borrower for each
subsequent fiscal quarter ended at least 45 days before the Rockwood Acquisition
Closing Date (other than any fiscal fourth quarter); provided that the financial
statements referred to in clauses (4) and (5) will be deemed received by the
Joint Lead Arrangers upon the filing thereof by the Borrower with the Securities
and Exchange Commission.

 

(ii)           The Joint Lead Arrangers shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower and its subsidiaries (based on the financial statements
referred to in clause (i) above) as of and for the twelve-month period ending on
the last day of the most recently completed four-fiscal quarter period ended at
least 45 days prior to the Rockwood Acquisition Closing Date (or, if the most
recently completed fiscal period is the end of a fiscal year, ended at least 90
days before the Rockwood Acquisition Closing Date) in each case for which
financial statements have been received by the Borrower at least 10 business
days prior to

 

157

--------------------------------------------------------------------------------


 

the Rockwood Acquisition Closing Date under clause (2) or (3) of clause
(i) above, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting.

 

(m)          Rockwood Acquisition Closing Date. The Rockwood Acquisition Closing
Date shall have occurred on or prior to December 17, 2014.

 

(n)           [Reserved].

 

(o)           Incumbency Certificates. The Administrative Agent shall have
received (i) a certificate as to the incumbency and specimen signature of each
officer executing any documents set forth in in this Section 5.5 on behalf of
the Borrower or such Subsidiary Guarantor; and (ii) a certificate of another
officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate pursuant to clause (i) above.

 

5.6          Conditions Precedent to the Other Debt Refinancing Closing Date.

 

In addition to the conditions precedent set forth in Section 5.2, the release
from escrow of the proceeds of the 2014-1 Additional Term Loans on the Other
Debt Refinancing Closing Date (in addition to any other conditions set forth in
the Eleventh Amendment Escrow Agreement) shall be subject to the fulfillment at
or prior to the time of such release from escrow of each of the following
conditions:

 

(a)           Fees and Expenses. The Borrower shall have paid, to the extent
invoiced in reasonable detail at least two (2) Business Days prior to the Other
Debt Refinancing Closing Date, (x) the reasonable and documented in reasonable
detail out-of-pocket expenses of the Administrative Agent and each 2014-1
Additional Term Lender (including expenses of the 2014-1 Additional Term
Lenders’ due diligence investigation, syndication expenses, travel expenses and
reasonable fees, disbursements and other charges of Shearman & Sterling LLP), in
each case, incurred in connection with the preparation of the Tenth Amendment
and the Eleventh Amendment and all other Loan Documents entered into in
connection therewith, and (y) any fees payable to the Joint Lead Arrangers, the
Additional Lenders or their Affiliates in connection with the transactions
contemplated by the Eleventh Amendment.

 

(b)           Notes.  To the extent not previously delivered, the Borrower shall
have duly executed and delivered to the Administrative Agent notes in the form
of Exhibit 2.2(a)(2)  or Exhibit 2.2(a)(7), as applicable, payable to each
Revolving Commitment Increase Lender or 2014-1 Additional Term Loan Lender, as
applicable, that has requested a note in the amount of its 2014 Revolving
Commitment Increase or 2014-1 Additional Term Loans, as applicable, after giving
effect to the Eleventh Amendment, all of which shall be in full force and
effect.

 

(c)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate, dated the Other Debt Refinancing Closing Date and signed
by a Responsible Officer on behalf of the Borrower, confirming that (i) the
Borrower has complied with the requirements of Section 7.11(b) with respect to
all Subsidiaries formed or acquired on or after the Ninth

 

158

--------------------------------------------------------------------------------


 

Amendment Effective Date and (ii) the conditions set forth in
Sections 5.6(k) have been satisfied as of the Other Debt Refinancing Closing
Date.

 

(d)           [Reserved].

 

(e)           Solvency Certificate.  The Borrower shall have delivered to the
Administrative Agent a solvency certificate from the chief financial officer or
other officer with equivalent duties of the Borrower (after giving effect to the
Transactions) substantially in the form attached as Exhibit 5.5(e).

 

(f)            [Reserved].

 

(g)           [Reserved].

 

(h)           [Reserved].

 

(i)            Other Debt Refinancing.  The Other Debt Refinancing will occur
substantially simultaneously with the release from escrow on the Other Debt
Refinancing Closing Date.

 

(j)            Financial Statements. The Joint Lead Arrangers shall have
received (a) the audited consolidated balance sheets of the Borrower and related
statements of income, equity and cash flows of the Borrower for the three
(3) most recently completed fiscal years ended at least 90 days before the Other
Debt Refinancing Closing Date and (b) unaudited consolidated balance sheets and
related statements of income and cash flows of the Borrower for each subsequent
fiscal quarter ended at least 45 days before the Other Debt Refinancing Closing
Date (other than any fiscal fourth quarter); provided that the financial
statements referred to in clauses (a) and (b) will be deemed received by the
Joint Lead Arrangers upon the filing thereof by the Borrower with the Securities
and Exchange Commission.

 

(k)           Senior Secured Leverage Ratio; Credit Ratings; Etc. On the
Eleventh Amendment Release Date, (1) immediately after giving effect to the
release from escrow of funds maintained pursuant to the Eleventh Amendment
Escrow Agreement and any Revolving Loans or Swing Line Loans to be made on such
date, the Senior Secured Leverage Ratio shall not be more than 0.50:1.00 higher
than the Senior Secured Leverage Ratio immediately prior to giving effect
thereto, (2) the Term Facilities shall be rated by both Moody’s and S&P and such
rating of the Term Facilities shall not have been downgraded as a result of, or
in anticipation of, the Other Debt Refinancing, and (3) the Acquisition
Agreement shall have been terminated.

 

(l)            Status of Rockwood Acquisition. The Rockwood Acquisition Closing
Date shall not have occurred.

 

(m)          [Reserved].

 

(n)           Incumbency Certificate. The Administrative Agent shall have
received (i) a certificate as to the incumbency and specimen signature of each
officer executing any document set forth in this Section 5.6 on behalf of the
Borrower or such Subsidiary Guarantor; and (ii) a certificate of another officer
as to the incumbency and specimen signature of the

 

159

--------------------------------------------------------------------------------


 

secretary or assistant secretary executing the certificate pursuant to clause
(i) above.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations and warranties as of the Third
Amendment Effective Date and as of the date of each subsequent Credit Event, all
of which shall survive the execution and delivery of this Agreement and the
Notes and the making of the Loans and issuance of the Letters of Credit:

 

6.1          Corporate Status.

 

The Borrower and each of its Subsidiaries (i) is a duly organized and validly
existing corporation, partnership or limited liability company or other entity
in good standing under the laws of the jurisdiction of its organization (or the
equivalent thereof in the case of Foreign Subsidiaries), (ii) has the requisite
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposed to engage in and (iii) is duly
qualified and is authorized to do business and is in good standing (where
relevant) in (y) its jurisdiction of organization and (z) each other
jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, authorization or good
standing, except (1) for such failure to be so qualified, authorized or in good
standing which, in the aggregate, would not have a Material Adverse Effect and
(2) as a result of any transaction expressly permitted under Section 8.3 hereof.

 

6.2          Corporate Power and Authority.

 

The Borrower and each of its Subsidiaries has the applicable power and authority
to execute, deliver and perform the terms and provisions of each of the
Documents to which it is a party and has taken all necessary corporate or other
appropriate action to authorize the execution, delivery and performance by it of
each of such Documents.  As of the Third Amendment Effective Date (or such later
date as a Document is to be executed and delivered in accordance with the terms
hereof) the Borrower and each of its Subsidiaries has duly executed and
delivered each of the Documents to which it is a party, and each of such
Documents constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

6.3          No Violation.

 

Neither the execution, delivery or performance by the Borrower and each of its
Subsidiaries of the Documents to which it is a party (including, without
limitation, the granting of Liens pursuant to the Security Documents), nor
compliance by it with the terms and provisions thereof, nor the consummation of
the transactions contemplated therein (i) will contravene any provision of any
Requirement of Law applicable to the Borrower or any of its

 

160

--------------------------------------------------------------------------------


 

Subsidiaries, (ii) will conflict with or result in any breach of or constitute a
tortious interference with any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents) upon any of the property or assets of the Borrower or any of
its Subsidiaries pursuant to the terms of any material Contractual Obligation to
which the Borrower or any of its Subsidiaries is a party or by which it or any
of its property or assets is bound or to which it may be subject, (iii) will
violate any provision of any Organizational Document of the Borrower or any of
its Subsidiaries or (iv) require any approval of stockholders or any approval or
consent of any Person (other than a Governmental Authority) except as have been
obtained on or prior to the Third Amendment Effective Date.

 

6.4                               Governmental and Other Approvals.

 

Except for the recording of the Mortgages and filings (in respect of certain
Security Documents) and actions with appropriate Governmental Authorities which
shall be recorded and filed, respectively, on, or as soon as practicable after,
the Closing Date, no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except as have been
obtained or made on or prior to the Closing Date), or exemption by, any
Governmental Authority, is required to authorize, or is required in connection
with, (i) the execution, delivery and performance of any Document or (ii) the
legality, validity, binding effect or enforceability of any such Document.

 

6.5                               Financial Statements; Financial Condition;
Undisclosed Liabilities; Projections; etc.

 

(a)                                 Financial Statements.  The balance sheet of
the Borrower at December 31, 2005 and 2006 and the statements of income, cash
flows and shareholders’ equity of Borrower for the Fiscal Years ended
December 31, 2004, 2005 and 2006 or other period ended on such dates, as the
case may be, fairly present in all material respects the financial condition and
results of operation and cash flows of Borrower and its consolidated
subsidiaries as of such dates and for such periods.  Copies of such statements
have been furnished to the Lenders prior to the Third Amendment Effective Date
and have been examined by Deloitte & Touche LLP, independent certified public
accountants, who delivered an unqualified opinion in respect thereto.

 

(b)                                 Solvency.  On and as of the Third Amendment
Effective Date, after giving effect to this Agreement and to all Indebtedness
(including the Loans) being incurred, and to be incurred (and the use of
proceeds thereof), and Liens created, and to be created, by the Borrower and its
Subsidiaries in connection with the transactions contemplated hereby, the
Borrower and each of its Material Subsidiaries are Solvent.  On and as of each
of the Eleventh Amendment Effective Date and the Eleventh Amendment Release
Date, after giving effect to this Agreement (as amended by the Eleventh
Amendment) and the Transactions, the Borrower and each of its Material
Subsidiaries are Solvent.

 

(c)                                  No Undisclosed Liabilities.  Except as
fully reflected in the financial statements and the notes related thereto
delivered pursuant to Section 6.5(a) and set forth on Schedule 6.5(c) there
were, to the best of Borrower’s knowledge, as of the Third Amendment

 

161

--------------------------------------------------------------------------------


 

Effective Date no liabilities or obligations other than in the ordinary course
of business consistent with past practices (with respect to the Borrower and its
Subsidiaries) of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in aggregate,
would be material to the Borrower and its Subsidiaries, taken as a whole.  As of
the Third Amendment Effective Date, the Borrower does not know of any basis for
the assertion against the Borrower or any of its Subsidiaries of any such
liability or obligation of any nature whatsoever that is not fully reflected in
the financial statements or the notes related thereto delivered pursuant to
Section 6.5(a) or set forth on Schedule 6.5(c) which, either individually or in
the aggregate, could be material to the Borrower and its Subsidiaries, taken as
a whole.

 

(d)                                 Indebtedness.  Schedule 8.2(b)(ii) sets
forth a true and complete list of all Indebtedness (other than the Loans, the
Letters of Credit and the Public Notes of the Borrower and its Subsidiaries) as
of the Third Amendment Effective Date, to the extent that, in each case, such
Indebtedness is in excess of $5,000,000 (provided, that the aggregate principal
amount of Indebtedness not so listed does not exceed the Dollar Equivalent (as
determined on the Third Amendment Effective Date) of $20,000,000), in each case
showing the aggregate principal amount thereof (and the aggregate amount of any
undrawn commitments with respect thereto) and the name of the respective obligor
and any other entity which directly or indirectly guaranteed such debt.  The
Borrower has delivered or caused to be delivered to the Administrative Agent a
true and complete copy of the form of each instrument evidencing Indebtedness
for money borrowed listed on Schedule 8.2(b)(ii) and of each instrument pursuant
to which such Indebtedness for money borrowed was issued, in each case, other
than Indebtedness of the type described in Section 8.2(b)(xiii).

 

(e)                                  Projections/Budgets.  On and as of the
Third Amendment Effective Date, the financial projections, attached hereto as
Schedule 6.5(e) and each of the budgets delivered after the Third Amendment
Effective Date pursuant to Section 7.2(e) (collectively, the “Projections”) are,
or will be at the time made, based on good faith estimates and assumptions made
by the management of the Borrower, and there are no statements or conclusions in
any of the Projections which, at the time made, are based upon or include
information known to the Borrower to be misleading in any material respect or
which fail to take into account material information known to Borrower regarding
the matters reported therein.  On and as of the Third Amendment Effective Date,
the Borrower believes that the Projections are reasonable and attainable, it
being understood that uncertainty is inherent in any forecast or projection and
that no assurance can be given that the results set forth in the Projections
will actually be attained or that the projections will be suitable or sufficient
for any purpose relevant to the Lenders.

 

(f)                                   No Material Adverse Change.  As of the
Third Amendment Effective Date and at any time thereafter, there has been no
material adverse change in the business, condition (financial or otherwise),
assets, liabilities or operations of the Borrower and its Subsidiaries (taken as
a whole) since December 31, 2006 based on the financial statements delivered
pursuant to Section 6.5(a).

 

162

--------------------------------------------------------------------------------


 

6.6                               Litigation.

 

There are no actions, suits or proceedings pending or, to the best knowledge of
the Borrower or any of its Subsidiaries, threatened in writing against the
Borrower or any of its Subsidiaries (i) with respect to any Loan Document or
(ii) that are reasonably likely to have a Material Adverse Effect.

 

6.7                               Disclosure.

 

All factual information (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of the Borrower or any of its Subsidiaries in writing
to any Lender (including, without limitation, all information contained in the
Documents) (other than the Projections as to which Section 6.5(e) applies, which
fairly discloses the matters therein in good faith) for purposes of or in
connection with this Agreement or any transaction contemplated herein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of the Borrower or any of its Subsidiaries in writing to any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated herein are and will be true and accurate in all material respects
on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  As of the Third
Amendment Effective Date, the Borrower has disclosed to the Lenders on or before
the Third Amendment Effective Date, all contractual, corporate or other
restrictions to which the Borrower or any of its Subsidiaries is or will be
subject as of the Third Amendment Effective Date, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

6.8                               Use of Proceeds; Margin Regulations.

 

(a)                                 Term Loan Proceeds.  All proceeds of the
Additional Term Loans (as defined in the Third Amendment) incurred on the Third
Amendment Effective Date shall be used by the Borrower to repay in full all
Existing Term Loans (as defined in the Third Amendment) other than Converting
Term Loans (as defined in the Third Amendment).

 

(b)                                 Revolving Loan Proceeds. All proceeds of the
Revolving Loans incurred hereunder shall be used by the Borrower for ongoing
working capital needs and general corporate purposes (other than to voluntarily
prepay Term Loans).

 

(c)                                  Swing Line Loans.  All proceeds of the
Swing Line Loans incurred hereunder shall be used by the Borrower for ongoing
working capital needs and general corporate purposes (other than to voluntarily
prepay Term Loans); provided, however, that no Swing Line Loans may be requested
by the Borrower on the Closing Date.

 

(d)                                 Margin Regulations.  No part of the proceeds
of any Loan will be used to purchase or carry any margin stock (as defined in
Regulation U of the Board), directly or indirectly, or to extend credit for the
purpose of purchasing or carrying any such margin stock for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the loans or

 

163

--------------------------------------------------------------------------------


 

extensions of credit under this Agreement to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Board.

 

(e)                                  2014-1 Additional Term Loans.  The proceeds
of the 2014-1 Additional Term Loans shall be used on the Eleventh Amendment
Effective Date to fund the escrow maintained pursuant to the Eleventh Amendment
Escrow Agreement and on the Eleventh Amendment Release Date such funds shall be
used either (A) (i) to pay a portion of the consideration in connection with the
Rockwood Acquisition and for Rockwood Acquisition-Related Purposes or (ii) to
finance the Other Debt Refinancing, as applicable, but not for the purposes set
forth in both clauses (i) and (ii) or (B) to consummate the repayment required
pursuant to Section 2.1(e).

 

(f)                                   2014 Revolving Commitment Increase.  The
proceeds of Revolving Loans under the 2014 Revolving Commitment Increase may be
used (i) for working capital and other general corporate purposes and (ii) for
Rockwood Acquisition-Related Purposes.

 

(g)                                  2016 Term B Loan Proceeds.  All proceeds of
the 2016 Term B Loans shall be used by the Borrower on the Fifteenth Amendment
Effective Date to consummate the 2016 Term B Refinancing and to pay fees, costs
and expenses in connection therewith and in connection with the Fifteenth
Amendment.

 

(h)                                 2021 Term B Loan Proceeds.  All proceeds of
the 2021 Term B Loans shall be used by the Borrower on the Sixteenth Amendment
Effective Date to consummate the 2014-1 Additional Term Loan Refinancing and to
pay fees, costs and expenses in connection therewith and in connection with the
Sixteenth Amendment.

 

(i)                                     2023 Term B Loan Proceeds.  All proceeds
of the 2023 Term B Loans shall be used by the Borrower on the Sixteenth
Amendment Effective Date to consummate the 2016 Term B Loan Refinancing and to
pay fees, costs and expenses in connection therewith and in connection with the
Sixteenth Amendment.

 

6.9                               Tax Returns and Payments.

 

The Borrower and each of the its Subsidiaries have timely filed or caused to be
filed all tax returns which are required to be filed, except where failure to
file any such returns would not reasonably be expected to have a Material
Adverse Effect, and have paid or caused to be paid all taxes shown to be due and
payable on said returns or on any assessments made against them or any of their
respective material properties and all other material taxes, fees or other
charges imposed on them or any of their respective properties by any
Governmental Authority (other than those the amount or validity of which is
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or any such Subsidiary, as the case may be), except where failure to take any
such action could not reasonably be expected to have a Material Adverse Effect;
and no tax liens have been filed and no claims are being asserted with respect
to any such taxes, fees or other charges (other than such liens or claims, the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP (or prior to the Third Amendment Effective Date,

 

164

--------------------------------------------------------------------------------


 

applicable accounting practice) have been provided) which could be reasonably
expected to have a Material Adverse Effect.

 

6.10                        Compliance with ERISA.

 

(a)                                 Each Plan has been operated and administered
in a manner so as not to result in any liability of the Borrower or any of its
Subsidiaries for failure to comply with the applicable provisions of ERISA and
the Code in excess of $50,000,000; no Reportable Event which could reasonably be
expected to result in the termination of any Plan has occurred with respect to a
Plan; to the best knowledge of the Borrower, no Multiemployer Plan is insolvent
or in reorganization; no Plan has an accumulated or waived funding deficiency,
has permitted decreases in its funding standard account or has applied for an
extension of any amortization period within the meaning of Section 412 of the
Code; neither the Borrower nor any of its  Subsidiaries nor any ERISA Affiliate
has incurred any liability to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code in excess of $50,000,000; no proceedings have
been instituted to terminate any Plan; using actuarial assumptions and
computation methods consistent with subpart 1 of Subtitle E of Title IV of
ERISA, the Borrower and its Subsidiaries and its ERISA Affiliates would not have
any liability to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent Fiscal Year of each such Plan
ending prior to the date of any Credit Event in excess of $50,000,000; no Lien
imposed under the Code or ERISA on the assets of the Borrower or any of its
Subsidiaries or any ERISA Affiliate exists or is likely to arise on account of
any Plan; and the Borrower and its Subsidiaries do not maintain or contribute to
any employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides benefits to retired employees (other than as required by Section 601 of
ERISA) or any employee pension benefit plan (as defined in Section 3(2) of
ERISA), the ongoing annual obligations with respect to either of which could
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 (i) Each Foreign Pension Plan is in
compliance and in good standing (to the extent such concept exists in the
relevant jurisdiction) in all respects with all laws, regulations and
rules applicable thereto, including all funding requirements, and the respective
requirements of the governing documents for such Foreign Pension Plan, except
for such failures that individually or in the aggregate could neither (A) result
in liabilities in excess of $50,000,000 nor (B) reasonably be expected to result
in a Material Adverse Effect; (ii) with respect to each Foreign Pension Plan
maintained or contributed to by the Borrower or any Subsidiary, (x) that is
required by applicable law to be funded in a trust or other funding vehicle is
in material compliance with applicable law regarding funding requirements,
except for such failures that individually or in the aggregate could neither
(A) result in liabilities in excess of $50,000,000 nor (B) reasonably be
expected to result in a Material Adverse Effect, and (y) that is not required by
applicable law to be funded in a trust or other funding vehicle, reasonable book
reserves have been established in accordance with prudent business practice or
where required by ordinary accounting practices in the jurisdiction in which
such Foreign Pension Plan is maintained; (iii) all material contributions
required to have been made by the Borrower or any Subsidiary to any Foreign
Pension Plan, except for such failures that individually or in the aggregate
could neither (A) result in liabilities in excess of $50,000,000 nor
(B) reasonably be expected to result in a Material Adverse Effect have been made
within the time required by law

 

165

--------------------------------------------------------------------------------


 

or by the terms of such Foreign Pension Plan; and (iv) to the knowledge of the
Borrower and its Subsidiaries, no actions or proceedings have been taken or
instituted to terminate or wind-up a Foreign Pension Plan with respect to which
the Borrower and its Subsidiaries taken as a whole could have any liability,
except for such failures that individually or in the aggregate could neither
(A) result in liabilities in excess of $50,000,000 nor (B) reasonably be
expected to result in a Material Adverse Effect.

 

6.11                        Ownership of Property.

 

The Borrower and each of its Subsidiaries has good and marketable title or, with
respect to real property, valid fee simple title (or in each case, the relevant
foreign equivalent, if any) to, or a subsisting leasehold interest in, or a
valid contractual agreement or other valid right to use, all  such Person’s
material real property, and good title (or relevant foreign equivalent) to, a
valid leasehold interest in, or valid contractual rights or other valid right to
(or an agreement for the acquisition of same) use all such Person’s other
material property (but excluding Intellectual Property), and, in each case, none
of such property is subject to any Lien except for Permitted Liens.  Neither
this Agreement nor any other Documents, nor any transaction contemplated under
any such agreement, will affect any right, title or interest of the Borrower or
any of its Subsidiaries in and to any of the assets of the Borrower or any such
Subsidiary in a manner that would have or is reasonably likely to have a
Material Adverse Effect.  As of the Closing Date, the Borrower and its Domestic
Subsidiaries have granted Mortgages to secure the Obligations on all parcels of
real estate identified on Schedule 6.21(c) as Mortgaged Properties.

 

6.12                        Capitalization of the Borrower.

 

On the Third Amendment Effective Date, the capitalization of the Borrower will
be as set forth on Schedule 6.12(a) hereto. The Capital Stock of the Borrower
has been duly authorized and validly issued.  Except as set forth on Schedule
6.12(a), no authorized but unissued or treasury shares of Capital Stock of the
Borrower are subject to any option, warrant, right to call or commitment of any
kind or character.  A complete and correct copy of the limited liability company
agreement of the Borrower in effect on the Third Amendment Effective Date has
been delivered to the Administrative Agent.  Except as set forth on Schedule
6.12(a), the Borrower does not have any outstanding stock or securities
convertible into or exchangeable for any shares of its Capital Stock, or any
rights issued to any Person (either  preemptive or other) to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
or any character relating to any of its Capital Stock or any stock or securities
convertible into or exchangeable for any of its Capital Stock.  Neither the
Borrower nor any of its Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
Capital Stock or any convertible securities, rights or options of the type
described in the preceding sentence.  As of the Third Amendment Effective Date,
all of the issued and outstanding shares of Capital Stock of the Borrower are
owned of record by the stockholders as set forth on Schedule 6.12(a) hereto.

 

166

--------------------------------------------------------------------------------


 

6.13                        Subsidiaries.

 

(a)                                 Organization.  Schedule 6.13 sets forth as
of the Third Amendment Effective Date a true, complete and correct list of each
Subsidiary of the Borrower and indicates for each such Subsidiary (i) its
jurisdiction of organization and (ii) its ownership (by holder and percentage
interest).  The Borrower has no Subsidiaries except for Subsidiaries permitted
to be created pursuant to this Agreement, and those Subsidiaries listed as on
Schedule 6.13.

 

(b)                                 Capitalization.  As of the Third Amendment
Effective Date, all of the issued and outstanding Capital Stock of each
Subsidiary of the Borrower has been duly authorized and validly issued, and, to
the extent applicable in the case of Foreign Subsidiaries, is fully paid and
non-assessable and is owned as set forth on Schedule 6.13, free and clear of all
Liens except for Permitted Liens. No authorized but unissued or treasury shares
of Capital Stock of any Subsidiary of the Borrower are subject to any option,
warrant, right to call or commitment of any kind or character except as set
forth on Schedule 6.13.  On and after the relevant date of formation, the
Borrower directly owns 100% of the Capital Stock of each Receivables Subsidiary
owned directly by the Borrower, and the Borrower has pledged (and delivered for
pledge) the Capital Stock of each such Receivables Subsidiary (and any
promissory notes received by  the Borrower or any other Credit Party from such
Receivables Subsidiary) to the Collateral Agent pursuant to the Collateral
Security Agreement.

 

(c)                                  Restrictions on or Relating to
Subsidiaries.  There does not exist any consensual encumbrance or restriction on
the ability of (i) any Subsidiary of the Borrower to pay dividends or make any
other distributions on its Capital Stock or any other interest or participation
in its profits owned by the Borrower or any Subsidiary of the Borrower, or to
pay any Indebtedness owed to the Borrower or a Subsidiary of the Borrower,
(ii) any Subsidiary of the Borrower to make loans or advances to the Borrower or
any of the Borrower’s Subsidiaries or (iii) the Borrower or any of its
Subsidiaries to transfer any of its properties or assets to the Borrower or any
of its Subsidiaries, except, in each case, for such encumbrances or restrictions
permitted under Section 8.5.

 

6.14                        Compliance With Law, Etc.

 

Neither the Borrower nor any of its Subsidiaries is in default under or in
violation of any Requirement of Law or material Contractual Obligation or under
its Organizational Documents, as the case may be, in each case the consequences
of which default or violation, either in any one case or in the aggregate, would
have a Material Adverse Effect.

 

6.15                        Investment Company Act.

 

Neither the Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

6.16                        Subordination Provisions.

 

The subordination provisions contained in the Senior Subordinated Note (2013)
Documents, the Senior Subordinated Note (2014) Documents and the Senior
Subordinated Note

 

167

--------------------------------------------------------------------------------


 

(2015) Documents are enforceable against the issuer of the respective security
and the holders thereof, and the Loans and all other Obligations entitled to the
benefits of any Loan Document and any related guaranty are within the
definitions of “Senior Indebtedness” included in such provisions.

 

6.17                        Environmental Matters.

 

(i) The operations of and the real property owned or operated by the Borrower
and each of its Subsidiaries are in compliance with all applicable Environmental
Laws except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(ii) the Borrower and each of its Subsidiaries has obtained and will continue to
maintain all Environmental Permits, and all such Environmental Permits are in
good standing and the Borrower and its Subsidiaries are in compliance with all
terms and conditions of such Environmental Permits, except where failure to so
obtain, maintain or comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (iii) neither the
Borrower nor any of its Subsidiaries nor any of their present or past properties
or operations (whether owned or leased) is subject to: (A) any Environmental
Claim or other written claim, request for information, judgment, order, decree
or agreement from or with any Governmental Authority or private party related to
any material violation of or material non-compliance with Environmental Laws or
Environmental Permits to the extent any of the foregoing could reasonably be
expected to have a Material Adverse Effect, (B) any pending or, to the knowledge
of the Borrower, threatened judicial or administrative proceeding, action, suit
or investigation related to any Environmental Laws or Environmental Permits
which could reasonably be expected to have a Material Adverse Effect, (C) any
Remedial Action which if not taken could reasonably be expected to have a
Material Adverse Effect or (D) any liabilities, obligations or costs arising
from the Release or substantial threat of a material Release of a Contaminant
into the environment where such Release or substantial threat of a material
Release could reasonably be expected to have a Material Adverse Effect;
(iv) neither the Borrower nor any of its Subsidiaries has received any written
notice or claim to the effect that the Borrower or any of its Subsidiaries is or
may be liable to any Person as a result of the Release or substantial threat of
a material Release of a Contaminant into the environment, which notice or claim
could reasonably be expected to result in a Material Adverse Effect, and (v) no
Environmental Lien has attached to any property (whether owned or leased) of the
Borrower or of any of its Subsidiaries which could, if determined adversely to
Borrower or any of its Subsidiaries, reasonably be expected to have a Material
Adverse Effect, nor are there any facts or circumstances currently known to the
Borrower or any of its Subsidiaries that may reasonably be expected to give rise
to such an Environmental Lien.

 

6.18                        Labor Relations.

 

Neither the Borrower nor any of its Material Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect.  Except to the extent that the same could not reasonably be
expected to result in a Material Adverse Effect, there is (i) no significant
unfair labor practice complaint pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against any
of them before the National Labor Relations Board or appropriate national court
or other forum, and no significant grievance or significant arbitration
proceeding arising out of or under any collective

 

168

--------------------------------------------------------------------------------


 

bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against any
of them and (ii) no significant strike, labor dispute, slowdown or stoppage is
pending against the Borrower or any of its Subsidiaries or, to the best
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries.

 

6.19                        Intellectual Property, Licenses, Franchises and
Formulas.

 

Each of the Borrower and its Subsidiaries owns or holds licenses or other rights
to or under all of the patents, patent applications, trademarks, service marks,
trademark and service mark registrations and applications therefor, trade names,
copyrights, copyright registrations and applications therefor, trade secrets,
proprietary information, computer programs or data bases (collectively,
“Intellectual Property”) except where the failure to own or hold such
Intellectual Property could not reasonably be expected to result in a Material
Adverse Effect, and has obtained assignments of all franchises, licenses and
other rights of whatever nature, regarding Intellectual Property necessary for
the present conduct of its business, without any known conflict with the rights
of others, except such conflicts which could not reasonably be expected to have
a Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries has
knowledge of any existing or threatened claim by any Person contesting the
validity, enforceability, use or ownership of the Intellectual Property which
could reasonably be expected to have a Material Adverse Effect, or of any
existing state of facts that would support a claim that use by the Borrower or
any of its Subsidiaries of any such Intellectual Property has infringed or
otherwise violated any proprietary rights of any other Person which could
reasonably be expected to have a Material Adverse Effect.

 

6.20                        Certain Fees.

 

No broker’s or finder’s fees or commissions or any similar fees or commissions
will be payable by the Borrower, the Borrower or any of its Subsidiaries with
respect to the incurrence and maintenance of the Obligations, any other
transaction contemplated by the Documents or any  services rendered in
connection with such transactions.

 

6.21                        Security Documents.

 

(a)                                 Security Agreement Collateral.  The
provisions of the Security Documents upon execution and delivery thereof are
effective to create in favor of the Collateral Agent or, as the case may be, the
UK Security Trustee for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in all right, title and interest of the applicable
Credit Party in the Collateral (other than the Collateral described in the
Mortgages) owned by such Credit Party, and the Collateral Security Agreement,
the Intercreditor Agreement, the Pledge Agreement and the UK Security Documents,
together with the filings of Form UCC-1 (or other similar filing, if any) in all
relevant jurisdictions and delivery of all possessory collateral create a first
lien on, and security interest in (or similar interest in respect of), all
right, title and interest of the Borrower and such Credit Parties in all of the
Collateral described therein, subject to no other Liens other than Permitted
Liens.  Except for titled vehicles, vessels and other collateral which may not
be perfected through the filing of financing statements under the Uniform
Commercial Code (or similar applicable law) of the appropriate jurisdiction (or
similar filings in each relevant jurisdiction) and which have an aggregate fair
market value of less than $5,000,000, and except

 

169

--------------------------------------------------------------------------------


 

for patents, trademarks, trade names and copyrights to the extent perfection
would require filing in any foreign jurisdiction, all such Liens are perfected
Liens (or similar legal status).  The recordation in the United States Patent
and Trademark Office and in the United States Copyright Office of assignments
for security made pursuant to the Collateral Security Agreement will be
effective, under Federal law, to perfect the security interest granted to the
Collateral Agent for the benefit of the Secured Parties in the trademarks,
patents and copyrights covered by such the Collateral Security Agreement.  The
recordation with the United States Surface Transportation Board of assignments
for security made pursuant to the Security Agreement will be effective under
Federal law, to create a valid first lien in favor of the Collateral Agent in
the railcars covered by the Collateral Security Agreement

 

(b)                                 Pledged Securities.  The security interests
created in favor of the Collateral Agent, as pledgee for the benefit of the
Secured Parties under the Collateral Security Agreement and the Pledge
Agreement, constitute perfected security interests in the Pledged Securities, if
any, subject to no security interests of any other Person except for the Liens
granted under or pursuant to the Collateral Security Agreement and except for
Liens of the types described in clauses (i) and (vi) of the definition of
“Customary Permitted Liens”.  No filings or recordings are required in order to
perfect the security interests created in the Pledged Securities under the
Collateral Security Agreement other than with respect to filings required by
applicable foreign law and UCC financing statements with respect to
uncertificated Pledged Securities.

 

(c)                                  Real Estate Collateral.  The Mortgages
create, as security for the obligations purported to be secured thereby, a valid
and enforceable (and upon the due recording thereof under applicable law)
perfected security interest in and Lien on all of the Mortgaged Property
(including, without limitation, all fixtures and improvements relating to such
Mortgaged Property and affixed or added thereto on or after the Closing Date) in
favor of the Collateral Agent (or such other agent or trustee as may be named
therein) for the benefit of the Secured Parties, superior to and prior to the
rights of all third Persons (except that the security interest created in the
Mortgaged Property may be subject to the Permitted Liens related thereto).  As
of the Third Amendment Effective Date, Schedule 6.21(c) contains a true and
complete list of each parcel of real property owned or leased by the Borrower
and its Subsidiaries in the United States, the United Kingdom or other
jurisdiction in which a material plant is located and the type of interest
therein held by the Borrower or such Subsidiary and indicates for each such
parcel whether it is a Mortgaged Property.  The Borrower or a Subsidiary of the
Borrower has good and marketable title to all Mortgaged Property free and clear
of all Liens except those described in the first sentence of this
Section 6.21(c).

 

6.22                        Anti-Terrorism Laws.

 

(a)                                 Neither Borrower nor, to the knowledge of
Borrower, any of its Affiliates is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (as amended) (the “Patriot Act”).

 

170

--------------------------------------------------------------------------------


 

(b)           Neither Borrower nor, to the actual knowledge of a Responsible
Officer of the Borrower, any Affiliate or broker or other agent of Borrower is,
acting or benefiting in any capacity in connection with any Loans hereunder is
any of the following:

 

(i)            a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(ii)           a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)          a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)           a person that is named as a “specially designated national and
blocked person” on the most current list published by the USA Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

6.23        Foreign Corrupt Practices Act.

 

None of the Borrower, any of the Subsidiary Guarantors or, to the knowledge of
the Borrower, any director, officer, employee, affiliate of, or other person
authorized to act on behalf of the Borrower or any of the Subsidiary Guarantors
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) materially violated
or is in a material violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended (“FCPA”); or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other illegal payment.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as any of the Commitments remain in
effect, or any Loan or LC Obligation remains outstanding and unpaid or any other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall:

 

7.1          Financial Statements.

 

Furnish, or cause to be furnished, to each Lender:

 

(a)           Quarterly Financial Statements.  As soon as available, but in any
event not later than 45 days (or in the event that a request for an extension of
the required filing date for

 

171

--------------------------------------------------------------------------------


 

the Form 10-Q with the SEC of any Person whose consolidated financial statements
include the financial results of the Borrower has been timely filed, the last
day of such requested extension period, but in no event later than 55 days)
after the end of each of the first three quarterly periods of each Fiscal Year
of Borrower, (i) the unaudited consolidated balance sheet of Borrower and its
consolidated Subsidiaries as at the end of such quarter setting forth in
comparative form the audited balance sheet of the Borrower and its consolidated
Subsidiaries for the prior Fiscal Year, (ii) the related unaudited consolidated
statement of income of the Borrower and its consolidated Subsidiaries as at the
end of such quarter and for the portion of the Fiscal Year through the end of
such quarter setting forth in comparative form the figures for the related
periods in the prior Fiscal Year and (iii) the related unaudited consolidated
statements of cash flow of Borrower and its consolidated Subsidiaries for the
portion of the Fiscal Year through the end of such quarter, and setting forth in
comparative form figures for the related period in the prior Fiscal Year, all of
which shall be certified by a Responsible Financial Officer of Borrower, subject
to normal year-end audit adjustments; and

 

(b)           Annual Financial Statements.  As soon as available, but in any
event within 90 days (or in the event that a request for an extension of the
required filing date for the Form 10-K with the SEC of any Person whose
consolidated financial statements include the financial results of the Borrower
has been timely filed, the last day of such requested extension period, but in
no event later than 105 days) after the end of each Fiscal Year of Borrower, a
copy of the consolidating and consolidated balance sheet of Borrower and its
consolidated Subsidiaries as at the end of such year and the related
consolidating and consolidated statements of income and of cash flows for such
year, and setting forth in each case in comparative form the figures for the
previous year and such consolidated statements shall be accompanied by a balance
sheet as of such date, and a statement of income and cash flows for such period,
reflecting on a combined basis, for Subsidiaries and on a combined basis for
Unrestricted Subsidiaries, the consolidating entries for each of such types of
Subsidiaries; all such financial statements shall be complete and correct in all
material respects and shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by the accountants preparing such statements or the
Responsible Financial Officer, as the case may be, and disclosed therein) and,
in the case of the consolidated financial statements referred to in this
Section 7.1(b), accompanied by a report thereon of Deloitte & Touche LLP or such
other independent certified public accountants of recognized national standing,
which report shall contain no “going concern” or like qualification or exception
or any qualification and shall state that such financial statements present
fairly the financial position of Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP.

 

(c)           Delivery.  Information or documents required to be delivered
pursuant to Section 7.1(a),  Section 7.1(b) or Section 7.2(f) shall be deemed to
have been delivered on the date on which such information or document is
actually available for review by the Lenders and either (i) has been posted by
the Borrower on the Borrower’s website at http://www.huntsman.com or at
http://www.sec.gov or (ii) has been posted on the Borrower’s behalf on
IntraLinks/IntraAgency.  At the request of the Administrative Agent, the
Borrower will provide by electronic mail electronic versions (i.e., soft copies)
of all documents containing such information.

 

172

--------------------------------------------------------------------------------


 

7.2          Certificates; Other Information.

 

Furnish to the Administrative Agent for distribution to each Lender (or, if
specified below, to the Administrative Agent):

 

(a)           Accountant’s Certificates.  Concurrently with the delivery of the
financial statements referred to in Section 7.1(b), to the extent not contrary
to the then current recommendations of the American Institute of Certified
Public Accountants, a certificate from Deloitte & Touche or other independent
certified public accountants of nationally recognized standing, stating that, in
the course of their annual audit of the books and records of the Borrower, no
Event of Default or Unmatured Event of Default with respect to Articles VII,
VIII and IX, insofar as they relate to accounting and financial matters, has
come to their attention which was continuing at the end of such Fiscal Year or
on the date of their certificate, or if such an Event of Default or Unmatured
Event of Default has come to their attention, the certificate shall indicate the
nature of such Event of Default or Unmatured Event of Default;

 

(b)           Officer’s Certificates.  Concurrently with the delivery of the
financial statements referred to in Sections 7.1(a) and 7.1(b), a certificate of
a Responsible Financial Officer substantially in the form of Exhibit 7.2(b) (a
“Compliance Certificate”) stating that, to the best of such officer’s knowledge,
(i) such financial statements present fairly, in accordance with GAAP, the
financial condition and results of operations of the Borrower and its
Subsidiaries for the period referred to therein (subject, in the case of interim
statements, to normal recurring adjustments) and (ii) no Event of Default or
Unmatured Event of Default has occurred, except as specified in such certificate
and, if so specified, the action which the Borrower proposes to take with
respect thereto, which certificate shall set forth detailed computations to the
extent necessary to establish the Borrower’s compliance with the covenants set
forth in Article IX of this Agreement;

 

(c)           Audit Reports and Statements.  Promptly following the Borrower’s
receipt thereof, copies of all consolidated financial or other consolidated
reports or statements, if any, submitted to the Borrower or any of its
Subsidiaries by independent public accountants relating to any  annual or
interim audit of the books of the Borrower or any of its Subsidiaries;

 

(d)           Management Letters.  Promptly after receipt thereof, a copy of any
“management letter” received by Huntsman Corporation (to the extent such
“management letter” pertains to the Borrower), the Borrower or any of its
Subsidiaries from its certified public accountants;

 

(e)           Budgets.  As soon as available and in any event within sixty (60)
days following the first day of each Fiscal Year of the Borrower (i) an annual
budget in form satisfactory to the Administrative Agent (including budgeted
statements of earnings and cash flows but not including segment data) prepared
by the Borrower for such Fiscal Year, which shall be accompanied by the
statement of a Responsible Financial Officer of the Borrower to the effect that,
to the best of his knowledge at the time made, such budget is a reasonable
estimate for the periods covered thereby;

 

173

--------------------------------------------------------------------------------


 

(f)            Public Filings.  Within 10 days after the same become public,
copies of all financial statements and reports which Huntsman Corporation or the
Borrower may make to, or file with the SEC or any successor or analogous
Governmental Authority;

 

(g)           Insurance Information.  The Borrower shall deliver to the
Administrative Agent information concerning insurance at the times and in the
manner specified in Section 7.8;

 

(h)           USA Patriot Act.  Each Lender subject to the Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act; and

 

(i)            Other Requested Information.  Such other information respecting
the respective properties, business affairs, financial condition and/or
operations of the Borrower or any of its Subsidiaries as the Administrative
Agent or any Lender (through the Administrative Agent) may from time to time
reasonably request.

 

7.3          Notices.

 

Promptly and in any event within five Business Days in the case of clauses (a),
(d) and (e) below, 30 days in the case of clauses (b) and (c) below, or one
Business Day in the case of clause (f) below after a Responsible Officer of the
Borrower or of any of its Subsidiaries obtains knowledge thereof, give written
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to each Lender) of:

 

(a)           Event of Default or Unmatured Event of Default.  The occurrence of
any Event of Default or Unmatured Event of Default, accompanied by a statement
of a Responsible Financial Officer setting forth details of the occurrence
referred to therein and stating what action the Borrower  proposes to take with
respect thereto.

 

(b)           Litigation and Related Matters.  The commencement of, or any
material development in, any action, suit, proceeding or investigation affecting
the Borrower or any of its Subsidiaries or any of their respective properties
before any arbitrator or Governmental Authority, (i) in which the amount
involved that the Borrower reasonably determines is not covered by insurance or
other indemnity arrangement is $50,000,000 or more, (ii) with respect to any
Document or any material Indebtedness or preferred stock of the Borrower or any
of its Subsidiaries or (iii) which, if determined adversely to the Borrower or
any of its Subsidiaries, could reasonably be expected to have a Material Adverse
Effect.

 

(c)           Environmental.

 

(i)            The occurrence of one or more of the following, to the extent
that any of the following, if adversely determined, would have a Material
Adverse Effect or, in any event, could reasonably be expected to result in
liability to the Borrower or any of its Subsidiaries in excess of $50,000,000:
(A) written notice, claim or request for information to the effect that  the
Borrower  or any of its Subsidiaries is or may be liable in any material respect
to any Person as a result of the presence of or the Release or substantial
threat of a material Release

 

174

--------------------------------------------------------------------------------


 

of any Contaminant into the environment; (B) written notice that the Borrower or
any of its Subsidiaries is subject to investigation by any Governmental
Authority evaluating whether any Remedial Action is needed to respond to the
presence or to the Release or substantial threat of a material Release of any
Contaminant into the environment; (C) written notice that any property, whether
owned or leased by, or operated on behalf of, the Borrower or its Subsidiaries
is subject to a material Environmental Lien; (D) written notice of violation to
the Borrower or any of its Subsidiaries of any Environmental Laws or
Environmental Permits, or (E) commencement or written threat of any judicial or
administrative proceeding alleging a violation of any Environmental Laws or
Environmental Permits; provided, however, that the provisions of this clause
(i) shall not require the Borrower to violate or breach any confidentiality
covenants to which it is bound.

 

(ii)           Upon written request by the Administrative Agent, the Borrower
shall promptly submit to the Administrative Agent and the Lenders a report
providing an update of the status of each environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
required pursuant to clause (i) above and any other environmental, health and
safety compliance obligation, remedial obligation or liability that could
reasonably be expected to have a Material Adverse Effect.  All such notices
shall describe in reasonable detail the nature of the claim, investigation,
condition, occurrence or Remedial Action and the Borrower’s or such Subsidiary’s
response thereto.

 

(d)           Notice of Change of Control.  Each occasion that any Change of
Control shall occur and such notice shall set forth in reasonable detail the
particulars of each such occasion.

 

(e)           Notices under Transaction Documents.  Promptly following the
receipt or delivery thereof, copies of any material demands, notices or
documents received or delivered by the Borrower or any Subsidiary of the
Borrower outside of the ordinary course of business under or pursuant to any
Public Note Document, any Organizational Document of the Borrower, any material
joint venture agreement and any other material agreement from time to time
identified by the Administrative Agent (provided, that the foregoing shall apply
to material demands, notices or documents under the Organizational Documents of
the Borrower, only to the extent required under applicable law to be delivered
to the members of the Borrower, as the case may be, in their capacity as
members).

 

(f)            UK Insolvency Proceedings. A meaningful threat of or notice in
respect of any insolvency proceeding involving any Foreign Subsidiary
incorporated under the laws of England and Wales.

 

7.4          Conduct of Business and Maintenance of Existence.

 

Continue to engage in business of the same general type as now conducted by it
and preserve, renew and keep in full force and effect its and each Subsidiary’s
organizational existence and take all reasonable action to maintain all rights,
privileges and franchises material to its and those of each of its Subsidiaries’
businesses except to the extent that failure to take any such action could not
in the aggregate reasonably be expected to have a Material Adverse Effect or as
otherwise permitted pursuant to Sections 8.3 and comply and cause each of its
Subsidiaries

 

175

--------------------------------------------------------------------------------


 

to comply with all Requirement of Law except to the extent that failure to
comply therewith would not in the aggregate reasonably be expected to have a
Material Adverse Effect.

 

7.5          Payment of Obligations.

 

Pay or discharge or otherwise satisfy at maturity or, to the extent permitted
hereby, prior to maturity or before they become delinquent, as the case may be,
and cause each of its Subsidiaries to pay or discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be:

 

(i)            all material taxes, assessments and governmental charges or
levies imposed upon any of them or upon any of their income or profits or any of
their respective properties or assets prior to the date on which penalties
attach thereto; and

 

(ii)           all lawful claims prior to the time they become a Lien (other
than Permitted Liens) upon any of their respective properties or assets;
provided, however, that, in the case of both clauses (i) and (ii), neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such material tax, assessment, charge, levy or claim (A) while the same is being
contested by it in good faith and by appropriate proceedings diligently pursued
so long as the Borrower or such Subsidiary, as the case may be, shall have set
aside on its books adequate reserves in accordance with GAAP (segregated to the
extent required by GAAP) with respect thereto and title to any material
properties or assets is not jeopardized in any material respect or (B) which
could not reasonably be expected to have  Material Adverse Effect.

 

7.6          Inspection of Property, Books and Records.

 

Keep, or cause to be kept, and cause each of its Subsidiaries to keep or cause
to be kept, adequate records and books of account, in which complete entries are
to be made reflecting its and their business and financial transactions, such
entries to be made in accordance with sound accounting principles consistently
applied and permit, and cause each of its Subsidiaries to permit, any Lender or
its respective representatives, at any reasonable time, and from time to time,
upon reasonable request made to the Borrower by such Lender and upon reasonable
notice during normal business hours, to visit and inspect its and their
respective properties, to examine and make copies of and take abstracts from its
and their respective records and books of account, and to discuss its and their
respective affairs, finances and accounts with its and their respective
principal officers, directors and with the written consent of the Borrower
(which consent shall not be required if any Event of Default has occurred and is
continuing), independent public accountants, provided that the Borrower may
attend any such meetings (and by this provision the Borrower authorizes such
accountants to discuss with the Lenders and such representatives the affairs,
finances and accounts of the Borrower and its Subsidiaries).

 

7.7          ERISA.

 

(a) (i) As soon as practicable and in any event within ten (10) days after the
Borrower or any of its Subsidiaries or ERISA Affiliates knows or has reason to
know that a Reportable Event has occurred with respect to any Plan, deliver, or
cause such Subsidiary or ERISA Affiliate to deliver, to the Administrative Agent
a certificate of a Responsible Officer of

 

176

--------------------------------------------------------------------------------


 

the Borrower or such Subsidiary or ERISA Affiliate, as the case may be, setting
forth the details of such Reportable Event and the action, if any, which the
Borrower or such Subsidiary or ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given; (ii) upon the
request of any Lender made from time to time, deliver, or cause each Subsidiary
or ERISA Affiliate to deliver, to each Lender a copy of the most recent
actuarial report and annual report completed with respect to any Plan; (iii) as
soon as possible and in any event within ten (10) days after the Borrower or any
of its Subsidiaries or ERISA Affiliates knows or has reason to know that any of
the following have occurred or is reasonably likely to occur with respect to any
Plan:  (A) such Plan has been terminated, reorganized, petitioned or declared
insolvent under Title IV of ERISA, (B) the Plan Sponsor intends to terminate
such Plan under Section 4041(b) or (c), (C) the PBGC has instituted or will
institute proceedings under Section 515 of ERISA to collect a delinquent
contribution to such Plan or under Section 4042 of ERISA to terminate such Plan,
(D) that an accumulated funding deficiency has been incurred or that an
application has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code, or (E) that the Borrower, or any Subsidiary of the Borrower or any ERISA
Affiliate will incur any material liability (including, but not limited to,
contingent or secondary liability) to or on account of the termination of or
withdrawal from a Plan under Section 401(a)(29), 4971 or 4975 of the Code or
Section 409 or 502(1) of ERISA, deliver, or cause such Subsidiary or ERISA
Affiliate to deliver, to the Administrative Agent a written notice thereof; and
(iv) as soon as possible and in any event within thirty (30) days after the
Borrower or any of its Subsidiaries or ERISA Affiliates knows or has reason to
know that any of them has caused a complete withdrawal or partial withdrawal
(within the meaning of Sections 4203 and 4205, respectively, of ERISA) from any
Multiemployer Plan, deliver, or cause such Subsidiary or ERISA Affiliate to
deliver, to the Administrative Agent a written notice thereof.  For purposes of
this Section 7.7, the Borrower shall be deemed to have knowledge of all facts
known by the Plan Administrator of any Plan of which the Borrower is the Plan
Sponsor, and each Subsidiary and ERISA Affiliate of the Borrower shall be deemed
to have knowledge of all facts known by the Plan Administrator of any Plan of
which such Subsidiary or ERISA Affiliate, respectively, is a Plan Sponsor.  In
addition to its other obligations set forth in this Article VII, the Borrower
shall, and shall cause each of its Subsidiaries and ERISA Affiliates to:

 

(A)          provide the Administrative Agent with prompt written notice, with
respect to any Plan, of any failure to satisfy the minimum funding standard
requirements of Section 412 of the Code;

 

(B)          furnish to the Administrative Agent, promptly after delivery of the
same to the PBGC, a copy of any delinquency notice pursuant to
Section 412(n)(4) of the Code;

 

(C)          correct any such failure to satisfy funding requirements or
delinquency referred to in the foregoing clauses (A) and (B) within ninety (90)
days after the occurrence thereof, except where the failure to so satisfy would
not reasonably be expected to have a Material Adverse Effect;

 

177

--------------------------------------------------------------------------------


 

(D)          comply in good faith in all material respects with the requirements
set forth in Section 4980B of the Code and with Sections 601(a) and 606 of
ERISA;

 

(E)           at the request of any Lender, deliver to such Lender (and a copy
to the Administrative Agent) a complete copy of the most recent annual report
(Form 5500) of each Plan required to be filed with the Internal Revenue Service;
and

 

(F)           at the request of any Lender, deliver to such Lender (and a copy
to the Administrative Agent) copies of the most recent annual reports received
by the Borrower or any Subsidiary of the Borrower or any ERISA Affiliate with
respect to any Plan or Foreign Pension Plan no later than ten (10) days after
the date of such request.

 

(b)           The Borrower shall, and shall cause each of its Subsidiaries to,
establish, maintain and operate all Foreign Pension Plans in compliance in all
respects with all laws, regulations and rules applicable thereto and the
respective requirements of the governing documents for such Plans, except for
such failures that individually or in the aggregate could neither (i) result in
liabilities in excess of $50,000,000 nor (ii) reasonably be expected to result
in a Material Adverse Effect.

 

7.8          Maintenance of Property, Insurance.

 

(i) Except to the extent that the failure to do so could not, in any case,
reasonably be expected to result in a Material Adverse Effect, keep, and cause
each of its Subsidiaries to keep, all property (including, but not limited to,
equipment) useful and necessary for its business in good working order and
condition, normal wear and tear and damage by casualty excepted, subject to
Section 8.3, (ii) maintain, and shall cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, insurance with respect
to its material properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons (such insurance shall be maintained with
financially sound and reputable insurers, except that a portion of such
insurance program (not to exceed that which is customary in the case of
companies engaged in the same or similar business or having similar properties
similarly situated) may be effected through self-insurance, provided adequate
reserves therefor, in accordance with GAAP, are maintained. All material
insurance policies or certificates (or certified copies thereof) with respect to
such insurance and any other insurance policies to the extent requested by the
Administrative Agent (A) shall be endorsed to the Administrative Agent’s
reasonable satisfaction for the benefit of the Collateral Agent for the benefit
of the Secured Parties (including, without limitation, by naming the Collateral
Agent as loss payee or additional insured, as appropriate); and (B) shall state
that such insurance policy shall not be canceled or revised without thirty days’
prior written notice thereof by the insurer to the Administrative Agent) and
(iii) furnish to the Administrative Agent, on the Closing Date and on the date
of delivery of each annual financial statement, full information as to the
insurance carried.  At any time that insurance at levels described in Schedule
7.8 is not being maintained by or on behalf of the Borrower or any of its
Subsidiaries, the Borrower will notify the Lenders

 

178

--------------------------------------------------------------------------------


 

in writing within two Business Days thereof and, if thereafter notified by the
Administrative Agent or the Required Lenders to do so, the Borrower or any such
Subsidiary, as the case may be, shall use commercially reasonable efforts to
obtain insurance at such levels at least equal to those set forth on Schedule
7.8.  If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower or the
applicable Credit Party shall maintain, or cause to be maintained, with IRIC or
another financially sound and reputable insurer, flood insurance in amounts and
otherwise sufficient to comply with all applicable Flood Insurance Laws and
shall, upon the reasonable request of the Administrative Agent, deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without limitation
(if so requested), completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determinations (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and/or applicable Credit Party relating thereto).

 

7.9          Environmental Laws.

 

(a)           The Borrower shall, and shall cause each of its Subsidiaries, in
the exercise of its reasonable business judgment, to take prompt and appropriate
action to respond to any material non-compliance with Environmental Laws or
Environmental Permits or to any material Release or a substantial threat of a
material Release of a Contaminant, and upon request from the Administrative
Agent, shall report to the Administrative Agent on such response.  Without
limiting the generality of the foregoing, whenever the Administrative Agent or
any Lender has a reasonable basis to believe that the Borrower is not in
material compliance with Environmental Laws or Environmental Permits or that any
property of the Borrower or its Subsidiaries, or any property to which
Contaminants generated by the Borrower or its Subsidiaries have come to be
located (“Offsite Property”) has or may become contaminated or subject to an
order or decree such that any non-compliance, contamination or order or decree
could reasonably be expected to have a Material Adverse Effect, then, to the
extent the Borrower has the legal right to do so, the Borrower agrees to, at the
Administrative Agent’s request and the Borrower’s expense: (i) cause an
independent environmental engineer reasonably acceptable to the Administrative
Agent to conduct such tests of the site where the alleged or actual
non-compliance or contamination has occurred and prepare and deliver to the
Administrative Agent, the Lenders and the Borrower a report(s) reasonably
acceptable to the Administrative Agent setting forth the results of such tests,
the Borrower’s proposed plan and schedule for responding to any environmental
problems described therein, and the Borrower’s estimate of the costs thereof,
and (ii) provide the Administrative Agent, the Lenders and the Borrower a
supplemental report(s) of such engineer whenever the scope of the environmental
problems or the Borrower’s response thereto or the estimated costs thereof,
shall materially change.  Notwithstanding the above, the Borrower shall not be
obligated (other than as required by applicable law) to undertake any tests or
remediation at any Offsite Property (a) that is not owned or operated by the
Borrower or any of its Subsidiaries and (b) where Contaminants generated by
persons other than the Borrower or any of its Subsidiaries have also come to be
located.

 

179

--------------------------------------------------------------------------------


 

(b)           Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, the Administrative Agents, officers
and directors, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or their respective properties, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorneys’ and consultants’ fees, investigation and
laboratory fees, costs arising from any Remedial Actions, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct of the party seeking indemnification
therefor.  The agreements in this Section 7.9(b) shall survive repayment of the
Notes and all other Obligations.

 

7.10        Use of Proceeds.

 

Use all proceeds of the Loans as provided in Section 6.8.  In addition, the
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that the Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an unlawful offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in material violation of any
Anti-Terrorism Laws or FCPA or rules and regulations promulgated by OFAC,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any person referred to in Section 6.22(b), or
(C)  in any manner that would result in the material violation of  any economic
or financial sanctions or trade embargoes applicable to any party hereto
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

7.11        Additional Security; Further Assurances.

 

(a)           Agreement to Grant Additional Security.  Promptly, and in any
event within 30 days (unless otherwise extended at the discretion of the
Administration Agent) after the acquisition by the Borrower or any Domestic
Subsidiary of assets or real or personal property or leasehold interests of the
type that would have constituted Collateral on the date hereof, in each case in
which the Collateral Agent or the Administrative Agent does not have a perfected
security interest under the Security Documents (other than (u) Capital Stock
subject to Section 7.11(c), (v) all assets owned by any Receivables Subsidiary,
any of the Thai Holding Companies, or IRIC, (w) copyrights, patents and
trademarks to the extent perfection would require filing in any foreign
jurisdiction, (x) assets or real or personal property subject to Liens permitted
under Section 8.1(c) under agreements which prohibit the creation of additional
Liens on such assets, (y) any parcel of real estate or leasehold interest
acquired after the Closing Date with a fair market value of less than
$10,000,000 or (z) any other asset with a fair market value of less than
$100,000 individually (provided that all such other assets collectively have a
fair market value of less than $10,000,000) (such items described by clauses
(u) through (z) above, “Excluded Property”)) and within 30 days (unless
otherwise extended at the discretion of the Administration Agent) after request
by the Administrative Agent or Collateral Agent with respect to any other

 

180

--------------------------------------------------------------------------------


 

after acquired collateral deemed material by the Administrative Agent or
Required Lenders, the Borrower will, and will cause each of their respective
Domestic Subsidiaries to, take all necessary action, including (i) the filing of
appropriate financing statements under the provisions of the UCC, applicable
foreign, domestic or local laws, rules or regulations in each of the offices
where such filing is necessary or appropriate to grant the Collateral Agent or
the Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Security Agreement a perfected Lien (subject only to Permitted Liens)
in such Collateral pursuant to and to the full extent required by the Security
Documents and this Agreement and (ii) with respect to real estate, (A) the
execution of a Mortgage, (B) to the extent reasonably requested by the
Administrative Agent, an opinion with respect to such Mortgage from local
counsel to the Borrower addressed to the Administrative Agent and each of the
Lenders and dated the date of such Mortgage, in form and substance reasonably
satisfactory to the Administrative Agent, (C) the obtaining of title insurance
policies or indemnification agreements satisfactory to the Administrative Agent,
(D) the obtaining of title surveys, (E) reimbursement of the Administrative
Agent’s reasonable costs of real estate appraisals but only to the extent the
Administrative Agent is required to obtain any such real estate appraisals
pursuant to the Requirement of Law and (F) delivery of a copy of, or a
certificate as to coverage under, the insurance policies required under
Section 7.8 hereof and the applicable provisions of the Mortgage, endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payee or
mortgagee endorsement and naming the Collateral Agent on behalf of the Secured
Parties as mortgagee, loss payee or additional insured (as applicable) and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.

 

(b)                                 Subsidiary Guaranties.  The Borrower agrees
to cause (i) each Subsidiary (other than an Immaterial Subsidiary, a Receivables
Subsidiary, any of the Thai Holding Companies, or IRIC) that is organized under
the laws of a state of the United States of America or the District of Columbia
and (ii) each other Subsidiary (other than an Immaterial Subsidiary) that is
wholly owned by a corporation organized under the laws of a state of the United
States or the District of Columbia and is disregarded as an entity separate from
that owner under Treasury Regulation section 301.7701-3, to execute and deliver
the Subsidiary Guaranty (or a supplement thereto) promptly, and in any event,
within 30 days of such Person’s having become a Subsidiary.

 

(c)                                  Pledge of New Subsidiary Stock.  The
Borrower agrees to pledge (or cause its Subsidiaries to pledge) all of the
Capital Stock of each new Domestic Subsidiary and, to the extent such pledge
would not result in adverse tax consequences to the Borrower, 65% of the Capital
Stock of each new first-tier Foreign Subsidiary established, acquired or created
after the Closing Date to the Collateral Agent for the benefit of the Secured
Parties pursuant to the Collateral Security Agreement and the other Security
Documents promptly, and in any event, within 30 days of the establishment,
acquisition or creation of such new Subsidiary; provided, that any filings or
recordations with respect to Foreign Subsidiaries may be made after such 30-day
period to the extent approved by the Administrative Agent.

 

(d)                                 Grant of Security by New Subsidiaries. 
Subject to the provisions of Sections 7.11(a) and 7.11(c), the Borrower will
promptly and, in any event, within 30 days of the establishment, acquisition or
creation of a Domestic Subsidiary, cause each Domestic Subsidiary established or
created in accordance with Section 8.7 (i) to grant to the Collateral Agent for
the

 

181

--------------------------------------------------------------------------------


 

benefit of the Secured Parties pursuant to the Collateral Security Agreement and
the Pledge Agreement a first priority Lien (subject to Permitted Liens) on all
property (tangible and intangible of the type that constitutes Collateral under
the Security Documents) of such Domestic Subsidiary by executing and delivering
an agreement substantially in the form of Exhibit A to the Collateral Security
Agreement and an agreement substantially in the form of Exhibit A to the Pledge
Agreement, or such other security agreements on other terms satisfactory in form
and substance to the Administrative Agent and (ii) within 45 days (or such
longer period as the Administrative Agent may agree) after request by the
Administrative Agent or Collateral Agent with respect to any real estate owned
by such Domestic Subsidiary (other than Excluded Property) that would have
constituted Collateral on the date hereof and determined by the Administrative
Agent or Required Lenders (in each case, acting reasonably) to be material, to
deliver to the Administrative Agent the items required by Section 7.11(a)(ii). 
The Borrower shall cause each Domestic Subsidiary, at its own expense, to
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record in any appropriate
governmental office, any document or instrument reasonably deemed by the
Administrative Agent to be necessary or desirable for the creation and
perfection of the foregoing Liens.  The Borrower will cause each of its Domestic
Subsidiaries to take all actions reasonably requested by the Administrative
Agent or the Required Lenders (including, without limitation, the filing of
UCC-1’s) in connection with the granting of such security interests.

 

(e)                                  Pledge of Equity in Unrestricted
Subsidiaries.  The Borrower agrees to pledge (or cause its Domestic Subsidiaries
to pledge) all of the Capital Stock owned directly by the Borrower or a Domestic
Subsidiary of each domestic Unrestricted Subsidiary (and to the extent such
pledge would not result in adverse tax consequences to the Borrower, 65% of the
Capital Stock of each first-tier Foreign Subsidiary) to the Collateral Agent for
the benefit of the Secured Parties pursuant to the Pledge Agreement.  The
Borrower agrees to pledge or cause its Subsidiaries to pledge, to the Collateral
Agent for the benefit of the Secured Parties pursuant to the Collateral Security
Agreement all instruments evidencing indebtedness owed by any Unrestricted
Subsidiary to the Borrower or any Domestic Subsidiary.

 

(f)                                   Receivables Financing Security. No later
than the time that any Receivables Documents are entered into, and no later than
the time any capital is contributed or funds are advanced by the Borrower to the
Receivables Subsidiary, the Borrower and each Participating Subsidiary shall
execute and deliver to Collateral Agent for the benefit of the Secured Parties,
the Receivables Subsidiary Pledge Agreement, accompanied, to the extent such
Pledged Securities are certificated, by certificates representing the Pledged
Securities.

 

(g)                                  Documentation for Additional Security. The
security interests required to be granted pursuant to this Section 7.11 shall be
granted pursuant to the Annexes to the Security Documents or such other security
documentation satisfactory in form and substance to the Administrative Agent and
the Required Lenders and shall constitute valid and enforceable perfected
security interests prior to the rights of all third Persons (other than any such
rights arising in connection with Permitted Liens) and subject to no other Liens
except Permitted Liens.  The Additional Security Documents and other instruments
related thereto shall be duly recorded or filed in such manner and in such
places and at such times as are required by law to establish, perfect, preserve
and protect the Liens, in favor of the Administrative Agent for the benefit of
the Lenders, required to be granted pursuant to the Additional Security Document
and, all taxes, fees

 

182

--------------------------------------------------------------------------------


 

and other charges payable in connection therewith shall be paid in full by the
Borrower or its Subsidiaries.  At the time of the execution and delivery of the
Additional Security Documents, the Borrower shall cause to be delivered to the
Administrative Agent such agreements, opinions of counsel and other related
documents as may be reasonably requested by the Administrative Agent or the
Required Lenders to assure themselves that this Section 7.11 has been complied
with.

 

(h)                                 If, following a change in the relevant
sections of the Code, the regulations and rules promulgated thereunder and any
rulings issued thereunder and at the reasonable request of the Administrative
Agent or the Required Lenders, counsel for the Borrower acceptable to the
Administrative Agent and the Required Lenders does not within 60 days after such
request deliver evidence reasonably satisfactory to the Administrative Agent
with respect to any Foreign Subsidiary that is a Wholly-Owned Subsidiary of the
Borrower that any of (i) a pledge of 66-2/3% or more of the total combined
voting power of all classes of Capital Stock of such Foreign Subsidiary entitled
to vote, (ii) the entering into by such Foreign Subsidiary of a guaranty in
substantially the form of the Subsidiary Guaranty or (iii) the entering into by
such Foreign Subsidiary of a security agreement in substantially the form of the
Security Agreement, in any case could cause all or a portion of the earnings of
such Foreign Subsidiary to be treated as a deemed dividend to such Foreign
Subsidiary’s United States parent or would otherwise violate applicable law or
result in adverse tax consequences to the Borrower or its Subsidiaries
(including, without limitation, in the form of distributions payable to any
Parent Company pursuant to the Organizational Documents of the Borrower), then
(x) in the case of a failure to deliver the evidence described in clause
(i) above, that portion of such Foreign Subsidiary’s outstanding Capital Stock
not theretofore pledged pursuant to the Security Documents shall be pledged to
the Administrative Agent for the benefit of the Lenders pursuant to the Security
Documents (or another pledge agreement in substantially similar form, if
needed), (y) in the case of a failure to deliver the evidence described in
clause (ii) above, such Foreign Subsidiary shall execute and deliver a guaranty
of the Obligations of the Borrower under the Loan Documents (subject to
compliance with financial assistance laws or similar laws applicable to such
Foreign Subsidiary), and (z) in the case of a failure to deliver the evidence
described in clause (iii) above, such Foreign Subsidiary (subject to compliance
with financial assistance laws or similar laws applicable to such Foreign
Subsidiary) shall execute and deliver a security agreement granting the
Administrative Agent for the benefit of the Lenders a security interest in all
of such Foreign Subsidiary’s assets (to the extent that such Foreign Subsidiary
would be required to grant a security interest in such assets under the
provisions of Section 7.11(a) hereof if such assets had been acquired by a
Domestic Subsidiary), in each case with all documents delivered pursuant to this
Section 7.11 to be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, but in each case, only to the
extent permitted without violating applicable law or resulting in adverse tax
consequences.  The deliveries set forth in this clause (h) shall also not be
required to the extent that the Administrative Agent determines in its
discretion that the cost of obtaining the security interests set forth above
outweigh the benefits that such security interests provide to the Lenders.

 

7.12                        End of Fiscal Years; Fiscal Quarters.

 

The Borrower will, and will cause each of its Subsidiaries’ annual accounting
periods to end on December 31 of each year (each a “Fiscal Year”), with
quarterly accounting

 

183

--------------------------------------------------------------------------------


 

periods ending on March 31, June 30, September 30, December 31 of each Fiscal
Year (each a “Fiscal Quarter”), unless otherwise required by applicable law.

 

7.13                        Maintenance of Ratings.

 

The Borrower will use commercially reasonable efforts to have a corporate family
rating and a rating with respect to its senior secured debt issued by Moody’s
and a corporate rating and a rating with respect to its senior secured debt
issued by S&P.

 

7.14                        Certain Fees Indemnity.

 

The Borrower covenants that it will indemnify the Administrative Agent and each
Lender against and hold the Administrative Agent and each Lender harmless from
any claim, demand or liability for broker’s or finder’s fees or similar fees or
commissions alleged to have been incurred in connection with any of the
transactions contemplated hereby.

 

7.15                        Successor Agency Transfer.

 

The Borrower covenants that upon or after the Fifth Amendment Effective Date, it
will, and will cause each of its Subsidiaries to, take all necessary action
reasonably requested by JPMCB, as successor Administrative Agent, Collateral
Agent and UK Security Trustee to DB upon the Fifth Amendment Effective Date, to
effect the assignment of and transfer to each of the Liens and security
interests currently held by DB, for the benefit of the Secured Parties, to JPMCB
as successor Administrative Agent, Collateral Agent and UK Security Trustee
under the Loan Documents.

 

7.16                        Post-Eleventh Amendment Requirements.

 

(a)                                 Within 60 days after the Eleventh Amendment
Release Date or the 2014-1 Additional Term Loans Termination Date, as applicable
(or such later date acceptable to the Administrative Agent in its sole
discretion in writing), the Borrower shall deliver to the Administrative Agent:

 

(i)                                     Mortgage amendments reflecting the
amendment of the Obligations contemplated by the Ninth Amendment (to the extent
not previously amended pursuant to the proviso to Section 5 of the Tenth
Amendment) (the “Mortgage Amendments”), each in form and substance reasonably
satisfactory to the Administrative Agent, with respect to each Mortgaged
Property, each duly executed and delivered by an authorized officer of each
party thereto and in form suitable for filing and recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable
unless Administrative Agent is satisfied in its reasonable discretion (based on
advice reasonably satisfactory to the Administrative Agent of local counsel in
the state in which the applicable Mortgaged Property is located) that Mortgage
Amendments are not required in order to secure the Borrower’s Obligations as
modified by the Ninth Amendment (to the extent not previously amended pursuant
to the proviso to Section 5 of the Tenth Amendment).

 

184

--------------------------------------------------------------------------------


 

(ii)                                  To the extent reasonably requested by
Administrative Agent, title searches with respect to each Mortgaged Property
and, in connection with any Mortgage Amendment delivered pursuant to
clause (i) above and to the extent available at commercially reasonable rates in
the jurisdiction in which the applicable Mortgaged Property is located,
date-down, modification, so-called “non-impairment” or other endorsements
reasonably satisfactory to the Administrative Agent with respect to the
applicable title insurance policy, each in form and substance reasonably
satisfactory to Administrative Agent.

 

(iii)                               Advice of local counsel to the Borrower with
respect to each Mortgage Amendment, in form (which may be by email) and
substance reasonably satisfactory to the Administrative Agent.

 

(iv)                              Evidence that the reasonable fees, costs and
expenses have been paid, to the extent invoiced, in connection with the
preparation, execution, filing and recordation of the items delivered pursuant
to this paragraph (a), including, without limitation, reasonable attorneys’
fees, title insurance premiums, filing and recording fees, title insurance
company coordination fees, documentary stamp, mortgage and intangible taxes and
title search charges and other charges incurred in connection herewith.

 

(b)                                 Within 30 days after the Eleventh Amendment
Effective Date (or such later date acceptable to the Administrative Agent in its
sole discretion in writing), the Borrower shall deliver to the Administrative
Agent an opinion of Bond Dickinson LLP, special United Kingdom counsel to the
Borrower, or another firm reasonably acceptable to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each of the Lenders and dated as of
the date of delivery thereof.

 

(c)                                  On the Rockwood Acquisition Closing Date,
the Borrower shall cause the Companies to comply with the requirements of
Section 7.11(b), Section 7.11(c) (but only with respect to the Capital Stock of
any Companies that are Domestic Subsidiaries) and clause (i) of
Section 7.11(d) and to authorize the Administrative Agent to file customary
UCC-1 financing statements and federal intellectual property filings with
respect to each Company that is not a Foreign Subsidiary or an Immaterial
Subsidiary (which intellectual property filings shall have been executed by the
relevant Company), in each case notwithstanding the specific grace periods set
forth herein.  For the avoidance of doubt, (x) compliance with this
Section 7.16(c) shall not be condition to the Rockwood Acquisition Closing Date
and (y) nothing in this Section 7.16(c) shall be construed to operate as a
limitation on the obligations of the Credit Parties under Section 7.11.

 

7.17                        Escrow Account.  Until the occurrence of the Other
Debt Refinancing Closing Date, the Rockwood Acquisition Closing Date or the
2014-1 Additional Term Loans Termination Date and the release of the proceeds of
the 2014-1 Additional Term Loans from the escrow account referred to in the
Eleventh Amendment Escrow Agreement in accordance with the terms thereof and
with the terms of this Agreement, the Borrower will at all times maintain the
proceeds of the 2014-1  Additional Term Loans in the escrow account referred to
in the Eleventh Amendment Escrow Agreement in accordance with the terms thereof
and with

 

185

--------------------------------------------------------------------------------


 

the terms of this Agreement.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that, so long as any of the Commitments
remain in effect or any Loan or LC Obligation remains outstanding and unpaid or
any other amount is owing to any Lender or the Administrative Agent hereunder:

 

8.1                               Liens.

 

The Borrower will not, and will not permit any of its Subsidiaries to create,
incur, assume or suffer to exist or agree to create, incur or assume any Lien
in, upon or with respect to any of its properties or assets (including, without
limitation, any securities or debt instruments of any of its Subsidiaries),
whether now owned or hereafter acquired, or assign or otherwise convey any right
to receive income to secure any obligation, except for the following Liens
(herein referred to as “Permitted Liens”):

 

(a)                                 Liens created under the Security Documents
(including, without limitation, Liens securing the Senior Secured Notes
Obligations on a pari passu basis with the Obligations, but only to the extent
that such Indebtedness is permitted by Section 8.2(b)(vi)) and Liens on Cash,
Cash Equivalents and Foreign Cash Equivalents securing LC Obligations;

 

(b)                                 Customary Permitted Liens;

 

(c)                                  Liens on any property securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the
acquisition, construction, repair or improvement cost of such property, or
securing a Sale and Leaseback Transaction permitted hereunder, and any Lien
securing Permitted Refinancing Indebtedness of any Indebtedness secured by any
Lien permitted by this clause (c); provided, that (A) any such Lien does not
extend to any other property (other than accessions and additions to the
property covered thereby), (B) such Lien either existed on the Closing Date or
is created in connection with the acquisition, construction, repair or
improvement of such property as permitted by this Agreement, (C) the
indebtedness secured by any such Lien (or the Capitalized Lease Obligation with
respect to any Capitalized Lease) when incurred, does not exceed 100% of the
fair market value of such assets; and (D) the Indebtedness secured thereby is
permitted to be incurred pursuant to Section 8.2(b)(iv), provided that any such
Permitted Refinancing Indebtedness is not increased and is not secured by any
additional assets;

 

(d)                                 additional Liens incurred by the Borrower
and its Subsidiaries which do not secure Indebtedness for money borrowed so long
as the value of the property subject to such Liens, and the obligations secured
thereby, do not exceed $50,000,000 in the aggregate at any one time outstanding;

 

(e)                                  Liens consisting of an agreement to sell,
transfer or dispose of any asset (to the extent such sale, transfer or
disposition is permitted hereby);

 

186

--------------------------------------------------------------------------------


 

(f)                                   Liens in favor of the Borrower or any of
its Subsidiaries securing intercompany Indebtedness among the Borrower and its
Subsidiaries permitted to be incurred in accordance with Section 8.2(b)(iii);

 

(g)                                  Liens securing Indebtedness of Foreign
Subsidiaries; provided, that the amount of such Indebtedness on the date that
such Person incurs (as defined in Section 8.2(a)) such Indebtedness, on a Pro
Forma Basis for such incurrence, does not exceed 5% of the Borrower’s
Consolidated Net Tangible Assets as of the end of the most recent Fiscal Quarter
for which the Borrower has delivered financial statements as required by
Section 7.1 in the aggregate at any one time outstanding;

 

(h)                                 Liens (1) existing on the Third Amendment
Effective Date listed on Schedule 8.1(h) hereof and any extension, renewal or
replacement thereof but only if the principal amount of the Indebtedness
(including, for purposes of this Section 8.1(h), any additional Indebtedness
incurred pursuant to revolving commitments in an amount not in excess of the
available commitment as set forth on Schedule 8.2(b)(ii) secured thereby) is not
increased and such Liens do not extend to or cover any other property or assets,
(2) on property of Airstar Corporation incurred pursuant to the Airstar Aircraft
Financing Documents and (3) on the assets of Nitrail Vegyipari Termeló Fejlesztó
Résvénytár-ság (Nitrail Chemical Engineering and Production Co., Plc) which
secure not more than $2,000,000 of Indebtedness;

 

(i)                                     Liens on Receivables Facility Assets
transferred, directly or indirectly, (a) to a Receivables Subsidiary or (b) by a
Receivables Subsidiary to the purchasers of such receivables (and the filing of
financing statements in connection therewith) created by, and as set forth in,
the Receivables Documents pursuant to a Permitted Accounts Receivables
Securitization;

 

(j)                                    Liens securing Acquired Debt permitted
pursuant to the second proviso of Section 8.2(a) or pursuant to
Section 8.2(b)(xi), provided, that any such Lien does not extend to any property
other than the property of the newly acquired Subsidiary (and proceeds and
accessions and additions to such property) that is subject to a Lien securing
such Indebtedness as of the closing of the Acquisition of such Subsidiary;

 

(k)                                 Liens on unearned insurance premiums
securing Indebtedness incurred by Borrower and/or its Subsidiaries to finance
such insurance premiums in a principal amount not to exceed at any time the
amount of such insurance premiums to be paid by Borrower and/or its Subsidiaries
for a three year period;

 

(l)                                     Liens securing obligations arising in
the ordinary course pursuant to standard documentation evidencing any Foreign
Factoring Transaction;

 

(m)                             Liens on Cash, Cash Equivalents and Foreign Cash
Equivalents securing obligations in respect of letters of credit permitted under
Section 8.2(b)(xvii);

 

(n)                                 Liens on assets of the Companies permitted
to be incurred or remain outstanding following the consummation of the Rockwood
Acquisition pursuant to the terms of the Acquisition Agreement;

 

187

--------------------------------------------------------------------------------


 

(o)                                 after the Eleventh Amendment Effective Date,
Liens on the Collateral securing obligations in respect of Permitted Pari Passu
Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt (and any
Permitted Refinancing Indebtedness in respect thereof) of any of the foregoing;
provided that (x) any such Liens securing any Permitted Refinancing Indebtedness
in respect of Permitted Pari Passu Secured Refinancing Debt are subject to one
or more intercreditor agreements reasonably satisfactory to the Administrative
Agent and (y) any such Liens securing any Permitted Refinancing in respect of
Permitted Junior Secured Refinancing Debt are subject to one or more
intercreditor agreements reasonably satisfactory to the Administrative Agent;

 

(p)                                 additional Liens securing an aggregate
amount of Indebtedness or other obligations not exceeding $50,000,000 in the
aggregate at any one time outstanding; and

 

(q)                                 for the avoidance of doubt and without
limiting the intent of the parties to the Eleventh Amendment Escrow Agreement to
create a true escrow thereunder with respect to the Escrow Collateral (as
defined in the Eleventh Amendment Escrow Agreement), Liens (if any) in favor of
the Eleventh Amendment Escrow Agent and the Administrative Agent for the benefit
of the 2014-1 Additional Term Loan Lenders on the Escrow Collateral pursuant to
the Eleventh Amendment Escrow Agreement.

 

In connection with the granting of Liens of the type described in clause (c) of
this Section 8.1 by the Borrower or any of its Subsidiaries, at the reasonable
request of the Borrower, and at the Borrower’s expense, the Administrative Agent
or the Collateral Agent shall take (and is hereby authorized to take) any
actions reasonably requested by the Borrower in connection therewith (including,
without limitation, by executing appropriate lien releases in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of equipment or other assets subject to such Liens).

 

8.2                               Indebtedness.

 

(a)                                 The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable, contingently or
otherwise (collectively, “incur” and collectively, an “incurrence”), with
respect to any Indebtedness; provided that so long as no Event of Default has
occurred and is continuing the Borrower may incur Indebtedness, and any
Subsidiary may incur Indebtedness, if the Borrower’s Interest Coverage Ratio for
the Borrower’s most recently ended four full fiscal quarters for which financial
statements have been delivered pursuant to Section 7.1 would have been at least
2.00 to 1.00 determined on a Pro Forma Basis; provided, further, that in the
case of an incurrence by a Subsidiary other than a Subsidiary Guarantor, the
proceeds of such Indebtedness are used for a Permitted Acquisition, capital
expenditures or such incurrence represents Acquired Debt.

 

(b)                                 The limitations set forth in clause (a) of
this Section 8.2 shall not apply to any of the following items:

 

(i)                                     Indebtedness incurred pursuant to this
Agreement and the other Loan Documents;

 

188

--------------------------------------------------------------------------------


 

(ii)                                  Indebtedness described on Schedule
8.2(b)(ii) which Indebtedness was outstanding on the Third Amendment Effective
Date and Permitted Refinancing Indebtedness in respect thereof; provided,
however, that notwithstanding anything else in this Section 8.2(b)(ii) to the
contrary, Indebtedness of Tioxide Southern Africa (Proprietary) Ltd. may be
refinanced in an amount not in excess of the Dollar Equivalent of $15,000,000
provided that such Indebtedness is in no way guaranteed by the Borrower or any
Subsidiary of the Borrower;

 

(iii)                               Indebtedness of the Borrower and its
Subsidiaries consisting of Intercompany Loans and guarantees thereof owing to
the Borrower or any of its Subsidiaries; provided, that any such Indebtedness of
the Borrower or a Subsidiary Guarantor owing to a Subsidiary that is not a
Subsidiary Guarantor is subordinated in right of payment to the Obligations as
set forth in Section 8.7(g); provided further that if any Subsidiary that
incurred Indebtedness under this clause ceases to be a Subsidiary, such entity
shall be deemed to have incurred on such date such Indebtedness as is
outstanding on such date and such incurrence shall not be permitted under this
clause (iii);

 

(iv)                              Indebtedness of the Borrower and its
Subsidiaries secured by purchase money Liens or constituting Capitalized Lease
Obligations or an Operating Financing Lease and Permitted Refinancing
Indebtedness in respect thereof; provided, that, at the time such Indebtedness
is incurred, on a Pro Forma Basis for such incurrence, the sum of (1) the
aggregate outstanding Capitalized Lease Obligations plus (2) the aggregate
outstanding Attributable Debt with respect to Operating Financing Leases plus
(3) the aggregate outstanding principal amount of such purchase money
Indebtedness plus (4) the aggregate outstanding amount of Indebtedness permitted
by Section 8.2(b)(xi) does not exceed an amount equal to 5% of the Borrower’s
Consolidated Net Tangible Assets as of the end of the most recent Fiscal Quarter
for which the Borrower has delivered financial statements as required by
Section 7.1;

 

(v)                                 Indebtedness of the Borrower or its
Subsidiaries under Interest Rate Agreements providing protection against
fluctuations in interest rates so long as management of the Borrower or such
Subsidiary, as the case may be, has determined that entering into such Interest
Rate Agreements are bona fide hedging activities and under Other Hedging
Agreements providing protection against fluctuations in currency or commodity
values (in the case of commodity values, for a period not to exceed 36 months)
in connection with the Borrower’s or any of its Subsidiaries’ operations so long
as management of the Borrower or such Subsidiary, as the case may be, has
determined that the entering into of such Other Hedging Agreements are bona fide
hedging activities;

 

(vi)                              Indebtedness of the Borrower in respect of the
Public Notes and guarantees thereof by the Borrower’s Subsidiaries; provided,
that any guarantees of Public Notes that are subordinated to the Obligations
shall be subordinated to

 

189

--------------------------------------------------------------------------------


 

the Obligations in the same fashion as such Public Notes are subordinated to the
Obligations;

 

(vii)                           Indebtedness of the Borrower and its
Subsidiaries consisting of take-or-pay obligations contained in supply
agreements entered into in the ordinary course of business;

 

(viii)                        Indebtedness of the Borrower to a Huntsman
Affiliate that is subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent;

 

(ix)                              Indebtedness of the Borrower and its
Subsidiaries constituting Permitted Refinancing Indebtedness of (i) Term Loans
hereunder and (ii) Indebtedness incurred under Section 8.2(a) above;

 

(x)                                 Indebtedness consisting of (i) Guarantee
Obligations of any Subsidiary of the Borrower of the Obligations under any Loan
Document and (ii) a guarantee by the Borrower or a Domestic Subsidiary of
obligations of a Subsidiary or a guarantee by any Foreign Subsidiary of
obligations of a Foreign Subsidiary, in each case, of Indebtedness permitted to
be incurred under clause (a) or any other clause of this clause (b); provided,
that any Guarantee Obligations of the Borrower or any Subsidiary with respect to
intercompany Indebtedness of any Subsidiary is also permitted pursuant to clause
(b)(iii);

 

(xi)                              Indebtedness of a Subsidiary of the Borrower
issued and outstanding on or prior to the date on which such Subsidiary was
acquired by the Borrower or a Subsidiary of the Borrower in a transaction
constituting an Acquisition (other than Indebtedness issued as consideration in,
or to provide all or any portion of the funds utilized to consummate such
Acquisition) (“Acquired Debt”) and any Permitted Refinancing Indebtedness in
respect thereof; provided, that the aggregate amount of such Indebtedness at the
time such Indebtedness is incurred, on a Pro Forma Basis for such incurrence,
together with Indebtedness outstanding and permitted by
Section 8.2(b)(iv) (without double counting and without giving effect to
Section 8.1(c)(C)) does not exceed an amount equal to 5% of the Borrower’s
Consolidated Net Tangible Assets as of the end of the most recent Fiscal Quarter
for which the Borrower has delivered financial statements as required by
Section 7.1;

 

(xii)                           Indebtedness (including intraday cash management
lines relating thereto) of the Borrower and of its Subsidiaries pursuant to
over-draft or similar lines of credit (including, without limitation, treasury
management arrangements, depository or other cash management services and
commercial credit card and merchant card services) in existence on the Fifth
Amendment Effective Date or designated by the Borrower to the Administrative
Agent as “Overdraft Facilities” thereafter (including unsecured back-to-back
lines of credit relating thereto among Foreign Subsidiaries, an “Overdraft
Facility”) such that the aggregate amount of such Indebtedness (other than
intraday cash management lines relating

 

190

--------------------------------------------------------------------------------


 

thereto) permitted thereunder or outstanding under this clause (xii) at any one
time does not exceed (without duplication) $150,000,000 (or the Dollar
Equivalent thereof) for more than one (1) consecutive Business Day, with respect
to such Indebtedness (other than intraday cash management lines relating
thereto), provided, that the aggregate principal amount of Indebtedness (other
than intraday cash management lines relating thereto) outstanding under each
such line shall be reduced to the Dollar Equivalent of $50,000,000 during at
least one day during each calendar month;

 

(xiii)                        other unsecured Indebtedness of the Borrower and
of its Subsidiaries not to exceed $100,000,000 at any time;

 

(xiv)                       (i)  Receivables Facility Attributed Indebtedness
and (ii) intercompany indebtedness of a Receivables Subsidiary owed to the
Borrower or its Participating Subsidiaries to the extent such Indebtedness
constitutes a permitted Investment pursuant to Section 8.7(n);

 

(xv)                          Indebtedness of Foreign Subsidiaries consisting of
limited recourse obligations incurred in the ordinary course pursuant to
standard documentation evidencing Foreign Factoring Transactions;

 

(xvi)                       Indebtedness of Foreign Subsidiaries; provided, that
the aggregate amount of such Indebtedness at the time such Indebtedness is
incurred, together with the aggregate amount of all other Indebtedness
outstanding under this clause (xvi) at such time, does not exceed 5% of the
Borrower’s Consolidated Net Tangible Assets as of the end of the most recent
Fiscal Quarter for which the Borrower has delivered financial statements as
required by Section 7.1;

 

(xvii)                    Indebtedness consisting of obligations in respect of
any Fifth Amendment Existing Letter of Credit;

 

(xviii)                 after the Eleventh Amendment Effective Date, Credit
Agreement Refinancing Indebtedness; and

 

(xix)                       after the Eleventh Amendment Effective
Date, Indebtedness of the Borrower in respect of one or more series of senior
unsecured notes, senior secured first lien or junior lien notes or unsecured or
subordinated notes, in each case issued in a public offering, Rule 144A or other
private placement in lieu of the foregoing or secured or unsecured mezzanine
Indebtedness that will be secured by the Collateral on a pari passu or junior
basis with the Obligations, that are issued or made in lieu of an Incremental
Term Facility pursuant to an indenture or a note purchase agreement or otherwise
(all of such foregoing Indebtedness, the “Incremental Equivalent Debt”);
provided that (i) the aggregate principal amount of all Incremental Equivalent
Debt issued or incurred pursuant to this Section 8.2(b)(xix) shall not, together
with the aggregate principal amount of all Incremental Term Facilities, exceed
$1,000,000,000, (ii) such Incremental Equivalent Debt shall not be subject to
any Guarantee by any Person other than

 

191

--------------------------------------------------------------------------------


 

the Subsidiary Guarantors, (iii) in the case of Incremental Equivalent Debt that
is secured, the obligations in respect thereof shall not be secured by any Lien
on any asset of the Borrower or any Subsidiary other than any asset constituting
Collateral, (iv) if secured, such Incremental Equivalent Debt shall be subject
to a customary intercreditor agreement reasonably acceptable to the
Administrative Agent, (v) if such Incremental Equivalent Debt is secured on a
pari passu basis with the Obligations, such Incremental Equivalent Debt shall
mature no earlier than the Relevant AIY Reference Tranche (excluding, for the
purposes of determining the foregoing maturity dates, any springing maturity
dates relating to senior secured notes, senior unsecured notes or subordinated
notes, or equivalent credit facilities), (vi) if such Incremental Equivalent
Debt is unsecured or secured on a junior basis to the Obligations, such
Incremental Equivalent Debt shall mature no earlier than 90 days after the
maturity date of the Relevant AIY Reference Tranche, (vii) the Weighted Average
Life to Maturity of any such Incremental Equivalent Debt shall be no shorter
than that of the Relevant AIY Reference Tranche and (viii) any mandatory
prepayments of any Incremental Equivalent Debt that is unsecured or secured on a
junior basis to the Obligations may not be made except to the extent that
prepayments are made, to the extent required hereunder or under documentation
governing any Incremental Equivalent Debt that is secured on a pari passu basis,
first pro rata to the Facilities and any such Incremental Equivalent Debt that
is secured on such pari passu basis.

 

8.3                               Consolidation, Merger, Purchase or Sale of
Assets, etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve any of their affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of any of
its properties or assets (or, with respect to any such transaction involving all
or substantially all of the assets of the Borrower, enter into an agreement to
do any of the foregoing at any future time without the Administrative Agent’s
prior written consent unless the effectiveness of such agreement is conditional
upon the consent of the Administrative Agent), or enter into any Sale and
Leaseback Transaction, except that:

 

(a)                                 Restricted Payments may be made to the
extent permitted by Section 8.4;

 

(b)                                 Investments may be made to the extent
permitted by Section 8.7;

 

(c)                                  each of the Borrower and its Subsidiaries
may lease (as lessor) real or personal property in the ordinary course of
business other than to a Receivables Subsidiary;

 

(d)                                 each of the Borrower and its Subsidiaries
may make sales or transfers of inventory, Cash, Cash Equivalents and Foreign
Cash Equivalents in the ordinary course of business other than to a Receivables
Subsidiary;

 

(e)                                  the Borrower and its Subsidiaries may sell
or discount, in each case without recourse and in the ordinary course of
business, Accounts Receivable arising in the ordinary course of business
(x) which are overdue, or (y) which the Borrower or such Subsidiary may
reasonably determine are difficult to collect but only in connection with the
compromise or

 

192

--------------------------------------------------------------------------------


 

collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing of receivables);

 

(f)                                   the Borrower and its Subsidiaries may
license its patents, trade secrets, know-how and other intellectual property
relating to the manufacture of chemical products and by-products (the
“Technology”) provided that such license shall be assignable to the
Administrative Agent or any assignee of the Administrative Agent without the
consent of the licensee and no such license shall (i) transfer ownership of such
Technology to any other Person or (ii) require the Borrower to pay any fees for
any such use (such licenses permitted by this Section 8.3(f), hereafter
“Permitted Technology Licenses”);

 

(g)                                  any Subsidiary of the Borrower (other than
a Receivables Subsidiary) may be merged or consolidated (x) with or into the
Borrower so long as the Borrower is the surviving entity, (y) with or into any
one or more Wholly-Owned Subsidiaries of the Borrower (other than an
Unrestricted Subsidiary, Airstar Corporation, Huntsman Headquarters Corporation
or IRIC); provided, however, that a Wholly-Owned Subsidiary or Subsidiaries
shall be the surviving entity or (z) with or into any Person in connection with
the consummation of an Acquisition; provided, however, that after giving effect
to such merger or consolidation the surviving Subsidiary shall be a Wholly-Owned
Subsidiary;

 

(h)                                 the Borrower and its Subsidiaries may sell,
transfer or otherwise dispose of any asset in connection with any Sale and
Leaseback Transaction involving Indebtedness, Capitalized Lease Obligations or
an Operating Financing Lease otherwise permitted hereunder;

 

(i)                                     in any Fiscal Year, the Borrower or any
Subsidiary may dispose of any of its assets (including in connection with Sale
and Leaseback Transactions not involving Indebtedness, Capitalized Lease
Obligations or an Operating Financing Lease) if the aggregate net book value (at
the time of disposition thereof) of all assets disposed of by the Borrower and
its Subsidiaries in such Fiscal Year pursuant to this clause (i) plus the
aggregate net book value of all the assets then proposed to be disposed of does
not exceed 12.5% of the Consolidated Net Tangible Assets the Borrower and its
Subsidiaries as of the end of the immediately preceding Fiscal Quarter for which
the Borrower has delivered financial statements as required by Section 7.1;
provided, however, that if (A) concurrently with any disposition of assets or
within 360 days of receipt of proceeds in connection with such disposition, all
or a portion of an amount equal to the net proceeds of such disposition are used
by the Borrower or a Subsidiary to acquire other property used or to be used in
the business referred to in Section 8.9 and (B) the Borrower or such Subsidiary
has complied with the provisions of Section 7.11 with respect to such property,
then such dispositions (or, to the extent that less than all of the net proceeds
of any such disposition are used to acquire such other property, then
dispositions in an amount equal to the net proceeds used to acquire such other
property) shall be disregarded for purposes of calculations pursuant to this
Section 8.3(i) (and shall otherwise be deemed to be permitted under this
Section 8.3) from and after the date such proceeds are so used to acquire such
property with respect to the acquisition of such other property;

 

(j)                                    the Borrower or any Subsidiary of the
Borrower may sell, lease, transfer or otherwise dispose of any or all of its
assets to the Borrower or any other Wholly-Owned

 

193

--------------------------------------------------------------------------------


 

Subsidiary of the Borrower (other than (I) from the Borrower or a Domestic
Subsidiary to a Foreign Subsidiary or (II) to a Receivables Subsidiary);

 

(k)                                 any Subsidiary of the Borrower (other than a
Receivables Subsidiary) may voluntarily liquidate, wind-up or dissolve;

 

(l)                                     the Borrower and its Subsidiaries may,
directly or indirectly, sell, contribute and make other transfers of Receivables
Facility Assets to a Receivables Subsidiary and such Receivables Subsidiary may
sell and make other transfers of Receivables Facility Assets to the Issuer, in
each case pursuant to the Receivables Documents under a Permitted Accounts
Receivables Securitization;

 

(m)                             Foreign Subsidiaries may enter into Foreign
Factoring Transactions; and

 

(n)                                 the Borrower and its Subsidiaries may
consummate the US Commodity Business Sale provided that not less than 75% of the
Net Sale Proceeds therefrom are used within 90 days to (i) repay Senior Secured
Notes (2010); (ii) repay Senior Notes (2012); (iii) repay Receivables Facility
Attributed Indebtedness and/or (iv) make a voluntary prepayment of Term Loans
pursuant to Section 4.3.

 

8.4                               Dividends or Other Distributions.

 

(a)                                 Neither the Borrower nor any of its
Subsidiaries will: (i) declare or pay any dividend or make any distribution on
or in respect of its Capital Stock or to the direct or indirect holders of its
Capital Stock, other than (x) dividends or distributions (A) payable solely in
the Capital Stock of the Person making such dividend or distribution or in
options, warrants or other rights to purchase the Capital Stock of the Person
making such dividend or distribution, (B) dividends and distributions payable to
the Borrower or a Wholly-Owned Subsidiary of the Borrower or payable to holders
of minority interests in any Subsidiary so long as the Borrower or any other
Subsidiary having an interest in such Subsidiary shall receive its proportionate
share of such dividend or distribution (“Dividends”), and (y) cash distributions
to members of the Borrower from time to time in accordance with the terms of the
Tax Sharing Agreement (“Tax Distributions”), (ii) purchase, redeem or otherwise
acquire or retire for value any Capital Stock of the Borrower, (iii) make any
principal payment on or purchase, defease, redeem, prepay, or otherwise acquire
or retire for value, prior to any scheduled final maturity or applicable
redemption date, any Public Notes (or any Permitted Refinancing Indebtedness
thereof) except to the extent set forth in Section 8.11(i) or (iv) make any
Investment not specifically permitted by clauses (a) through (o) of Section 8.7
(“Unrestricted Investments”) (any of the foregoing described in clauses (i) -
(iv) being hereafter referred to as a “Restricted Payment”);

 

(b)                                 Notwithstanding the limitations on
Restricted Payments set forth in Section 8.4(a), so long as (x) there is no
Unmatured Event of Default or Event of Default then outstanding or that would
result therefrom, (y) the Borrower is able to incur $1 of additional
Indebtedness under Section 8.2(a) both before and after giving effect to such
Restricted Payment on a Pro Forma Basis and (z) if the Assigned Dollar Value of
all outstanding Revolving Loans and Swing Line Loans exceeds $0 or any
outstanding LC Obligations are not Cash Collateralized in an amount not less
than 105% of the amount of such outstanding LC Obligations and, both

 

194

--------------------------------------------------------------------------------


 

before and after giving effect to such Restricted Payment on a Pro Forma Basis,
the Senior Secured Leverage Ratio is not in excess of 3.75 to 1.00, the Borrower
or any Subsidiary of the Borrower may make any Restricted Payment which together
with all other Restricted Payments made pursuant to this Section 8.4 since the
Third Amendment Effective Date would not exceed the sum of:

 

(i)                                     $400,000,000, plus

 

(ii)                                  50% of the consolidated net income (as
defined in the Senior Subordinated Note (2014) Indenture) (or, in the case of a
Consolidated Net Loss, minus 100% of such Consolidated Net Loss) of the Borrower
and its Subsidiaries accrued during the period (treated as one accounting
period) from June 30, 2006 to the end of the most recent Fiscal Quarter for
which financial statements have been delivered pursuant to Section 7.1, plus

 

(iii)                               Available Equity Proceeds.

 

(c)                                  Notwithstanding the foregoing, the Borrower
may pay Dividends within 60 days after the date of declaration thereof if at
such date of declaration such Dividend would have complied with this
Section 8.4; provided, however, that such Dividend shall be included (without
duplication) in the calculation of Restricted Payments for purposes of
Section 8.4(b).

 

(d)                                 In addition to Restricted Payments permitted
by clauses (b) and (c) above, the Borrower may pay Dividends to any Huntsman
Parent Company which are contemporaneously applied to pay dividends on common
stock of Huntsman Corporation at a rate not to exceed $0.50 per share per annum
(such amount to be appropriately adjusted to reflect any stock split, reverse
stock split, stock dividend, stock issuance or similar transactions made after
the Third Amendment Effective Date so that the aggregate amount of dividends
payable after such transaction is the same as the amount payable immediately
prior to such transaction).

 

8.5                               Certain Restrictions on Subsidiaries.

 

The Borrower will not, and will not permit any of its Subsidiaries to create or
otherwise cause or permit to exist, or to become effective, any consensual
encumbrance or restriction (other than pursuant to the Loan Documents) on the
ability of any Subsidiary of the Borrower to (i) pay dividends or make any other
distributions on its Capital Stock, (ii) pay any Indebtedness or other
obligation owed to the Borrower or any of its other Subsidiaries, (iii) make any
loans or advances to the Borrower or any of its other Subsidiaries, or
(iv) transfer any of its property or assets to the Borrower or any of its other
Subsidiaries, except:

 

(a)                                 any encumbrance or restriction pursuant to
an agreement in effect at or entered into on the Third Amendment Effective Date
and reflected on Schedule 8.5(a) hereto or any extension, replacement or
refinancing thereof not prohibited herein;

 

(b)                                 any such encumbrance or restriction
consisting of customary non-assignment provisions in any Contractual Obligation
entered into in the ordinary course of business to the extent such provisions
restrict the transfer or assignment of any agreement evidencing or securing such
Contractual Obligation;

 

195

--------------------------------------------------------------------------------


 

(c)                                  in the case of clause (iv) above, Permitted
Liens or other restrictions contained in security agreements securing
Indebtedness or operating leases permitted hereby, to the extent such
restrictions restrict the transfer of the property subject to such security
agreements or operating leases;

 

(d)                                 any restrictions on transfer of an asset
(including Capital Stock) pursuant to an agreement to sell, transfer or dispose
of such asset, to the extent such sale would be permitted hereby;

 

(e)                                  any encumbrance or restriction on a
Receivables Subsidiary as set forth in the Receivables Documents, or any
encumbrance or restriction on a Participating Subsidiary with respect to
Receivables Facility Assets as set forth in Receivables Documents;

 

(f)                                   restrictions on Foreign Subsidiaries in
Overdraft Facilities;

 

(g)                                  any restrictions on a Person (other than an
Unrestricted Subsidiary) at the time such Person becomes a Subsidiary, so long
as such restrictions were not entered into in contemplation of such Person
becoming a Subsidiary; and

 

(h)                                 any restrictions or encumbrances on
(i) Huntsman Chemical Company of Canada, Inc. or on any Foreign Subsidiary of
Huntsman Petrochemical Corporation, (ii) Huntsman Advanced Materials
(Netherlands) BV or any of its Foreign Subsidiaries or (iii) any Foreign
Subsidiary organized under the laws of any Middle Eastern or Asian jurisdiction,
which are set forth in any agreement governing Indebtedness permitted pursuant
to Section 8.2(b)(xvi).

 

8.6                               Issuance of Stock.

 

(a)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, issue (except, with respect
to the Borrower, as permitted pursuant to clause (b) below), sell, assign,
pledge or otherwise encumber (other than with Liens of the type described in
clauses (i) and (vi) of the definition of “Customary Permitted Liens”) or
dispose of any shares of Capital Stock of any Subsidiary of the Borrower, except
(i) to the Borrower, (ii) to another Wholly-Owned Subsidiary of the Borrower,
(iii) to qualifying directors or to satisfy other similar requirements, in each
case, pursuant to Requirement of Law, (iv) pursuant to the Loan Documents or the
foreign Intercompany Loan Security Documents or (v) pledges constituting
Permitted Liens described in clauses (a), (d) or (e) of Section 8.1. 
Notwithstanding the foregoing, the Borrower or its Subsidiaries shall be
permitted to sell all of the outstanding Capital Stock of a Subsidiary to the
extent permitted pursuant to Section 8.3.

 

(b)                                 The Borrower shall not issue any Capital
Stock, except nonredeemable Capital Stock and except for such issuances of
Capital Stock (including private placements) (x) where after giving effect to
such issuance, no Event of Default will exist under Section 10.1(m) and
(y) where the Administrative Agent and the Required Lenders have consented (such
consent not to be unreasonably withheld) to the terms and conditions of such
offering.

 

196

--------------------------------------------------------------------------------


 

8.7                               Loans and Investments.

 

The Borrower will not, and will not permit any of its Subsidiaries to, make any
Investments except:

 

(a)                                 the Borrower and its Domestic Subsidiaries
may acquire and hold Cash and Cash Equivalents;

 

(b)                                 the Borrower and its Subsidiaries may hold
the Investments as set forth on Schedule 8.7(b) hereto;

 

(c)                                  the Borrower and its Subsidiaries may make
or maintain advances (i) for relocation and related expenses and other advances
to their employees in the ordinary course of business and (ii) for any other
advances to their employees in the ordinary course of business in an aggregate
principal amount not exceeding $10,000,000 (or the Dollar Equivalent thereof) at
any one time outstanding;

 

(d)                                 the Borrower and its Subsidiaries may
acquire and hold (i) Investments consisting of extensions of credit in the
nature of accounts receivable arising from the granting of trade credit in the
ordinary course of business, and (ii) Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and other Persons and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers and other Persons arising in the
ordinary course of business;

 

(e)                                  the Borrower and its Subsidiaries may make
deposits in a customary fashion in the ordinary course of business;

 

(f)                                   the Borrower and its Subsidiaries may
acquire and hold debt securities as partial consideration for a sale of assets
pursuant to Section 8.3 or 4.4(c) to the extent permitted by any such Section;

 

(g)                                  (1)                                 the
Borrower may make or maintain intercompany loans and advances to any of its
Wholly-Owned Subsidiaries, (2) any Subsidiary of the Borrower may make or
maintain intercompany loans and advances to the Borrower and (3) any Subsidiary
of the Borrower may make or maintain intercompany loans and advances to any
Wholly-Owned Subsidiary of the Borrower (including, without limitation, pursuant
to Permitted Entrustment Loan Arrangements) (collectively, “Intercompany
Loans”), provided, that each Intercompany Loan made by a Foreign Subsidiary or a
non-Wholly-Owned Subsidiary that is a Domestic Subsidiary, on the one hand, to
the Borrower or a Wholly-Owned Subsidiary that is a Domestic Subsidiary of the
Borrower, on the other hand, shall contain the subordination provisions set
forth on Exhibit 8.7(g);

 

(h)                                 (i) the Borrower and its Subsidiaries may
make Investments after the Tenth Amendment Effective Date in the Capital Stock
of Persons that are Foreign Subsidiaries and may capitalize or forgive any
Indebtedness owed to them by a Foreign Subsidiary (treating such capitalization
or forgiveness as an Investment for purposes of this subclause (i)); provided,
that the aggregate outstanding amount of such Investments pursuant to this
subclause (i) (excluding Investments consisting solely of the contribution of
the Capital Stock of a Foreign

 

197

--------------------------------------------------------------------------------


 

Subsidiary to a Foreign Subsidiary organized in a jurisdiction acceptable to
Administrative Agent and the Investment described on Schedule 8.7(h)) shall not
exceed an aggregate outstanding amount equal to the sum of $300,000,000
(increasing to $400,000,000 on the Rockwood Acquisition Closing Date) plus the
aggregate amount contributed to Foreign Subsidiaries for Acquisitions permitted
pursuant to Section 8.7(m), (ii) the Borrower and its Domestic Subsidiaries may
make Investments in the Capital Stock of a Person that is a Domestic Subsidiary;
provided, that the requirements of Section 7.11 are satisfied and (iii) Foreign
Subsidiaries of the Borrower may make Investments in the Capital Stock of other
Foreign Subsidiaries of the Borrower and may capitalize or forgive any
Indebtedness owed to them by a Foreign Subsidiary (treating such capitalization
or forgiveness as an Investment for purposes of this clause (iii));

 

(i)                                     Foreign Subsidiaries of the Borrower may
invest in cash, Cash Equivalents and Foreign Cash Equivalents;

 

(j)                                    so long as (1) no Unmatured Event of
Default or Event of Default exists either before or after giving effect thereto
and (2) the Borrower is in compliance with Section 9.1 both before and after
giving effect thereto on a Pro Forma Basis (whether or not such Section 9.1
would otherwise be applicable), the Borrower and its Subsidiaries may (i) make
any Investment in any Permitted Unconsolidated Venture or in any Unrestricted
Subsidiary (provided, that the Borrower shall have complied with
Section 7.11(e) in connection with such Investment) consisting of an amount not
in excess of the Available Unrestricted Subsidiary Investment Basket; and
(ii) solely to the extent such Investment is used by any of HF II Australia
Holdings Company LLC, Huntsman Australia Holdings Corp., HCPH Holdings Pty
Limited, Huntsman Chemical Australia Unit Trust or their Subsidiaries, make
Investments in such entities to permanently prepay Indebtedness in an aggregate
amount not to exceed $50,000,000.

 

(k)                                 the Borrower may make intercompany loans to
Huntsman Corporation, the proceeds of which shall be utilized by Huntsman
Corporation to pay legal, franchise tax, audit, and other expenses directly
relating to the administration or legal existence of the Borrower; provided,
that the aggregate outstanding principal amount of such intercompany loans shall
not exceed $3,000,000 at any time outstanding (without giving effect to any
write-downs or write-offs thereof) and which amount shall not include any
intercompany loans or advances made or deemed to have been made for any reason
in respect of accrued but unpaid interest on any intercompany loans previously
made to Huntsman Corporation, including the capitalization thereof;

 

(l)                                     the Borrower may make Investments in
Rubicon and LPC, so long as: (i) the Administrative Agent possesses a valid,
perfected Lien on the applicable Credit Party’s interests in such Joint Venture,
(ii) such Joint Venture does not have any Indebtedness for borrowed money at any
time on or after the date of such Investment other than to the partners in such
Joint Venture and (iii) the documentation governing such Joint Venture does not
contain a restriction on distributions or loan repayments as applicable, to the
Borrower or to the applicable Subsidiary holding the interest in such Joint
Venture;

 

(m)                             the Borrower or any of its Subsidiaries may
purchase all or a significant part of the assets of a business conducted by
another Person, make any Investment in any Person

 

198

--------------------------------------------------------------------------------


 

which, after the Third Amendment Effective Date as a result of such Investment
becomes a Wholly-Owned Subsidiary of the Borrower which is not an Unrestricted
Subsidiary or, to the extent permitted under Section 8.3, enter into any merger,
consolidation or amalgamation with any other Person (any such
purchase, Investment or merger, an “Acquisition”); provided, that the
consummation of the Rockwood Acquisition shall be subject to the conditions set
forth in Section 5.5;

 

(n)                                 the Borrower or any of its Subsidiaries may
make Investments in the Receivables Subsidiary and any Participating
Subsidiaries prior to the occurrence and continuance of an Event of Default
under Section 10.1(n) which in the judgment of the Borrower are reasonably
necessary in connection with any Permitted Accounts Receivables Securitization;

 

(o)                                 in addition to Investments permitted
pursuant to clauses (a) through (n) above, the Borrower or any of its
Subsidiaries may make other Investments (A) in an outstanding amount not to
exceed $50,000,000 in the aggregate or (B) with Available Equity Proceeds;
provided, that in each case the Borrower shall have complied to the extent
applicable with Section 7.11 in connection with such Investment; and provided
further, that the Borrower may not make or own any investment in margin stock;

 

(p)                                 the Borrower or any of its Subsidiaries may
make Unrestricted Investments constituting Restricted Payments that are
permitted by Section 8.4(b); provided, that, the Borrower shall have complied to
the extent applicable with Section 7.11 in connection with such Unrestricted
Investments; and provided further, that the Borrower may not make or own any
investment in margin stock; and

 

(q)                                 the Borrower or any of its Subsidiaries may
make loans and advances to their respective customers in an aggregate amount not
to exceed at any time $10,000,000.

 

8.8                               Transactions with Affiliates.

 

The Borrower will not, and the Borrower will not cause or permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with or for the benefit of any of the Borrower’s Affiliates other than
(x) the entry by the Borrower and its Subsidiaries into the transactions
contemplated by a Permitted Accounts Receivables Securitization,
(y) transactions that are on terms that are fair and reasonable to the Borrower
or to any such Subsidiary and that are on terms that are no less favorable to
the Borrower or to such Subsidiary than those that might reasonably have been
obtained in a comparable transaction on an arm’s-length basis from a Person that
is not an Affiliate, or (z) any transaction arising in the ordinary course of
business of the Borrower or of such Subsidiary; provided, however, that with
respect to transactions between the Borrower or any of its Subsidiaries and any
of their respective Affiliates arising in the ordinary course of business
(including, without limitation, purchase or supply contracts relating to
products or raw materials) a Responsible Officer of the Borrower shall, not
later than the date of delivery of the financial statements referred to in
Section 7.1(b), have reviewed the aggregate of such transactions and determined
that, in the aggregate, such transactions are on terms that are fair and
reasonable to the Borrower or to such Subsidiary and are no less favorable to
the Borrower or to

 

199

--------------------------------------------------------------------------------


 

such Subsidiary than those that might reasonably have been obtained in a
comparable transactions on an arm’s-length basis from a Person that is not an
Affiliate.  The foregoing restrictions will not apply to (1) reasonable and
customary directors’ fees, indemnification and similar arrangements and payments
thereunder; (2) any transaction between the Borrower and any Wholly-Owned
Subsidiary (other than an Unrestricted Subsidiary) of the Borrower or between
Wholly-Owned Subsidiaries (other than an Unrestricted Subsidiary) to the extent
that any such transaction is otherwise in compliance with the terms of this
Agreement; (3) loans or advances to officers of the Borrower and of its
Subsidiaries for bona fide business purposes of the Borrower or of such
Subsidiary not to exceed $10,000,000 in the aggregate at any one time
outstanding for the Borrower and its Subsidiaries; (4) Investments permitted
under Section 8.7(k); (5) Restricted Payments permitted under Section 8.4; or
(6) issuances by the Borrower of its Capital Stock to the extent such issuance
is otherwise in compliance with the terms of this Agreement.  The restriction
set forth in this Section 8.8 will not apply to the execution and delivery of or
payments made under the Tax Sharing Agreement.

 

8.9                               Lines of Business.

 

The Borrower will not, and will not permit any Subsidiary (other than a
Receivables Subsidiary) to enter into or acquire any line of business which is
not reasonably related to the chemical or petrochemical business, provided, that
none of Huntsman Finco or any Thai Holding Company will engage in any business
other than (a) holding Capital Stock of its Subsidiaries and (b) in the case of
Huntsman Finco, the borrowing and lending funds pursuant to the Intercompany
Loans.  IRIC shall only engage in the business of serving as a captive insurance
company for the Borrower and its Subsidiaries and engaging in such necessary
activities related thereto as may be permitted to be engaged in by a Utah
captive insurance company pursuant to applicable Utah captive insurance company
rules and regulations; provided, that IRIC shall not hold cash or other
Investments except in a manner consistent with Schedule 8.9.

 

8.10                        Fiscal Year.

 

The Borrower shall not change its Fiscal Year.

 

8.11                        Limitation on Voluntary Payments and Modifications
of Indebtedness; Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; Etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to:

 

(i)                                     make (or give any notice in respect of)
any voluntary or optional payment or prepayment on or redemption or acquisition
for value of (including, without limitation, by way of depositing with the
trustee with respect thereto or any other Person money or securities before due
for the purpose of paying when due) any obligations under any Public Notes
(other than with the proceeds of Permitted Refinancing Indebtedness or with
Available Equity Proceeds); provided that if there is no Unmatured Event of
Default or Event of Default then outstanding or that would result therefrom, the
Borrower or any of its Subsidiaries may make payments or prepayments on, or
redemption or acquisition of: (A) any

 

200

--------------------------------------------------------------------------------


 

obligations under the Senior Secured Notes (2010), the Senior Notes (2012), the
Senior Subordinated Notes (2013) and Senior Subordinated Notes (2015) (including
with Net Sale Proceeds from Asset Dispositions and Net Recovery Proceeds from
Recovery Events not required by the terms of Section 4.4(c)(ii) to be used to
prepay the Loans); and (B) any obligations under any Public Notes with
Restricted Payments permitted under Section 8.4(b); provided, further, that
notwithstanding anything to the contrary in this Section 8.11(i), the Borrower
may consummate the Other Debt Refinancing with the proceeds of the escrow
established pursuant to the Eleventh Amendment Escrow Agreement (to the extent
funded with the 2014-1 Additional Term Loans) on the Other Debt Refinancing
Closing Date subject only to satisfaction (or waiver) of the conditions in
Sections 5.2 and 5.6 and any additional conditions expressly set forth in the
Eleventh Amendment Escrow Agreement.

 

(ii)                                  amend, modify or terminate, or permit the
amendment, modification, or termination of any provision in any way materially
adverse to the interests of the Lenders (as determined by the Administrative
Agent in its sole reasonable discretion after reasonable advance notice of such
proposed change) of any Public Note Document that would require the consent of
any holder of such Public Note (including, without limitation, by the execution
of any supplemental indenture);

 

(iii)                               amend, modify or change in any way adverse,
in any material respect, to the interests of the Lenders, its Organizational
Documents (including, without limitation, by filing or modification of any
certificate of designation) or by-laws, or any agreement entered into by it,
with respect to its Capital Stock, the Tax Sharing Agreement, or enter into any
new agreement with respect to its Capital Stock or any new tax sharing agreement
which in any way could reasonably be expected to be adverse to the interests of
the Lenders; or

 

(iv)                              if the Assigned Dollar Value of all
outstanding Revolving Loans and Swing Line Loans exceeds $0 or any outstanding
LC Obligations are not Cash Collateralized in an amount not less than 105% of
the amount of such outstanding LC Obligations and, after giving effect to any
payment referred to below on a Pro Forma Basis, the Senior Secured Leverage
Ratio would be in excess of 3.75 to 1.00, make any payment of interest or
principal or other amount in respect of any Indebtedness of the Borrower or any
Subsidiary held by any Affiliate of the Borrower that is not the Borrower or a
Subsidiary of the Borrower, including but not limited to that certain promissory
note with an effective date of May 30, 2008, as amended and restated effective
as of January 6, 2009, issued by the Borrower to Huntsman Corporation, on any
date unless, on a Pro Forma Basis both before and after giving effect to such
payment, the Senior Secured Leverage Ratio as of such date would not exceed 3.75
to 1.00.

 

The Administrative Agent agrees that, with respect to any matters required to be
reasonably satisfactory or acceptable to it, it shall exercise its reasonable
judgment in making, and shall not unreasonably withhold or delay, such
determination.

 

201

--------------------------------------------------------------------------------


 

8.12                        Accounting Changes.

 

The Borrower shall not, nor shall it permit any of its Subsidiaries to make or
permit to be made any change in accounting policies affecting the presentation
of financial statements or reporting practices from those employed by it on the
Closing Date, unless (i) such change is required by GAAP, (ii) such change is
disclosed to the Lenders through the Administrative Agent or otherwise and
(iii) relevant prior financial statements that are affected by such change are
restated (in form and detail satisfactory to the Administrative Agent) as may be
required by GAAP to show comparative results.  If any changes in GAAP or the
application thereof from that used in the preparation of the financial
statements referred to in Section 6.5(a) hereof occur after the Closing Date and
such changes result in, in the sole judgment of the Administrative Agent, a
meaningful change in the calculation of any financial covenants or restrictions
set forth in this Agreement, then the parties hereto agree to enter into and
diligently pursue negotiations in order to amend such financial covenants and
restrictions so as to equitably reflect such changes, with the desired result
that the criteria for evaluating the financial condition and results of
operations of the Borrower and its Subsidiaries shall be the same after such
changes as if such changes had not been made.

 

8.13                        Permitted Accounts Receivables Securitization and
Foreign Factoring Transactions.

 

The Borrower shall not, nor shall it permit any of its Subsidiaries to, enter
into any Receivables Documents other than in connection with a Permitted
Accounts Receivables Securitization or a Foreign Factoring Transaction permitted
by Sections 8.1(l) and 8.2(b)(xv) (unless such Receivables Documents have been
approved by the Administrative Agent or are non-material documentation entered
into pursuant to such approved Receivables Documents and/or represent additional
documentation in customary form that is contemplated by Receivables Documents
for a Permitted Accounts Receivables Securitization and are not adverse to the
Lenders) or amend or modify in any material respect which is adverse to the
Lenders any of such Receivables Documents unless such amendment or modification
has been approved by the Administrative Agent; provided, however, that if the
Receivables Documents, after giving effect to such amendment or modification,
would constitute a Permitted Accounts Receivables Securitization, then such
approval of the Administrative Agent shall not be required.  No Unrestricted
Subsidiary may be a Participating Subsidiary in a Permitted Accounts Receivables
Securitization.

 

ARTICLE IX

 

FINANCIAL COVENANT

 

The Borrower hereby agrees that, at any time when Revolving Loans or LC
Obligations are outstanding (and for this purpose, the term “LC Obligations”
shall exclude the Stated Amount of any outstanding and undrawn Letter of Credit
for which the Borrower or any Affiliate thereof has Cash Collateralized such LC
Obligations to the Administrative Agent (or the applicable Facing Agent) in an
amount not less than 105% of the Stated Amount of such Letter of Credit):

 

202

--------------------------------------------------------------------------------


 

9.1                               Senior Secured Leverage Ratio.

 

Unless compliance herewith is waived by the Majority Lenders under the Revolving
Facility, the Borrower will not permit for any Test Period ending on the last
date of any Fiscal Quarter, the Senior Secured Leverage Ratio to exceed 3.75 to
1.00.

 

ARTICLE X

 

EVENTS OF DEFAULT

 

10.1                        Events of Default.

 

Any of the following events, acts, occurrences or states of facts shall
constitute an “Event of Default” for purposes of this Agreement:

 

(a)                                 Failure to Make Payments When Due.  There
shall occur a default in the payment of (i) principal on any of the Loans or any
reimbursement obligation with respect to any Letter of Credit; or (ii) interest
on any of the Loans or any fee or any other amount owing hereunder or under any
other Loan Document when due and such default in payment shall continue for five
(5) Business Days; or

 

(b)                                 Representations and Warranties.  Any
representation or warranty made by or on the part of the Borrower or any Credit
Party, as the case may be, contained in any Loan Document or any document,
instrument or certificate delivered pursuant hereto or thereto shall have been
incorrect or misleading in any material respect when made or deemed made; or

 

(c)                                  Covenants.  The Borrower shall (i) default
in the performance or observance of any term, covenant, condition or agreement
on its part to be performed or observed under Article VIII or Article IX hereof
or Sections 3.8, 7.3(a), 7.9, 7.10, 7.11 or 7.17   or any such default that is
material and adverse to the interests of the 2014-1 Additional Term Lenders
shall occur under the Eleventh Amendment Escrow Agreement, (ii) default in the
due performance or observance by it of any other term, covenant or agreement
contained in this Agreement and such default shall continue unremedied for a
period of thirty (30) days after written notice to the Borrower by the
Administrative Agent or any Lender; provided that any Revolver Event of Default
shall not constitute an Event of Default with respect to any of the Term
Facilities until the earlier of (x) the date that is forty-five (45) days after
the date such Event of Default arises with respect to the Revolving Facility and
(y) the date on which the Administrative Agent exercises any remedies with
respect to the Revolving Facilities in accordance with the provisions of this
Section 10.1; and provided, further, that any Revolver Event of Default may be
waived from time to time by the Majority Lenders under the Revolving Facility
pursuant to Section 9.1 or (iii) any default (other than any default referred to
in clause (i) of this Section 10.1(c)) in the due performance or observance by
it of any term, covenant or agreement contained in the Eleventh Amendment Escrow
Agreement and such default shall continue unremedied for a period of five
(5) days after written notice to the Borrower by the Administrative Agent or any
Lender; or

 

203

--------------------------------------------------------------------------------


 

(d)                                 Default Under Other Loan Documents.  Any
Credit Party shall default in the performance or observance of any term,
covenant, condition or agreement on its part to be performed or observed
hereunder or under any Loan Document (and not constituting an Event of Default
under any other clause of this Section 10.1) and such default shall continue
unremedied for a period of thirty (30) days after written or telephonic
(immediately confirmed in writing) notice thereof has been given to the Borrower
by the Administrative Agent; or

 

(e)                                  Voluntary Insolvency, Etc.  The Borrower or
any of its Material Subsidiaries shall become insolvent or generally fail to
pay, or admit in writing its inability to pay, its debts as they become due, or
shall voluntarily commence any proceeding or file any petition under any
bankruptcy, insolvency or similar law or seeking dissolution or reorganization
or the appointment of a receiver, trustee, administrator, custodian, liquidator
or similar officer for it or a substantial portion of its property, assets or
business or to effect a plan or other arrangement with its creditors, or shall
file any answer admitting the material allegations of an involuntary petition
filed against it in any bankruptcy, insolvency or similar proceeding, or shall
be adjudicated bankrupt, or shall make a general assignment for the benefit of
creditors, or shall consent to, or acquiesce in the appointment of, a receiver,
trustee, custodian, administrator, liquidator or similar officer for a
substantial portion of its property, assets or business, shall call a meeting of
its creditors with a view to arranging a composition or adjustment of its debts
or shall take any corporate action authorizing any of the foregoing; or

 

(f)                                   Involuntary Insolvency, Etc.  Involuntary
proceedings or an involuntary petition shall be commenced or filed against the
Borrower or any of its Material Subsidiaries under any bankruptcy, insolvency or
similar law or seeking the dissolution or reorganization of it or the
appointment of a receiver, trustee, custodian, administrator, liquidator or
similar officer for it or of a substantial part of its property, assets or
business, or any similar writ, judgment, warrant of attachment, execution or
process shall be issued or levied against a substantial part of its property,
assets or business, and (other than a petition for administration) such
proceedings or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded, within sixty (60) days after commencement, filing or levy, as the
case may be, or any order for relief shall be entered in any such proceeding; or

 

(g)                                  Default Under Other Agreements.  (i) The
Borrower or any of its Subsidiaries shall default in the payment when due,
whether at stated maturity or otherwise, of any amount pursuant to any
Indebtedness (other than Indebtedness owed to the Lenders under the Loan
Documents) in excess of $50,000,000 in the aggregate beyond the period of grace
if any, provided in the instrument or agreement under which such Indebtedness
was created, or (ii) a default shall occur in the performance or observance of
any agreement under any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice of acceleration or similar notice is
required), any such Indebtedness to become due or be repaid prior to its stated
maturity or (iii) any such Indebtedness of the Borrower or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
(other than such Indebtedness that is required to be prepaid upon a “Change of
Control”

 

204

--------------------------------------------------------------------------------


 

under a Public Note Document that would not cause a Change of Control hereunder)
other than by a regularly scheduled required prepayment (other than with
proceeds of the event giving rise to such prepayment), prior to the stated
maturity thereof; or

 

(h)                                 Invalidity of Subordination Provisions.  The
subordination provisions of any agreement or instrument governing the Senior
Subordinated Note (2013) Documents, the Senior Subordinated Note (2014)
Documents, the Senior Subordinated Note (2015) Documents or any other
subordinated Indebtedness in excess of $50,000,000 is for any reason revoked or
invalidated, or otherwise cease to be in full force and effect, any Person
contests in any manner the validity or enforceability thereof or denies that it
has any further liability or obligation thereunder, or the Loans and the other
Obligations hereunder entitled to receive the benefits of any Loan Document is
for any reason subordinated or does not have the priority contemplated by this
Agreement or such subordination provisions; or

 

(i)                                     Judgments. One or more judgments or
decrees shall be entered against the Borrower or any of its Subsidiaries
involving, individually or in the aggregate, a liability (to the extent not paid
or covered by a reputable insurance company or indemnitor as to which coverage
or indemnification, as the case may be, has not been disclaimed) of $50,000,000
or more and all such judgments or decrees shall not have been vacated,
discharged, satisfied, stayed or bonded pending appeal within thirty (30) days
from the entry thereof; or

 

(j)                                    Security Documents; Escrow Agreement.  At
any time after the execution and delivery thereof, (x) any of the Security
Documents shall cease to be in full force and (other than as permitted pursuant
to the provisions thereof or hereof) cease to create a valid and perfected lien
on and security interest in, any material portion of the Collateral having the
lien priority required by this Agreement and the Security Documents or (y) the
Eleventh Amendment Escrow Agreement shall cease to be in full force and effect
in accordance with its terms (other than as permitted pursuant to the terms
thereof), or any Credit Party or any Person acting by or on behalf of any Credit
Party shall deny or disaffirm such Credit Party’s obligations under Eleventh
Amendment Escrow Agreement or the Eleventh Amendment Escrow Agreement shall
cease to create a valid and perfected lien on and security interest in the
Escrow Collateral (as defined therein) subject thereto having the lien priority
required by the Eleventh Amendment Escrow Agreement; or

 

(k)                                 Guaranties.  Any Guaranty or any provision
thereof shall (other than as a result of the actions taken by the Administrative
Agent or the Lenders to release such Guaranty) cease to be in full force and
effect in accordance with its terms (other than as permitted pursuant to the
terms hereof and thereof), or any Credit Party or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Credit Party’s obligations
under any Guaranty; or

 

(l)                                     ERISA.  (a) Either (i) any Reportable
Event which the Required Lenders determine constitutes reasonable grounds for
the termination of any Plan by the PBGC or of any Multiemployer Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer or liquidate any Plan or Multiemployer Plan shall have occurred,
(ii) a trustee shall be appointed by a United States District Court to
administer any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings to terminate any Plan or Multiemployer Plan or to appoint a trustee
to administer any Plan; (iv) the Borrower or any of its

 

205

--------------------------------------------------------------------------------


 

Subsidiaries or any of their ERISA Affiliates shall become liable to the PBGC or
any other party under Section 4062, 4063 or 4064 of ERISA with respect to any
Plan; or (v) the Borrower or any of its Subsidiaries or any of their ERISA
Affiliates shall become liable to make a current payment with respect to any
Multiemployer Plan under Section 4201 et seq. of ERISA; if as of the date
thereof or any subsequent date, the sum of each of the Borrower’s and its
Subsidiaries’ and their ERISA Affiliates’ various liabilities (such liabilities
to include, without limitation, any liability to the PBGC or to any other party
under Section 4062, 4063 or 4064 of ERISA with respect to any Plan, or to any
Multiemployer Plan under Section 4201 et seq. of ERISA) as a result of such
events listed in subclauses (i) through (v) above exceeds $50,000,000; or
(b) Either (i) a foreign governmental authority has instituted proceedings to
terminate a Foreign Pension Plan or a foreign governmental authority has
appointed a trustee to administer any Foreign Pension Plan in place of the
existing administrator, in each case by reason of a distress termination within
the meaning of Section 4041(c) of ERISA, treating such Foreign Pension Plan as
if it were subject to ERISA; or (ii) any Foreign Pension Plan that is required
by applicable law to be funded in a trust or other funding vehicle has failed to
comply with such funding requirements; if, as of the date thereof or as of any
subsequent date, the sum of each of the Borrower’s and its Subsidiaries’ 
various liabilities to any Foreign Pension Plan solely as a result of such
events listed in subclauses (i) and (ii) of this clause (b) exceeds the Dollar
Equivalent of $50,000,000; or

 

(m)                             Change of Control.  A Change of Control shall
occur; or

 

(n)                                 Receivables Facility.  Any event (after the
expiration of any applicable grace periods) as specified in the Receivables
Documents for any Permitted Accounts Receivables Securitization related to
Receivables Facility Attributed Indebtedness at such time of $50,000,000 or more
shall entitle the Persons (other than a Receivables Subsidiary) financing
Receivables Facility Assets pursuant to such Permitted Accounts Receivables
Securitization prior to the scheduled or mutually agreed upon (at a time when no
default exists thereunder) termination thereof to terminate or permanently cease
funding the financing of Receivables Facility Assets pursuant to such Permitted
Accounts Receivables Securitization.

 

If any of the foregoing Events of Default shall have occurred and be continuing,
the Administrative Agent, at the written direction of the Required Lenders,
shall take one or more of the following actions (provided that, in the case of
an Event of Default described in clause (c) above arising solely from a breach
of Section 9.1, prior to the earlier of (x) the date that is forty-five (45)
days after such Event of Default and (y) the date the Administrative Agent
exercises any remedies pursuant to this proviso, the Administrative Agent shall
take such actions (x) at the request of the Majority Lenders under the Revolving
Facility rather than the Required Lenders and (y) only with respect to the
Revolving Facility): (i) by written or oral or telephonic notice (in the case of
oral or telephonic notice confirmed in writing immediately thereafter) to the
Borrower declare the Total Commitments to be terminated whereupon the Total
Commitments shall forthwith terminate, (ii) by written or oral or telephonic
notice (in the case of oral or telephonic notice confirmed in writing
immediately thereafter) to the Borrower declare all sums then owing by the
Borrower hereunder and under the Loan Documents to be forthwith due and payable,
whereupon all such sums shall become and be immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, (iii) terminate any Letter of Credit in
accordance with its terms, (iv)

 

206

--------------------------------------------------------------------------------


 

direct the Borrower to pay (and the Borrower agrees that upon receipt of such
notice, or upon the occurrence of any Event of Default specified in
Section 10.1(e) or Section 10.1(f) with respect to the Borrower it will pay) to
the Administrative Agent at the Payment Office such additional amount of cash,
to be held as security by the Administrative Agent, as is equal to the Assigned
Dollar Value of the aggregate Stated Amount of all Letters of Credit issued for
the account of the Borrower and its Subsidiaries and then outstanding, and
(v) enforce, as the Administrative Agent (to the extent permitted under the
applicable Security Documents), or direct the Collateral Agent to enforce
pursuant to the Security Documents, as the case may be, all of the Liens and
security interests created pursuant to the Security Documents.  In cases of any
occurrence of any Event of Default described in Section 10.1(e) or
Section 10.1(f) with respect to the Borrower (x) the Loans, together with
accrued interest thereon, shall become due and payable forthwith and
(y) following the Eleventh Amendment Effective Date, the Total Commitments will
be terminated forthwith, in each case, without the requirement of any such
acceleration or request, and without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower, any
provision of this Agreement or any other Loan Document to the contrary
notwithstanding, and other amounts payable by the Borrower hereunder shall also
become immediately due and payable all without notice of any kind.

 

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) the Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of the
Borrower, and the Administrative Agent shall have the continuing and exclusive
right to apply and to reapply any and all payments received at any time or times
after the occurrence and during the continuance of an Event of Default. 
Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Article IV hereof), all payments (including the proceeds of
any Asset Disposition or other sale of, or other realization upon, all or any
part of the Collateral) received after acceleration of the Obligations shall be
applied:  first, to all fees, costs and expenses incurred by or owing to the
Administrative Agent and any Lender with respect to this Agreement, the other
Loan Documents or the Collateral; second, to accrued and unpaid interest on the
Obligations (including any interest which but for the provisions of the
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding and to cash collateralize outstanding
Letters of Credit (pro rata among all such Obligations based upon the principal
amount thereof or the outstanding face amount of such Letters of Credit, as
applicable, and with respect to amounts applied to Term Loans, pro rata among
all remaining Scheduled Term Repayments thereof).  Any balance remaining shall
be delivered to the Borrower or to whomever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.

 

Anything in this Section 10.1 to the contrary notwithstanding, the
Administrative Agent shall, at the request of the Required Lenders, rescind and
annul any acceleration of the Loans by written instrument filed with the
Borrower; provided that at the time such acceleration is so rescinded and
annulled:  (A) all past due interest and principal (other than principal due
solely as a result of such acceleration), if any, on the Loans and all other
sums payable under this Agreement and the other Loan Documents shall have been
duly paid, and (B) no other Event of Default shall have occurred and be
continuing which shall not have been waived in accordance with the provisions of
Section 12.1 hereof.  Upon any such rescission and annulment, the

 

207

--------------------------------------------------------------------------------


 

Administrative Agent shall return to the Borrower any cash collateral delivered
pursuant to the preceding paragraph.

 

10.2                        Rights Not Exclusive.

 

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

In this Article XI, the Lenders agree among themselves as follows:

 

11.1                        Appointment.

 

The Lenders hereby appoint JPMCB as the Administrative Agent (for the purposes
of this Article XI, the term “Administrative Agent” shall, except to the extent
otherwise specifically set forth in Section 11.9, include JPMCB in its capacity
as the Collateral Agent pursuant to the Security Documents) to act as specified
herein and in the other Loan Documents.  Each Lender hereby irrevocably
authorizes and each holder of any Note by the acceptance of such Note shall be
deemed to irrevocably authorize the Administrative Agent to take such action on
its behalf under the provisions hereof, the other Loan Documents (including,
without limitation, to give notices and take such actions on behalf of the
Required Lenders as are consented to in writing by the Required Lenders or all
Lenders, as the case may be) and any other instruments, documents and agreements
referred to herein or therein and to exercise such powers hereunder and
thereunder as are specifically delegated to the Administrative Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto.  The Administrative Agent may perform any of its duties hereunder and
under the other Loan Documents, by or through its officers, directors, agents,
employees or affiliates.

 

11.2                        Nature of Duties.

 

(a)                                 The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement. 
The duties of the Administrative Agent shall be mechanical and administrative in
nature.  EACH LENDER HEREBY ACKNOWLEDGES AND AGREES THAT, SUBJECT TO
SECTION 11.2(b), THE ADMINISTRATIVE AGENT SHALL NOT HAVE, BY REASON OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT
OF ANY LENDER.  Nothing in any of the Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of any of the Loan Documents except as expressly set
forth herein or therein.  Each Lender shall make its own independent
investigation of the financial condition and affairs of the Borrower in
connection with the making and the continuance of the Loans hereunder and shall
make its own appraisal of the credit worthiness of the Borrower, and the
Administrative Agent shall not have

 

208

--------------------------------------------------------------------------------


 

any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Loans or at any time or
times thereafter.  Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the financial
institution serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent will promptly notify each Lender at any time
that the Required Lenders have instructed it to act or refrain from acting
pursuant to Article X.

 

(b)                                 The Administrative Agent hereby declares
that it, including in its capacity as Collateral Agent, holds and shall hold:

 

(i)                                     all rights, title and interest that may
now or hereafter be mortgaged, charged or assigned or otherwise secured in favor
of the Administrative Agent and/or the Collateral Agent by or pursuant to the
Loan Documents governed by English law and all proceeds of enforcement of such
security; and

 

(ii)                                  the benefit of all representations,
covenants, guarantees, indemnities and other contractual provisions governed by
English law given in favor of the Administrative Agent and/or the Collateral
Agent (other than any such benefits given to the Administrative Agent and/or the
Collateral Agent solely for its own benefit), on trust (for which the perpetuity
period shall be 80 years) for itself and the other Lenders from time to time.

 

11.3                        Exculpation, Rights Etc.

 

Neither the Administrative Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable to any Lender for any action taken or
omitted by them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct.  The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or for
the execution, effectiveness, genuineness, validity, enforceability,
collectability, or sufficiency of any of the Loan Documents or any other
document or the financial condition of the Borrower.  The Administrative Agent
shall not be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any of the Loan Documents or any other document or the financial condition of
the Borrower, or the existence or possible existence of any Unmatured Event of
Default or Event of Default unless requested to do so by the Required Lenders. 
The Administrative Agent may at any time request instructions from the Lenders
with respect to any actions or approvals (including the failure to act or
approve) which by the terms of any of the Loan Documents, the Administrative
Agent is permitted or required to take or to grant, and if such instructions are
requested, the Administrative Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval under any of the Loan Documents until it shall have received such
instructions from the Required Lenders.  Without limiting the

 

209

--------------------------------------------------------------------------------


 

foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting, approving
or refraining from acting or approving under any of the Loan Documents in
accordance with the instructions of the Required Lenders or, to the extent
required by Section 12.1, all of the Lenders.

 

11.4                        Reliance.

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any notice, writing, resolution notice, statement, certificate,
order or other document or any telephone, telex, teletype, telecopier or
electronic message reasonably believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person, and, with respect to all
matters pertaining herein or to any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by the Administrative
Agent.

 

11.5                        Indemnification.

 

To the extent the Administrative Agent is not reimbursed and indemnified by the
Borrower, the Lenders will reimburse and indemnify the Administrative Agent for
and against any and all liabilities, obligations, losses, damages, claims,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent, acting pursuant hereto in such capacity, in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by the Administrative Agent under this
Agreement or any of the other Loan Documents, in proportion to each Lender’s
Aggregate Pro Rata Share of the Total Commitment; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, claims, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct.  The obligations of the Lenders under this Section 11.5
shall survive the payment in full of the Notes and the termination of this
Agreement.

 

For purposes of this Section 11.5, “Aggregate Pro Rata Share” means, when used
with reference to any Lender and any described aggregate or total amount, an
amount equal to the result obtained by multiplying such desired aggregate or
total amount by a fraction the numerator of which shall be the aggregate
principal amount of such Lender’s Loans and the denominator of which shall be
aggregate of all of the Loans outstanding hereunder.

 

11.6                        The Administrative Agent In Its Individual Capacity.

 

With respect to its Loans and Commitments (and its Pro Rata Share of each
Facility thereof), the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or holder
of Obligations.  The terms “Lenders”, “holder of Obligations” or “Required
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, one of the Required Lenders or a holder of Obligations.  The
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Borrower or any
Subsidiary or affiliate of the Borrower as if it were not acting

 

210

--------------------------------------------------------------------------------


 

as the Administrative Agent hereunder or under any other Loan Document,
including, without limitation, the acceptance of fees or other consideration for
services without having to account for the same to any of the Lenders.

 

11.7                        Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Unmatured Event of Default hereunder
unless the Administrative Agent has received written notice from a Lender or the
Borrower referring to this Agreement describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders.

 

11.8                        Holders of Obligations.

 

The Administrative Agent may deem and treat the payee of any Obligation as
reflected on the books and records of the Administrative Agent as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent pursuant to Section 12.8(c). Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Obligation shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Obligation or of any
Obligation or Obligations granted in exchange therefor.

 

11.9                        Resignation by the Administrative Agent.

 

(a)                                 The Administrative Agent may resign from the
performance of all its functions and duties hereunder at any time by giving
fifteen (15) Business Days’ prior written notice to the Borrower and the
Lenders.  Such resignation shall take effect upon the acceptance by a successor
Administrative Agent of appointment pursuant to clauses (b) and (c) below or as
otherwise provided below.

 

(b)                                 Upon any such notice of resignation, the
Required Lenders shall appoint a successor Administrative Agent who shall be
satisfactory to the Borrower and shall be an incorporated bank or trust company.

 

(c)                                  If a successor Administrative Agent shall
not have been so appointed within said fifteen (15) Business Day period, the
Administrative Agent, with the consent of the Borrower, shall then appoint a
successor who shall serve as the Administrative Agent until such time, if any,
as the Required Lenders, with the consent of the Borrower, appoint a successor
the Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) by the twentieth (20th) Business
Day after the date such notice of resignation was given by the Administrative
Agent, the Administrative Agent’s resignation shall become effective and the
Required Lenders shall thereafter perform all the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders, with the
consent of the Borrower, appoint a successor Administrative Agent as provided
above.  If the Administrative

 

211

--------------------------------------------------------------------------------


 

Agent and the Collateral Agent are the same Person (it being understood that,
for the avoidance of doubt, JPMCB is the Administrative Agent and the Collateral
Agent as of the Tenth Amendment Effective Date) that in the case of any
collateral security held by the Collateral Agent on behalf of the Lenders, Swing
Line Lender or the Facing Agents under any of the Loan Documents, the retiring
or removed Collateral Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed.

 

(e)                                  Notwithstanding anything herein to the
contrary, if at any time the Required Lenders determine that the Person serving
as Administrative Agent is (without taking into account any provision in the
definition of “Defaulting Lender” requiring notice from or a determination by
the Administrative Agent or any other party) a Defaulting Lender, the Required
Lenders (determined after giving effect to Section 12.1) may, with the consent
of the Borrower and by notice to such Person, remove such Person as
Administrative Agent and, with the consent of the Borrower, appoint a
replacement Administrative Agent hereunder.  Such removal will, to the fullest
extent permitted by applicable law, be effective on the date a replacement
Administrative Agent is appointed in accordance with this paragraph.

 

(f)                                   In addition to the foregoing, if (i) a
Revolving Lender becomes, and during the period it remains, an Impaired Lender,
and (ii) the Borrower has failed to comply with its obligations pursuant to
Section 3.8(a)(ii), any Facing Agent and/or the Swing Line Lender may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Facing Agent or Swing Line Lender, respectively, effective at the close of
business New York time on a date specified in such notice (which date may not be
less than 30 days after the date of such notice); provided that such resignation
by a Facing Agent will have no effect on the validity or enforceability of any
Letter of Credit then outstanding or on the obligations of the Borrower or any
Lender under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to the Facing Agent; and provided, further, that such
resignation by the Swing Line Lender will have no effect on its rights in
respect of any outstanding Swing Line Loans or on the obligations of the
Borrower or any Lender under this Agreement with respect to any such outstanding
Swing Line Loan.

 

(g)                                  Any resignation by the Administrative Agent
pursuant to Section 11.9(a) shall, unless the Administrative Agent gives notice
to the Borrower otherwise, also constitute its resignation as a Facing Agent and
the Swing Line Lender, and such resignation as a Facing Agent and the Swing Line
Lender shall become effective simultaneously with the discharge of the
Administrative Agent from its duties and obligations as set forth in
Section 11.9(a) (except as to already outstanding Letters of Credit and LC
Obligations issued by it and Swing Line Loans made by it, as to which such
Facing Agent and the Swing Line Lender shall continue in such capacities until
the LC Obligations relating thereto shall be reduced to zero and such Swing Line
Loans shall have been repaid, as applicable, or until the successor
Administrative Agent shall succeed to the roles of a Facing Agent and the Swing
Line Lender in accordance with the next sentence and perform the actions
required by the next sentence).  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, unless the retiring
Administrative Agent and such successor gives notice to Borrower otherwise,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Facing Agent and Swing Line Lender
and (ii) the successor Facing Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession and issued

 

212

--------------------------------------------------------------------------------


 

by the retiring Facing Agent or make other arrangements satisfactory to the
retiring Facing Agent to effectively assume the obligations of the retiring
Facing Agent with respect to such Letters of Credit.  At the time any such
resignation of a Facing Agent shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the retiring Facing Agent pursuant to
Section 2.9(e).

 

(h)                                 Notwithstanding the resignation of DB as
Administrative Agent and Collateral Agent (the “Resigning Agent”) as of the
Fifth Amendment Effective Date, the Borrower and each Lender agree that the
provisions of this Article XI and any other provisions of this Agreement or any
other Loan Document regarding payment of costs and expenses and indemnification
of the Administrative Agent or the Collateral Agent, together with any provision
of any Loan Document that shall accrue to the benefit of any retiring or
resigning Agent, shall continue to inure to the benefit of the Resigning Agent
on and following the Fifth Amendment Effective Date with respect to actions of
the Resigning Agent taken (i) on or prior to the Fifth Amendment Effective Date,
and (ii) subsequent to the Fifth Amendment Effective Date pursuant to the Loan
Documents or that certain Successor Agency Agreement, dated as of the Fifth
Amendment Effective Date, by and among JPMorgan Chase Bank, N.A., the Resigning
Agent and the Borrower.  DB shall be a third party beneficiary for purposes of
this Section 11.9(h).

 

11.10                 Administrative Agent or the Collateral Agent as UK
Security Trustee.

 

(a)                                 In this Agreement, any rights and remedies
exercisable by, any documents to be delivered to, or any other indemnities or
obligations in favor of the Administrative Agent or the Collateral Agent shall
be, as the case may be, exercisable by, delivered to, or be indemnities or other
obligations in favor of, the Administrative Agent or the Collateral Agent (or
any other Person acting in such capacity) in its capacity as the UK Security
Trustee to the extent that the rights, deliveries, indemnities or other
obligations relate to the UK Security Documents or the security thereby
created.  Any obligations of the Administrative Agent or the Collateral Agent
(or any other Person acting in such capacity) in this Agreement shall be
obligations of the Administrative Agent or the Collateral Agent in its capacity
as UK Security Trustee to the extent that the obligations relate to the UK
Security Documents or the security thereby created.  Additionally, in its
capacity as UK Security Trustee, the Administrative Agent or the Collateral
Agent (or any other Person acting in such capacity) shall have (i) all the
rights, remedies and benefits in favor of the Administrative Agent or the
Collateral Agent contained in the provisions of the whole of this Section 11.10;
(ii) all the powers of an absolute owner of the security constituted by the UK
Security Documents and (iii) all the rights, remedies and powers granted to it
and be subject to all the obligations and duties owed by it under the UK
Security Documents and/or any of the Loan Documents.

 

(b)                                 Each Lender, the Administrative Agent and
the Collateral Agent hereby appoint the UK Security Trustee to act as its
trustee under and in relation to the UK Security Documents and to hold the
assets subject to the security thereby created as trustee for itself and other
Secured Parties on the trusts and other terms contained in the UK Security
Documents and the Administrative Agent and each Secured Party hereby irrevocably
authorize the UK Security Trustee to exercise such rights, remedies, powers and
discretions as are specifically delegated to the UK Security Trustee by the
terms of the UK Security Documents together with all such rights, remedies,
powers and discretions as are reasonably incidental thereto.

 

213

--------------------------------------------------------------------------------


 

(c)                                  Any reference in this Agreement to Liens
stated to be in favor of the Administrative Agent or the Collateral Agent shall
be construed so as to include a reference to Liens granted in favor of the UK
Security Trustee.

 

(d)                                 The Lenders agree that at any time that the
UK Security Trustee shall be a Person other than the Administrative Agent or the
Collateral Agent, such other Person shall have the rights, remedies, benefits
and powers granted to the Administrative Agent or the Collateral Agent in its
capacity as the UK Security Trustee in this Agreement.

 

(e)                                  Nothing in this Section 11.10 shall require
the UK Security Trustee to act as a trustee at common law or to be holding any
property on trust, in any jurisdiction outside the United States or the United
Kingdom which may not operate under principles of trust or where such trust
would not be recognized or its effects would not be enforceable.

 

11.11                 The Joint Lead Arrangers, Joint Book Runners,
Co-Syndication Agents, Co-Documentation Agents and Senior Managing Agents.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers, Joint Book Runners,
Co-Syndication Agents, Co-Documentation Agents and Senior Managing Agents are
named as such for recognition purposes only, and in their respective capacities
as such shall have no powers, duties, responsibilities or liabilities with
respect to this Agreement or the other Loan Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that the Joint
Lead Arrangers, Joint Book Runners, Co-Syndication Agents, Co-Documentation
Agents and Senior Managing Agents shall be entitled to all indemnification and
reimbursement rights in favor of “Agents” as provided for under Section 11.5. 
Without limitation of the foregoing, none of Joint Lead Arrangers, Joint Book
Runners, Co-Syndication Agents, Co-Documentation Agents and Senior Managing
Agents shall, solely by reason of this Agreement or any other Loan Documents,
have any fiduciary relationship in respect of any Lender or any other Person.

 

ARTICLE XII

 

MISCELLANEOUS

 

12.1                        No Waiver; Modifications in Writing.

 

(a)                                 Except as expressly provided in this
Agreement, no failure or delay on the part of the Administrative Agent or any
Lender in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to the
Administrative Agent or any Lender at law or in equity or otherwise.  Neither
this Agreement nor any terms hereof may be amended, modified, supplemented,
waived, discharged, terminated or otherwise changed unless such amendment,
modification, supplement, waiver, discharge, termination or other change is in
writing signed by the Borrower and the Required Lenders; provided that no such
amendment, modification,

 

214

--------------------------------------------------------------------------------


 

supplement, waiver, discharge, termination or other change shall, without the
consent of each Lender (other than a Defaulting Lender) with Obligations
directly affected thereby in the case of the following clause (i), (i) extend
the final scheduled maturity of any Loan or Note (including, without limitation,
by amending or modifying the proviso contained in the definition of Revolver
Termination Date or Term B Loan Maturity Date), or extend the stated maturity of
any Letter of Credit beyond the Revolver Termination Date, or reduce the rate or
extend the time of payment of interest (except for waivers of Default Rate
interest) or fees thereon, or reduce or forgive the principal amount thereof,
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Security Documents) or release any Guarantor (other than (x) a
Guarantor that is not a Material Subsidiary or (y) in connection with a
transaction permitted by Section 8.3), (iii) amend, modify or waive any
provision of this Section 12.1, (iv) reduce the percentage specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders (or the Lenders providing Additional Term Loans in the case
of an amendment pursuant to Section 2.1(a)(ii)), the definition of “Required
Lenders” shall include lenders with respect to additional revolving loans or
term loans pursuant to this Agreement so long as such additional revolving loans
or term loans are on substantially the same basis as the Revolving Loans or Term
Loans, as the case may be, are included on the date hereof) or (v) consent to
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement; provided, further, that no such amendment, modification,
supplement, waiver, discharge, termination or other change shall (1) increase
the Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Events of Default or Unmatured Events of
Default shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender), (2) without the
consent of the applicable Facing Agent, amend, modify or waive any provision of
Section 2.9 or alter such Facing Agent’s rights or obligations with respect to
Letters of Credit that it has issued or may be required to issue, (3) without
the consent of the Administrative Agent, amend, modify or waive any provision of
Article XI as same applies to the Administrative Agent or any other provisions
as same relates to the rights or obligations of the Administrative Agent,
(4) without the consent of the Administrative Agent, amend, modify or waive any
provisions relating to the rights or obligations of the Administrative Agent
under the other Loan Documents, (5) without the consent of the Majority Lenders
of each Facility, amend the definition of Majority Lenders, (6) without the
consent of the Majority Lenders of the applicable Facility, amend the Scheduled
Term Repayments for such Facility, or (7) without the consent of the Majority
Lenders of each Facility which is being allocated a lesser prepayment, repayment
or commitment reduction, alter the required application of any prepayments or
repayments (or commitment reduction), as between the various Facilities pursuant
to Section 4.5(a) (although the Required Lenders may waive in whole or in part,
any such prepayment, repayment (other than Scheduled Term Repayments) or
commitment reduction so long as the application, as amongst the various
Facilities, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered).

 

(b)                                 If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions of this Agreement as
contemplated by clauses (i) through (v), inclusive, of the first proviso to the
third sentence of Section 12.1(a), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrower shall have the right, so long as all

 

215

--------------------------------------------------------------------------------


 

non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders (or, at the option of the Borrower if the
respective Lender’s consent is required with respect to less than all Loans, to
replace only the respective Loans of the respective non-consenting Lender which
gave rise to the need to obtain such Lender’s individual consent) with one or
more Replacement Lenders pursuant to Section 3.7 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed amendment,
modification, supplement. waiver, discharge, termination or other change or
(B) terminate such non-consenting Lender’s Revolving Commitment and repay all
outstanding Loans of such Lender which gave rise to the need to obtain such
Lender’s consent, in accordance with Section 4.1(b) and 4.3; provided that,
unless the Revolving Commitment terminated and Loans repaid pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B), the specific
consent of the Required Lenders (determined before giving effect to the proposed
action) thereto shall be required; provided, further, that in any event the
Borrower shall not have the right to replace a Lender, terminate its Revolving
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
contemplated by the second proviso to the third sentence of Section 12.1(a).

 

(c)                                  In addition, notwithstanding the foregoing,
this Agreement may be amended with the written consent of Administrative Agent,
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing or modification of all outstanding Term
Loans of any Facility (“Refinanced Term Loans”) with one or more replacement or
modified Term Facilities hereunder (“Replacement Term Loans”), provided that
(a) any Lender that does not consent to the amendment and that holds Refinanced
Term Loans receives payment in full of the principal amount of and interest
accrued on each Refinanced Term Loan made by it or is replaced as provided in
Section 3.7, (b) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans
unless the Required Lenders (treating the Refinanced Term Loans of any Lender
that does not provide Replacement Term Loans as having been paid in full
immediately prior to the amendment) shall approve such increase, (c) the
Applicable Eurocurrency Margin for Eurocurrency Loans and the Applicable Base
Rate Margin for Base Rate Loans for the Replacement Term Loans shall not be
higher than such applicable margins for the relevant Term Facility of Refinanced
Term Loans unless the Required Lenders (treating the Refinanced Term Loans of
any Lender that does not provide Replacement Term Loans as having been paid in
full immediately prior to the amendment) shall approve such increase, (d) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of the Refinanced Term Loans
at the time of such amendment and (e) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than those applicable to such
Refinanced Term Loans except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of Term
Loans in effect immediately prior to such amendment unless the Required Lenders
(treating the Refinanced Term Loans of any Lender that does not provide
Replacement Term Loans as having been paid in full immediately prior to the
amendment) shall approve such terms.

 

216

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding the foregoing, upon the
execution and delivery of all documentation required by Administrative Agent to
be delivered pursuant to Section 2.1(a)(ii) in connection with an Additional
Term Loan, this Agreement shall be deemed amended without further action by any
Lender to reflect, as applicable, the new Lenders and the terms of such
Additional Term Loan.

 

12.2                        Further Assurances.

 

The Borrower agrees to do such further acts and things and to execute and
deliver to the Administrative Agent such additional assignments, agreements,
powers and instruments, as the Administrative Agent may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or any of the
Loan Documents or to better assure and confirm unto the Administrative Agent its
rights, powers and remedies hereunder.

 

12.3                        Notices, Etc.

 

(a)                                 Except where oral or telephonic instructions
or notices are authorized herein to be given, all notices, demands, instructions
and other communications required or permitted to be given to or made upon any
party hereto or any other Person shall be in writing and shall be personally
delivered or sent by registered or certified mail, postage prepaid, return
receipt requested, or by a reputable overnight or courier delivery service, or
by telecopier, and shall be deemed to be given for purposes of this Agreement on
the third day after deposit in registered or certified mail, postage prepaid,
and otherwise on the date that such writing is delivered or sent to the intended
recipient thereof, or in the case of notice delivered by telecopy, upon
completion of transmission with a copy of such notice also being delivered under
any of the other methods provided above, all in accordance with the provisions
of this Section 12.3.  Unless otherwise specified in a notice sent or delivered
in accordance with the foregoing provisions of this Section 12.3, notices,
demands, instructions and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses (or to
their respective telecopier numbers) indicated (i) in the case of any Lender, in
such Lender’s latest administrative questionnaire submitted to the
Administrative Agent, (ii) in the case of any Assignee, in the applicable
Assignment and Assumption Agreement or (iii) in the case of any other party
hereto, on Schedule 12.3, and, in the case of telephonic instructions or
notices, by calling the telephone number or numbers indicated for such party on
such administrative questionnaire, such Assignment and Assumption Agreement or
Schedule 12.3, as the case may be.

 

(b)                                 Notices and other communications to or by
the Administrative Agent, the Collateral Agent, the UK Security Trustee and the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) (the “Platform”) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices pursuant to Article II, Section 4.1, Section 4.3 and
Section 7.3 unless otherwise agreed by the Administrative Agent (or, as the case
may be, the Collateral Agent or UK Security Trustee) and the applicable Lender. 
The Administrative Agent, the Collateral Agent, the UK Security Trustee or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to

 

217

--------------------------------------------------------------------------------


 

procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is sent after 5:00 p.m. (New York City time),
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(d)                                 THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

12.4                        Costs, Expenses and Taxes.

 

(a)                                 Generally.  The Borrower agrees (without
duplication) to pay all reasonable costs and expenses of the Administrative
Agent in connection with the negotiation, preparation, printing, typing,
reproduction, execution and delivery of this Agreement and the other Loan
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver, consent relating hereto or thereto or other modifications
of (or supplements to) any of the foregoing and any and all other documents and
instruments furnished pursuant hereto or thereto or in connection herewith or
therewith, including without limitation, the

 

218

--------------------------------------------------------------------------------


 

reasonable fees and out-of-pocket expenses of Shearman & Sterling LLP, special
counsel to the Administrative Agent and the UK Security Trustee, and any local
counsel retained by the Administrative Agent relative thereto or the reasonable
allocated costs of staff counsel as well as the fees and out-of-pocket expenses
of counsel, independent public accountants and other outside experts retained by
the Administrative Agent or the UK Security Trustee in connection with the
administration of this Agreement and the other Loan Documents, and all search
fees, appraisal fees and expenses, title insurance policy fees, costs and
expenses and filing and recording fees and all costs and expenses (including,
without limitation, Attorney Costs), if any, of the Administrative Agent, the UK
Security Trustee and the Lenders in connection with the enforcement of this
Agreement, any of the Loan Documents or any other agreement furnished pursuant
hereto or thereto or in connection herewith or therewith.  In addition, the
Borrower shall pay any and all present and future stamp, documentary transfer,
excise, property, and other similar taxes payable or determined to be payable in
connection with the execution, delivery or enforcement of this Agreement, any
Loan Document, or otherwise with respect to or in connection with any Loan
Document, or the making of any Loan (other than taxes based on the net income of
the Lenders), and agrees to save and hold the Administrative Agent, the UK
Security Trustee and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay by the Borrower in
paying, or omission by the Borrower to pay, such taxes.  Any portion of the
foregoing fees, costs and expenses which remains unpaid more than thirty (30)
days following the Administrative Agent’s, the UK Security Trustee’s, any
Agents’ or any Lender’s statement and request for payment thereof shall bear
interest from the date that the Borrower receives such statement and request to
the date of payment, for the first 10 days at the Base Rate, and thereafter at
the Default Rate.  Subject to Section 4.7, the Borrower will indemnify and hold
harmless the Administrative Agent, the UK Security Trustee, each Agent and each
Lender and each director, officer, employee, partner, advisor, agent, attorney,
trustee and Affiliate of the Administrative Agent, the UK Security Trustee, each
Agent and each Lender (each such Person an “Indemnified Party”) from and against
all losses, claims, damages, penalties, obligations (including removal or
remedial actions), expenses or liabilities which arise out of, in any way relate
to, or result from the transactions contemplated by this Agreement or any of the
other Loan Documents and to reimburse each Indemnified Party upon their demand,
for any Attorney Costs incurred in connection with investigating, preparing to
defend or defending any such loss, claim, damage, liability, action or claim;
provided, however, (a) that no Indemnified Party shall have the right to be so
indemnified hereunder for any loss, claim, damage, penalties, obligations,
expense or liability to the extent it arises or results from the gross
negligence or willful misconduct or bad faith of such Indemnified Party as
finally determined by a court of competent jurisdiction and (b) that nothing
contained herein shall affect the obligations and liabilities of the Lenders to
the Borrower contained herein.  If any action, suit or proceeding arising from
any of the foregoing is brought against the Administrative Agent, the UK
Security Trustee, any Agent, any Lender or any other Indemnified Party, the
Borrower will, if requested by the Administrative Agent, the UK Security
Trustee, any Agent, any Lender or any such Indemnified Party, resist and defend
such action, suit or proceeding or cause the same to be resisted and defended by
counsel reasonably satisfactory to the Person or Persons indemnified or intended
to be indemnified.  Each Indemnified Party shall, unless the Administrative
Agent, the UK Security Trustee, an Agent, a Lender or other Indemnified Party
has made the request described in the preceding sentence and such request has
been complied with, have the right to employ its own counsel (or (but not as
well as) staff counsel) to investigate and control the

 

219

--------------------------------------------------------------------------------


 

defense of any matter covered by such indemnity and the reasonable fees and
expenses of such counsel shall be at the expense of the indemnifying party. 
Excluding any liability to the extent arising out of the gross negligence,
willful misconduct or bad faith of any Indemnified Party as finally determined
by a court of competent jurisdiction, the Borrower further agrees to indemnify
and hold each Indemnified Party harmless from all loss, cost (including Attorney
Costs), liability and damage whatsoever incurred by any Indemnified Party by
reason of any violation of any Environmental Laws or Environmental Permits or
for the Release or threatened Release of any Contaminants into the environment
for which the Borrower or any of its Subsidiaries has any liability or which
occurs upon the Mortgaged Property or which is related to any property currently
or formerly owned, leased or operated by or on behalf of the Borrower or any of
its Subsidiaries, or by reason of the imposition of any Environmental Lien in
respect of the Borrower or its Subsidiaries or which occurs by a breach of any
of the representations, warranties or covenants relating to environmental
matters contained herein, provided that, with respect to any liabilities arising
from acts or failure to act for which the Borrower or any of its Subsidiaries is
strictly liable under any Environmental Law or Environmental Permit, the
Borrower’s obligation to each Indemnified Party under this indemnity shall
likewise be without regard to fault on the part of the Borrower or any such
Subsidiary.  If the Borrower shall fail to do any act or thing which it has
covenanted to do hereunder or any representation or warranty on the part of the
Borrower or any Subsidiary contained herein or in any other Loan Document shall
be breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend its funds
for such purpose, and will use its best efforts to give prompt written notice to
the Borrower that it proposes to take such action.  Any and all amounts so
expended by the Administrative Agent shall be repaid to it by the Borrower
promptly upon the Administrative Agent’s demand therefor, with interest at the
Default Rate in effect from time to time during the period including the date so
expended by the Administrative Agent to the date of repayment.  To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative
Agent, the UK Security Trustee or any Lender as set forth in this Section 12.4
may be unenforceable because it is violative of any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law. 
The obligations of the Borrower under this Section 12.4 shall survive the
termination of this Agreement, the assignment by any Lender of all or any part
of its Credit Exposure hereunder and the discharge of the Borrower’s other
Obligations hereunder.  Except as specifically provided for in this Agreement,
no party hereto shall be entitled to recover from any other party hereto any
amount in respect of exemplary, punitive, special, indirect, remote, or
speculative damages, including lost profits.

 

(b)                                 Foreign Exchange Indemnity.  If any sum due
from the Borrower under this Agreement or any order or judgment given or made in
relation hereto has to be converted from the currency (the “first currency”) in
which the same is payable hereunder or under such order or judgment into another
currency (the “second currency”) for the purpose of (i) making or filing a claim
or proof against the Borrower with any Governmental Authority or in any court or
tribunal, or (ii) enforcing any order or judgment given or made in relation
hereto, the Borrower shall indemnify and hold harmless each of the Persons to
whom such sum is due from and against any loss actually suffered as a result of
any discrepancy between (a) the rate of exchange used to convert the amount in
question from the first currency into the second currency, and (b) the rate or
rates of exchange at which such Person, acting in good faith in a commercially

 

220

--------------------------------------------------------------------------------


 

reasonable manner, purchased the first currency with the second currency after
receipt of a sum paid to it in the second currency in satisfaction, in whole or
in part, of any such order, judgment, claim or proof.  The foregoing indemnity
shall constitute a separate obligation of the Borrower distinct from its other
obligations hereunder and shall survive the giving or making of any judgment or
order in relation to all or any of such other obligations.  Notwithstanding the
foregoing, payments of principal and interest on Loans denominated in Euros,
Sterling or an Alternative Currency, as the case may be, shall be made in Euros,
Sterling or such Alternative Currency, as the case may be.

 

(c)                                  Notwithstanding the resignation of the
Resigning Agent as of the Fifth Amendment Effective Date, the Borrower agrees
that the provisions of this Section 12.4 and any other provisions of this
Agreement or any other Loan Document regarding payment of costs and expenses and
indemnification of the Administrative Agent or the Collateral Agent, together
with any provision of any Loan Document that shall accrue to the benefit of any
retiring or resigning Agent, shall continue to inure to the benefit of the
Resigning Agent on and following the Fifth Amendment Effective Date with respect
to actions of the Resigning Agent taken (i) on or prior to the Fifth Amendment
Effective Date, and (ii) subsequent to the Fifth Amendment Effective Date
pursuant to the Loan Documents or that certain Successor Agency Agreement, dated
as of the Fifth Amendment Effective Date, by and among JPMorgan Chase Bank,
N.A., the Resigning Agent and the Borrower.  DB shall be a third party
beneficiary for purposes of this Section 12.4(c).

 

12.5                        Confirmations.

 

Each of the Borrower and each holder of any portion of the Obligations agrees
from time to time, upon written request received by it from the other, to
confirm to the other in writing (with a copy of each such confirmation to the
Administrative Agent) the aggregate unpaid principal amount of the Loan or Loans
and other Obligations then outstanding.

 

12.6                        Adjustment; Setoff.

 

(a)                                 If any lender (a “Benefited Lender”) shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by setoff, pursuant to events or proceedings of the nature
referred to in Section 10.1(e) or Section 10.1(f) hereof, or otherwise) in a
greater proportion than any such payment to and collateral received by any other
Lender in respect of such other Lender’s Loans or interest thereon not expressly
provided hereby, such Benefited Lender shall purchase for cash from the other
Lenders such portion of each such other Lender’s Loans, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such Benefited Lender to share the excess payment
or benefits of such collateral or proceeds ratably with each Lender except to
the extent expressly provided hereby; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest unless
the Benefited Lender from which such excess payment is recovered is required by
court order to pay interest thereon, in which case each Lender returning funds
to such Benefited Lender shall pay its pro rata share of such interest.  The
Borrower agrees that each Lender so purchasing a portion of

 

221

--------------------------------------------------------------------------------


 

another Lender’s Loans may exercise all rights of payment (including, without
limitation, rights of setoff) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower,
upon the occurrence and during the continuance of an Event of Default, to setoff
and apply against any Obligations, whether matured or unmatured, of the Borrower
to such Lender, any amount owing from such Lender to the Borrower, at or at any
time after, the happening of any of the above-mentioned events, and the
aforesaid right of setoff may be exercised by such Lender against the Borrower
or against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receivers, or execution, judgment or attachment creditor
of the Borrower, or against anyone else claiming through or against, the
Borrower or such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff shall not have been exercised
by such Lender prior to the making, filing or issuance, or service upon such
Lender of, or of notice of, any such petition, assignment for the benefit of
creditors, appointment or application for the appointment of a receiver, or
issuance of execution, subpoena, order or warrant.  Each Lender agrees promptly
to notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(c)                                  The Borrower expressly agrees that to the
extent the Borrower makes a payment or payments and such payment or payments, or
any part thereof, are subsequently invalidated, declared to be fraudulent or
preferential, set aside or are required to be repaid to a trustee, receiver, or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment or repayment, the
Indebtedness to the Lenders or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment or payments
had not been made.

 

12.7                        Execution in Counterparts.

 

(a)                                 This Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

222

--------------------------------------------------------------------------------


 

12.8                        Binding Effect; Assignment; Addition and
Substitution of Lenders.

 

(a)                                 This Agreement shall be binding upon, and
inure to the benefit of, the Borrower, the Administrative Agent, the Resigning
Agent, the Lenders, all future holders of the Notes and their respective
successors and assigns; provided, however, that the Borrower may not assign its
rights or obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of the Administrative Agent and all of the Lenders.

 

(b)                                 Each Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in all or
any portion of its Commitment and Loans or participation in Letters of Credit or
any other interest of such Lender hereunder (in respect of any Lender, its
“Credit Exposure”).  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  At the time of the sale
of a participating interest, the Lender transferring the interest (i) shall
cause the Participant to provide the forms required under Section 4.7(d) as if
such Participant became a Lender on the date of the sale and (ii) shall, if
required under applicable law, deliver revised forms in accordance
Section 4.7(d) reflecting the portion of the interest sold and the portion of
the interest retained.  Further, the Participant shall be subject to the
obligations of Section 3.6 and Section 4.7 as if such Participant was a Lender. 
The Borrower agrees that if amounts outstanding under this Agreement or any of
the Loan Documents are due or unpaid, or shall have been declared or shall have
become due and payable upon the occurrence and during the continuance of an
Event of Default, each Participant shall be deemed to have the right of setoff
in respect of its participating interest in amounts owing under this Agreement
and the Loan Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement or any other
Loan Document; provided, however, that such right of setoff shall be subject to
the obligation of such Participant to share with the Lenders, and the Lenders
agree to share with such Participant, as provided in Section 12.6.  The Borrower
also agrees that each Participant shall be entitled to the benefits of
Section 3.6 and Section 4.7 with respect to its participation in the Loans
outstanding from time to time, as if such Participant becomes a Lender on the
date it acquired an interest pursuant to this Section 12.8(b); provided that, no
participation shall be made to any Person under this section if, at the time of
such participation, the Participant’s benefits under Section 3.6 or Section 4.7
would be greater than the benefits that the participating Lender was entitled to
under Section 3.6 or Section 4.7 (and if any participation is made in violation
of the foregoing, the Participant will not be entitled to the incremental
amounts).  Each Lender agrees that any agreement between such Lender and any
such Participant in respect of such participating interest shall not restrict
such Lender’s right to approve or agree to any amendment, restatement,
supplement or other modification to, waiver of, or consent under, this Agreement
or any of the Loan Documents except to the extent that any of the foregoing
would (i) extend the final scheduled maturity of any Loan or Note in which such
Participant is participating (it being understood that amending the definition
of any Scheduled Non-Extended Term B Dollar Repayments (other than the
Non-Extended Term B Loan Maturity Date) shall not constitute an extension of the
final scheduled maturity of any Loan or Note) or extend the stated maturity of
any Letter of Credit in which such Participant is participating

 

223

--------------------------------------------------------------------------------


 

beyond the Revolver Termination Date, or reduce the rate or extend the time of
payment of interest or fees on any such Loan, Note or Letter of Credit (except
in connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the Participant’s participation over the amount thereof then in effect (it
being understood that waivers or modifications of conditions precedent,
covenants, representations, warranties, Events of Default or Unmatured Events of
Default or of a mandatory reduction in Commitments shall not constitute a change
in the terms of such participation, and that an increase in any Commitment or
Loan shall be permitted without the consent of any Participant if the
Participant’s participation is not increased as a result thereof), (ii) consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (except as expressly provided
in the Loan Documents) supporting the Loans and/or Letters of Credit hereunder
in which such Participant is participating.

 

(c)                                  Any Lender may at any time assign to one or
more Eligible Assignees, including an Affiliate thereof (each an “Assignee”),
all or any part of its Credit Exposure pursuant to an Assignment and Assumption
Agreement, provided that any assignment of all or any portion of any Lender’s
Credit Exposure to an Assignee other than an Affiliate of such Lender or another
Lender, or in the case of a Lender that is a Fund, any Related Fund of any
Lender (i) shall be an assignment of its Credit Exposure in an amount not less
than the Dollar Equivalent of $1,000,000 (treating any Fund and its Related
Funds as a single Eligible Assignee) (or if less the entire amount of Lender’s
Credit Exposure with respect to such Facility, provided, that, if such Lender
and its Affiliates (or in the case of a Fund and its Related Funds) collectively
hold Credit Exposure at least equal to such minimum amounts, any one or more of
such Affiliates and/or Related Funds must simultaneously assign Credit Exposure
such that the aggregate Credit Exposure assigned satisfies such minimum amount)
and (ii) shall require the prior written consent of the Administrative Agent
(not to be unreasonably withheld) and, other than with respect to assignments by
the Joint Lead Arrangers, and their Affiliates during the primary syndication of
this Agreement, provided no Event of Default then exists and is continuing, the
Borrower (the consent of the Borrower not to be unreasonably withheld or
delayed), and; provided, further, that notwithstanding the foregoing
limitations, any Lender may at any time assign all or any part of its Credit
Exposure to any Affiliate of such Lender or to any other Lender (or in the case
of a Lender which is a Fund, to any Related Fund of such Lender), except that no
Revolving Lender may assign all or any part of its Credit Exposure relating to
the Revolving Facility to any Person other than another Revolving Lender without
the prior written consent (in each case not to be unreasonably withheld or
delayed) of the Administrative Agent, each Facing Agent, the Swing Line Lender
and, unless an Event of Default has occurred and is continuing, the Borrower. 
Upon execution of an Assignment and Assumption Agreement and the payment of a
nonrefundable assignment fee of $3,500 (provided that no such fee shall be
payable upon assignments by any Lender which is a Fund to one or more Related
Funds and only one such fee shall be payable for contemporaneous assignments by
a Lender to Related Funds) in immediately available funds to the Administrative
Agent at its Payment Office in connection with each such assignment, written
notice thereof by such transferor Lender to the Administrative Agent and the
recording by the Administrative Agent of such assignment and the resulting
effect upon the Loans, Revolving Commitment of the assigning Lender and the
Assignee, the Assignee shall have, to the extent of such assignment, the same
rights, benefits and obligations as it would have if it were a Lender hereunder
and the holder of the Obligations

 

224

--------------------------------------------------------------------------------


 

(provided that the Borrower and the Administrative Agent shall be entitled to
continue to deal solely and directly with the assignor Lender in connection with
the interests so assigned to the Assignee until written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Borrower
and the Administrative Agent by the assignor Lender and the Assignee) and, if
the Assignee has expressly assumed, for the benefit of the Borrower, some or all
of the transferor Lender’s obligations hereunder, such transferor Lender shall
be relieved of its obligations hereunder to the extent of such assignment and
assumption, and except as described above, no further consent or action by the
Borrower, the Lenders, or the Administrative Agent shall be required.  At the
time of each assignment pursuant to this Section 12.8(c) to a Person which is
not already a Lender hereunder, the respective Assignee shall provide to the
Borrower and the Administrative Agent the appropriate forms and certificates as
provided in Section 4.7(d), if applicable.  Each Assignee shall take such Credit
Exposure subject to the provisions of this Agreement and to any request made,
waiver or consent given or other action taken hereunder, prior to the receipt by
the Administrative Agent and the Borrower of written notice of such transfer, by
each previous holder of such Credit Exposure.  Such Assignment and Assumption
Agreement shall be deemed to amend this Agreement and Schedule 1.1(a) hereto, to
the extent, and only to the extent, necessary to reflect the addition of such
Assignee as a Lender and the resulting adjustment of all or a portion of the
rights and obligations of such transferor Lender under this Agreement, the
Maximum Commitment, the determination of its Pro Rata Share (rounded to twelve
decimal places), the Loans, any outstanding Letters of Credit and any new Notes,
if requested, to be issued, at the Borrower’s expense, to such Assignee, and no
further consent or action by the Borrower or the Lenders shall be required to
effect such amendments.  No assignment by any Lender of all or any part of its
Credit Exposure may be made to the Borrower or any Affiliate of the Borrower
except as permitted under Section 4.3(c) or Section 12.8(g).

 

(d)                                 The Borrower authorizes each Lender to
disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning the Borrower and any Subsidiary of the Borrower which has
been delivered to such Lender by the Borrower pursuant to this Agreement or
which has been delivered to such Lender by the Borrower in connection with such
Lender’s credit evaluation of the Borrower prior to entering into this
Agreement, provided that, such Transferee or prospective Transferee agrees to
treat any such information which is not public as confidential in accordance
with the terms of Section 12.14 hereof.

 

(e)                                  Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time pledge or assign all or any
portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, the Notes held by it) to any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Board without notice
to, or the consent of, the Borrower, provided that, no such pledge or assignment
of a security interest under this Section 12.8(e) shall release a Lender from
any obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.  Any Lender which is a fund may pledge all or any
portion of its Notes or Loans to its trustee or its security holders in support
of its obligations to its trustee.  No such pledge or assignment shall release
the transferor Lender from its obligations hereunder.

 

225

--------------------------------------------------------------------------------


 

(f)                                   In the event that the holder of any Note
(including any Lender) shall transfer such Note, it shall immediately advise
Administrative Agent and Borrower of such transfer, and Administrative Agent and
Borrower shall be entitled conclusively to assume that no transfer of any Note
has been made by any holder (including any Lender) unless and until
Administrative Agent and Borrower shall have received written notice to the
contrary.  Except as otherwise provided in this Agreement or as otherwise
expressly agreed in writing by all of the other parties hereto, no Lender shall,
by reason of the transfer of a Note or otherwise, be relieved of any of its
obligations hereunder.  Each transferee of any Note shall take such Note subject
to the provisions of this Agreement and to any request made, waiver or consent
given or other action taken hereunder, prior to the receipt by Administrative
Agent and Borrower of written notice of such transfer, by each previous holder
of such Note, and, except as expressly otherwise provided in such transfer,
Administrative Agent and Borrower shall be entitled conclusively to assume that
the transferee named in such notice shall hereafter be vested with all rights
and powers under this Agreement with respect to the Pro Rata Share of the Loans
of the Lender named as the payee of the Note which is the subject of such
transfer.

 

(g)                                  Any Lender may, so long as (x) no Unmatured
Event of Default or Event of Default has occurred and is continuing and (y) no
proceeds of Revolving Loans or Swing Line Loans are used for this purpose, at
any time, assign all or a portion of its rights and obligations with respect to
Term Loans under this Agreement (i) to the Borrower through Dutch auctions or
other offers to purchase open to all Lenders on a pro rata basis in accordance
with procedures of the type described in Section 4.3(c) or (ii) notwithstanding
any other provision in this Agreement, to the Borrower or any of its
Subsidiaries through open-market purchases on a non-pro rata basis; provided,
that: (1) if the assignee is a Subsidiary of the Borrower, upon such assignment,
transfer or contribution, the applicable assignee shall automatically be deemed
to have contributed or transferred the principal amount of such Term Loans, plus
all accrued and unpaid interest thereon, to the Borrower; or (2) if the assignee
is the Borrower (including through contribution or transfers set forth in clause
(1)), (a) the principal amount of such Term Loans, along with all accrued and
unpaid interest thereon, so contributed, assigned or transferred to the Borrower
shall be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer and (b) the aggregate outstanding principal
amount of Term Loans of the remaining Lenders shall reflect such cancellation
and extinguishing of the Term Loans then held by the Borrower.

 

12.9                        CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY
TRIAL.

 

(A)                               EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT TO SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH UNITED STATES FEDERAL OR NEW YORK STATE COURT AND THE
BORROWER, THE ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE AND EACH LENDER
IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF

 

226

--------------------------------------------------------------------------------


 

FORUM NON CONVENIENS WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING
OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(B)                               AS A METHOD OF SERVICE, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE AND EACH LENDER IRREVOCABLY
CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING,
BROUGHT IN ANY SUCH UNITED STATES FEDERAL OR NEW YORK STATE COURT BY THE
DELIVERY OF COPIES OF SUCH PROCESS TO THE BORROWER, THE ADMINISTRATIVE AGENT,
THE UK SECURITY TRUSTEE OR EACH RESPECTIVE LENDER, AS THE CASE MAY BE, AT THE
ADDRESSES SPECIFIED ON THEIR RESPECTIVE SIGNATURE PAGES TO THIS AGREEMENT OR BY
CERTIFIED MAIL DIRECT TO SUCH RESPECTIVE ADDRESSES.

 

(C)                               EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHT, POWER OR REMEDY UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT.  THE TERMS AND THE PROVISIONS OF THIS SECTION CONSTITUTE A
MATERIAL INDUCEMENT TO LENDERS ENTERING INTO THIS AGREEMENT.

 

12.10                 GOVERNING LAW.

 

THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE
LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE.

 

12.11                 Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

12.12                 Headings.

 

The Table of Contents and Article and Section headings used in this Agreement
are for convenience of reference only and shall not affect the construction of
this Agreement.

 

12.13                 Termination of Agreement.

 

This Agreement shall terminate when the Commitment of each Lender has terminated
and all outstanding Obligations and Loans have been paid in full and all Letters
of Credit have expired or been terminated; provided, however, that the rights
and remedies of the Administrative Agent and each Lender with respect to any
representation and warranty made by the Borrower pursuant to this Agreement or
any other Loan Document, and the indemnification

 

227

--------------------------------------------------------------------------------


 

provisions contained in this Agreement and any other Loan Document, shall be
continuing and shall survive any termination of this Agreement or any other Loan
Document.  Notwithstanding anything contained in any Loan Document, the Tenth
Amendment Fee Letter shall survive the Tenth Amendment Effective Date and the
Eleventh Amendment Effective Date, and, notwithstanding anything to the contrary
contained in any Loan Document, the Lenders hereby authorize the Borrower and
the Administrative Agent to make, without the consent of any other party, any
changes to the Loan Documents that the Borrower may be required to make pursuant
to the terms of the Tenth Amendment Fee Letter.

 

12.14                 Confidentiality.

 

Each of the Lenders severally agrees to keep confidential all non-public
information pertaining to the Borrower and its Subsidiaries and their respective
predecessors in interest which is provided to it by any such parties in
accordance with such Lender’s customary procedures for handling confidential
information of this nature and in a prudent fashion, and shall not disclose such
information to any Person except (i) to the extent such information is public
when received by such Lender or becomes public thereafter due to the act or
omission of any party other than a Lender, (ii) to the extent such information
is independently obtained from a source other than the Borrower or its
Subsidiaries and such information from such source is not, to such Lender’s
knowledge, subject to an obligation of confidentiality or, if such information
is subject to an obligation of confidentiality, that disclosure of such
information is permitted, (iii) to an Affiliate of such Lender (or its
investment advisor), counsel, auditors, ratings agencies, examiners of any
regulatory authority having or asserting jurisdiction over such Lender,
accountants and other consultants retained by the Administrative Agent or any
Lender or to any Affiliate of a Lender which is a direct or indirect contractual
counterparty in swap agreements with the Borrower or a Subsidiary of the
Borrower or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 12.14) or to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with rating issued with
respect to such Lender, (iv) in connection with any litigation or the
enforcement of the rights of any Lender or the Administrative Agent under this
Agreement or any other Loan Document, (v) to the extent (x) required by any
applicable statute, rule or regulation or court order (including, without
limitation, by way of subpoena) or pursuant to the request of any Governmental
Authority having or asserting jurisdiction over any Lender or the Administrative
Agent or any of their respective affiliates; provided, however, that in such
event, if the Lender(s) are not legally prohibited from doing so, the Lender
shall provide the Borrower with prompt notice of such requested disclosure so
that the Borrower may seek a protective order or other appropriate remedy, and,
in any event, the Lenders will endeavor in good faith to provide only that
portion of such information which, in the reasonable judgment of the Lender(s),
is relevant and legally required to be provided (y) requested by any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with rating issued with respect to such
Lender or (z) requested by any pledgee referred to in Section 12.8(e) or a
direct or indirect contractual counterparty in swap agreements with a Lender or
a Person that such Lender is a direct or indirect counterparty in a swap
agreement or such contractual counterparty’s professional advisor (so long as
such pledgee or contractual counterparty or professional advisor to such
contractual counterparty agrees to be

 

228

--------------------------------------------------------------------------------


 

bound by the provisions of this Section 12.14) or (vi) to the extent disclosure
to other entities is appropriate in connection with any proposed or actual
assignment or grant of a participation by any of the Lenders of interests in
this Agreement and/or any of the other Loan Documents to such other entities
(who will in turn be required to maintain confidentiality as if they were
Lenders parties to this Agreement).  In no event shall the Administrative Agent
or any Lender be obligated or required to return any such information or other
materials furnished by the Borrower.

 

12.15                 Concerning the Collateral and the Loan Documents.

 

(a)                                 Authority.  Each Lender authorizes and
directs JPMCB and/or its designated affiliate to act as Collateral Agent under
the Collateral Security Agreement and or UK Security Trustee under the UK
Security Documents and to enter into the Loan Documents relating to the
Collateral (including, without limitation, the Collateral Security Agreement)
for the benefit of the Lenders and the other Secured Parties.  Each Lender
agrees that any action taken by the Administrative Agent or the Required Lenders
(or, where required by the express terms hereof, a different proportion of the
Lenders) in accordance with the provisions hereof or of the other Loan
Documents, and the exercise by the Administrative Agent, the Collateral Agent,
the UK Security Trustee or the Required Lenders (or, where so required, such
different proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Without limiting the generality of the
foregoing, the Administrative Agent or the Collateral Agent, as the case may be,
shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection herewith and with the Loan Documents relating
to the Collateral; (ii) execute and deliver each Loan Document relating to the
Collateral and accept delivery of each such agreement delivered by the Borrower
or any of its Subsidiaries, (iii) act as Collateral Agent for the Lenders and
certain other Secured Parties for purposes stated in the Security Documents to
the extent such perfection is required under the Loan Documents, provided,
however, the Collateral Agent hereby appoints, authorizes and directs each
Lender to act as collateral sub-agent for the Collateral Agent and the Lenders
for purposes of the perfection of all security interests and Liens with respect
to the Borrower’s and its Subsidiaries’ respective deposit accounts maintained
with, and cash and Cash Equivalents held by, such Lender; (iv) manage, supervise
and otherwise deal with the Collateral; (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
liens created or purported to be created by the Loan Documents, and (vi) except
as may be otherwise specifically restricted by the terms hereof or of any other
Loan Document, exercise all remedies given to the Administrative Agent or the
Lenders with respect to the Collateral under the Loan Documents relating
thereto, applicable law or otherwise.

 

(b)                                 Release of Collateral.

 

(i)                                  The Administrative Agent and the Lenders
hereby direct the Administrative Agent, the Collateral Agent or the UK Security
Trustee, as the case may be, to release, in accordance with the terms hereof,
any Lien held by the Administrative Agent, the Collateral Agent or the UK
Security Trustee, as the case may be, for the benefit of the Secured

 

229

--------------------------------------------------------------------------------


 

Parties (and in the case of a sale, transfer or disposition of all of the assets
or Capital Stock of a Subsidiary under clause (B) below, to release the affected
Subsidiary from its guaranty):

 

(A)                               against all of the Collateral, upon final and
indefeasible payment in full of the Loans and Obligations and termination
hereof;

 

(B)                               against any part of the Collateral sold,
transferred or disposed of by the Borrower or any of its Subsidiaries to the
extent such sale, transfer or disposition is permitted hereby (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited hereby);

 

(C)                               against any Collateral acquired by the
Borrower or any of its Subsidiaries after the Closing Date and at least 70% of
the purchase price therefor is within 120 days of the acquisition thereof
financed with Indebtedness secured by a Lien permitted by Section 8.1(c);

 

(D)                               so long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, in the sole discretion of the
Administrative Agent upon the request of the Borrower, against any part of the
Collateral with a fair market value of less than $10,000,000 in the aggregate
during the term of this Agreement as such fair market value may be certified to
the Administrative Agent, the Collateral Agent and the UK Security Trustee by
the Borrower in an officer’s certificate acceptable in form and substance to the
Administrative Agent, the Collateral Agent and the UK Security Trustee;

 

(E)                                against a part of the Collateral which
release does not require the consent of all of the Lenders as set forth in
Section 12.1(a)(ii), if such release is consented to by the Required Lenders;

 

(F)                                 against the Collateral consisting of
Receivables Facility Assets upon the entry by the Borrower and/or its
Subsidiaries into a Permitted Accounts Receivables Securitization; provided,
however, that (y) neither the Administrative Agent nor the Collateral Agent nor
the UK Security Trustee shall be required to execute any such document on terms
which, in its opinion, would expose it to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (z) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Borrower or any
of its Subsidiaries in respect of) all interests retained by the Borrower and/or
any of its Subsidiaries, including (without limitation) the proceeds of any
sale, all of which shall continue to constitute part of the Collateral; and

 

(G)                               against any cash collateral securing LC
Obligations as contemplated by Section 5.4 and Article IX, upon the written
request of the Borrower to the Administrative Agent or the applicable Facing
Agent, as the case may be, if at the time of the release of the Lien the Senior
Secured Leverage

 

230

--------------------------------------------------------------------------------


 

Ratio, on a Pro Forma Basis, for the Test Period for the most recently ended
Fiscal Quarter was not in excess of 3.75 to 1.00.

 

(ii)                                  Each of the Lenders hereby directs the
Administrative Agent to (or to cause the Administrative Agent to) execute and
deliver or file such termination and partial release statements and such other
things as are necessary to release Liens to be released pursuant to this
Section 12.15 promptly upon the effectiveness of any such release or enter into
intercreditor agreements contemplated or permitted herein.

 

(c)                                  No Obligation.  Neither the Administrative
Agent nor the Collateral Agent nor the UK Security Trustee shall have any
obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by the Borrower or any of its Subsidiaries or is
cared for, protected or insured or has been encumbered or that the Liens granted
to the Administrative Agent, the Collateral Agent or the UK Security Trustee
herein or pursuant to the Loan Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to the Administrative Agent,
the Collateral Agent or the UK Security Trustee in any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Administrative Agent the Collateral Agent
or the UK Security Trustee may act in any manner it may deem appropriate, in its
sole discretion, given the Administrative Agent’s, the Collateral Agent’s and
the UK Security Trustee’s own interests in the Collateral as one of the Lenders
and that neither the Administrative Agent nor the Collateral Agent nor the UK
Security Trustee shall have any duty or liability whatsoever to any Lender,
provided, that, notwithstanding the foregoing, the Administrative Agent, the
Collateral Agent and the UK Security Trustee shall be responsible for their
respective grossly negligent actions or actions constituting intentional
misconduct.

 

(d)                                 Senior Secured Note Liens.  Each Lender
hereby instructs Administrative Agent and the Collateral Agent to enter into the
Collateral Security Agreement and the Intercreditor Agreement and the UK
Security Trustee to enter into the UK Security Documents and the Intercreditor
Agreement and such amendments or modifications thereto and to the other Security
Documents consistent herewith and as Administrative Agent or the Collateral
Agent or the UK Security Trustee reasonably determines to be necessary to cause
the Liens on the Collateral securing the Obligations (other than the Capital
Stock Collateral) to be pari passu with the Liens on the Senior Secured Note
Obligations (as defined in the Intercreditor Agreement).  Each Lender agrees
that it shall not challenge or question in any proceeding the validity or
enforceability of this Section 12.15(d) or any corresponding provisions with
respect thereto in the Collateral Security Agreement or the Intercreditor
Agreement.

 

12.16                 Intentionally Omitted.

 

12.17                 Registry.

 

The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for purposes of this Section 12.17 to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans

 

231

--------------------------------------------------------------------------------


 

made by each of the Lenders and each repayment in respect of the principal
amount of the Loans of each Lender.  Failure to make any such recordation, or
any error in such recordation shall not affect the Borrower’s obligations in
respect of such Loans.  With respect to any Lender, the transfer of the
Commitments of such Lender and the rights to the principal of, and interest on,
any Loan made pursuant to such Commitments shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Commitments and Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitments and Loans
shall remain owing to the transferor.  The registration of assignment or
transfer of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 12.8(c).  Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount then owing to such assignor or transferor
Lender shall be issued to the assigning or transferor Lender and/or the new
Lender.  The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 12.17.

 

12.18                 Accounts Receivable Securitization.

 

(a)                                 By its execution of this Agreement, each
Lender agrees, for the benefit of the holders from time to time of interests in
trade receivables under the Permitted Accounts Receivables Securitization not
to:

 

(i)                                     challenge the “true sale”
characterization of the sales and transfers of Accounts Receivables by the
Borrower or any Participating Subsidiary to a Receivables Subsidiary pursuant to
a Permitted Accounts Receivables Securitization;

 

(ii)                                  join in any proceeding in whole or in part
to commence or consent to the commencement of a case against a Receivables
Subsidiary under the Federal Bankruptcy Code or any other applicable bankruptcy,
insolvency or similar federal or state law or file a petition seeking or
consenting to reorganization or relief under any applicable federal or state law
relating to bankruptcy, or seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of a
Receivables Subsidiary or any substantial part of its assets; or

 

(iii)                               assert or consent to any attempt by any
person to assert that a Receivables Subsidiary should be substantively
consolidated with the Borrower or any other Subsidiary.

 

(b)                                 By its execution of this Agreement, each
Lender further authorizes the Administrative Agent, the Collateral Agent and the
UK Security trustee, in each case, with the

 

232

--------------------------------------------------------------------------------


 

approval of the Administrative Agent, to enter into an intercreditor agreement
with the Persons providing a Permitted Accounts Receivables Securitization as
long as the provisions of any such agreement are not materially more burdensome
to the Lenders than are typical for like receivables transactions.

 

12.19                 Certain Guarantee Obligations.

 

The Borrower hereby guarantees all obligations of each of its Subsidiaries (for
so long as such Subsidiary remains a Subsidiary) under all Interest Rate
Agreements and Other Hedging Agreements entered into by such Subsidiary with any
Lender or any Affiliate of a Lender (even if such Person subsequently ceases to
be a Lender hereunder for any reason), which obligations are pursuant to the
terms of such Interest Rate Agreements and Other Hedging Agreements expressly
secured by the security interests granted under the Collateral Security
Agreement.  The provisions of Sections 4 through 9 of the Subsidiary Guaranty
are hereby incorporated herein by reference mutatis mutandis as if all
references to “Guarantor” and “Guaranteed Obligations” were references to the
Borrower and the obligations guaranteed by this Section 12.19, respectively.

 

12.20                 Redesignation of Unrestricted Subsidiaries.

 

Any Unrestricted Subsidiary may be redesignated as a Subsidiary provided that
(i) the Borrower shall have delivered to the Administrative Agent (not less than
30 days prior to the date the Borrower desires such redesignation to be
effective) a notice signed by a Responsible Financial Officer identifying the
Unrestricted Subsidiary to be so redesignated and providing such other
information as the Administrative Agent may request, (ii) immediately before and
immediately after the effectiveness of such redesignation, no Unmatured Event of
Default or Event of Default exists or will exist (including, without limitation,
the permissibility of any Investment, Indebtedness, Liens or other obligations
existing at such Subsidiary) and, if the Unrestricted Subsidiary is a Foreign
Subsidiary, the Borrower shall be in compliance with the provisions of
Section 8.7(m) as if the designation of such Unrestricted Subsidiary as a
Subsidiary were an Acquisition, (iii) Borrower has complied, to the extent
applicable, with the provisions of Section 7.11 and the applicable Subsidiary,
on the effective date of such redesignation is in compliance with the terms and
conditions of all applicable Security Documents, (iv) such Unrestricted
Subsidiary is the subsidiary of either the Borrower or a Subsidiary, (v) the
Administrative Agent has received such other documents (including without
limitation any additional security documents whether or not required by
Section 7.11), instruments and opinions as it may reasonably request in
connection with such redesignation, and all such instruments, documents and
opinions shall be reasonably satisfactory in form and substance to the
Administrative Agent and (vi) on the desired effective date of such
redesignation, the Borrower shall deliver a certificate from a Responsible
Officer confirming clauses (ii) through (v) above and that the representations
and warranties contained in this Agreement and the other Loan Documents are true
and correct in all material respects on the date of, and after giving effect to,
such redesignation as though made on such date (except to the extent such
representations and warranties are expressly made of a specified date in which
event they shall be true as of such date).  Effective at the time of delivery of
the certificate required pursuant to clause (vi) above, the Unrestricted
Subsidiary Investment Basket shall be increased by (A) if such Unrestricted
Subsidiary was so designated after the Third Amendment Effective Date, the

 

233

--------------------------------------------------------------------------------


 

fair market value of such Subsidiary or (B) if such Unrestricted Subsidiary was
so designated on the Third Amendment Effective Date, the lesser of (y) the
aggregate amount of outstanding Investments made after the Third Amendment
Effective Date by the Borrower or any Subsidiary in such Unrestricted Subsidiary
or (z) the fair market value of such Unrestricted Subsidiary immediately prior
to the effective date of such redesignation.  The Borrower agrees that any
merger or consolidation of any Unrestricted Subsidiary with or into Borrower or
any Subsidiary shall be required to satisfy the conditions of this Section 12.20
prior to completing any such transaction.

 

12.21                 Administrative Agent and Collateral Agent as Joint
Creditors.

 

Each of the Credit Parties and each Lender and Agent and the Collateral Agent
agrees that each of the Administrative Agent and Collateral Agent shall be a
joint and several creditor (in Dutch: hoofdelijk schuldeiser) (together with the
relevant Lender or Agent) of the Obligations and Guaranteed Obligations owed to
each Lender or Agent under or in connection with all Loan Documents and that
accordingly each of the Administrative Agent and Collateral Agent will have its
own independent right to demand payment and performance by the obligors of such
obligations.  However, any discharge of a Credit Party of any such obligation to
the Administrative Agent, Collateral Agent or any other relevant Lender, Agent
or creditor referred to above, shall, to the same extent, discharge such Credit
Party vis-à-vis the others in respect of such obligation, and a Lender, Agent
and the Administrative Agent and Collateral Agent shall not by virtue of this
Section be entitled to pursue a Credit Party concurrently for the same
obligation.

 

12.22                 Amendment With Respect to Revolver Events of Default.

 

No amendment, modification or waiver of Section 9.1, any of the financial
definitions used in determining compliance with Section 9.1 or this
Section 12.22 or waiver of any Revolver Event of Default, may be effected
without the consent of the Majority Lenders under the Revolving Facility.

 

12.23                 Term C Dollar Lenders.

 

Each Term C Dollar Lender agrees that upon the earlier to occur of (x) the
Non-Extended Term B Loan Maturity Date and (y) the date that all Non-Extended
Term B Dollar Loans are prepaid or repaid in full (for any reason) (such earlier
date, the “Determination Date”):

 

(a)                                 Without limitation of any of the terms of
the Loan Documents or any provisions thereof, the Borrower shall have the right
in its sole discretion at any time to refinance or replace all of the Facilities
outstanding immediately prior to the Determination Date under this Agreement
(other than the Term C Dollar Facility) (collectively, the “Refinanced Facility
Debt”) pursuant to separate credit documentation.  In connection therewith:

 

(i)                                     all collateral, guarantees and other
credit support that secures, guarantees or otherwise supports the Term C Dollar
Facility pursuant to the Loan Documents (including, without limitation, the
Security Documents) shall be available (on a pari passu basis in payment and
lien priority, and in any event on

 

234

--------------------------------------------------------------------------------


 

the same basis as the Facilities are afforded under the Loan Documents as of the
Fourth Amendment Effective Date) to secure, guarantee or otherwise support any
and all such Refinanced Facility Debt, together with any other senior secured
indebtedness of the Borrower (including, without limitation, one or more
revolving and/or term credit facilities), in an aggregate principal amount not
to exceed the greater of (A) the principal amount of Refinanced Facility Debt
outstanding on the Determination Date (or its equivalent in any other currency)
and (B) $2,100,000,000 (or its equivalent in any other currency) (such greater
amount, the “Minimum Floor Amount”), as the Minimum Floor Amount may be reduced
after the Determination Date pursuant to the last sentence of the definition of
“Permitted Refinancing Indebtedness”; and

 

(ii)                                  the Loan Documents shall be amended and
other documents and agreements will be entered into (such amendments, documents
and agreements solely requiring the signatures of the Administrative Agent and
the Borrower to be effective) in order to effectuate the foregoing and to make
any necessary conforming changes.

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 4.4(c)(i), no prepayment of proceeds from a Recovery Event
shall be required pursuant to such Section to the extent that (x) no Event of
Default or Unmatured Event of Default then exists and (y) the Borrower delivers
a certificate to the Administrative Agent on or prior to such date stating that
an amount equal to the proceeds of such Recovery Event is expected to be used to
purchase assets used or to be used in the businesses referred to in Section 8.9
within 360 days following the date of receipt of such proceeds (which
certificate shall set forth the estimates of the proceeds to be so expended);
provided that (1) if all or any portion of such proceeds not so applied to such
prepayment are not so used (or contractually committed to be used) within such
360 day period as provided above, such remaining portion shall be applied on the
last day of the period or such earlier date as the Borrower is obligated to make
an offer to purchase Senior Secured Notes (2010) due to such Recovery Event as a
mandatory repayment of principal of outstanding Loans as provided in
Section 4.4(c)(i) and (2) if all or any portion of such proceeds result from a
Recovery Event involving Collateral owned by the Borrower or a Domestic
Subsidiary (other than the Capital Stock of a Foreign Subsidiary), then such
proceeds shall be required to be reinvested in assets located in the United
States constituting Collateral (to the extent not used to repay Loans pursuant
to Section 4.4(c)(i)).

 

(c)                                  Article IX shall no longer apply for any
purpose under this Agreement (including, without limitation, for the purposes of
Section 2.1(a)(ii), Section 7.2(b), Section 8.7(j) and Section 8.7(m)).

 

(d)                                 “Permitted Refinancing Indebtedness” shall
mean, with respect to any Indebtedness, any Indebtedness refinancing, extending,
renewing or refunding such Indebtedness; provided, however, that any such
refinancing Indebtedness shall (i) be issued by the same obligor as the
Indebtedness being so refinanced (or by Huntsman Corporation or a Parent
Company) and be on terms, taken as a whole, not more restrictive than the terms
of the documents governing the Indebtedness being so refinanced; (ii) if the
Indebtedness being so refinanced is subordinated to the Obligations, be
subordinated to the Obligations on substantially

 

235

--------------------------------------------------------------------------------


 

the same terms (or on terms at least as favorable to the Lenders) as
Indebtedness being so refinanced; (iii) be in a principal amount (as determined
as of the date of the incurrence of such refinancing Indebtedness in accordance
with GAAP) not exceeding the principal amount of the Indebtedness being
refinanced on such date plus any call premiums, prepayment fees, costs and
expenses paid in connection with such refinancing; (iv) not have a Weighted
Average Life to Maturity less than the Indebtedness being refinanced; (v) if the
Indebtedness being refinanced is Public Notes, be unsecured Indebtedness
maturing no earlier than the then latest Term Maturity Date; and (vi) be upon
terms and subject to documentation which is in form and substance reasonably
satisfactory in all material respects to the Administrative Agent. 
Notwithstanding clauses (ii) and (v) above, after the Determination Date, any
such Indebtedness refinancing, extending, renewing or refunding the Senior
Subordinated Notes (2013), the Senior Subordinated Notes (2014), the Senior
Subordinated Notes (2015), any similar senior subordinated notes, any senior
unsecured notes and any senior secured notes may be senior second-lien notes,
senior unsecured notes and, to the extent capacity exists pursuant to the
Minimum Floor Amount, senior first-lien secured notes (provided that the Minimum
Floor Amount shall be reduced after the Determination Date by the aggregate
principal amount of any senior first-lien secured Indebtedness incurred pursuant
to this sentence, unless such Permitted Refinancing Indebtedness refinances,
extends, renews or refunds senior first-lien secured Indebtedness).

 

[signature pages follow]

 

236

--------------------------------------------------------------------------------


 

EXHIBIT B TO

SIXTEENTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

Exhibit 2.2(a)(11)

 

FORM OF

2021 TERM B NOTE

 

$

 

New York, New York

 

 

                      ,20    

 

FOR VALUE RECEIVED, the undersigned, HUNTSMAN INTERNATIONAL LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to                    (the “Lender”) or its registered assigns at the office of
JPMorgan Chase Bank, N.A., located at 1111 Fannin, 10th Floor, Houston, Texas
77002, in lawful money of the Unites States of America and in immediately
available funds, the principal amount of (a)                   DOLLARS
($          ), or, if less, (b) the aggregate unpaid principal amount of 2021
Term B Loans held by Lender pursuant to the Credit Agreement hereinafter
referred to. The principal amount of the 2021 Term B Loans evidenced hereby
shall be payable in the amounts and at the times set forth in the Credit
Agreement referred to below, including, without limitation, such Lender’s Pro
Rata Share of the amounts specified in the definition of 2021 Term B Loans
evidenced hereby being payable on the 2021 Term B Loan Maturity Date.  Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the applicable interest
rate per annum determined as provided in, and payable as specified in, Articles
III and IV of the Credit Agreement.

 

The holder of this 2021 Term B Note is authorized to record the date, Type,
currency and amount of 2021 Term B Loans held by the Lender pursuant to the
Credit Agreement, each conversion thereof, the date of each interest rate
conversion pursuant to Section 2.6 of the Credit Agreement and the principal
amount subject thereto, the date and amount of each payment or prepayment of
principal hereof, and in the case of each Eurocurrency Loan, the length of the
Interest Period with respect thereto on the records of the Lender, and any such
recordation shall (in the absence of manifest error) constitute prima facie
evidence of the accuracy of the information endorsed; provided, however, that
the failure to make any such endorsement shall not affect the obligations of
Borrower in respect of the 2021 Term B Loans.

 

This 2021 Term B Note is one of the 2021 Term B Notes referred to in the Credit
Agreement dated as of August 16, 2005, as amended through the Sixteenth
Amendment (and as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, JPMorgan Chase Bank, N.A.,
as a Lender and Administrative Agent for the Lenders, and the financial
institutions signatory thereto, and is subject to the provisions thereof, and is
subject to optional and mandatory prepayment in whole or in part as provided
therein. Terms defined in the Credit Agreement are used herein with their
defined meanings unless otherwise defined herein.

 

--------------------------------------------------------------------------------


 

Upon the occurrence and during the continuance of anyone or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this 2021 Term B Note may become, or may be declared to be, immediately due
and payable, all as provided therein.

 

All parties now and hereafter liable with respect to this 2021 Term B Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

THIS 2021 TERM B NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO

SIXTEENTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

Exhibit 2.2(a)(12)

 

FORM OF

2023 TERM B NOTE

 

$

 

New York, New York

 

 

                      ,20    

 

FOR VALUE RECEIVED, the undersigned, HUNTSMAN INTERNATIONAL LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to                    (the “Lender”) or its registered assigns at the office of
JPMorgan Chase Bank, N.A., located at 1111 Fannin, 10th Floor, Houston, Texas
77002, in lawful money of the Unites States of America and in immediately
available funds, the principal amount of (a)                   DOLLARS
($          ), or, if less, (b) the aggregate unpaid principal amount of 2023
Term B Loans held by Lender pursuant to the Credit Agreement hereinafter
referred to. The principal amount of the 2023 Term B Loans evidenced hereby
shall be payable in the amounts and at the times set forth in the Credit
Agreement referred to below, including, without limitation, such Lender’s Pro
Rata Share of the amounts specified in the definition of 2023 Term B Loans
evidenced hereby being payable on the 2023 Term B Loan Maturity Date.  Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the applicable interest
rate per annum determined as provided in, and payable as specified in, Articles
III and IV of the Credit Agreement.

 

The holder of this 2023 Term B Note is authorized to record the date, Type,
currency and amount of 2023 Term B Loans held by the Lender pursuant to the
Credit Agreement, each conversion thereof, the date of each interest rate
conversion pursuant to Section 2.6 of the Credit Agreement and the principal
amount subject thereto, the date and amount of each payment or prepayment of
principal hereof, and in the case of each Eurocurrency Loan, the length of the
Interest Period with respect thereto on the records of the Lender, and any such
recordation shall (in the absence of manifest error) constitute prima facie
evidence of the accuracy of the information endorsed; provided, however, that
the failure to make any such endorsement shall not affect the obligations of
Borrower in respect of the 2023 Term B Loans.

 

This 2023 Term B Note is one of the 2023 Term B Notes referred to in the Credit
Agreement dated as of August 16, 2005, as amended through the Sixteenth
Amendment (and as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, JPMorgan Chase Bank, N.A.,
as a Lender and Administrative Agent for the Lenders, and the financial
institutions signatory thereto, and is subject to the provisions thereof, and is
subject to optional and mandatory prepayment in whole or in part as provided
therein. Terms defined in the Credit Agreement are used herein with their
defined meanings unless otherwise defined herein.

 

--------------------------------------------------------------------------------


 

Upon the occurrence and during the continuance of anyone or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this 2023 Term B Note may become, or may be declared to be, immediately due
and payable, all as provided therein.

 

All parties now and hereafter liable with respect to this 2023 Term B Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

THIS 2023 TERM B NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO

FIFTEENTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

CONSENT AND REAFFIRMATION

 

November 15, 2016

 

Reference is made to (i) the Credit Agreement dated as of August 16, 2005 (as
heretofore amended, restated, supplemented or otherwise modified by the Consent
and First Amendment to Credit Agreement dated as of December 12, 2005, the
Consent and Second Amendment to Credit Agreement and Amendment to Security
Documents dated as of June 30, 2006, the Third Amendment to Credit Agreement
dated as of April 19, 2007, the Fourth Amendment to Credit Agreement dated as of
June 22, 2009, the Fifth Amendment to Credit Agreement dated as of March 9,
2010, the Sixth Amendment to Credit Agreement dated as of March 7, 2011, the
Seventh Amendment to Credit Agreement dated as of March 6, 2012, the Eighth
Amendment to Credit Agreement dated as of March 11, 2013, the Ninth Amendment to
Credit Agreement dated as of August 22, 2013, the Tenth Amendment to Credit
Agreement, Second Amendment to Collateral Security Agreement, Second Amendment
to Pledge Agreement and Second Amendment to Subsidiary Guaranty dated as of
October 15, 2013, the Eleventh Amendment to Credit Agreement dated as of
August 12, 2014, the Twelfth Amendment to Credit Agreement dated as of
August 13, 2014, the Thirteenth Amendment to Credit Agreement dated as of
October 1, 2014, the Fourteenth Amendment to Credit Agreement dated as of
August 10, 2015 and the Fifteenth Amendment to Credit Agreement dated as of
April 1, 2016, and as may be further amended, restated supplemented or otherwise
modified in accordance with its terms, the “Credit Agreement”), by and among
Huntsman International LLC, a Delaware limited liability company (the
“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent, the Agents
party thereto and the Lenders party thereto and (ii) the Sixteenth Amendment to
Credit Agreement (the “Sixteenth Amendment”) dated as of even date herewith,
among the Borrower, the 2021 Term B Lenders, the 2023 Term B Lenders and the
Administrative Agent.  Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement (as amended by the Sixteenth
Amendment, the “Amended Credit Agreement”) are used herein as therein defined.

 

1.                                      Each of the undersigned hereby
(a) acknowledges receipt of a copy of the Sixteenth Amendment, (b) consents to
and approves the execution, delivery and performance of the Sixteenth Amendment
and the performance of the Credit Agreement as amended by the Sixteenth
Amendment.

 

2.                                      After giving effect to the Sixteenth
Amendment and the amendments and modifications to the Loan Documents effectuated
by the Sixteenth Amendment, each of the undersigned ratifies, reaffirms and
agrees to perform all of its obligations under each Loan Document to which it is
a party (whether as original signatory thereto, by supplement thereto, by
operation of law or otherwise), and agrees that all such obligations remain in
full force and effect including, without limitation, all of its obligations
under each of the following Loan Documents to which it is a party:

 

(a)                                 the Amended Credit Agreement;

 

(b)                                 each Note;

 

--------------------------------------------------------------------------------


 

(c)                                  each Security Document, including without
limitation:  (i) the Collateral Security Agreement dated as of August 16, 2005,
as heretofore amended, modified or supplemented (including by Supplement No. 1
to Collateral Security Agreement dated as of December 20, 2005, Amendment to
Security Documents dated as of June 30, 2006, Supplement No. 2 to Collateral
Security Agreement dated as of December 22, 2010, Supplement No. 3 to Collateral
Security Agreement dated as of December 20, 2012, Second Amendment to Collateral
Security Agreement dated as of October 15, 2013 and Supplement No. 4 to
Collateral Security Agreement dated as of October 1, 2014), (ii) the Pledge
Agreement dated as of August 16, 2005, as heretofore amended, modified or
supplemented (including by Supplement No. 1 to Pledge Agreement dated as of
December 20, 2005, Amendment to Security Documents dated as of June 30, 2006,
Supplement No. 2 to Pledge Agreement dated as of December 22, 2010, Supplement
No. 3 to Pledge Agreement dated as of December 20, 2012, Second Amendment to
Pledge Agreement dated as of October 15, 2013 and Supplement No. 4 to Pledge
Agreement dated as of October 1, 2014), (iii) the UK Pledge Agreements, (iv) the
UK Debenture, and (v) the Mortgages; and

 

(d)                                 each Guaranty, including, without
limitation, the Subsidiary Guaranty dated as of August 16, 2005, as heretofore
amended, modified or supplemented (including by Supplement No. 1 to Subsidiary
Guaranty dated as of December 20, 2005, Supplement No. 2 to Subsidiary Guaranty
dated as of December 20, 2005, Supplement No. 3 to Subsidiary Guaranty dated as
of December 20, 2005, Amendment to Security Documents dated as of June 30, 2006,
Supplement No. 4 to Subsidiary Guaranty dated as of December 22, 2010,
Supplement No. 5 to Subsidiary Guaranty dated as of December 20, 2012, Second
Amendment to Subsidiary Guaranty dated as of October 15, 2013 and Supplement
No. 6 to Subsidiary Guaranty dated as of October 1, 2014).

 

3.                                      After giving effect to the Sixteenth
Amendment and the modifications effectuated thereby, each of the undersigned,
with respect to each Security Document to which it is a party (a) reaffirms and
ratifies the Liens granted by the undersigned under such Security Document and
(b) confirms and acknowledges that the Liens granted by the undersigned under
such Security Document remain in full force and effect.

 

4.                                      After giving effect to the Sixteenth
Amendment and the modifications effectuated thereby, each of the undersigned
agrees that, from and after the Sixteenth Amendment Effective Date, each
reference to “the Credit Agreement” in the Loan Documents shall be deemed to be
a reference to the Amended Credit Agreement.

 

5.                                      Each of the undersigned agrees that this
Consent and Reaffirmation is made for the benefit of the Administrative Agent,
the Lenders from time to time party to the Credit Agreement and the other
persons secured by any of the Security Documents (whether defined in such
Security Documents as “Secured Parties” or otherwise).

 

6.                                      EACH OF THE UNDERSIGNED AGREES THAT THIS
CONSENT AND REAFFIRMATION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Consent and Reaffirmation to
be duly executed and delivered as of the date first written above.

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Executed as a deed by

 

HUNTSMAN P&A INVESTMENTS LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Witnessed by:

 

 

 

 

 

 

Executed as a deed by

 

TIOXIDE GROUP acting by a Director:

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

AIRSTAR CORPORATION

 

CHEMICAL SPECIALTIES LLC

 

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

 

HUNTSMAN ADVANCED MATERIALS LLC

 

HUNTSMAN AUSTRALIA HOLDINGS LLC

 

HUNTSMAN AUSTRALIA LLC

 

HUNTSMAN CHEMICAL PURCHASING LLC

 

HUNTSMAN ENTERPRISES LLC

 

HUNTSMAN ETHYLENEAMINES LLC

 

HUNTSMAN FUELS LLC

 

HUNTSMAN INTERNATIONAL FINANCIAL LLC

 

HUNTSMAN INTERNATIONAL FUELS LLC

 

HUNTSMAN INTERNATIONAL TRADING CORPORATION

 

HUNTSMAN MA INVESTMENT CORPORATION

 

HUNTSMAN MA SERVICES CORPORATION

 

HUNTSMAN PETROCHEMICAL LLC

 

HUNTSMAN PETROCHEMICAL PURCHASING LLC

 

HUNTSMAN P&A AMERICAS LLC

 

HUNTSMAN PROCUREMENT LLC

 

HUNTSMAN PROPYLENE OXIDE LLC

 

HUNTSMAN PURCHASING, LTD.

 

By:

Huntsman Procurement LLC, its General Partner

 

HUNTSMAN SURFACTANTS TECHNOLOGY CORPORATION

 

TIOXIDE AMERICAS (HOLDINGS) LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E TO

SIXTEENTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

FORM OF OPINION

 

[On file with the Administrative Agent.]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

2021 Term B Loans and 2023 Term B Loans - Commitments

 

[On file with the Administrative Agent]

 

--------------------------------------------------------------------------------